 

EXHIBIT 10.3

 

EXECUTION VERSION 

 

 



 

INDENTURE

 

by and between

 

KCAP Senior funding i, LLC
Issuer

 

and

 

U.S. BANK NATIONAL ASSOCIATION
Trustee

 

Dated as of June 18, 2013 

 

 



 

 

 

 

Table of Contents

 

        Page           ARTICLE I   Definitions   2           Section 1.1  
Definitions   2 Section 1.2   Usage of Terms   67 Section 1.3   Assumptions as
to Assets   68           ARTICLE II   The Notes   70           Section 2.1  
Forms Generally   70 Section 2.2   Forms of Notes   70 Section 2.3   Authorized
Amount; Stated Maturity; Denominations   72 Section 2.4   Execution,
Authentication, Delivery and Dating   73 Section 2.5   Registration,
Registration of Transfer and Exchange   73 Section 2.6   Mutilated, Defaced,
Destroyed, Lost or Stolen Note   82 Section 2.7   Payment of Principal and
Interest and Other Amounts; Principal and Interest Rights Preserved   83 Section
2.8   Persons Deemed Owners   86 Section 2.9   Cancellation   86 Section 2.10  
DTC Ceases to be Depository   87 Section 2.11   Non-Permitted Holders   88
Section 2.12   Treatment and Tax Certification   90 Section 2.13   Additional
Issuance   91           ARTICLE III   Conditions Precedent   92          
Section 3.1   Conditions to Issuance of Notes on Closing Date   92 Section 3.2  
Conditions to Additional Issuance   96 Section 3.3   Custodianship; Delivery of
Collateral Obligations and Eligible Investments   97           ARTICLE IV  
Satisfaction And Discharge   97           Section 4.1   Satisfaction and
Discharge of Indenture   97 Section 4.2   Application of Trust Money   99
Section 4.3   Repayment of Monies Held by Paying Agent   99           ARTICLE V
  Remedies   99           Section 5.1   Events of Default   99 Section 5.2  
Acceleration of Maturity; Rescission and Annulment   101 Section 5.3  
Collection of Indebtedness and Suits for Enforcement by Trustee   102 Section
5.4   Remedies   104 Section 5.5   Optional Preservation of Assets   105 Section
5.6   Trustee May Enforce Claims Without Possession of Notes   106 Section 5.7  
Application of Money Collected   107

 

i

 

 

Table of Contents

(continued)

 

    Page       Section 5.8 Limitation on Suits 107 Section 5.9 Unconditional
Rights of Secured Noteholders to Receive Principal and Interest 108 Section 5.10
Restoration of Rights and Remedies 108 Section 5.11 Rights and Remedies
Cumulative 108 Section 5.12 Delay or Omission Not Waiver 108 Section 5.13
Control by Majority of Controlling Class 108 Section 5.14 Waiver of Past
Defaults 109 Section 5.15 Undertaking for Costs 109 Section 5.16 Waiver of Stay
or Extension Laws 110 Section 5.17 Sale of Assets 110 Section 5.18 Action on the
Notes 111       ARTICLE VI The Trustee 111       Section 6.1 Certain Duties and
Responsibilities 111 Section 6.2 Notice of Event of Default 113 Section 6.3
Certain Rights of Trustee 113 Section 6.4 Not Responsible for Recitals or
Issuance of Notes 116 Section 6.5 May Hold Notes 116 Section 6.6 Money Held in
Trust 116 Section 6.7 Compensation and Reimbursement 117 Section 6.8 Corporate
Trustee Required; Eligibility 118 Section 6.9 Resignation and Removal;
Appointment of Successor 118 Section 6.10 Acceptance of Appointment by Successor
119 Section 6.11 Merger, Conversion, Consolidation or Succession to Business of
Trustee 120 Section 6.12 Co-Trustees 120 Section 6.13 Certain Duties of Trustee
Related to Delayed Payment of Proceeds 121 Section 6.14 Authenticating Agents
122 Section 6.15 Withholding 122 Section 6.16 Fiduciary for Secured Noteholders
Only; Agent for each other Secured Party and the Holders of the Subordinated
Notes 123 Section 6.17 Representations and Warranties of the Bank 123      
ARTICLE VII Covenants 124       Section 7.1 Payment of Principal and Interest
124 Section 7.2 Maintenance of Office or Agency 124 Section 7.3 Money for Note
Payments to be Held in Trust 124 Section 7.4 Existence of Issuer 126 Section 7.5
Protection of Assets 126 Section 7.6 Opinions as to Assets 128

 

ii

 

 

Table of Contents

(continued)

 

    Page       Section 7.7 Performance of Obligations 128 Section 7.8 Negative
Covenants 128 Section 7.9 Statement as to Compliance 130 Section 7.10 Issuer May
Consolidate, etc., Only on Certain Terms 130 Section 7.11 Successor Substituted
131 Section 7.12 No Other Business 132 Section 7.13 Requests for Confirmation of
Credit Estimates 132 Section 7.14 Annual Rating Review 132 Section 7.15
Reporting 133 Section 7.16 Calculation Agent 133 Section 7.17 Certain Tax
Matters 134 Section 7.18 Effective Date; Purchase of Additional Collateral
Obligations 135 Section 7.19 Representations Relating to Security Interests in
the Assets 139       ARTICLE VIII Supplemental Indentures 141       Section 8.1
Supplemental Indentures Without Consent of Holders of Notes 141 Section 8.2
Supplemental Indentures With Consent of Holders of Notes 143 Section 8.3
Execution of Supplemental Indentures 144 Section 8.4 Effect of Supplemental
Indentures 145 Section 8.5 Reference in Notes to Supplemental Indentures 145    
  ARTICLE IX Redemption Of Notes 146       Section 9.1 Mandatory Redemption 146
Section 9.2 Optional Redemption 146 Section 9.3 Tax Redemption 147 Section 9.4
Redemption Procedures 148 Section 9.5 Notes Payable on Redemption Date 149
Section 9.6 Special Redemption 150 Section 9.7 Issuer Purchases of Secured Notes
151       ARTICLE X Accounts, Accountings And Releases 152       Section 10.1
Collection of Money 152 Section 10.2 Collection Account 153 Section 10.3
Transaction Accounts 154 Section 10.4 The Revolver Funding Account 156 Section
10.5 Reinvestment of Funds in Accounts; Reports by Trustee 157 Section 10.6
Accountings 158 Section 10.7 Release of Assets 166 Section 10.8 Reports by
Independent Accountants 167 Section 10.9 Reports to Rating Agencies and
Additional Recipients 168 Section 10.10 Procedures Relating to the Establishment
of Accounts Controlled by the Trustee 169

 

iii

 

 

Table of Contents

(continued)

 

    Page       Section 10.11 Section 3(c)(7) Procedures 169       ARTICLE XI
Application Of Monies 172       Section 11.1 Disbursements of Monies from
Payment Account 172       ARTICLE XII SALE OF COLLATERAL OBLIGATIONS;  PURCHASE
OF ADDITIONAL COLLATERAL OBLIGATIONS 180       Section 12.1 Sales of Collateral
Obligations 180 Section 12.2 Purchase of Additional Collateral Obligations 183
Section 12.3 Optional Repurchase or Substitution of Collateral Obligations 187
Section 12.4 Conditions Applicable to All Sale and Purchase Transactions 189    
  ARTICLE XIII Noteholders’ Relations 190       Section 13.1 Subordination 190
Section 13.2 Standard of Conduct 190       ARTICLE XIV MISCELLANEOUS 191      
Section 14.1 Form of Documents Delivered to Trustee 191 Section 14.2 Acts of
Holders 192 Section 14.3 Notices, etc., to Trustee, the Issuer, the Collateral
Manager, Guggenheim Securities, the Collateral Administrator, the Paying Agent
and each Rating Agency 192 Section 14.4 Notices to Holders; Waiver 195 Section
14.5 Effect of Headings and Table of Contents 195 Section 14.6 Successors and
Assigns 196 Section 14.7 Severability 196 Section 14.8 Benefits of Indenture 196
Section 14.9 Provision or Notices, Reports and Other Information to Initial
Purchaser 196 Section 14.10 Governing Law 196 Section 14.11 Submission to
Jurisdiction 196 Section 14.12 WAIVER OF JURY TRIAL 197 Section 14.13
Counterparts 197 Section 14.14 Acts of Issuer 197 Section 14.15 Confidential
Information 198 Section 14.16 Communications with Rating Agencies 199 Section
14.17 17g-5 Information 199       ARTICLE XV Assignment Of Certain Agreements
200       Section 15.1 Assignment of Collateral Management Agreement 200

 

iv

 

 

Schedules and Exhibits

 

Schedule 1   List of Collateral Obligations Schedule 2   Moody’s Industry
Classification Group List Schedule 3   S&P Industry Classifications Schedule 4  
Diversity Score Classification Schedule 5   Moody’s Rating Definitions Schedule
6   S&P Recovery Rate Tables Schedule 7   Moody’s RiskCalc Calculation      
Exhibit A   Forms of Notes A-1   Form of Global Secured Note A-2   Form of
Certificated Subordinated Note A-3   Form of Certificated Secured Note      
Exhibit B   Forms of Transfer and Exchange Certificates B-1   Form of Transferor
Certificate for Transfer of Rule 144A Global Secured Note or Certificated
Secured Note to Regulation S Global Secured Note B-2   Form of Purchaser
Representation Letter for Certificated Secured Notes B-3   Form of Transferor
Certificate for Transfer of Regulation S Global Secured Note or Certificated
Secured Note to Rule 144A Global Secured Note B-4   Form of Purchaser
Representation Letter for Certificated Subordinated Notes B-5   Form of
Subordinated Note ERISA Certificate B-6   Form of Transferee Certificate of Rule
144A Global Secured Note B-7   Form of Transferee Certificate of Regulation S
Global Secured Note Exhibit C   Calculation of LIBOR Exhibit D   Form of
Beneficial Owner Certificate Exhibit E   Form of Weighted Average S&P Recovery
Rate Notice Exhibit F   Form of Portfolio Acquisition and Disposition
Certificate Exhibit G   Form of Notice of Substitution

 

v

 

 

INDENTURE, dated as of June 18, 2013, by and between KCAP SENIOR FUNDING I, LLC,
a Delaware limited liability company (the “Issuer”) and U.S. BANK NATIONAL
ASSOCIATION, a limited purpose national banking association with trust powers,
as trustee (herein, together with its permitted successors and assigns in the
trusts hereunder, the “Trustee”).

 

PRELIMINARY STATEMENT

 

The Issuer is duly authorized to execute and deliver this Indenture to provide
for the Notes issuable as provided herein. Except as otherwise provided herein,
all covenants and agreements made by the Issuer herein are for the benefit and
security of the Secured Parties. The Issuer is entering into this Indenture, and
the Trustee is accepting the trusts created hereby, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged.

 

All things necessary to make this Indenture a valid agreement of the Issuer in
accordance with the agreement’s terms have been done.

 

GRANTING CLAUSES

 

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Holders of the Secured Notes, the Trustee, the Collateral Manager and the
Collateral Administrator (collectively, the “Secured Parties”), all of its
right, title and interest in, to and under, in each case, whether now owned or
existing, or hereafter acquired or arising, (a) the Collateral Obligations
(listed, as of the Closing Date, in Schedule 1 to this Indenture) which the
Issuer causes to be delivered to the Trustee (directly or through an
intermediary or custodian) herewith and all payments thereon or with respect
thereto, and all Collateral Obligations which are delivered to the Trustee in
the future pursuant to the terms hereof and all payments thereon or with respect
thereto, (b) each of the Accounts and any Eligible Investments purchased with
funds on deposit in any of the Accounts, and all income from the investment of
funds therein, (c) the Collateral Management Agreement as set forth in Article
XV hereof, the Collateral Administration Agreement and the Master Loan Sale
Agreement, (d) all Cash or Money delivered to the Trustee (or its
custodian) from any source for the benefit of the Secured Parties or the Issuer,
(e) any Equity Securities received by the Issuer, (f) all accounts, chattel
paper, deposit accounts, financial assets, general intangibles, instruments,
investment property, letter-of-credit rights, goods and other supporting
obligations relating to the foregoing (in each case as defined in the UCC),
(g) any other property otherwise delivered to the Trustee by or on behalf of the
Issuer (whether or not constituting Collateral Obligations or Eligible
Investments) and (h) all proceeds with respect to the foregoing (the assets
referred to in (a) through (h) are collectively referred to as the “Assets”).

 

 

 

 

The above Grant is made in trust to secure the Secured Notes and certain other
amounts payable by the Issuer as described herein. Except as set forth in the
Priority of Payments and Article XIII of this Indenture, the Secured Notes are
secured by the Grant equally and ratably without prejudice, priority or
distinction between any Secured Note and any other Secured Note by reason of
difference in time of issuance or otherwise. The Grant is made to secure, in
accordance with the priorities set forth in the Priority of Payments and Article
XIII of this Indenture and subject to Section 10.3(e), (i) the payment of all
amounts due on the Secured Notes in accordance with their terms, (ii) the
payment of all other sums (other than in respect of the Subordinated
Notes) payable under this Indenture, (iii) the payment of amounts owing by the
Issuer under the Collateral Management Agreement, the Securities Account Control
Agreement, the Collateral Administration Agreement and the Master Loan Sale
Agreement and (iv) compliance with the provisions of this Indenture, all as
provided herein. The foregoing Grant shall, for the purpose of determining the
property subject to the lien of this Indenture, be deemed to include any
securities and any investments granted to the Trustee by or on behalf of the
Issuer, whether or not such securities or investments satisfy the criteria set
forth in the definitions of “Collateral Obligation” or “Eligible Investments”,
as the case may be.

 

The Trustee acknowledges such Grant, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with the terms hereof.

 

ARTICLE I

 

Definitions

 

Section 1.1           Definitions. Except as otherwise specified herein or as
the context may otherwise require, the following terms have the respective
meanings set forth below for all purposes of this Indenture, and the definitions
of such terms are equally applicable both to the singular and plural forms of
such terms and to the masculine, feminine and neuter genders of such terms. The
word “including” shall mean “including without limitation”. All references
herein to designated “Articles”, “Sections”, “sub-Sections” and other
subdivisions are to the designated articles, sections, sub-sections and other
subdivisions of this Indenture. The words “herein”, “hereof”, “hereunder” and
other words of similar import refer to this Indenture as a whole and not to any
particular article, section, sub-Section or other subdivision.

 

“17g-5 Information”: The meaning specified in Section 14.17(a).

 

“1940 Act”: The Investment Company Act of 1940, as amended from time to time.

 

“25% Limitation”: A limitation that is exceeded only if Benefit Plan Investors
hold 25% or more of the value of any class of equity interests in the Issuer, as
calculated under 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of
ERISA.

 

“Accountants’ Report”: A report of the firm or firms appointed by the Issuer
pursuant to Section 10.8(a).

 

“Accounts”: (i) the Payment Account, (ii) the Collection Account, (iii) the
Ramp-Up Account, (iv) the Revolver Funding Account, (v) the Expense Reserve
Account, (vi) the Supplemental Expense Reserve Account and (vii) the Custodial
Account.

 

“Act” and “Act of Holders”: The meanings specified in Section 14.2.

 

2

 

 

“Adjusted Collateral Principal Amount”: As of any date of determination, without
duplication (a) the Aggregate Principal Balance of the Collateral Obligations
(other than Defaulted Obligations and Discount Obligations), plus (b)  the
amounts on deposit in the Collection Account and the Ramp-Up Account (including
Eligible Investments therein) representing Principal Proceeds, plus (c) the
aggregate, for each Defaulted Obligation, of the Defaulted Obligation Balance
thereof, plus (d) the aggregate, for each Discount Obligation, of the purchase
price, excluding accrued interest, expressed as a percentage of par and
multiplied by the outstanding principal balance thereof, for such Discount
Obligation, minus (e) the Excess CCC/Caa Adjustment Amount; provided that, with
respect to any Collateral Obligation that satisfies more than one of the
definitions of Defaulted Obligation, Discount Obligation or any asset that falls
into the Excess CCC/Caa Adjustment Amount, such Collateral Obligation shall, for
the purposes of this definition, be treated as belonging to the category of
Collateral Obligations which results in the lowest Adjusted Collateral Principal
Amount on any date of determination.

 

“Administrative Expense Cap”: An amount equal on any Payment Date (when taken
together with any Administrative Expenses paid during the period since the
preceding Payment Date or in the case of the first Payment Date, the period
since the Closing Date), to the sum of (a) 0.03% per annum (prorated for the
related Interest Accrual Period on the basis of a 360-day year consisting of
twelve 30-day months) of the Fee Basis Amount on the related Determination Date
and (b) U.S.$150,000 per annum (prorated for the related Interest Accrual Period
on the basis of a 360-day year consisting of twelve 30-day months).

 

“Administrative Expenses”: The fees, expenses (including indemnities) and other
amounts due or accrued with respect to any Payment Date (including, with respect
to any Payment Date, any such amounts that were due and not paid on any prior
Payment Date in accordance with the Priority of Payments) and payable in the
following order by the Issuer: first, to the Trustee (including indemnities)
pursuant to Section 6.7 and the other provisions of this Indenture, second, to
the Collateral Administrator (including indemnities) pursuant to the Collateral
Administration Agreement, third, on a pro rata basis, the following amounts
(excluding indemnities) to the following parties: (i) the Independent
accountants, agents (other than the Collateral Manager) and counsel of the
Issuer for fees and expenses; (ii) the Rating Agencies for fees and expenses
(including any annual fee, amendment fees and surveillance fees) in connection
with any rating of the Secured Notes or in connection with the rating of (or
provision of credit estimates in respect of) any Collateral Obligations;
(iii) the Collateral Manager under this Indenture and the Collateral Management
Agreement, including without limitation reasonable expenses of the Collateral
Manager (including fees for its accountants, agents and counsel) incurred in
connection with the purchase or sale of any Collateral Obligations, any other
expenses incurred in connection with the Collateral Obligations and any other
amounts payable pursuant to the Collateral Management Agreement but excluding
the Collateral Management Fee; (iv) the Independent Manager for any fees or
expenses due under the management agreement between the Issuer and Independent
Manager; and (v) any other Person in respect of any other fees or expenses
permitted under this Indenture and the documents delivered pursuant to or in
connection with this Indenture (including without limitation the payment of all
legal and other fees and expenses incurred in connection with the purchase or
sale of any Collateral Obligations and any other expenses incurred in connection
with the Collateral Obligations) and the Notes, including but not limited to,
any amounts due in respect of the listing of the Secured Notes on any stock
exchange or trading system and fourth, on a pro rata basis, indemnities payable
to any Person pursuant to any Transaction Document; provided that (x) amounts
due in respect of actions taken on or before the Closing Date shall not be
payable as Administrative Expenses but shall be payable only from the Expense
Reserve Account pursuant to Section 10.3(d) and (y) for the avoidance of doubt,
amounts that are expressly payable to any Person under the Priority of Payments
in respect of an amount that is stated to be payable as an amount other than as
Administrative Expenses (including, without limitation, interest and principal
in respect of the Notes) shall not constitute Administrative Expenses.

 

3

 

 

“Affected Class”: Any Class of Secured Notes that, as a result of the occurrence
of a Tax Event described in the definition of “Tax Redemption”, have not
received 100% of the aggregate amount of principal and interest that would
otherwise be due and payable to such Class on any Payment Date.

 

“Affiliate”: With respect to a Person, (i) any other Person who, directly or
indirectly, is in control of, or controlled by, or is under common control with,
such Person or (ii) any other Person who is a director, Officer, employee or
general partner (a) of such Person, (b) of any subsidiary or parent company of
such Person or (c) of any Person described in clause (i) above. For the purposes
of this definition, “control” of a Person shall mean the power, direct or
indirect, (x) to vote more than 50% of the securities having ordinary voting
power for the election of directors of such Persons or (y) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.

 

“Agent Members”: Members of, or participants in, DTC, Euroclear or Clearstream.

 

“Aggregate Coupon”: As of any Measurement Date, the sum of the products obtained
by multiplying, in the case of each Fixed Rate Obligation, (i) the stated coupon
on such Collateral Obligation expressed as a percentage and (ii) the outstanding
principal balance of such Collateral Obligation.

 

“Aggregate Excess Funded Spread”: As of any Measurement Date, the amount
obtained by multiplying: (a) the amount equal to LIBOR applicable to the Secured
Notes during the Interest Accrual Period in which such Measurement Date occurs;
by (b) the amount (not less than zero) equal to (i) the Aggregate Principal
Balance of the Collateral Obligations as of such Measurement Date minus (ii) the
sum of (A) the Target Initial Par Amount plus (B) the aggregate amount of
Principal Proceeds received from the issuance of additional Notes pursuant to
Section 2.13 and Section 3.2 to the extent the proceeds thereof are used to
purchase additional Collateral Obligations.

 

“Aggregate Funded Spread”: As of any Measurement Date, the sum of: (a) in the
case of each Floating Rate Obligation that bears interest at a spread over a
London interbank offered rate based index, (i)(A) the stated interest rate
spread on such Collateral Obligation above such index, plus (B) for each
Floating Rate Obligation that provides for a minimum LIBOR, the excess of such
minimum LIBOR over LIBOR as of the immediately preceding Interest Determination
Date; provided that this subclause (B) shall be disregarded and given no force
or effect in connection with the running of each S&P CDO Monitor to the extent
that the excess of such minimum LIBOR over such index is already included in
calculations of aggregate funded spread in connection with such S&P CDO Monitor,
multiplied by (ii) the outstanding principal balance of such Collateral
Obligation and (b) in the case of each Floating Rate Obligation that bears
interest at a spread over an index other than a London interbank offered rate
based index, (i) the excess of the sum of such spread and such index over LIBOR
as of the immediately preceding Interest Determination Date (which spread or
excess may be expressed as a negative percentage) multiplied by (ii) the
outstanding principal balance of such Collateral Obligation.

 

4

 

 

“Aggregate Outstanding Amount”: With respect to any of the Notes as of any date,
the aggregate unpaid principal amount of such Notes Outstanding on such date
(including any Deferred Interest previously added to the principal amount of any
of the Class C-1 Notes or the Class D-1 Notes that remains unpaid except to the
extent otherwise expressly provided herein).

 

“Aggregate Principal Balance”: When used with respect to all or a portion of the
Collateral Obligations or the Assets, the sum of the Principal Balances of all
or of such portion of the Collateral Obligations or Assets, respectively.

 

“Aggregate Unfunded Spread”: As of any Measurement Date, the sum of the products
obtained by multiplying (i) for each Delayed Drawdown Collateral Obligation and
Revolving Collateral Obligation (other than Defaulted Obligations), the related
commitment fee then in effect as of such date and (ii) the undrawn commitments
of each such Delayed Drawdown Collateral Obligation and Revolving Collateral
Obligation as of such date.

 

“Applicable Advance Rate”: For each Collateral Obligation and for the applicable
number of Business Days between the certification date for a sale or
participation required by Section 9.4 and the expected date of such sale or
participation, the percentage specified below:

 

   Same Day   1-2 Days   3-5 Days   6-15
Days  Senior Secured Loans with a Market Value of:                     90% or
more   100%   93%   92%   88% below 90%   100%   80%   73%   60% Other
Collateral Obligations with a Moody’s Rating of at least “B3” and a Market Value
of 90% or more   100%   89%   85%   75% All other Collateral Obligations   100% 
 75%   65%   45%

 

“Applicable Recovery Rate”: For each Collateral Obligation with respect to any
date of determination, the lower of (i) the Moody’s Recovery Rate and (ii) the
S&P Recovery Rate, in each case, for such Collateral Obligation as of such date
of determination.

 

“Applicable Qualified Valuation”: The meaning specified in Section 12.1(g).

 

“Article 122a”: Article 122a of the Banking Consolidation Directive (Directive
2006/48/EC, as amended).

 

5

 

 

“Asset Quality Matrix”: The following chart used to determine which of the
“row/column combinations” are applicable for purposes of determining compliance
with the Moody’s Diversity Test, the Maximum Moody’s Weighted Average Rating
Factor Test and the Minimum Weighted Average Spread Test, as set forth in
Section 7.18(g).

 

Minimum Weighted                      Average Spread   Minimum Diversity Score 
      22    25    28    30    33   4.00%   2600    2700    2780    2830    2900 
 4.25%   2660    2780    2857    2907    2975   4.50%   2720    2860    2934  
 2984    3050   4.75%   2780    2950    3011    3061    3125   5.00%   2840  
 3030    3088    3138    3200   5.25%   2900    3110    3165    3215    3275 
 5.50%   2960    3190    3242    3292    3350   5.75%   3020    3270    3319  
 3369    3425   6.00%   3080    3350    3396    3446    3500   6.25%   3140  
 3430    3473    3523    3575   6.50%   3200    3500    3550    3600    3650 
      Weighted Average Moody’s        Rating Factor 

  

“Asset-backed Commercial Paper”: Commercial paper or other short-term
obligations of a program that primarily issues externally rated commercial paper
backed by assets or exposures held in a bankruptcy-remote, special purpose
entity.

 

“Assets”: The meaning assigned in the Granting Clause hereof.

 

“Assigned Moody’s Rating”: The meaning specified in Schedule 5 (or such other
schedule provided by Moody’s to the Issuer, the Trustee and the Collateral
Manager).

 

“Assumed Reinvestment Rate”: LIBOR (as determined on the most recent Interest
Determination Date relating to an Interest Accrual Period beginning on a Payment
Date or the Closing Date) minus 0.25% per annum; provided that the Assumed
Reinvestment Rate shall not be less than 0.00%.

 

“Authenticating Agent”: With respect to the Notes or a Class of the Notes, the
Person designated by the Trustee to authenticate such Notes on behalf of the
Trustee pursuant to Section 6.14 hereof.

 

“Available Funds”: With respect to any Payment Date, the amount of any positive
balance (of Cash and Eligible Investments) in the Collection Account as of the
Determination Date relating to such Payment Date and, with respect to any other
date, such amount as of that date.

 

6

 

 

“Balance”: On any date, with respect to Cash or Eligible Investments in any
Account, the aggregate of the (i) current balance of Cash, demand deposits, time
deposits, certificates of deposit and federal funds; (ii) principal amount of
interest-bearing corporate and government securities, money market accounts and
repurchase obligations; and (iii) purchase price (but not greater than the face
amount) of non-interest-bearing government and corporate securities and
commercial paper.

 

“Bank”: The U.S. Bank National Association, in its individual capacity and not
as Trustee, or any successor thereto.

 

“Bankruptcy Code”: The federal Bankruptcy Code, Title 11 of the United States
Code, as amended from time to time.

 

“Beneficial Owner”: With respect to any Note (including any Global Secured
Note), the owner of a beneficial interest in such Note who has delivered written
notice or certification thereof to the Trustee, the Issuer and the Collateral
Manager in accordance with this Indenture.

 

“Benefit Plan Investor”: A “benefit plan investor” as defined in 29 C.F.R.
Section 2510.3-101, as modified by Section 3(42) of ERISA, which includes an
employee benefit plan (as defined in Section 3(3) of ERISA) that is subject to
the fiduciary responsibility provisions of Title I of ERISA, a plan to which
Section 4975 of the Code applies or an entity whose underlying assets include
“plan assets” by reason of such an employee benefit plan’s or a plan’s
investment in such entity.

 

“Bond”: Any debt security (other than a loan) issued by a corporation, limited
liability company, partnership or trust.

 

“Bridge Loan”: Any loan or other obligation that (x) is incurred in connection
with a merger, acquisition, consolidation, or sale of all or substantially all
of the assets of a Person or similar transaction and (y) by its terms, is
required to be repaid within one year of the incurrence thereof with proceeds
from additional borrowings or other refinancings (it being understood that any
such loan or debt security that has a nominal maturity date of one year or less
from the incurrence thereof but has a term-out or other provision whereby
(automatically or at the sole option of the obligor thereof) the maturity of the
indebtedness thereunder may be extended to a later date is not a Bridge Loan).

 

“Business Day”: Any day other than (i) a Saturday or a Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York or in the city in which the
Corporate Trust Office of the Trustee is located or, for any final payment of
principal, in the relevant place of presentation.

 

“Caa Collateral Obligation”: A Collateral Obligation (other than a Defaulted
Obligation) with an Assigned Moody’s Rating of “Caa1” or lower.

 

“Calculation Agent”: The meaning specified in Section 7.16.

 

“Cash”: Such funds denominated in currency of the United States of America as at
the time shall be legal tender for payment of all public and private debts,
including funds standing to the credit of an Account.

 

7

 

 

“CCC Collateral Obligation”: A Collateral Obligation (other than a Defaulted
Obligation) with an S&P Rating of “CCC+” or lower.

 

“CCC/Caa Collateral Obligations”: Each of the CCC Collateral Obligations and
each of the Caa Collateral Obligations; provided that, for the avoidance of
doubt, any Collateral Obligation which is both a CCC Collateral Obligation and a
Caa Collateral Obligation shall be counted as constituting only one CCC/Caa
Collateral Obligation.

 

“CCC/Caa Excess”: As of any date of determination, the amount equal to the
greater of:

 

(i)the excess of the outstanding Principal Balance of all CCC Collateral
Obligations over an amount equal to 12.5% of the Collateral Principal Amount as
of such date; and

 

(ii)the excess of the outstanding Principal Balance of all Caa Collateral
Obligations over an amount equal to 20.0% of the Collateral Principal Amount as
of such date;

 

provided that, in the case of both clauses (i) and (ii) above, in determining
which of the CCC Collateral Obligations or Caa Collateral Obligations, as
applicable, shall be included in the CCC/Caa Excess, the CCC Collateral
Obligations or Caa Collateral Obligations, as applicable, with the lowest Market
Value (assuming that such Market Value is expressed as a percentage of the
outstanding principal balance of such Collateral Obligations as of such
date) shall be deemed to constitute such CCC/Caa Excess.

 

“Certificate of Authentication”: The meaning specified in Section 2.1.

 

“Certificated Notes”: The meaning specified in Section 2.2(b)(iv).

 

“Certificated Secured Note”: The meaning specified in Section 2.2(b)(iii).

 

“Certificated Security”: The meaning specified in Section 8-102(a)(4) of the
UCC.

 

“Certificated Subordinated Note”: The meaning specified in Section 2.2(b)(iv).

 

“Class”: A class of Notes consisting of each of the Class A-1 Notes; the Class
B-1 Notes; the Class C-1 Notes; the Class D-1 Notes; each class or sub-class of
additional Notes, if any, issued in accordance with Sections 2.13 or 3.2; or the
Subordinated Notes. For the avoidance of doubt, Notes of each sub-class of the
same Class shall be considered as Notes of the same Class.

 

“Class A-1 Notes”: The Class A-1 Senior Secured Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in Section
2.3.

 

“Class A/B Coverage Tests”: The Overcollateralization Ratio Test and the
Interest Coverage Test, each as applied with respect to the Class A/B Notes.

 

“Class A/B Notes”: The Class A-1 Notes and the Class B-1 Notes, collectively.

 

8

 

 

“Class B-1 Notes”: The Class B-1 Senior Secured Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in Section
2.3.

 

“Class Break-even Default Rate”: With respect to any Class or Classes of Secured
Notes, the maximum percentage of defaults, at any time, that the Current
Portfolio or the Proposed Portfolio, as applicable, can sustain, determined
through application of the applicable S&P CDO Monitor chosen by the Collateral
Manager in accordance with the definition of “S&P CDO Monitor” that is
applicable to the portfolio of Collateral Obligations, which, after giving
effect to S&P’s assumptions on recoveries, defaults and timing and to the
Priority of Payments, will result in sufficient funds remaining for the payment
of such Class or Classes of Notes in full. After the Effective Date, S&P will
provide the Collateral Manager with the Class Break-even Default Rates for each
S&P CDO Monitor based upon the Weighted Average Floating Spread and the Weighted
Average S&P Recovery Rate to be associated with such S&P CDO Monitor as selected
by the Collateral Manager (with a copy to the Collateral Administrator) from
Section 2 of Schedule 6 or any other Weighted Average Floating Spread and
Weighted Average S&P Recovery Rate that is selected by the Collateral Manager
from time to time and confirmed by S&P.

 

“Class C-1 Coverage Tests”: The Overcollateralization Ratio Test and the
Interest Coverage Test, each as applied with respect to the Class C-1 Notes.

 

“Class C-1 Notes”: The Class C-1 Secured Deferrable Floating Rate Notes issued
pursuant to the Indenture and having the characteristics specified in Section
2.3.

 

“Class D-1 Coverage Tests”: The Overcollateralization Ratio Test and the
Interest Coverage Test, each as applied with respect to the Class D-1 Notes.

 

“Class D-1 Notes”: The Class D-1 Secured Deferrable Floating Rate Notes issued
pursuant to the Indenture and having the characteristics specified in Section
2.3.

 

“Class Default Differential”: With respect to any Class of Secured Notes, at any
time, the rate calculated by subtracting the Class Scenario Default Rate at such
time for such Class of Notes from the Class Break-even Default Rate for such
Class of Notes at such time.

 

“Class Scenario Default Rate”: With respect to any Class of Secured Notes, at
any time, an estimate of the cumulative default rate for the Current Portfolio
or the Proposed Portfolio, as applicable, consistent with S&P’s Initial Rating
of such Class of Notes, determined by the Collateral Manager and the Collateral
Administrator (which determination shall be made solely by application of the
S&P CDO Monitor at such time).

 

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

 

“Clearing Corporation”: (i) Clearstream, (ii) DTC, (iii) Euroclear and (iv) any
entity included within the meaning of “clearing corporation” under
Section 8-102(a)(5) of the UCC.

 

9

 

 

“Clearing Corporation Security”: Securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.

 

“Clearstream”: Clearstream Banking, société anonyme, a corporation organized
under the laws of the Duchy of Luxembourg (formerly known as Cedelbank, société
anonyme).

 

“Closing Date”: June 18, 2013.

 

“Code”: The United States Internal Revenue Code of 1986, as amended, and the
Treasury regulations promulgated thereunder.

 

“Collateral Administration Agreement”: An agreement dated as of the Closing Date
among the Issuer, the Collateral Manager and the Collateral Administrator, as
amended from time to time.

 

“Collateral Administrator”: U.S. Bank National Association, in its capacity as
collateral administrator under the Collateral Administration Agreement, and any
successor thereto.

 

“Collateral Interest Amount”: As of any date of determination, without
duplication, the aggregate amount of Interest Proceeds that has been received or
that is expected to be received (other than Interest Proceeds expected to be
received from Defaulted Obligations, but including (subject to clause (A) in the
proviso in the definition of “Interest Proceeds”) Interest Proceeds actually
received from Defaulted Obligations), in each case during the Collection Period
in which such date of determination occurs (or after such Collection Period but
on or prior to the related Payment Date if such Interest Proceeds would be
treated as Interest Proceeds with respect to such Collection Period).

 

“Collateral Management Agreement”: The agreement dated as of the Closing Date,
between the Issuer and the Collateral Manager relating to the management of the
Collateral Obligations and the other Assets by the Collateral Manager on behalf
of the Issuer, as amended from time to time in accordance with the terms
thereof.

 

“Collateral Management Fee”: The fee, if any, payable to the Collateral Manager
in arrears on each Payment Date (prorated for the related Interest Accrual
Period) pursuant to Section 8(b) of the Collateral Management Agreement and
Section 11.1 of this Indenture, which consists of the Senior Collateral
Management Fee, the Subordinated Collateral Management Fee and the Incentive
Collateral Management Fee; provided, however, that so long as (i) KCAP Financial
is the Collateral Manager and (ii) the Initial Subordinated Noteholder (together
with its Affiliates) owns and holds 100% of the Aggregate Outstanding Amount of
the Subordinated Notes, the Collateral Management Fees shall be zero.

 

“Collateral Manager”: KCAP Financial, until a successor Person shall have become
the Collateral Manager pursuant to the provisions of the Collateral Management
Agreement, and thereafter “Collateral Manager” shall mean such successor Person.

 

“Collateral Manager Standard”: The standard of care applicable to the Collateral
Manager set forth in the Collateral Management Agreement.

 

10

 

 

“Collateral Obligation”: A Senior Secured Loan or Participation Interest
therein, a Second Lien Loan or Participation Interest therein, an Unsecured Loan
or a Participation Interest therein, a Subordinated Loan or a Participation
Interest therein, or a Bond, which, in each case, as of the date of acquisition
by the Issuer:

 

(i)is U.S. Dollar denominated and is neither convertible by the issuer thereof
into, nor payable in, any other currency;

 

(ii)is not a Defaulted Obligation;

 

(iii)is not a Credit Risk Obligation;

 

(iv)is not a lease;

 

(v)provides for a fixed amount of principal payable in Cash on scheduled payment
dates and/or at maturity and does not by its terms provide for earlier
amortization or prepayment at a price of less than par;

 

(vi)does not constitute Margin Stock;

 

(vii)causes the Issuer to receive payments due under the terms of such asset and
proceeds from disposing of such asset free and clear of withholding Tax, other
than withholding Tax as to which the obligor or issuer must make additional
payments so that the net amount received by the Issuer after satisfaction of
such Tax is the amount due to the Issuer before the imposition of any
withholding Tax;

 

(viii)has a Moody’s Rating and an S&P Rating;

 

(ix)is not a debt obligation whose repayment is subject to substantial
non-credit related risk as determined by the Collateral Manager;

 

(x)except for Delayed Drawdown Collateral Obligations and Revolving Collateral
Obligations, is not an obligation pursuant to which any future advances or
payments to the borrower or the Obligor thereof may be required to be made by
the Issuer;

 

(xi)does not have an “f”, “r”, “p”, “pi”, “q”, “sf” or “t” subscript assigned by
S&P;

 

(xii)is not a Zero Coupon Bond, a Bridge Loan, a Commercial Real Estate Loan, a
Step-Down Obligation or a Step-Up Obligation;

 

(xiii)will not require the Issuer or the pool of Assets to be registered as an
investment company under the 1940 Act;

 

(xiv)is not an Equity Security or by its terms convertible into or exchangeable
for an Equity Security at the option of the issuer thereof or any other Person
other than the Issuer; provided that a Collateral Obligation may be by its terms
convertible into or exchangeable for an Equity Security if the convertible or
exchangeable portion of such Collateral Obligation constitutes less than or
equal to 2% of the portion of the Collateral Principal Amount represented by
such Collateral Obligation;

 

11

 

 

(xv)is not the subject of an Offer of exchange, or tender by its issuer, for
cash, securities or any other type of consideration other than (A) a Permitted
Offer or (B) an exchange offer in which a security that is not registered under
the Securities Act is exchanged for a security that has substantially identical
terms (except for transfer restrictions) but is registered under the Securities
Act or a security that would otherwise qualify for purchase under the Investment
Criteria described herein;

 

(xvi)does not have a Moody’s Default Probability Rating that is below “Caa3” or
an S&P Rating that is below “CCC-”; provided, however that a Collateral
Obligation that is not a Defaulted Obligation and is not rated by S&P and
Moody’s shall be deemed to have a rating of “CCC-” from S&P;

 

(xvii)other than the case of a Fixed Rate Obligation, accrues interest at a
floating rate determined by reference to (a) the Dollar prime rate, federal
funds rate or LIBOR or (b) a similar interbank offered rate, commercial deposit
rate or any other index in respect of which the S&P Rating Condition is
satisfied;

 

(xviii)is Registered;

 

(xix)is not a Structured Finance Obligation or a Synthetic Security;

 

(xx)is not a letter of credit or a synthetic letter of credit, and does not
include or support a letter of credit or a synthetic letter of credit;

 

(xxi)does not pay interest less frequently than annually;

 

(xxii)is not an interest in a grantor trust;

 

(xxiii)is purchased at a price at least equal to 50% of its outstanding
principal balance;

 

(xxiv)is issued by an obligor Domiciled in the United States, Canada, a Group I
Country, a Recovery Approved Country or a Tax Jurisdiction;

 

(xxv)if it is a Participation Interest, the Moody's Counterparty Criteria is
satisfied with respect to the acquisition thereof;

 

(xxvi)is an Eligible Asset;

 

(xxvii)is not an obligation of a Controlled Portfolio Company;

 

(xxviii)if it is a Deferrable Obligation, a portion of the interest payable
thereon is required to be paid currently in cash pursuant to the terms of the
related Underlying Documents; and

 

12

 

 

(xxix)has an Obligor with a trailing twelve-month EBITDA (based on available
data selected by the Collateral Manager in good faith) of not less than
$5,000,000.

 

“Collateral Principal Amount”: As of any date of determination, the sum of
(a) the Aggregate Principal Balance of the Collateral Obligations (other than
Defaulted Obligations, except as otherwise expressly set forth herein) and
(b) without duplication, the amounts on deposit in any Account (including
Eligible Investments therein) representing Principal Proceeds; provided that for
purposes of calculating the Concentration Limitations, Defaulted Obligations
shall be included in the Collateral Principal Amount with a principal balance
equal to the Defaulted Obligation Balance thereof.

 

“Collateral Quality Test”: A test satisfied on any Measurement Date on and after
the Effective Date if, in the aggregate, the Collateral Obligations owned (or in
relation to a proposed purchase of a Collateral Obligation, proposed to be
owned) by the Issuer satisfy each of the tests set forth below or, after the
Effective Date, if a test is not satisfied on such date, the degree of
compliance with such test is maintained or improved after giving effect to the
investment, calculated in each case as required by Section 1.3 herein:

 

(i)the Minimum Weighted Average Spread Test;

 

(ii)the Minimum Weighted Average Coupon Test;

 

(iii)the Maximum Moody’s Weighted Average Rating Factor Test;

 

(iv)the Moody’s Diversity Test;

 

(v)the S&P CDO Monitor Test;

 

(vi)the Minimum Weighted Average Moody’s Recovery Rate Test;

 

(vii)the Minimum Weighted Average S&P Recovery Rate Test; and

 

(viii)the Weighted Average Life Test.

 

“Collection Account”: The trust account established pursuant to Section 10.2
which consists of the Principal Collection Subaccount and the Interest
Collection Subaccount.

 

“Collection Period”: (i) With respect to the first Payment Date, the period
commencing on the Closing Date and ending at the close of business on October
10, 2013; and (ii) with respect to any other Payment Date, the period commencing
on the day immediately following the prior Collection Period and ending (a) in
the case of the final Collection Period preceding the latest Stated Maturity of
any Class of Notes, on the day of such Stated Maturity, (b) in the case of the
final Collection Period preceding an Optional Redemption or Tax Redemption in
whole of the Notes, on the Redemption Date and (c) in any other case, at the
close of business on the fifth (5th) Business Day of the calendar month in which
such Payment Date occurs.

 

13

 

 

“Commercial Real Estate Loan”: Any Loan for which the underlying collateral
consists primarily of real property owned by the obligor and is evidenced by a
note or other evidence of indebtedness.

 

“Concentration Limitations”: Limitations satisfied on any Measurement Date on or
after the Effective Date if, in the aggregate, the Collateral Obligations owned
(or in relation to a proposed purchase of a Collateral Obligation, proposed to
be owned) by the Issuer comply with all of the requirements set forth below (or
in relation to a proposed purchase after the Effective Date, if not in
compliance, the relevant requirements must be maintained or improved after
giving effect to the purchase), calculated in each case as required by Section
1.3 herein:

 

(i)          not less than 90.0% of the Collateral Principal Amount may consist
of Senior Secured Loans, Second Lien Loans, Cash and Eligible Investments;

 

(ii)         not more than 15.0% of the Collateral Principal Amount may consist
of Second Lien Loans;

 

(iii)        not more than 7.0% of the Collateral Principal Amount may consist
of Bonds;

 

(iv)        not more than 3.0% of the Collateral Principal Amount may consist of
Collateral Obligations issued by a single Obligor and its Affiliates, except
that, without duplication, (A) Collateral Obligations that are issued by up to
three Obligors and their respective Affiliates may each constitute up to 3.5% of
the Collateral Principal Amount, (B) Collateral Obligations that are issued by
up to two additional Obligors and their respective Affiliates may each
constitute up to 4.0% of the Collateral Principal Amount and (C) Collateral
Obligations that are issued by up to two additional Obligors and their
respective Affiliates may each constitute up to 5.0% of the Collateral Principal
Amount; provided that if at any time there are ten or less Obligors constituting
more than 33.0% in the aggregate of the Collateral Principal Amount, any new
Collateral Obligation must have a Moody’s Default Probability Rating of at least
B3 and an S&P Rating of at least B- if such purchase would result in the
Obligor’s balance exceeding 3.0% of the Collateral Principal Amount;

 

(v)         not more than 3.0% of the Collateral Principal Amount may consist of
Collateral Obligations issued by a single Obligor and its Affiliates, which
Collateral Obligations have a Moody's Rating based on credit estimates and/or
private ratings, in each case, as set forth in the definition of “Assigned
Moody’s Rating” on Schedule 5;

 

(vi)        not more than 20.0% of the Collateral Principal Amount may consist
of Collateral Obligations with a Moody’s Default Probability Rating of “Caa1” or
below (other than a Defaulted Obligation);

 

(vii)       not more than 12.5% of the Collateral Principal Amount may consist
of Collateral Obligations with an S&P Rating of “CCC+” or below (other than a
Defaulted Obligation);

 

14

 

 

(viii)      not more than 10.0% of the Collateral Principal Amount may consist
of Fixed Rate Obligations;

 

(ix)         not more than 10.0% of the Collateral Principal Amount may consist
of Collateral Obligations that are Unsecured Loans and Subordinated Loans, and
not more than 5.0% of the Collateral Principal Amount may consist of Collateral
Obligations that are Subordinated Loans;

 

(x)          not more than 10.0% of the Collateral Principal Amount may consist
of Collateral Obligations that have a portion that may be convertible into or
exchangeable for an Equity Security;

 

(xi)         not more than 5.0% of the Collateral Principal Amount may consist
of DIP Collateral Obligations;

 

(xii)        not more than 10.0% of the Collateral Principal Amount may consist
of Delayed Drawdown Collateral Obligations and Revolving Collateral Obligations,
and not more than 3.0% of the Collateral Principal Amount may consist of
Revolving Collateral Obligations;

 

(xiii)       not more than 5.0% of the Collateral Principal Amount may consist
of Participation Interests;

 

(xiv)      the Third Party Credit Exposure may not exceed 5.0% of the Collateral
Principal Amount and the Third Party Credit Exposure Limits may not be exceeded;

 

(xv)       not more than 10.0% of the Collateral Principal Amount may have an
S&P Rating derived from a Moody’s Rating as set forth in clause (iii)(a) of the
definition of the term “S&P Rating”;

 

(xvi)      not more than 10.0% of the Collateral Principal Amount may consist of
Collateral Obligations with a Moody’s Rating derived from an S&P Rating as
provided in clauses (iv), (v) or (vi) under the heading “Moody’s Equivalent
Senior Unsecured Rating” on Schedule 5;

 

(xvii)     not more than 2.5% of the Collateral Principal Amount may be issued
by obligors Domiciled outside the United States;

 

(xviii)    not more than 2.5% of the Collateral Principal Amount may be issued
by obligors Domiciled in all Tax Jurisdictions in the aggregate;

 

(xix)       not more than 15.0% of the Collateral Principal Amount may consist
of Collateral Obligations that are issued by obligors that belong to any single
S&P Industry Classification, except that (x) the first and second largest S&P
Industry Classification may each represent up to 20.0% of the Collateral
Principal Amount; and (y) the third largest S&P Industry Classification may
represent up to 17.5% of the Collateral Principal Amount;

 

15

 

 

(xx)        not more than 15.0% of the Collateral Principal Amount may consist
of Collateral Obligations that are issued by obligors that belong to any single
Moody’s Industry Classification, except that (x) the first and second largest
Moody’s Industry Classification may each represent up to 20.0% of the Collateral
Principal Amount; and (y) the third largest Moody’s Industry Classification may
represent up to 17.5% of the Collateral Principal Amount;

 

(xxi)       not more than 10.0% of the Collateral Principal Amount may consist
of Collateral Obligations that pay interest less frequently than quarterly;

 

(xxii)      not more than 30.0% of the Collateral Principal Amount may consist
of Collateral Obligations that are Cov-Lite Loans; and

 

(xxiii)     not more than 0.0% of the Collateral Principal Amount may consist of
Long Dated Obligations.

 

“Confidential Information”: The meaning specified in Section 14.15(b).

 

“Controlled Portfolio Company”: Any company that is controlled by the Collateral
Manager, an Affiliate thereof, or an account, fund, client or portfolio
established and controlled by the Collateral Manager or an Affiliate thereof.

 

“Controlling Class”: The Class A-1 Notes so long as any Class A-1 Notes are
Outstanding; then the Class B-1 Notes so long as any Class B-1 Notes are
Outstanding; then the Class C-1 Notes so long as any Class C-1 Notes are
Outstanding; then the Class D-1 Notes so long as any Class D-1 Notes are
Outstanding; and then the Subordinated Notes.

 

“Controlling Person”: A Person (other than a Benefit Plan Investor) who has
discretionary authority or control with respect to the assets of an entity or
any Person who provides investment advice for a fee (direct or indirect) with
respect to such assets or an affiliate of any such Person. For this purpose, an
“affiliate” of a Person includes any Person, directly or indirectly, through one
or more intermediaries, controlling, controlled by, or under common control with
the Person. “Control,” with respect to a Person other than an individual, means
the power to exercise a controlling influence over the management or policies of
such Person.

 

“Corporate Family Rating”: The meaning specified in Schedule 5 (or such other
schedule provided by Moody’s to the Issuer, the Trustee and the Collateral
Manager).

 

“Corporate Trust Office”: The principal corporate trust office of the Trustee at
which the Trustee performs its duties under this Indenture, currently located at
(a) for purposes of Note transfers and presentment of Notes for payment, 60
Livingston Ave., St. Paul, MN 55107 Attention: KCAP Senior Funding I, LLC, and
(b) for all other purposes, One Federal Street, 3rd Floor, Boston, Massachusetts
02110, Attention: Corporate Trust Services – KCAP Senior Funding I, LLC, or such
other address as the Trustee may designate from time to time by notice to the
Holders, the Collateral Manager and the Issuer or the principal corporate trust
office of any successor Trustee.

 

16

 

 

“Cov-Lite Loan”: Any Collateral Obligation that, other than with respect to a
period of no more than three months following the origination of such Collateral
Obligation, that either:

 

(a)does not contain any financial covenants, or

 

(b)(i) requires the Obligor to comply with one or more financial covenants only
upon the occurrence of certain actions of the Obligor as identified in the
Underlying Documents (including, but not limited to, a debt issuance, dividend
payment, share purchase, merger, acquisition or divestiture), but (ii) does not
require the Obligor to comply with one or more financial covenants during each
reporting period, without regard to whether it has taken any specified action;

 

provided that, for all purposes, a Collateral Obligation described in clause (a)
or (b) above which either contains a cross-default provision to, or is pari
passu with, another loan of the underlying obligor forming part of the same loan
facility that requires the underlying obligor to comply with a financial
covenant during each reporting period regardless of whether it has taken any
specified actions will be deemed not to be a Cov-Lite Loan.

 

“Coverage Tests”: The Overcollateralization Ratio Test and Interest Coverage
Test, each as applied to each specified Class or Classes of Secured Notes;
provided that for purposes of each of the Coverage Tests, the Class A-1 Notes
and the Class B-1 Notes will be treated as one Class, Class A/B.

 

“Credit Improved Criteria”: The criteria that will be met if, with respect to
any Collateral Obligation, any of the following occur:

 

(a)such Collateral Obligation has experienced a reduction in its credit spread
of 10% or more compared to the credit spread in effect as of the Cut-Off Date
for such Collateral Obligation, such reduction in spread being determined by
reference to an Eligible Loan Index; or

 

(b)such Collateral Obligation has a Market Value above the higher of (i) par and
(ii) the initial purchase price paid by the Issuer for such Collateral
Obligation.

 

“Credit Improved Obligation”: Any Collateral Obligation which, in the Collateral
Manager’s reasonable commercial judgment, has significantly improved in credit
quality after it was acquired by the Issuer; provided, that during a Restricted
Trading Period, a Collateral Obligation will qualify as a Credit Improved
Obligation only if (i) it has been upgraded by any Rating Agency at least one
rating sub-category or has been placed and remains on a credit watch with
positive implication by Moody’s or S&P since it was acquired by the Issuer,
(ii) the Credit Improved Criteria are satisfied with respect to such Collateral
Obligation or (iii) a Majority of the Controlling Class consents to treat such
Collateral Obligation as a Credit Improved Obligation.

 

“Credit Risk Criteria”: The criteria that will be met if, with respect to any
Collateral Obligation, any of the following occur:

 

17

 

 

(a)the spread over LIBOR or other Eligible Loan Index for such Collateral
Obligation has been increased since the date of purchase by (A) 0.25% or more
(in the case of a Collateral Obligation with a spread over the applicable
reference rate selected by the Collateral Manager in the exercise of its
reasonable business judgment (prior to such increase) less than or equal to
3.0%), (B) 0.375% or more (in the case of a Collateral Obligation with a spread
over the applicable reference rate selected by the Collateral Manager in the
exercise of its reasonable business judgment (prior to such increase) greater
than 3.0% but less than or equal to 5.0%) or (C) 0.5% or more (in the case of a
Collateral Obligation with a spread over the applicable reference rate selected
by the Collateral Manager in the exercise of its reasonable business judgment
(prior to such increase) greater than 5.0%) due, in each case, to a
deterioration in the related Obligor’s financial ratios or financial results in
accordance with the Underlying Documents relating to such Collateral Obligation;
or

 

(b)the Market Value of such Collateral Obligation has decreased by at least 2.0%
of the price paid by the Issuer for such Collateral Obligation due to a
deterioration in the related Obligor’s financial ratios or financial results in
accordance with the Underlying Documents relating to such Collateral Obligation.

 

“Credit Risk Obligation”: Any Collateral Obligation that, in the Collateral
Manager’s reasonable commercial judgment, has a significant risk of declining in
credit quality or price unrelated to general market conditions; provided that,
during a Restricted Trading Period or for purposes of clause (ii) of the
definition of Prepaid/Sold Post-Reinvestment Collateral Obligation, a Collateral
Obligation will qualify as a Credit Risk Obligation for purposes of sales of
Collateral Obligations only if (i) such Collateral Obligation has been
downgraded by any Rating Agency at least one rating sub-category or has been
placed and remains on a credit watch with negative implication by Moody’s or S&P
since it was acquired by the Issuer, (ii) the Credit Risk Criteria are satisfied
with respect to such Collateral Obligation or (iii) a Majority of the
Controlling Class consents to treat such Collateral Obligation as a Credit Risk
Obligation.

 

“Current Portfolio”: At any time, the portfolio of Collateral Obligations, Cash
and Eligible Investments representing Principal Proceeds (determined in
accordance with Section 1.3 to the extent applicable), then held by the Issuer.

 

“Custodial Account”: The custodial account established pursuant to
Section 10.3(b).

 

“Custodian”: The meaning specified in the first sentence of Section 3.3(a) with
respect to items of collateral referred to therein, and each entity with which
an Account is maintained, as the context may require, each of which shall be a
Securities Intermediary.

 

“Cut-Off Date”: Each date on or after the Closing Date on which a Collateral
Obligation is transferred to the Issuer.

 

“Default”: Any Event of Default or any occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default.

 

“Defaulted Obligation”: Any Collateral Obligation included in the Assets as to
which:

 

18

 

 

(a)a default as to the payment of principal and/or interest has occurred and is
continuing with respect to such Collateral Obligation (without regard to any
grace period applicable thereto, or waiver or forbearance thereof, after the
passage (in the case of a default that in the Collateral Manager’s judgment, as
certified to the Trustee in writing, is not due to credit-related causes) of
five Business Days or seven calendar days, whichever is greater, but in no case
beyond the passage of any grace period applicable thereto);

 

(b)a default as to the payment of principal and/or interest has occurred and is
continuing on another debt obligation of the same issuer which is senior or pari
passu in right of payment to such Collateral Obligation (without regard to any
grace period applicable thereto, or waiver or forbearance thereof, after the
passage (in the case of a default that in the Collateral Manager’s judgment, as
certified to the Trustee in writing, is not due to credit-related causes) of
three Business Days or five calendar days, whichever is greater, but in no case
beyond the passage of any grace period applicable thereto; provided that both
the Collateral Obligation and such other debt obligation are full recourse
obligations of the applicable obligor or issuer or secured by the same
collateral);

 

(c)the obligor, issuer or others have instituted proceedings to have the obligor
or issuer adjudicated as bankrupt or insolvent or placed into receivership and
such proceedings have not been stayed or dismissed or such obligor or issuer has
filed for protection under Chapter 11 of the Bankruptcy Code;

 

(d)such Collateral Obligation has an S&P Rating of “CC” or lower, or “SD” or had
such rating before such rating was withdrawn or the obligor or issuer on such
Collateral Obligation has a “probability of default” rating assigned by Moody’s
of “D” or “LD”;

 

(e)such Collateral Obligation is pari passu in right of payment as to the
payment of principal and/or interest to another debt obligation of the same
obligor or issuer which has an S&P Rating of “CC” or lower, or “SD” or had such
rating before such rating was withdrawn or the obligor or issuer on such
Collateral Obligation has a “probability of default” rating assigned by Moody’s
of “D” or “LD”; provided that both the Collateral Obligation and such other debt
obligation are full recourse obligations of the applicable obligor or issuer or
secured by the same collateral;

 

(f)a default with respect to which the Collateral Manager has received notice or
a Responsible Officer thereof has actual knowledge that a default has occurred
under the Underlying Documents and any applicable grace period has expired and
the holders of such Collateral Obligation have accelerated the repayment of the
Collateral Obligation (but only until such acceleration has been rescinded) in
the manner provided in the Underlying Documents;

 

(g)the Collateral Manager has in its reasonable commercial judgment otherwise
declared such debt obligation to be a “Defaulted Obligation”;

 

19

 

 

(h)such Collateral Obligation is a Participation Interest with respect to which
the Selling Institution has defaulted in any respect in the performance of any
of its payment obligations under the Participation Interest; or

 

(i)such Collateral Obligation is a Participation Interest in a Loan that would,
if such Loan were a Collateral Obligation, constitute a “Defaulted Obligation”
or with respect to which the Selling Institution has an S&P Rating of “CC” or
lower, or “SD” or had such rating before such rating was withdrawn;

 

provided that a Collateral Obligation shall not constitute a Defaulted
Obligation if such Collateral Obligation (or, in the case of a Participation
Interest, the underlying Loan) is a DIP Collateral Obligation (other than a DIP
Collateral Obligation that has an S&P Rating of “CC” or lower).

 

Notwithstanding anything in this Indenture, the Collateral Manager shall give
the Trustee prompt written notice should any Collateral Obligation become a
Defaulted Obligation.

 

“Defaulted Obligation Balance”: For any Defaulted Obligation, the lesser of the
(i) S&P Collateral Value of such Defaulted Obligation and (ii) Moody’s
Collateral Value of such Defaulted Obligation; provided that the Defaulted
Obligation Balance will be zero if the Issuer has owned such Defaulted
Obligation for more than three years after its default date.

 

“Deferrable Obligation”: A Collateral Obligation that by its terms permits the
deferral or capitalization of payment of accrued, unpaid interest. For the
avoidance of doubt, for purposes of calculating the numerator (but not the
denominator) of any component of the Weighted Average Floating Spread, Weighted
Average Coupon, Excess Weighted Average Floating Spread and Excess Weighted
Average Coupon, each Deferrable Obligation shall be excluded from each such
numerator (but not the denominator) to the extent of any interest that may be
deferred or capitalized, and is not required to be paid currently in cash
thereon pursuant to the terms of the related Underlying Documents (regardless of
whether such portion that may be deferred or capitalized is currently paying in
cash).

 

“Deferred Interest”: With respect to the Class C-1 Notes and the Class D-1
Notes, the meaning specified in Section 2.7.

 

“Delayed Drawdown Collateral Obligation”: A Collateral Obligation that
(a) requires the Issuer (or (i) in respect of a Participation Interest, the
Selling Institution or (ii) solely for the purpose of determining whether a
Collateral Obligation constitutes a Cov-Lite Loan for S&P Recovery Rate
purposes, the lender thereunder) to make one or more future advances to the
borrower under the Underlying Documents relating thereto, (b) specifies a
maximum amount that can be borrowed on one or more fixed borrowing dates, and
(c) does not permit the re-borrowing of any amount previously repaid by the
borrower thereunder; but any such Collateral Obligation will be a Delayed
Drawdown Collateral Obligation only until all commitments by the Issuer to make
advances to the borrower expire or are terminated or are reduced to zero.

 

“Deliver” or “Delivered” or “Delivery”: The taking of the following steps:

 

20

 

 

(i)in the case of each Certificated Security (other than a Clearing Corporation
Security), Instrument and Participation Interest in which the underlying loan is
represented by an Instrument,

 

(a)causing the delivery of such Certificated Security or Instrument to the
Custodian by registering the same in the name of the Custodian or its affiliated
nominee or by endorsing the same to the Custodian or in blank;

 

(b)causing the Custodian to indicate continuously on its books and records that
such Certificated Security or Instrument is credited to the applicable Account;
and

 

(c)causing the Custodian to maintain continuous possession of such Certificated
Security or Instrument;

 

(ii)in the case of each Uncertificated Security (other than a Clearing
Corporation Security),

 

(a)causing such Uncertificated Security to be continuously registered on the
books of the issuer thereof to the Custodian; and

 

(b)causing the Custodian to indicate continuously on its books and records that
such Uncertificated Security is credited to the applicable Account;

 

(iii)in the case of each Clearing Corporation Security,

 

(a)causing the relevant Clearing Corporation to credit such Clearing Corporation
Security to the securities account of the Custodian, and

 

(b)causing the Custodian to indicate continuously on its books and records that
such Clearing Corporation Security is credited to the applicable Account;

 

(iv)in the case of each security issued or guaranteed by the United States of
America or agency or instrumentality thereof and that is maintained in
book-entry records of a Federal Reserve Bank (“FRB”) (each such security, a
“Government Security”),

 

(a)causing the creation of a Security Entitlement to such Government Security by
the credit of such Government Security to the securities account of the
Custodian at such FRB, and

 

(b)causing the Custodian to indicate continuously on its books and records that
such Government Security is credited to the applicable Account;

 

(v)in the case of each Security Entitlement not governed by clauses (i) through
(iv) above,

 

21

 

 

(a)causing a Securities Intermediary (x) to indicate on its books and records
that the underlying Financial Asset has been credited to the Custodian’s
securities account, (y) to receive a Financial Asset from a Securities
Intermediary or acquiring the underlying Financial Asset for a Securities
Intermediary, and in either case, accepting it for credit to the Custodian’s
securities account or (z) to become obligated under other law, regulation or
rule to credit the underlying Financial Asset to a Securities Intermediary’s
securities account,

 

(b)causing such Securities Intermediary to make entries on its books and records
continuously identifying such Security Entitlement as belonging to the Custodian
and continuously indicating on its books and records that such Security
Entitlement is credited to the Custodian’s securities account, and

 

(c)causing the Custodian to indicate continuously on its books and records that
such Security Entitlement (or all rights and property of the Custodian
representing such Security Entitlement) is credited to the applicable Account;

 

(vi)in the case of Cash or Money,

 

(a)causing the delivery of such Cash or Money to the Trustee for credit to the
applicable Account or to the Custodian,

 

(b)if delivered to the Custodian, causing the Custodian to treat such Cash or
Money as a Financial Asset maintained by such Custodian for credit to the
applicable Account in accordance with the provisions of Article 8 of the UCC or
causing the Custodian to deposit such Cash or Money to a deposit account over
which the Custodian has control (within the meaning of Section 9-104 of the
UCC), and

 

(c)causing the Custodian to indicate continuously on its books and records that
such Cash or Money is credited to the applicable Account; and

 

(vii)in the case of each general intangible (including any Participation
Interest in which neither the Participation Interest nor the underlying loan is
represented by an Instrument), causing the filing of a Financing Statement in
the office of the Secretary of State of the State of Delaware.

 

In addition, the Collateral Manager on behalf of the Issuer will obtain any and
all consents required by the Underlying Documents relating to any general
intangibles for the transfer of ownership and/or pledge hereunder (except to the
extent that the requirement for such consent is rendered ineffective under
Section 9-406 of the UCC).

 

“Depositor”: KCAP Senior Funding I Holdings, LLC, a Delaware limited liability
company, together with its successor and assigns.

 

22

 

 

“Derivative Transaction”: Any forward, future, option, swap, cap, collar, floor,
foreign exchange contract, any combination thereof, whether for physical
delivery or cash settlement, relating to any interest rate, interest rate index,
currency, currency exchange rate, currency exchange rate index, debt instrument,
debt price, debt index, depository instrument, depository price, depository
index, equity instrument, equity price, equity index, commodity, commodity price
or commodity index.

 

“Determination Date”: The last day of each Collection Period.

 

“DIP Collateral Obligation”: A loan made to a debtor-in-possession pursuant to
Section 364 of the Bankruptcy Code having the priority allowed by either
Section 364(c) or 364(d) of the Bankruptcy Code and fully secured by senior
liens.

 

“Discount Obligation”: Any Collateral Obligation forming part of the Assets
which was purchased (as determined without averaging prices of purchases on
different dates) for less than (a) 85.0% of its outstanding principal balance,
if such Collateral Obligation has a Moody’s Rating lower than “B3”, or (b) 80.0%
of its outstanding principal balance, if such Collateral Obligation has a
Moody’s Rating of “B3”or higher; provided that (x) such Collateral Obligation
shall cease to be a Discount Obligation at such time as the Market Value
(expressed as a percentage of the par amount of such Collateral Obligation)
determined for such Collateral Obligation on each day during any period of 30
consecutive days since the acquisition by the Issuer of such Collateral
Obligation, equals or exceeds 90% on each such day; (y) any Collateral
Obligation that would otherwise be considered a Discount Obligation, but that is
purchased in accordance with the Investment Criteria with the proceeds of a sale
of a Collateral Obligation that was not a Discount Obligation at the time of its
purchase, so long as such purchased Collateral Obligation (A) is purchased or
committed to be purchased within five Business Days of such sale, (B) is
purchased at a purchase price (expressed as a percentage of the par amount of
such Collateral Obligation) equal to or greater than the sale price of the sold
Collateral Obligation, (C) is purchased at a purchase price (expressed as a
percentage of the par amount of such Collateral Obligation) not less than 65.0%
and (D) has a Moody’s Default Probability Rating equal to or greater than the
Moody’s Default Probability Rating of the sold Collateral Obligation, will not
be considered to be a Discount Obligation; and (z) clause (y) above in this
proviso shall not apply to any such Collateral Obligation at any time on or
after the acquisition by the Issuer of such Collateral Obligation if, as
determined at the time of such acquisition, such application would result in
(A) more than 5% of the Collateral Principal Amount consisting of Collateral
Obligations to which such clause (y) has been applied (or more than 2.5% of the
Collateral Principal Amount consisting of Collateral Obligations to which such
clause (y) has been applied if the purchase price of the Collateral Obligation
is less than 75% of the outstanding principal balance thereof) or (B) the
Aggregate Principal Balance of all Collateral Obligations to which such clause
(y) has been applied since the Closing Date being more than 10% of the Target
Initial Par Amount.

 

“Discount Rate”: The zero coupon swap rate (as determined by a nationally
recognized swap dealer selected by the Collateral Manager on behalf of the
Issuer) implied by the fixed rate offered to be paid by such swap dealer under a
fixed for floating interest rate swap transaction with a remaining term equal to
the period over which such Discount Rate is to be applied in exchange for the
receipt of payments indexed to the London interbank offered rate for three month
deposits denominated in Dollars.

 

23

 

 

“Distribution Compliance Period”: The 40-day period prescribed by Regulation S
commencing on the later of (a) the date upon which Notes are first offered to
Persons other than the Initial Purchaser and any other distributor (as such term
is defined in Regulation S) of the Notes and (b) the Closing Date.

 

“Distribution Report”: The meaning specified in Section 10.6(b).

 

“Diversity Score”: A single number that indicates collateral concentration in
terms of both issuer and industry concentration, calculated as set forth in
Schedule 4 hereto.

 

“Dollar”, “USD” or “U.S.$”: A dollar or other equivalent unit in such coin or
currency of the United States of America as at the time shall be legal tender
for all debts, public and private.

 

“Domicile” or “Domiciled”: With respect to any obligor with respect to, or
issuer of, a Collateral Obligation:

 

(a)except as provided in clause (b) below, its country of organization; or

 

(b)if it is organized in a Tax Jurisdiction, each of such jurisdiction and the
country in which, in the Collateral Manager’s good faith estimate, a substantial
portion of its operations are located or from which a substantial portion of its
revenue is derived, in each case directly or through subsidiaries (which shall
be any jurisdiction and country known at the time of designation by the
Collateral Manager to be the source of the majority of revenues, if any, of such
obligor or issuer).

 

“DTC”: The Depository Trust Company, its nominees, and their respective
successors.

 

“Due Date”: Each date on which any payment is due on an Asset in accordance with
its terms.

 

“EBITDA”: With respect to an Obligor of a Collateral Obligation, for any period,
the net income of such Obligor plus the sum of interest, taxes, depreciation,
and amortization, with such adjustments as the Collateral Manager determines to
be appropriate in accordance with the Collateral Manager Standard, in each case
for such period.

 

“Effective Date”: The earlier to occur of (i) September 20, 2013 and (ii) at the
election of the Collateral Manager, the first date on which the Collateral
Manager certifies to the Trustee and the Collateral Administrator that the
Target Initial Par Condition has been satisfied.

 

“Effective Date Accountants’ Report”: The meaning specified in Section 7.18(d).

 

“Effective Date Issuer Certificate”: The meaning specified in Section 7.18(d).

 

“Effective Date Report”: The meaning specified in Section 7.18(d).

 

24

 

 

“Effective Date Reporting Due Date”: The 14th Business Day after the Effective
Date (or, if the Effective Date occurs prior to September 20, 2013, the 20th
Business Day after the Effective Date); provided that in no event shall the
Effective Date Reporting Due Date be later than October 9, 2013.

 

“Effective Date Tests”: The meaning specified in Section 7.18(d).

 

“Eligible Assets”: Financial assets, either fixed or revolving, that by their
terms convert into Cash within a finite time period plus any rights or other
assets designed to assure the servicing or timely distribution of proceeds to
securityholders.

 

“Eligible Investment Required Ratings”: If such obligation or security (a)(i)
has both a long-term and a short-term credit rating from Moody’s, such ratings
are “Aa3” or higher (not on credit watch for possible downgrade) and “P-1” (not
on credit watch for possible downgrade), respectively, (ii) has only a long-term
credit rating from Moody’s, such rating is “Aaa” (not on credit watch for
possible downgrade) and (iii) has only a short-term credit rating from Moody’s,
such rating is “P-1” (not on credit watch for possible downgrade) and (b) has a
short-term credit rating from S&P of “A-1” or higher (or, in the absence of a
short-term credit rating, has a long-term credit rating from S&P of “A+” or
higher).

 

“Eligible Investments”: Either Cash or any Dollar investment that, at the time
it is Delivered (directly or through an intermediary or custodian), (x) matures
not later than the earlier of (A) the date that is 60 days after the date of
Delivery thereof and (B) the Business Day immediately preceding the Payment Date
immediately following the date of Delivery thereof, and (y) is one or more of
the following obligations or securities:

 

(i)direct Registered obligations of, and Registered obligations the timely
payment of principal and interest on which is fully and expressly guaranteed by,
the United States of America or any agency or instrumentality of the United
States of America whose obligations are expressly backed by the full faith and
credit of the United States of America and which satisfy the Eligible Investment
Required Ratings;

 

(ii)demand and time deposits in, certificates of deposit of, trust accounts
with, bankers’ acceptances issued by, or federal funds sold by any depository
institution or trust company incorporated under the laws of the United States of
America (including the Bank) or any state thereof and subject to supervision and
examination by federal and/or state banking authorities, in each case payable
within 183 days after issuance, so long as the commercial paper and/or the debt
obligations of such depository institution or trust company (or, in the case of
the principal depository institution in a holding company system, the commercial
paper or debt obligations of such holding company) at the time of such
investment or contractual commitment providing for such investment have the
Eligible Investment Required Ratings;

 

25

 

 

(iii)unleveraged repurchase obligations (if treated as debt by the Issuer and
the counterparty) with respect to (a) any security described in clause (i) above
or (b) any other Registered security issued or guaranteed (subject to the S&P
guarantee criteria) by an agency or instrumentality of the United States of
America, in either case entered into with a depository institution or trust
company (acting as principal) described in clause (ii) above or entered into
with an entity (acting as principal) with, or whose parent company has (in
addition to a guarantee agreement with such entity, which guarantee agreement
complies with S&P’s then-current criteria with respect to guarantees), the
Eligible Investment Required Ratings;

 

(iv)Registered debt securities bearing interest or sold at a discount issued by
a corporation formed under the laws of the United States of America or any State
thereof that satisfies the Eligible Investment Required Ratings at the time of
such investment or contractual commitment providing for such investment;

 

(v)commercial paper or other short-term obligations (other than Asset-backed
Commercial Paper) with the Eligible Investment Required Ratings and that either
bear interest or are sold at a discount from the face amount thereof and have a
maturity of not more than 183 days from their date of issuance;

 

(vi)a Reinvestment Agreement issued by any bank (if treated as a deposit by such
bank), or a Reinvestment Agreement issued by any insurance company or other
corporation or entity, in each case with the Eligible Investment Required
Ratings; provided that (a) the Issuer has received written confirmation from
each Rating Agency (with a copy to the Trustee), that such investment would not
cause the then-current rating of the Secured Notes to be reduced or withdrawn or
(b) such Reinvestment Agreement may be unwound at the option of the Issuer
without penalty; and

 

(vii)money market funds that have, at all times, credit ratings of “Aaa-mf” by
Moody’s and “AAAm” by S&P, respectively (or, if any Rating Agency revises its
criteria to change the foregoing credit ratings, the highest credit ratings then
applicable to such money market funds by each such Rating Agency);

 

provided that (1) Eligible Investments purchased with funds in the Collection
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations or securities, other than those
referred to in clause (vii) above, as mature (or are putable at par to the
issuer thereof) no later than the Business Day prior to the next Payment Date
unless such Eligible Investments are issued by the Trustee in its capacity as a
banking institution, in which event such Eligible Investments may mature on such
Payment Date; (2) none of the foregoing obligations or securities shall
constitute Eligible Investments if (a) such obligation or security has an “f”,
“r”, “p”, “pi”, “q”, “sf” or “t” subscript assigned by S&P, (b) all, or
substantially all, of the remaining amounts payable thereunder consist of
interest and not principal payments, (c) payments with respect to such
obligations or securities or proceeds of disposition are subject to withholding
Taxes by any jurisdiction unless the payor is required to make “gross-up”
payments that cover the full amount of any such withholding Tax on an after-Tax
basis, (d) such obligation or security is secured by real property, (e) such
obligation or security is purchased at a price greater than 100% of the
principal or face amount thereof, (f) such obligation or security is subject of
a tender offer, voluntary redemption, exchange offer, conversion or other
similar action, (g) in the Collateral Manager’s judgment, such obligation or
security is subject to material non-credit related risks, (h) such obligation is
a Structured Finance Obligation, or (i) such obligation or security is
represented by a certificate of interest in a grantor trust. Eligible
Investments may include, without limitation, those investments issued by or made
with the Bank or an Affiliate of the Bank or for which the Bank or the Trustee
or an Affiliate of the Bank or the Trustee provides services and receives
compensation and (3) Asset-backed Commercial Paper shall not be considered an
Eligible Investment.

 

26

 

 

“Eligible Loan Index”: With respect to each Collateral Obligation that is a
Senior Secured Loan, one of the following indices as selected by the Collateral
Manager in writing delivered to the Trustee upon acquisition of such Collateral
Obligation: CS Leveraged Loan Index (formerly CSFB Leveraged Loan Index), the
Deutsche Bank Leveraged Loan Index, the Goldman Sachs/Loan Pricing Corporation
Liquid Leveraged Loan Index, the Banc of America Securities Leveraged Loan
Index, the S&P/LSTA Leveraged Loan Indices or any other loan index for which the
Global Rating Agency Condition has been obtained.

 

“Enforcement Event”: The meaning specified in Section 11.1(a)(iii).

 

“Entitlement Order”: The meaning specified in Section 8-102(a)(8) of the UCC.

 

“Equity Security”: Any security that by its terms does not provide for periodic
payments of interest at a stated coupon rate and repayment of principal at a
stated maturity, any other security that is not eligible for purchase by the
Issuer as a Collateral Obligation and any security which the Issuer had
initially purchased as part of a unit with a Collateral Obligation and that has
been detached from the Collateral Obligation and that is itself not eligible for
purchase by the Issuer; it being understood that Equity Securities may not be
purchased by the Issuer but may be received by the Issuer in exchange for a
Collateral Obligation or a portion thereof in connection with an insolvency,
bankruptcy, reorganization, debt restructuring or workout of the issuer thereof.

 

“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended.

 

“Euroclear”: Euroclear Bank S.A./N.V.

 

“Event of Default”: The meaning specified in Section 5.1.

 

“Excel Default Model Input File”: The meaning specified in Section 7.18(c).

 

“Excess CCC/Caa Adjustment Amount”: As of any date of determination, an amount
equal to the product of (i) the Aggregate Principal Balance of all Collateral
Obligations included in the CCC/Caa Excess, (ii) multiplied by the difference of
(I) one minus (II) the number, expressed as a percentage, obtained by (x)
summing the Market Values of all CCC/Caa Collateral Obligations, (y) dividing
such sum by the Aggregate Principal Balance of all CCC/Caa Collateral
Obligations and (z) rounding up to the nearest tenth of a percentage.

 

27

 

 

“Excess Weighted Average Coupon”: A percentage equal as of any Measurement Date
to a number obtained by multiplying (a) the excess, if any, of the Weighted
Average Coupon over the Minimum Weighted Average Coupon by (b) the number
obtained by dividing the Aggregate Principal Balance of all Fixed Rate
Obligations by the Aggregate Principal Balance of all Floating Rate Obligations
(including, for the avoidance of doubt, all Deferrable Obligations constituting
Floating Rate Obligations in this clause (b)).

 

“Excess Weighted Average Floating Spread”: A percentage equal as of any
Measurement Date to a number obtained by multiplying (a) the excess, if any, of
the Weighted Average Floating Spread over the Minimum Weighted Average Spread by
(b) the number obtained by dividing the Aggregate Principal Balance of all
Floating Rate Obligations by the Aggregate Principal Balance of all Fixed Rate
Obligations (including, for the avoidance of doubt, all Deferrable Obligations
constituting Fixed Rate Obligations in this clause (b)).

 

“Exchange Act”: The United States Securities Exchange Act of 1934, as amended.

 

“Exchanged Equity Security”: Any Equity Security received by the Issuer in
exchange for a Defaulted Obligation.

 

“Expense Reserve Account”: The trust account established pursuant to
Section 10.3(d).

 

“FATCA”: The provisions of sections 1471-1474 of the Code, any regulations or
guidance thereunder, any agreement entered into thereunder, and any law
implementing an intergovernmental agreement or approach thereto.

 

“Federal Reserve Board”: The Board of Governors of the Federal Reserve System.

 

“Fee Basis Amount”: As of any date of determination, the sum of (a) the
Collateral Principal Amount, (b) the aggregate outstanding principal balance of
all Defaulted Obligations and (c) the aggregate amount of all Principal Financed
Accrued Interest.

 

“Financial Asset”: The meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financing Statements”: The meaning specified in Section 9-102(a)(39) of the
UCC.

 

“First-Lien-Last-Out Loan”: Any assignment of or Participation Interest in a
Loan that would constitute a Senior Secured Loan (other than by operation of the
proviso in the definition of such term) but that, in the case of an event of
default under the applicable Underlying Document, will be paid after one or more
tranches of first lien loans issued by the same Obligor have been paid in full
in accordance with a specified waterfall of payments.

 

“Fixed Rate Obligation”: Any Collateral Obligation that bears a fixed rate of
interest.

 

“Floating Rate Obligation”: Any Collateral Obligation that bears a floating rate
of interest.

 

“GAAP”: The meaning specified in Section 6.3(j).

 

28

 

 

“Global Rating Agency Condition”: With respect to any action taken or to be
taken by or on behalf of the Issuer, satisfaction of both the Moody’s Rating
Condition and the S&P Rating Condition.

 

“Global Secured Note”: Any Regulation S Global Secured Note or Rule 144A Global
Secured Note.

 

“Grant” or “Granted”: To grant, bargain, sell, convey, assign, transfer,
mortgage, pledge, create and grant a security interest in and right of setoff
against, deposit, set over and confirm. A Grant of the Assets, or of any other
instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including, the immediate
continuing right to claim for, collect, receive and receipt for principal and
interest payments in respect of the Assets, and all other Monies payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

 

“Group I Country”: The Netherlands, Australia, New Zealand and the United
Kingdom (or such other countries as may be notified by Moody’s to the Collateral
Manager from time to time), so long as each such country has a country ceiling
for foreign currency bonds of at least “Aa2” by Moody’s.

 

“Group I Obligation”: any first-lien senior secured loan.

 

“Group II Obligation”: any second-lien loan, senior secured bond or senior
secured floating rate note.

 

“Group III Obligation”: any senior unsecured loan, senior unsecured bond or
subordinated bond.

 

“Guggenheim Securities”: Guggenheim Securities, LLC.

 

“Holder” or “holder”: The registered owner of any Note; provided that, with
respect to the delivery of notices, reports and other communications required to
be delivered thereto under any Transaction Document, the “Holder” or “holder”
shall be the registered owners of the related Class of Notes and each Beneficial
Owner thereof.

 

“Incentive Collateral Management Fee”: A fee payable to the Collateral Manager
if and to the extent funds are available for such purpose in accordance with the
Priority of Payments, in arrears on each Payment Date in an amount equal to the
sum of (i) 20% of the amount of Interest Proceeds available to be distributed
after payment of amounts referred to in Section 11.1(a)(i)(A) through (Q), (ii)
20% of the amount of Principal Proceeds available to be distributed after
payment of amounts referred to in Section 11.1(a)(ii)(A) through (O) and (iii)
20% of the amount of proceeds of the collateral available to be distributed
after payment of amounts referred to in Section 11.1(a)(iii)(A) through (O);
provided that the Incentive Collateral Management Fee will not be payable on any
Payment Date unless the Subordinated Notes Internal Rate of Return exceeds 15%;
provided, further, that so long as (i) KCAP Financial is the Collateral Manager
and (ii) the Initial Subordinated Noteholder (together with its Affiliates) owns
and holds 100% of the Aggregate Outstanding Amount of the Subordinated Notes,
the Incentive Collateral Management Fee shall be zero.

 

29

 

 

“Indenture”: This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

 

“Independent”: As to any Person, any other Person (including, in the case of an
accountant or lawyer, a firm of accountants or lawyers, and any member thereof,
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, manager, director or Person performing similar
functions. “Independent” when used with respect to any accountant may include an
accountant who audits the books of such Person if in addition to satisfying the
criteria set forth above the accountant is independent with respect to such
Person within the meaning of Rule 101 of the Code of Professional Conduct of the
American Institute of Certified Public Accountants. For purposes of this
definition, no manager or director of any Person will fail to be Independent
solely because such Person acts as an independent manager or independent
director thereof or of any such Person’s affiliates.

 

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee, such opinion or certificate shall state that the signer has read
this definition and that the signer is Independent within the meaning hereof.

 

Any pricing service, certified public accountant or legal counsel that is
required to be Independent of another Person under this Indenture must satisfy
the criteria above with respect to the Issuer and its Affiliates, and other than
in the case of any certified public accountant, the Collateral Manager and its
Affiliates.

 

“Independent Manager”: A natural person who, (A) for the five-year period prior
to his or her appointment as Independent Manager, has not been, and during the
continuation of his or her service as Independent Manager is not: (i) an
employee, director, stockholder, member, manager, partner or officer or direct
or indirect legal or beneficial owner (or a person who controls, whether
directly, indirectly, or otherwise any of the foregoing) of the Issuer, the
member of the Issuer or any of their respective Affiliates (other than his or
her service as a special member or an independent manager of the Issuer or other
Affiliates that are structured to be “bankruptcy remote”); (ii) a customer,
consultant, creditor, contractor or supplier (or a person who controls, whether
directly, indirectly, or otherwise any of the foregoing) of the Issuer, the
member of the Issuer or any of their respective Affiliates (other than his or
her service as a special member or an independent manager of the Issuer); (iii)
affiliated with a Tax-exempt entity that receives significant contributions from
the member of the Issuer or any of its Affiliates; or (iv) any member of the
immediate family of a person described in (i), (ii) or (iii) (other than with
respect to clause (i), (ii) or (iii) relating to his or her service as (y) an
Independent Manager of the Issuer or (z) an independent manager of any Affiliate
of the Issuer which is a bankruptcy remote limited purpose entity), and (B) has
(i) prior experience as an Independent Manager for a corporation or limited
liability company whose charter documents required the unanimous consent of all
Independent Managers thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (ii) at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities. The term “Independent Manager” shall include any successor or
permitted assign of any person who has served as the Independent Manager of the
Issuer, so long as such person satisfies the requirements for being an
Independent Manager as set forth in the preceding sentence.

 

30

 

 

“Index Maturity”: With respect to the Secured Notes, the period indicated in
Section 2.3.

 

“Ineligible Collateral Obligation”: The meaning set forth in the Master Loan
Sale Agreement, as amended from time to time.

 

“Information”: S&P’s “Credit Estimate Information Requirements” dated April 2011
and any other available information S&P reasonably requests in order to produce
a credit estimate for a particular asset.

 

“Information Agent”: The meaning specified in Section 14.17(a).

 

“Initial Contribution”: The initial contribution of Collateral Obligations from
the Depositor to the Issuer on the Closing Date.

 

“Initial Purchaser”: Guggenheim Securities, in its capacity as initial purchaser
of the Secured Notes under the Purchase Agreement.

 

“Initial Rating”: With respect to the Secured Notes, the rating or ratings, if
any, indicated in Section 2.3.

 

“Initial Subordinated Noteholder”: KCAP Senior Funding I Holdings, LLC, together
with its successors and assigns.

 

“Institutional Accredited Investor”: The meaning set forth in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act.

 

“Instrument”: The meaning specified in Section 9-102(a)(47) of the UCC.

 

“Interest Accrual Period”: (i) With respect to the initial Payment Date, the
period from and including the Closing Date to but excluding such Payment Date;
and (ii) with respect to each succeeding Payment Date, the period from and
including the immediately preceding Payment Date to but excluding the following
Payment Date until the principal of the Secured Notes is paid or made available
for payment.

 

“Interest Collection Subaccount”: The meaning specified in Section 10.2(a).

 

31

 

 

“Interest Coverage Ratio”: For any designated Class or Classes of Secured Notes,
as of any Measurement Date occurring on or after the Effective Date, the
percentage derived from the following equation: (A – B) / C, where:

 

A = The Collateral Interest Amount as of such Measurement Date;

 

B = Amounts payable (or expected as of such Measurement Date to be payable) on
the following Payment Date as set forth in Section 11.1(a)(i)(A) and (B); and

 

C = Interest due and payable on the Secured Notes of such Class or Classes of
each Class of Secured Notes that rank senior to or pari passu with such Class or
Classes (excluding Deferred Interest but including any interest on Deferred
Interest with respect to the Class C-1 Notes or the Class D-1 Notes) on such
Payment Date.

 

“Interest Coverage Test”: With respect to the designated Class or Classes of
Secured Notes, a test that is satisfied as of any Measurement Date occurring on
or after the Effective Date if (i) the applicable Interest Coverage Ratio, as
the case may be, is at least equal to the applicable Required Interest Coverage
Ratio or (ii) such Class or Classes of Secured Notes are no longer outstanding.

 

“Interest Determination Date”: The second London Banking Day preceding the first
day of each Interest Accrual Period.

 

“Interest Diversion Test”: A test that is satisfied if, when measured on each
Measurement Date on or after the Effective Date and during the Reinvestment
Period on which any Secured Notes remain Outstanding, the Overcollateralization
Ratio with respect to the Class D-1 Notes as of such Measurement Date is at
least equal to 125%.

 

“Interest Proceeds”: With respect to any Collection Period or Determination
Date, without duplication, the sum of:

 

(i)all payments of interest and delayed compensation (representing compensation
for delayed settlement) received in Cash by the Issuer during the related
Collection Period on the Collateral Obligations and Eligible Investments,
including the accrued interest received in connection with a sale thereof during
the related Collection Period, less any such amount that represents Principal
Financed Accrued Interest;

 

(ii)all principal and interest payments received by the Issuer during the
related Collection Period on Eligible Investments purchased with Interest
Proceeds;

 

(iii)all amendment and waiver fees, late payment fees and other fees received by
the Issuer during the related Collection Period, except for those in connection
with (a) the lengthening of the maturity of the related Collateral Obligation or
(b) the reduction of the par of the related Collateral Obligation, as determined
by the Collateral Manager with notice to the Trustee and the Collateral
Administrator;

 

32

 

 

(iv)commitment fees and other similar fees received by the Issuer during such
Collection Period in respect of Revolving Collateral Obligations and Delayed
Drawdown Collateral Obligations;

 

(v)all dividend payments received by the Issuer during the related Collection
Period on any Equity Securities;

 

(vi)any amounts deposited in the Expense Reserve Account pursuant to Section
3.1(k)(ii);

 

(vii)any amounts (a) in excess of the Supplemental Expense Reserve Amount on
deposit in the Supplemental Expense Reserve Account and (b) transferred from the
Supplemental Expense Reserve Account to the Collection Account on the
Determination Date immediately preceding the final Payment Date in accordance
with Section 10.3(e); and

 

(viii)any additional amounts contributed to the Issuer by the Depositor and
designated by the Collateral Manager as “Interest Proceeds” in its sole
discretion;

 

provided that (A) any amounts received in respect of any Defaulted Obligation or
any Exchanged Equity Security will constitute Principal Proceeds (and not
Interest Proceeds) until the aggregate of all collections in respect of such
Defaulted Obligation or Exchanged Equity Security, as applicable, since such
Defaulted Obligation (or, in the case of an Exchanged Equity Security, the
related Underlying Exchanged Defaulted Obligation) became a Defaulted Obligation
equals the outstanding principal balance of such Defaulted Obligation (or, in
the case of an Exchanged Equity Security, the related Underlying Exchanged
Defaulted Obligation) at the time it became a Defaulted Obligation, (B) any
amounts deposited in Collection Account as Principal Proceeds as described in
Section 11.1(a)(i)(M) shall not constitute Interest Proceeds, and (C)
capitalized interest shall not constitute Interest Proceeds.

 

“Interest Rate”: With respect to the Secured Notes, the per annum stated
interest rate payable on the Secured Notes with respect to each Interest Accrual
Period equal to LIBOR for such Interest Accrual Period plus the spread specified
in Section 2.3.

 

“Investment Criteria”: The criteria specified in Section 12.2.

 

“Issuer”: The Person named as such on the first page of this Indenture until a
successor Person shall have become the Issuer pursuant to the applicable
provisions of this Indenture, and thereafter “Issuer” shall mean such successor
Person.

 

“Issuer Order and Issuer Request”: A written order or request (which may be a
standing order or request) dated and signed in the name of the Issuer or by a
Responsible Officer of the Issuer or by the Collateral Manager by a Responsible
Officer thereof, on behalf of the Issuer.

 

“Issuer’s Website”: The Issuer’s internet website, which shall initially be
located at https://www.watchdox.com. Any change of the Issuer’s Website shall
only occur after notice has been delivered to the Trustee, the Collateral
Administrator, the Collateral Manager, the Initial Purchaser, and the Rating
Agencies setting the date of change and new location of its website.

 

33

 

 

“Junior Class”: With respect to a particular Class of Notes, each Class of Notes
that is subordinated to such Class, as indicated in Section 2.3.

 

“KCAP Financial”: KCAP Financial, Inc., a Delaware corporation.

 

“KCAP Investment Committee”: The meaning specified in Section 5(b) of the
Collateral Management Agreement.

 

“LIBOR”: The meaning set forth in Exhibit C hereto.

 

“Lien”: Any grant of a security interest in, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including, without limitation, any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing (including
any UCC financing statement or any similar instrument filed against a Person’s
assets or properties).

 

“Loan”: Any obligation for the payment or repayment of borrowed money that is
documented by a term loan agreement, revolving loan agreement or other similar
credit agreement or any debt security issued by a corporation, limited liability
company, partnership or trust, including for the avoidance of doubt, a Bond.

 

“London Banking Day”: A day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in
London, England.

 

“Long Dated Obligation”: Any Collateral Obligation included in the Assets as
permitted under this Indenture the stated maturity date of which is (or becomes)
scheduled to occur after the Stated Maturity.

 

“Majority”: With respect to any Class or Classes of Notes, the Holders of more
than 50% of the Aggregate Outstanding Amount of the Notes of such Class or
Classes, as applicable.

 

“Make-Whole Payment”: With respect to any Optional Redemption occurring during
the Make-Whole Period, the sum of the amounts for each Payment Date from but
excluding the related Redemption Date to and including the last day of the
Make-Whole Period equal to:

 

(a)          the Aggregate Outstanding Amount of the Class A-1 Notes redeemed in
such Optional Redemption determined immediately prior to such Optional
Redemption multiplied by

 

(b)          the Make-Whole Spread, multiplied by

 

(c)          the actual number of days during the period from and including the
Redemption Date to but excluding the last day of the Make-Whole Period divided
by 360,

 

in each case, discounted to present value using a discount rate equal to the
Discount Rate with respect to such period.

 



34

 

 





 

“Make-Whole Period”: In the case of any Make-Whole Payment due and payable to
the Class A-1 Notes, the period that begins on the Payment Date occurring in
July 2015 and ends on the Payment Date occurring in July 2016.

 

“Make-Whole Spread”: means 1.50%.

 

“Margin Stock”: “Margin Stock” as defined under Regulation U issued by the
Federal Reserve Board, including any debt security which is by its terms
convertible into “Margin Stock”.

 

“Market Value”: With respect to any loans or other assets, the amount
(determined by the Collateral Manager) equal to the product of the Principal
Balance thereof and the price determined in the following manner:

 

(i)the bid price determined by (i) any one of the following as selected by the
Collateral Manager in its sole discretion: Loan Pricing Corporation, LoanX Inc.,
Markit Group Limited, FT Interactive Data, Duff & Phelps, LLC, Lincoln Partners
Advisors, LLC or Houlihan Lokey Financial Advisors, Inc., or (ii) any other
nationally recognized pricing service selected by the Collateral Manager in its
sole discretion with notice to Moody’s and S&P, and which selection is approved
by a Majority of the Controlling Class in writing;

 

provided that the Collateral Manager shall certify to the Trustee which bid
price was used to determine Market Value pursuant to this clause (i), which
certification shall include a true, complete and correct copy of the bid price
provided by the applicable pricing service (and the Trustee shall confirm such
determination of Market Value solely based on the contents of such certification
from the Collateral Manager); or

 

(ii)if the price described in clause (i) is not available,

 

(A)the average of the bids determined by three broker-dealers active in the
trading of such asset that are Independent from each other and the Issuer and
the Collateral Manager;

 

(B)if only two such bids can be obtained, the lower of such bids; or

 

(C)if only one such bid can be obtained, and such bid was obtained from a
Qualified Broker/Dealer, such price;

 

provided that the Collateral Manager shall certify to the Trustee which bids
were received to determine Market Value pursuant to this clause (ii), which
certification shall include a true, complete and correct copy of each such bid
(and the Trustee shall confirm such determination of Market Value solely based
on the contents of such certification from the Collateral Manager); or

 

35

 

 

(iii)if a value cannot be obtained by the Collateral Manager exercising
reasonable efforts pursuant to the means contemplated by clauses (i) or (ii),
the Market Value of such Collateral Obligation for a period of 30 days after
such date of determination shall be the lower of:

 

(A)the bid side market value thereof as reasonably determined by the Collateral
Manager consistent with the Collateral Manager Standard and certified by the
Collateral Manager to the Trustee; and

 

(B)the lower of (x) 70% multiplied by the outstanding principal balance of such
Collateral Obligation and (y) the Applicable Recovery Rate multiplied by the
outstanding principal balance of such Collateral Obligation,

 

and, following such 30 day period, the Market Value of such Collateral
Obligation shall be zero; provided that the Collateral Manager’s determination
of any market value pursuant to clause (iii) hereof shall not be higher than the
market value contemporaneously determined by the Collateral Manager for such
asset in relation to any other account or portfolio for which the Collateral
Manager serves as investment adviser; provided, further, that, until Market
Value is able to be determined pursuant to clauses (i) or (ii) above, this
clause (iii) may only be used for only one such 30 day period to determine the
Market Value; or

 

(iv)if the Market Value of an asset is not determined in accordance with clauses
(i), (ii) or (iii) above (including, without limitation, by reason of the 30 day
period specified clause (iii) above having lapsed), then such Market Value shall
be deemed to be zero until such determination is made in accordance with clauses
(i), (ii) or (iii) above.

 

“Master Loan Sale Agreement”: That certain Master Loan Sale Agreement, dated as
of the Closing Date, by and between the Originator, the Depositor and the Issuer
whereby (i) the Originator will sell and/or contribute to the Depositor, without
recourse, all of the right, title and interest of the Originator in and to the
Collateral Obligations and the proceeds thereof and (ii) the Depositor will
transfer and assign to the Issuer, without recourse, all of the right, title and
interest of the Depositor in and to the Collateral Obligations and the proceeds
thereof.

 

“Material Covenant Default”: A default by an Obligor with respect to any
Collateral Obligation, and subject to any grace periods contained in the related
Underlying Document, that gives rise to the right of the lender(s) thereunder to
accelerate the principal of such Collateral Obligation.

 

“Maturity”: With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity or by declaration of acceleration, call for redemption or
otherwise.

 

“Maturity Amendment”: With respect to any Collateral Obligation, any waiver,
modification, amendment or variance (other than in connection with an
insolvency, bankruptcy or reorganization of the obligor thereof or a debt
restructuring or workout of the related Defaulted Obligation) that would extend
the stated maturity date of such Collateral Obligation. For the avoidance of
doubt, a waiver, modification, amendment or variance that would extend the
stated maturity date of the credit facility of which a Collateral Obligation is
part, but would not extend the stated maturity date of the Collateral Obligation
held by the Issuer, does not constitute a Maturity Amendment.

 

36

 

 

“Maximum Moody’s Weighted Average Rating Factor Test”: A test that will be
satisfied on any Measurement Date if the Weighted Average Moody’s Rating Factor
of the Collateral Obligations is less than or equal to the number set forth in
the Asset Quality Matrix at the intersection of the applicable “row/column
combination” chosen by the Collateral Manager (or interpolating between two
adjacent rows and/or two adjacent columns, as applicable) as set forth in
Section 7.18(g).

 

“Measurement Date”: (i) The Closing Date (solely for the purposes of Sections
3.1(l) and (m)), (ii) any Determination Date, (iii) the Effective Date, (iv) any
Monthly Report Determination Date and (v) solely for the purpose of calculating
the Concentration Limitations and the Collateral Quality Tests, any day on which
a purchase of a Collateral Obligation occurs.

 

“Membership Interests”: The meaning specified in Section 2.5(c)(ii).

 

“Merging Entity”: The meaning specified in Section 7.10.

 

“Minimum Weighted Average Coupon”: With respect to any Collateral Obligations
that are Fixed Rate Obligations, 5.25%.

 

“Minimum Weighted Average Coupon Test”: A test that is satisfied on any
Measurement Date if the Weighted Average Coupon plus the Excess Weighted Average
Floating Spread equals or exceeds the Minimum Weighted Average Coupon.

 

“Minimum Weighted Average Moody’s Recovery Rate Test”: The test that will be
satisfied on any Measurement Date if the Weighted Average Moody’s Recovery Rate
equals or exceeds 39%.

 

“Minimum Weighted Average Spread”: The number set forth in the column entitled
“Minimum Weighted Average Spread” in the Asset Quality Matrix based upon the
applicable “row/column combination” chosen by the Collateral Manager (or
interpolating between two adjacent rows and/or two adjacent columns, as
applicable) in accordance with Section 7.18(g).

 

“Minimum Weighted Average Spread Test”: The test that is satisfied on any
Measurement Date if the Weighted Average Floating Spread plus the Excess
Weighted Average Coupon equals or exceeds the Minimum Weighted Average Spread.

 

“Minimum Weighted Average S&P Recovery Rate Test”: The test that will be
satisfied on any Measurement Date if the Weighted Average S&P Recovery Rate for
each Class of Secured Notes outstanding equals or exceeds the Required Weighted
Average S&P Recovery Rate for such Class.

 

“Money”: The meaning specified in Section 1-201(24) of the UCC.

 

“Monthly Report”: The meaning specified in Section 10.6(a).

 

37

 

 

“Monthly Report Determination Date”: The meaning specified in Section 10.6(a).

 

“Moody’s”: Moody’s Investors Service, Inc. and any successor thereto.

 

“Moody’s Collateral Value”: As of any Measurement Date, with respect to any
Defaulted Obligation, the lesser of (i) the Moody’s Recovery Amount of such
Defaulted Obligation as of such Measurement Date and (ii) the Market Value of
such Defaulted Obligation as of such Measurement Date.

 

“Moody’s Counterparty Criteria”: With respect to any Participation Interest
proposed to be acquired by the Issuer, criteria that will be met if immediately
after giving effect to such acquisition, (x) the percentage of the Collateral
Principal Amount that consists in the aggregate of Participation Interests with
Selling Institutions that have the same or a lower Moody’s credit rating does
not exceed the “Aggregate Percentage Limit” set forth below for such Moody’s
credit rating and (y) the percentage of the Collateral Principal Amount that
consists in the aggregate of Participation Interests with any single Selling
Institution that has the Moody’s credit rating set forth below or a lower credit
rating does not exceed the “Individual Percentage Limit” set forth below for
such Moody’s credit rating:

 

Moody’s credit rating of
Selling Institution (at or
below)  Aggregate Percentage
Limit   Individual Percentage
Limit            Aaa   20%   20% Aa1   20%   20% Aa2   20%   20% Aa3   20%   15%
A1 and P-1 (both)   12.5%   10% A2* and P-1 (both)   7.5%   5% A2 and below 
 0%   0%

  

 



 

* and not on watch for possible downgrade

 

“Moody’s Default Probability Rating”: With respect to any Collateral Obligation,
the rating determined pursuant to Schedule 5 hereto (or such other schedule
provided by Moody’s to the Issuer, the Trustee, the Collateral Administrator and
the Collateral Manager).

 

“Moody’s Diversity Test”: A test that will be satisfied on any Measurement Date
if the Diversity Score (rounded to the nearest whole number) equals or exceeds
the number set forth in the column entitled “Minimum Diversity Score” in the
Asset Quality Matrix based upon the applicable “row/column combination” chosen
by the Collateral Manager (or interpolating between two adjacent rows and/or two
adjacent columns, as applicable) in accordance with Section 7.18(g).

 

38

 

 

“Moody’s Equivalent Senior Unsecured Rating”: The meaning specified in
Schedule 5 (or such other schedule provided by Moody’s to the Issuer, the
Trustee and the Collateral Manager).

 

“Moody’s Industry Classification”: The industry classifications set forth in
Schedule 2 hereto, as such industry classifications shall be updated at the
option of the Collateral Manager if Moody’s publishes revised industry
classifications.

 

“Moody’s Obligation Rating”: The meaning specified in Schedule 5 (or such other
schedule provided by Moody’s to the Issuer, the Trustee and the Collateral
Manager).

 

“Moody’s Ramp-Up Failure”: The meaning specified in Section 7.18(e).

 

“Moody’s Rating”: With respect to any Collateral Obligation, the rating
determined pursuant to Schedule 5 hereto (or such other schedule provided by
Moody’s to the Issuer, the Trustee, the Collateral Administrator and the
Collateral Manager).

 

“Moody’s Rating Condition”: For so long as Moody’s is a Rating Agency, a
condition that is satisfied if:

 

(i)with respect to the Effective Date rating confirmation procedure described in
Sections 7.18(d) through (f), either a Passing Report has been provided to
Moody’s no later than 10 Business Days after the Effective Date or Moody’s
provides written confirmation (which may take the form of a press release or
other written communication) that Moody’s will not downgrade or withdraw its
initial rating of any Class of the Secured Notes; or

 

(ii)with respect to any other event or circumstance, Moody’s provides written
confirmation (which may take the form of a press release or other written
communication) that the occurrence of that event or circumstance will not cause
Moody’s to downgrade or withdraw its then-current rating of any Class of Secured
Notes; provided that the Moody’s Rating Condition will not be applicable if the
Secured Notes then Outstanding are not rated by Moody’s;

 

provided further that, notwithstanding the foregoing, with respect to any event
or circumstance that requires satisfaction of the Moody’s Rating Condition, such
Moody’s Rating Condition shall be deemed inapplicable with respect to such event
or circumstance if (x) Moody’s has made a public statement to the effect that it
will no longer review events or circumstances of the type requiring satisfaction
of the Moody’s Rating Condition in this Indenture for purposes of evaluating
whether to confirm the then-current ratings (or initial ratings) of obligations
rated by Moody’s or (y) Moody’s has communicated to the Issuer, the Collateral
Manager or the Trustee (or their counsel) that it will not review such event or
circumstance for purposes of evaluating whether to confirm the then-current
rating (or Initial Rating) of any Class of Secured Notes.

 

“Moody’s Rating Factor”: For each Collateral Obligation, the number set forth in
the table below opposite the Moody’s Default Probability Rating of such
Collateral Obligation;

 

39

 

 

Moody’s Default
Probability
Rating   Moody’s Rating
Factor   Moody’s Default
Probability
Rating   Moody’s Rating
Factor Aaa   1   Ba1   940 Aa1   10   Ba2   1,350 Aa2   20   Ba3   1,766 Aa3  
40   B1   2,220 A1   70   B2   2,720 A2   120   B3   3,490 A3   180   Caa1  
4,770 Baa1   260   Caa2   6,500 Baa2   360   Caa3   8,070 Baa3   610   Ca or
lower   10,000

  

For purposes of the Maximum Moody’s Weighted Average Rating Factor Test, any
Collateral Obligation issued or guaranteed by the United States government or
any agency or instrumentality thereof is assigned a Moody’s Rating Factor of 1.

 

“Moody’s Recovery Amount”: With respect to any Collateral Obligation that is a
Defaulted Obligation, an amount equal to (a) the applicable Moody’s Recovery
Rate multiplied by (b) the Principal Balance of such Collateral Obligation.

 

“Moody’s Recovery Rate”: With respect to any Collateral Obligation, as of any
Measurement Date, the recovery rate determined in accordance with the following,
in the following order of priority:

 

(i)if the Collateral Obligation has been specifically assigned a recovery rate
by Moody’s (for example, in connection with the assignment by Moody’s of an
estimated rating), such recovery rate;

 

(ii)if the preceding clause does not apply to the Collateral Obligation, and the
Collateral Obligation is a Group I Obligation (other than a DIP Collateral
Obligation), a Group II Obligation (other than a DIP Collateral Obligation) or a
Group III Obligation (other than a DIP Collateral Obligation), the rate
determined pursuant to the table below based on the number of rating
subcategories difference between the Collateral Obligation’s Moody’s Obligation
Rating and its Moody’s Default Probability Rating (for purposes of
clarification, if the Moody’s Obligation Rating is higher than the Moody’s
Default Probability Rating, the rating subcategories difference will be positive
and if it is lower, negative):

 

40

 

 

Number of Moody’s Ratings
Subcategories Difference Between
the Moody’s Obligation Rating
and the Moody’s Default
Probability Rating  Group I
Obligation   Group II
Obligation*   Group III Obligation  +2 or more   60%   55%   45% +1   50%   45% 
 35% 0   45%   35%   30% -1   40%   25%   25% -2   30%   15%   15% -3 or less 
 20%   5%   5%

 

* If such Collateral Obligation is a Group II Obligation and does not have both
a Corporate Family Rating and a Moody’s Obligation Rating determined pursuant to
sections (i)(A) or (ii)(A) of the definition of “Moody’s Obligation Rating”,
such Collateral Obligation’s Moody’s Recovery Rate will be determined based on
the assumptions in the Group III Obligation column above.

 

(iii)if the Collateral Obligation is a DIP Collateral Obligation (other than a
DIP Collateral Obligation which has been specifically assigned a recovery rate
by Moody’s), 50%.

 

“Moody’s RiskCalc”: The meaning specified in Schedule 7.

 

“Net Exposure Amount”: As of the applicable Cut-Off Date, with respect to any
Substitute Collateral Obligation which is a Revolving Collateral Obligation or
Delayed Drawdown Collateral Obligation, the lesser of (i) the aggregate amount
of the then unfunded funding obligations thereunder and (ii) the amount
necessary to cause, upon completion of such substitution on the applicable
Cut-Off Date, the amount of funds on deposit in the Revolver Funding Account to
be at least equal to the sum of the unfunded funding obligations under all
Delayed Drawdown Collateral Obligations and Revolving Collateral Obligations
then included in the Assets.

 

“Net Purchased Loan Balance”: As of any date of determination, an amount equal
to (a) the sum of (i) the Aggregate Principal Balance of all Collateral
Obligations (without duplication) conveyed by the Originator to the Depositor
and by the Depositor to the Issuer under the Master Loan Sale Agreement prior to
such date, calculated as of the respective Cut-Off Dates of such Collateral
Obligations, and (ii) the Aggregate Principal Balance of all Collateral
Obligations acquired by the Issuer other than from the Depositor prior to such
date minus (b) the Aggregate Principal Balance of all Collateral Obligations
(other than Ineligible Collateral Obligations and without duplication)
repurchased or substituted by the Originator prior to such date.

 

“Non-Call Period”: The period from the Closing Date to but excluding the Payment
Date occurring in July 2015.

 

“Non-Permitted ERISA Holder”: The meaning specified in Section 2.11(d).

 

“Non-Permitted Holder”: The meaning specified in Section 2.11(b).

 

41

 

 

“Note Interest Amount”: With respect to any Class of Secured Notes and any
Payment Date, the amount of interest for the related Interest Accrual Period
payable in respect of each U.S.$100,000 outstanding principal amount of such
Class of Secured Notes.

 

“Note Payment Sequence”: The application, in accordance with the Priority of
Payments, of Interest Proceeds or Principal Proceeds, as applicable, in the
following order:

 

(i)to the payment of principal of the Class A-1 Notes (including any defaulted
interest) until such amount has been paid in full;

 

(ii)to the payment of principal of the Class B-1 Notes (including any defaulted
interest) until such amount has been paid in full;

 

(iii)to the payment of (1) first, any accrued and unpaid interest (excluding
Deferred Interest but including interest on Deferred Interest) on the Class C-1
Notes and (2) second, to the payment of any Deferred Interest on the Class C-1
Notes, in each case, until such amounts have been paid in full;

 

(iv)to the payment of principal of the Class C-1 Notes until the Class C-1 Notes
have been paid in full;

 

(v)to the payment of (1) first, any accrued and unpaid interest (excluding
Deferred Interest but including interest on Deferred Interest) on the Class D-1
Notes and (2) second, to the payment of any Deferred Interest on the Class D-1
Notes, in each case, until such amounts have been paid in full; and

 

(vi)to the payment of principal of the Class D-1 Notes until the Class D-1 Notes
have been paid in full.

 

“Noteholder”: The registered owner of any Note; provided that, with respect to
the delivery of notices, reports and other communications required to be
delivered thereto under any Transaction Document, the “Noteholder” shall be the
registered owners of the related Class of Notes and each Beneficial Owner
thereof.

 

“Notes”: Collectively, the Secured Notes and the Subordinated Notes authorized
by, and authenticated and delivered under, this Indenture (as specified in
Sections 2.3 and 2.13).

 

“Notice of Substitution”: The meaning specified in Section 12.3(a)(ii).

 

“NRSRO”: Any nationally recognized statistical ratings organization, other than
any Rating Agency.

 

“Obligor”: With respect to any Collateral Obligation, any Person or Persons
obligated to make payments pursuant to or with respect to such Collateral
Obligation, including any guarantor thereof, but excluding, in each case, any
such Person that is an obligor or guarantor that is in addition to the primary
obligors or guarantors with respect to the assets, cash flows or credit on which
the related Collateral Obligation is principally underwritten.

 

42

 

 

“Offer”: The meaning specified in Section 10.7(c).

 

“Offering”: The offering of any Notes pursuant to the relevant Offering
Circular.

 

“Offering Circular”: Each offering circular relating to the offer and sale of
the Notes, including any supplements thereto.

 

“Officer”: (a) With respect to any corporation, the Chairman of the board of
directors, the President, any Vice President, the Secretary, an Assistant
Secretary, the Treasurer or an Assistant Treasurer of such entity, (b) with
respect to any limited liability company, any person to whom the rights and
powers of management thereof are delegated in accordance with the limited
liability company agreement of such limited liability company, (c) with respect
to the Issuer, any Responsible Officer of the designated manager of the Issuer,
or any Officer of the Collateral Manager on behalf of the Issuer and (d) with
respect to the Collateral Manager, any manager of the Collateral Manager or any
duly authorized officer of the Collateral Manager with direct responsibility for
the administration of the Collateral Management Agreement and this Indenture and
also, with respect to a particular matter, any other duly authorized officer of
the Collateral Manager to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject.

 

“Opinion of Counsel”: A written opinion addressed to the Trustee and, if
required by the terms hereof, each Rating Agency, in form and substance
reasonably satisfactory to the Trustee (and, if so addressed, each Rating
Agency), of an attorney admitted to practice, or a nationally or internationally
recognized and reputable law firm one or more of the partners of which are
admitted to practice, before the highest court of any State of the United States
or the District of Columbia, which attorney or law firm, as the case may be,
may, except as otherwise expressly provided herein, be counsel for the Issuer,
and which attorney or law firm, as the case may be, shall be reasonably
satisfactory to the Trustee. Whenever an Opinion of Counsel is required
hereunder, such Opinion of Counsel may rely on opinions of other counsel who are
so admitted and so satisfactory, which opinions of other counsel shall accompany
such Opinion of Counsel and shall be addressed to the Trustee (and, if required
by the terms hereof, each Rating Agency) or shall state that the Trustee (and,
if required by the terms hereof, each Rating Agency) shall be entitled to rely
thereon.

 

“Optional Redemption”: A redemption of the Notes in accordance with Section 9.2.

 

“Originator”: KCAP Financial, together with its successors and assigns, in its
capacity as seller, transferor and/or assignor of Collateral Obligations
pursuant to the Master Loan Sale Agreement.

 

“Other Plan Law”: Any state, local, other federal or non-U.S. laws or
regulations that are substantially similar to the fiduciary responsibility or
prohibited transaction provisions of Section 406 of ERISA or Section 4975 of the
Code.

 

“Outstanding”: With respect to the Notes or the Notes of any specified Class, as
of any date of determination, all of the Notes or all of the Notes of such
Class, as the case may be, theretofore authenticated and delivered under this
Indenture, except:

 

43

 

 

(i)Notes theretofore canceled by the Registrar or delivered to the Registrar for
cancellation in accordance with the terms of Section 2.9 (including, without
limitation and for the avoidance of doubt, pursuant to Section 9.7);

 

(ii)Notes or portions thereof for whose payment or redemption funds in the
necessary amount have been theretofore irrevocably deposited with the Trustee or
any Paying Agent in trust for the Holders of such Notes pursuant to
Section 4.1(a)(ii); provided that if such Notes or portions thereof are to be
redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made;

 

(iii)Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Trustee is presented that any such Notes are held by a
“protected purchaser” (within the meaning of Section 8-303 of the UCC); and

 

(iv)Notes alleged to have been mutilated, destroyed, lost or stolen for which
replacement Notes have been issued as provided in Section 2.6;

 

provided that in determining whether the Holders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, (a) Notes owned by the Issuer or (only in
the case of a vote on (i) the removal of the Collateral Manager for “cause”,
(ii) the approval of a successor Collateral Manager if the appointment of the
Collateral Manager is being terminated pursuant to the Collateral Management
Agreement for “cause” and (iii) the waiver of any event constituting “cause”)
Notes owned by the Collateral Manager, an Affiliate thereof, or an account,
fund, client or portfolio established and controlled by the Collateral Manager
or an Affiliate thereof or for which the Collateral Manager or an Affiliate
thereof acts as the investment adviser or with respect to which it or an
Affiliate exercises discretionary authority shall be disregarded and deemed not
to be Outstanding, except that, in determining whether the Trustee shall be
protected in relying upon any such request, demand, authorization, direction,
notice, consent or waiver, only Notes that a Trust Officer of the Trustee
actually knows to be so owned shall be so disregarded and (b) Notes so owned
that have been pledged in good faith shall be regarded as Outstanding if the
pledgee establishes to the reasonable satisfaction of the Trustee the pledgee’s
right so to act with respect to such Notes and that the pledgee is not one of
the Persons specified above.

 

“Overcollateralization Ratio”: As of any Measurement Date occurring on or after
the Effective Date, with respect to any specified Class or Classes of Secured
Notes, the percentage derived from: (i) the Adjusted Collateral Principal Amount
on such date divided by (ii) the Aggregate Outstanding Amount on such date of
the Secured Notes of such Class or Classes and each Class of Secured Notes
senior to such Class or Classes.

 

“Overcollateralization Ratio Test”: With respect to the designated Class or
Classes of Secured Notes, a test that is satisfied as of any Measurement Date
occurring on or after the Effective Date if (i) the applicable
Overcollateralization Ratio, as the case may be, is at least equal to the
applicable Required Overcollateralization Ratio or (ii) such Class or Classes of
Secured Notes are no longer outstanding.

 

44

 

 

“Pari Passu Class”: With respect to any specified Class of Notes, each Class of
Notes that ranks pari passu to such Class, as indicated in Section 2.3.

 

“Participation Interest”: A participation interest in a Loan that, at the time
of acquisition or the Issuer’s commitment to acquire the same, is represented by
a contractual obligation of a Selling Institution that has at the time of such
acquisition or the Issuer’s commitment to acquire the same at least a short-term
rating of “A-1” (or if no short-term rating exists, a long-term rating of
“A+”) by S&P.

 

“Passing Report”: The meaning specified in Section 7.18(e).

 

“Paying Agent”: Any Person authorized by the Issuer to pay the principal of or
interest on any Notes on behalf of the Issuer as specified in Section 7.2.

 

“Payment Account”: The payment account of the Trustee established pursuant to
Section 10.3(a).

 

“Payment Date”: The 20th day of January, April, July and October of each year
(or, if such day is not a Business Day, then the next succeeding Business Day),
commencing in October 2013, except that the final Payment Date (subject to any
earlier redemption or payment of the Notes) shall be the Payment Date in July,
2024.

 

“PBGC”: The United States Pension Benefit Guaranty Corporation.

 

“Permitted Liens”: With respect to the Assets: (i) security interests, liens and
other encumbrances created pursuant to the Transaction Documents, (ii) security
interests, liens and other encumbrances in favor of the Trustee created pursuant
to this Indenture, (iii) with respect to agented Collateral Obligations,
security interests, liens and other encumbrances in favor of the lead agent, the
collateral agent or the paying agent on behalf of all holders of indebtedness of
such Obligor under the related facility, (iv) with respect to any Equity
Security, any security interests, liens and other encumbrances granted on such
Equity Security to secure indebtedness of the related Obligor and/or any
security interests, liens and other rights or encumbrances granted under any
governing documents or other agreement between or among or binding upon the
Issuer as the holder of equity in such Obligor and (v) security interests, liens
and other encumbrances, if any, which have priority over first priority
perfected security interests in the Collateral Obligations or any portion
thereof under the UCC or any other applicable law.

 

“Permitted Offer”: An Offer (i) pursuant to the terms of which the offeror
offers to acquire a debt obligation (including a Collateral Obligation) in
exchange for consideration consisting solely of Cash in an amount equal to or
greater than the full face amount of such debt obligation plus any accrued and
unpaid interest and (ii) as to which the Collateral Manager has determined in
its reasonable commercial judgment that the offeror has sufficient access to
financing to consummate the Offer.

 

45

 

 

“Person”: An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
statutory trust, trust (including any beneficiary thereof), unincorporated
association or government or any agency or political subdivision thereof.

 

“Portfolio Acquisition and Disposition Requirements”: With respect to any
acquisition (whether by purchase or substitution) or disposition of a Collateral
Obligation, each of the following conditions, which shall be certified to in
writing in the form of Exhibit F or Exhibit G hereto (as applicable) by the
Collateral Manager on behalf of the Issuer to the Trustee and the Collateral
Administrator: (a) such Collateral Obligation, if being acquired by the Issuer,
is an Eligible Asset; (b) such Collateral Obligation is being acquired or
disposed of in accordance with the terms and conditions set forth herein; (c)
the acquisition or disposition of such Collateral Obligation does not result in
a reduction or withdrawal of the then-current rating issued by any Rating Agency
on any Class of Secured Notes then Outstanding; and (d) such Collateral
Obligation is not being acquired or disposed of for the primary purpose of
recognizing gains or decreasing losses resulting from market value changes.

 

“Post-Reinvestment Principal Proceeds”: Principal Proceeds received from
Prepaid/Sold Post-Reinvestment Collateral Obligations.

 

“Prepaid/Sold Post-Reinvestment Collateral Obligation”: After the end of the
Reinvestment Period, (i) a Collateral Obligation which has prepaid, whether by
tender, redemption prior to the stated maturity thereof, exchange or other
prepayment or (ii) any Credit Risk Obligation which is sold by the Issuer.

 

“Principal Balance”: Subject to Section 1.3, with respect to (a) any Asset other
than a Revolving Collateral Obligation or Delayed Drawdown Collateral
Obligation, as of any date of determination, the outstanding principal amount of
such Asset (excluding any capitalized interest) and (b) any Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation, as of any date of
determination, the outstanding principal amount of such Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation (excluding any capitalized
interest), plus (except as expressly set forth herein) any undrawn commitments
that have not been irrevocably reduced or withdrawn with respect to such
Revolving Collateral Obligation or Delayed Drawdown Collateral Obligation;
provided that for all purposes the Principal Balance of (1) any Equity Security
or interest only strip shall be deemed to be zero and (2) any Defaulted
Obligation that is not sold or terminated within three years after becoming a
Defaulted Obligation shall be deemed to be zero.

 

“Principal Collection Subaccount”: The meaning specified in Section 10.2(a).

 

“Principal Financed Accrued Interest”: The amount of Principal Proceeds, if any,
applied towards the purchase of accrued interest on a Collateral Obligation.

 

“Principal Proceeds”: With respect to any Collection Period or Determination
Date, all amounts received by the Issuer (including by means of a capital
contribution from the Depositor) during the related Collection Period that do
not constitute Interest Proceeds and any other amounts that have been designated
as Principal Proceeds pursuant to the terms of this Indenture.

 

46

 

 

“Priority Category”: With respect to any Collateral Obligation, the applicable
category listed in the table under the heading “Priority Category” in clause
1(b) of Schedule 6.

 

“Priority Class”: With respect to any specified Class of Notes, each Class of
Notes that ranks senior to such Class, as indicated in Section 2.3.

 

“Priority of Payments”: The meaning specified in Section 11.1(a).

 

“Proceeding”: Any suit in equity, action at law or other judicial or
administrative proceeding.

 

“Proposed Portfolio”: The portfolio of Collateral Obligations and Eligible
Investments resulting from the proposed purchase, sale, maturity or other
disposition of a Collateral Obligation or a proposed reinvestment in an
additional Collateral Obligation, as the case may be.

 

“Purchase Agreement”: The agreement dated as of June 16, 2013 by and between the
Issuer, the Originator and the Initial Purchaser of the Secured Notes, as
amended from time to time.

 

“QIB/QP”: Any Person that, at the time of its acquisition, purported acquisition
or proposed acquisition of Notes is both a Qualified Institutional Buyer and a
Qualified Purchaser.

 

“Qualified Broker/Dealer”: Any of Bank of America/Merrill Lynch; Bank of
Ireland; The Bank of Montreal; Bank of Nova Scotia; The Bank of New York Mellon;
Barclays Bank plc; BNP Paribas; Broadpoint Securities; Calyon; Citibank, N.A.;
Credit Agricole S.A.; Canadian Imperial Bank of Commerce; Credit Suisse;
Deutsche Bank AG; Dresdner Bank AG; General Electric Capital Corporation;
Goldman Sachs & Co.; Guggenheim Securities, LLC; HSBC Bank; Imperial Capital
LLC; Jefferies & Company, Inc.; JPMorgan Chase Bank, N.A.; Lloyds TSB Bank;
Macquarie; Merrill Lynch, Pierce, Fenner & Smith Incorporated; Morgan Stanley &
Co.; Natixis; Northern Trust Company; Oppenheimer & Co. Inc.; Royal Bank of
Canada; The Royal Bank of Scotland plc; Societe Generale; The Toronto-Dominion
Bank; UBS AG; U.S. Bank, National Association; Wells Fargo Bank, National
Association; and any other regulated broker/dealer that the Collateral Manager
reasonably believes is nationally recognized and that is selected by the
Collateral Manager in good faith.

 

“Qualified Institutional Buyer”: The meaning specified in Rule 144A under the
Securities Act.

 

“Qualified Purchaser”: The meaning specified in Section 2(a)(51) of the 1940 Act
and Rule 2a51-2 or 2a51-3 under the 1940 Act.

 

“Ramp-Up Account”: The account established pursuant to Section 10.3(c).

 

47

 

 

“Rating Agency”: Each of Moody’s and S&P or, with respect to Assets generally,
if at any time Moody’s or S&P ceases to provide rating services with respect to
debt obligations, any other nationally recognized investment rating agency
selected by the Issuer (or the Collateral Manager on behalf of the Issuer). If
at any time Moody’s ceases to be a Rating Agency, references to rating
categories of Moody’s herein shall be deemed instead to be references to the
equivalent categories (as determined by the Collateral Manager) of such other
rating agency as of the most recent date on which such other rating agency and
Moody’s published ratings for the type of obligation in respect of which such
alternative rating agency is used; provided that, if any S&P Rating is
determined by reference to a rating by Moody’s, such change shall be subject to
satisfaction of the S&P Rating Condition. If at any time S&P ceases to be a
Rating Agency, references to rating categories of S&P herein shall be deemed
instead to be references to the equivalent categories (as determined by the
Collateral Manager) of such other rating agency as of the most recent date on
which such other rating agency and S&P published ratings for the type of
obligation in respect of which such alternative rating agency is used; provided
that, if any Moody’s Rating is determined by reference to a rating by S&P,
Moody’s shall be given written notice of such change.

 

“Record Date”: With respect to the Global Secured Notes, Certificated Secured
Notes and Certificated Subordinated Notes, the date 15 days prior to the
applicable Payment Date.

 

“Recovery Approved Country”: Each of (a) Australia, Austria, Belgium, Canada,
Denmark, Finland, France, Germany, Iceland, Ireland, Liechtenstein, Luxembourg,
the Netherlands, New Zealand, Norway, Spain, Sweden, Switzerland, the United
Kingdom, in each case, so long as such country has a foreign currency ceiling
rating of at least “Aa2” from Moody's and a foreign currency issuer rating of at
least “AA” from S&P, (b) the United States and its territories and possessions
and (c) any other country for which the Global Rating Agency Condition is
satisfied.

 

“Redemption Date”: Any Payment Date specified for a redemption of Notes pursuant
to Article IX.

 

“Redemption Price”: (a) For each Secured Note to be redeemed (x) 100% of the
Aggregate Outstanding Amount of such Secured Note, plus (y) accrued and unpaid
interest thereon (including, in the case of a Class C-1 Note or a Class D-1
Note, interest on any accrued and unpaid Deferred Interest) to the Redemption
Date (in each case exclusive of accrued and unpaid interest and any other
amounts, the payment of which shall have been duly provided for as provided
hereunder), plus (z) during the Make-Whole Period, in the case of the Class A-1
Notes, the Make-Whole Payment and (b) for each Subordinated Note, its
proportional share (based on the outstanding principal amount of such Notes) of
the amount of the proceeds of the Assets remaining after giving effect to the
Optional Redemption or Tax Redemption of the Secured Notes in whole or after all
of the Secured Notes have been repaid in full and payment in full of (and/or
creation of a reserve for) all expenses (including all outstanding Collateral
Management Fees and Administrative Expenses) of the Issuer; provided that, in
connection with any Optional Redemption or Tax Redemption, holders of 100% of
the Aggregate Outstanding Amount of any Class of Secured Notes may elect to
receive less than 100% of the Redemption Price that would otherwise be payable
to the Holders of such Class of Secured Notes.

 

“Reference Banks”: The meaning specified in Exhibit C hereto.

 

“Refinancing”: A loan or an issuance of replacement securities, whose terms in
each case will be negotiated by the Collateral Manager on behalf of the Issuer,
from one or more financial institutions or purchasers to refinance the Notes in
connection with an Optional Redemption.

 

48

 

 

“Refinancing Proceeds”: The Cash proceeds from the Refinancing.

 

“Register and Registrar”: The respective meanings specified in Section 2.5(a).

 

“Registered”: In registered form for U.S. federal income tax purposes and issued
after July 18, 1984; provided that a certificate of interest in a grantor trust
shall not be treated as Registered unless each of the obligations or securities
held by the trust was issued after that date.

 

“Regulation S”: Regulation S, as amended, under the Securities Act.

 

“Regulation S Global Secured Note”: The meaning specified in Section 2.2(b)(i).

 

“Reinvestment Agreement”: A guaranteed reinvestment agreement from a bank,
insurance company or other corporation or entity having an Eligible Investment
Required Rating; provided that such agreement provides that it is terminable by
the purchaser, without penalty, if the rating assigned to such agreement by
either Rating Agency is at any time lower than such agreement’s Eligible
Investment Required Rating.

 

“Reinvestment Period”: The period from and including the Closing Date to and
including the earliest of (i) the Payment Date occurring in July 2017, (ii) the
date of the acceleration of the Maturity of the Secured Notes pursuant to
Section 5.2 and (iii) the date on which the Collateral Manager reasonably
determines that it can no longer reinvest in additional Collateral Obligations
in accordance with the terms hereof or the Collateral Management Agreement;
provided, in the case of clause (iii), the Collateral Manager notifies the
Issuer, the Trustee (who shall notify the Holders of Notes) and the Collateral
Administrator thereof in writing at least one Business Day prior to such date.

 

“Reinvestment Target Par Balance”: As of any date of determination, the Target
Initial Par Amount minus (i) the amount of any reduction in the Aggregate
Outstanding Amount of the Notes through the payment of Principal Proceeds plus
(ii) the Aggregate Outstanding Amount of any additional Notes issued under and
in accordance with Sections 2.13 and 3.2, or, if greater, the aggregate amount
of Principal Proceeds that result from the issuance of such additional Notes.

 

“Related Person”: With respect to any Person, the owners of the equity interests
therein, directors, officers, employees, managers, agents and professional
advisors thereof.

 

“Repurchase and Substitution Limit”: The meaning specified in Section 12.3(c).

 

“Required Interest Coverage Ratio”: For each Class or Classes of Secured Notes,
the applicable ratio indicated below:

 

Class:  Required Interest Coverage Ratio  A/B   150% C-1   136% D-1   127%

 

49

 

 

“Required Overcollateralization Ratio”: For each Class or Classes of Secured
Notes, the applicable ratio indicated below:

 

Class:  Required Overcollateralization Ratio  A/B   147% C-1   132% D-1   124%

 

“Required Weighted Average S&P Recovery Rate”: For each designated Class or
Classes of Secured Notes, as of any Measurement Date, the applicable Weighted
Average S&P Recovery Rate set forth in the column entitled “Required Weighted
Average S&P Recovery Rate” in the applicable table below based upon the
applicable Minimum Weighted Average Spread that must be maintained or exceeded
to satisfy the Minimum Weighted Average Spread Test on such Measurement Date.

 

Class A-1:

 

Minimum Weighted Average Spread
that Must be Maintained or Exceeded  Required Weighted
Average S&P
Recovery Rate  Greater than (or equal to) 4.00% but less than (and excluding)
4.25%   38.50% Greater than (or equal to) 4.25% but less than (and excluding)
4.50%   37.80% Greater than (or equal to) 4.50% but less than (and excluding)
4.75%   37.20% Greater than (or equal to) 4.75% but less than (and excluding)
5.00%   36.50% Greater than (or equal to) 5.00% but less than (and excluding)
5.25%   36.00% Greater than (or equal to) 5.25% but less than (and excluding)
5.50%   35.50% Greater than (or equal to) 5.50% but less than (and excluding)
5.75%   35.00% Greater than (or equal to) 5.75% but less than (and excluding)
6.00%   34.50% Greater than (or equal to) 6.00% but less than (and excluding)
6.25%   34.00% Greater than (or equal to) 6.25% but less than (and excluding)
6.50%   33.50% Greater than (or equal to) 6.50%   33.00%

 

50

 

 

Class B-1:

 

Minimum Weighted Average Spread
that Must be Maintained or Exceeded  Required Weighted
Average S&P
Recovery Rate  Greater than (or equal to) 4.00% but less than (and excluding)
4.25%   42.00% Greater than (or equal to) 4.25% but less than (and excluding)
4.50%   41.50% Greater than (or equal to) 4.50% but less than (and excluding)
4.75%   41.00% Greater than (or equal to) 4.75% but less than (and excluding)
5.00%   40.50% Greater than (or equal to) 5.00% but less than (and excluding)
5.25%   40.00% Greater than (or equal to) 5.25% but less than (and excluding)
5.50%   39.50% Greater than (or equal to) 5.50% but less than (and excluding)
5.75%   39.00% Greater than (or equal to) 5.75% but less than (and excluding)
6.00%   38.50% Greater than (or equal to) 6.00% but less than (and excluding)
6.25%   38.00% Greater than (or equal to) 6.25% but less than (and excluding)
6.50%   37.50% Greater than (or equal to) 6.50%   37.00%

 

Class C-1:

 

Minimum Weighted Average Spread
that Must be Maintained or Exceeded  Required Weighted
Average S&P
Recovery Rate  Greater than (or equal to) 4.00% but less than (and excluding)
4.25%   47.00% Greater than (or equal to) 4.25% but less than (and excluding)
4.50%   46.60% Greater than (or equal to) 4.50% but less than (and excluding)
4.75%   46.20% Greater than (or equal to) 4.75% but less than (and excluding)
5.00%   45.75% Greater than (or equal to) 5.00% but less than (and excluding)
5.25%   45.20% Greater than (or equal to) 5.25% but less than (and excluding)
5.50%   44.70% Greater than (or equal to) 5.50% but less than (and excluding)
5.75%   44.00% Greater than (or equal to) 5.75% but less than (and excluding)
6.00%   43.60% Greater than (or equal to) 6.00% but less than (and excluding)
6.25%   43.10% Greater than (or equal to) 6.25% but less than (and excluding)
6.50%   42.50% Greater than (or equal to) 6.50%   42.00%

 

51

 

 

Class D-1:

 

Minimum Weighted Average Spread
that Must be Maintained or Exceeded  Required Weighted
Average S&P
Recovery Rate  Greater than (or equal to) 4.00% but less than (and excluding)
4.25%   51.50% Greater than (or equal to) 4.25% but less than (and excluding)
4.50%   51.00% Greater than (or equal to) 4.50% but less than (and excluding)
4.75%   50.50% Greater than (or equal to) 4.75% but less than (and excluding)
5.00%   50.00% Greater than (or equal to) 5.00% but less than (and excluding)
5.25%   49.60% Greater than (or equal to) 5.25% but less than (and excluding)
5.50%   49.10% Greater than (or equal to) 5.50% but less than (and excluding)
5.75%   48.70% Greater than (or equal to) 5.75% but less than (and excluding)
6.00%   48.20% Greater than (or equal to) 6.00% but less than (and excluding)
6.25%   47.90% Greater than (or equal to) 6.25% but less than (and excluding)
6.50%   47.40% Greater than (or equal to) 6.50%   47.00%

  

“Resolution”: A resolution of, or written consent of, the designated manager of
the Issuer.

 

“Responsible Officer”: With respect to any Person, any duly authorized officer
of such Person with direct responsibility for the administration of the
applicable agreement and also, with respect to a particular matter, any other
duly authorized officer of such Person to whom such matter is referred because
of such officer’s knowledge of and familiarity with the particular subject;
provided that, with (i) respect to the Issuer or the Depositor, a Responsible
Officer shall only include the chairman, chief executive officer and chief
financial officer of the designated manager of the Issuer or the Depositor, as
applicable, and (ii) with respect to the Originator, a Responsible Officer shall
only include the chairman, chief executive officer and chief financial officer
of the Originator. Each party may receive and accept a certification of the
authority of any other party as conclusive evidence of the authority of any
Person to act, and such certification may be considered as in full force and
effect until receipt by such other party of written notice to the contrary.

 

52

 

 

“Restricted Trading Period”: The period during which (a) the Moody’s rating of
the Class A-1 Notes is one or more sub-categories below its rating on the
Closing Date or (b) the Moody’s rating of the Class B-1 Notes, Class C-1 Notes
or Class D-1 Notes is two or more sub-categories below its rating on the Closing
Date; provided, that such period will not be a Restricted Trading Period (so
long as the Moody’s rating of any Class of Secured Notes has not been further
downgraded, withdrawn or put on watch for potential downgrade) upon the
direction of the Issuer with the consent of a Majority of the Controlling Class.

 

“Revolver Funding Account”: The account established pursuant to Section 10.4.

 

“Revolving Collateral Obligation”: Any Collateral Obligation (other than a
Delayed Drawdown Collateral Obligation) that is a loan (including, without
limitation, revolving loans, including funded and unfunded portions of revolving
credit lines and letter of credit facilities, unfunded commitments under
specific facilities and other similar loans and investments) that by its terms
may require one or more future advances to be made to the borrower by the Issuer
(or (i) in respect of a Participation Interest, the Selling Institution or (ii)
solely for the purpose of determining whether a Collateral Obligation
constitutes a Cov-Lite Loan for S&P Recovery Rate purposes, the lender
thereunder); provided that any such Collateral Obligation will be a Revolving
Collateral Obligation only until all commitments to make advances to the
borrower expire or are terminated or irrevocably reduced to zero.

 

“Rule 144A”: Rule 144A, as amended, under the Securities Act.

 

“Rule 144A Global Secured Note”: The meaning specified in Section 2.2(b)(ii).

 

“Rule 144A Information”: The meaning specified in Section 7.15.

 

“Rule 17g-5 Information”: The meaning specified in Section 14.17(a).

 

“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor or successors thereto.

 

“S&P CDO Monitor”: Each dynamic, analytical computer model developed by S&P used
to calculate the default frequency in terms of the amount of debt assumed to
default as a percentage of the original principal amount of the Collateral
Obligations consistent with a specified benchmark rating level based upon
certain assumptions (including the applicable Weighted Average S&P Recovery
Rate) and S&P’s proprietary corporate default studies, as may be amended by S&P
from time to time upon notice to the Issuer, the Collateral Administrator and
the Trustee. Each S&P CDO Monitor shall be chosen by the Collateral Manager and
associated with either (x) the Weighted Average Floating Spread and the Weighted
Average S&P Recovery Rate from Section 2 of Schedule 6 or (y) the Weighted
Average S&P Recovery Rate and the Weighted Average Floating Spread confirmed by
S&P; provided that, in each case pursuant to sub-clauses (x) and (y) above, for
the purpose of calculating the Weighted Average Floating Spread for purposes of
the S&P CDO Monitor, the Aggregate Excess Funded Spread shall be excluded;
provided further that as of any Measurement Date the Weighted Average S&P
Recovery Rate for each Class of Secured Notes Outstanding equals or exceeds
the Weighted Average S&P Recovery Rate for such Class chosen by the Collateral
Manager and the Weighted Average Floating Spread equals or exceeds the Weighted
Average Floating Spread chosen by the Collateral Manager.

 

53

 

 

“S&P CDO Monitor Test”: A test that will be satisfied during the Reinvestment
Period on any Measurement Date on or after the Effective Date following receipt
by the Issuer and the Collateral Administrator of the requisite input files for
the S&P CDO Monitor if, after giving effect to the sale of a Collateral
Obligation or the purchase of a Collateral Obligation, each Class Default
Differential of the Proposed Portfolio is positive. The S&P CDO Monitor Test
will be considered to be improved if each Class Default Differential of the
Proposed Portfolio is greater than the corresponding Class Default Differential
of the Current Portfolio.

 

“S&P Collateral Value”: With respect to any Defaulted Obligation, the lesser of
(i) the S&P Recovery Amount of such Defaulted Obligation, as of the relevant
Measurement Date and (ii) the Market Value of such Defaulted Obligation, as of
the relevant Measurement Date.

 

“S&P Industry Classification”: The S&P Industry Classifications set forth in
Schedule 3 hereto, and such industry classifications shall be updated at the
option of the Collateral Manager if S&P publishes revised industry
classifications.

 

“S&P Rating”: With respect to any Collateral Obligation, as of any date of
determination, the rating determined in accordance with the following
methodology:

 

(i)(a) if there is an issuer credit rating of the issuer of such Collateral
Obligation by S&P as published by S&P, or the guarantor which unconditionally
and irrevocably guarantees such Collateral Obligation pursuant to a form of
guaranty approved by S&P for use in connection with this transaction, then the
S&P Rating shall be such rating (regardless of whether there is a published
rating by S&P on the Collateral Obligations of such issuer held by the Issuer;
provided that private ratings (that is, ratings provided at the request of the
obligor) may be used for purposes of this definition) or (b) if there is no
issuer credit rating of the issuer by S&P but (1) there is a senior secured
rating on any obligation or security of the issuer, then the S&P Rating of such
Collateral Obligation shall be one sub-category below such rating; (2) if clause
(1) above does not apply, but there is a senior unsecured rating on any
obligation or security of the issuer, the S&P Rating of such Collateral
Obligation shall equal such rating; and (3) if neither clause (1) nor clause
(2) above applies, but there is a subordinated rating on any obligation or
security of the issuer, then the S&P Rating of such Collateral Obligation shall
be one sub-category above such rating if such rating is higher than “BB+”, and
shall be two sub-categories above such rating if such rating is “BB+” or lower;

 

54

 

 

(ii)with respect to any Collateral Obligation that is a DIP Collateral
Obligation, the S&P Rating thereof shall be the credit rating assigned to such
issue by S&P;

 

(iii)if there is not a rating by S&P on the issuer or on an obligation of the
issuer, then the S&P Rating may be determined pursuant to clauses (a) through
(c) below:

 

(a)if an obligation of the issuer is not a DIP Collateral Obligation and is
publicly rated by Moody’s, then the S&P Rating will be determined in accordance
with the methodologies for establishing the Moody’s Rating set forth above
except that the S&P Rating of such obligation will be (1) one sub-category below
the S&P equivalent of the Moody’s Rating if such Moody’s Rating is “Baa3” or
higher and (2) two sub-categories below the S&P equivalent of the Moody’s Rating
if such Moody’s Rating is “Ba1” or lower;

 

(b)the S&P Rating may be based on a credit estimate provided by S&P, and in
connection therewith, the Issuer, any affiliate of the Collateral Manager or the
Collateral Manager on behalf of the Issuer or the issuer of such Collateral
Obligation shall, prior to or within 30 days after the acquisition of such
Collateral Obligation, apply (and concurrently submit all available Information
in respect of such application) to S&P for a credit estimate which shall be its
S&P Rating; provided that, if such Information is submitted within such 30-day
period, then, pending receipt from S&P of such estimate, such Collateral
Obligation shall have an S&P Rating as determined by the Collateral Manager in
its sole discretion if the Collateral Manager certifies to the Trustee and the
Collateral Administrator that it believes that such S&P Rating determined by the
Collateral Manager is commercially reasonable and will be at least equal to such
rating; provided further, that if such Information is not submitted within such
30-day period, then, pending receipt from S&P of such estimate, the Collateral
Obligation shall have (1) the S&P Rating as determined by the Collateral Manager
for a period of up to 90 days after the acquisition of such Collateral
Obligation and (2) an S&P Rating of “CCC-” following such 90-day period; unless,
during such 90-day period, the Collateral Manager has requested the extension of
such period and S&P, in its sole discretion, has granted such request; provided
further, that if such 90-day period (or other extended period) elapses pending
S&P’s decision with respect to such application, the S&P Rating of such
Collateral Obligation shall be “CCC-”; provided further, that if the Collateral
Obligation has had a public rating by S&P that S&P has withdrawn or suspended
within six months prior to the date of such application for a credit estimate in
respect of such Collateral Obligation, the S&P Rating in respect thereof shall
be “CCC-” pending receipt from S&P of such estimate, and S&P may elect not to
provide such estimate until a period of six months have elapsed after the
withdrawal or suspension of the public rating; provided further that the S&P
Rating may not be determined pursuant to this clause (b) if the Collateral
Obligation is a DIP Collateral Obligation; provided further that such credit
estimate shall expire 12 months after the acquisition of such Collateral
Obligation, following which such Collateral Obligation shall have an S&P Rating
of “CCC-” unless, during such 12-month period, the Issuer, the Collateral
Manager on behalf of the Issuer or any affiliate of the Collateral Manager
applies for renewal thereof in accordance with Section 7.14(b), in which case
such credit estimate shall continue to be the S&P Rating of such Collateral
Obligation until S&P has confirmed or revised such credit estimate, upon which
such confirmed or revised credit estimate shall be the S&P Rating of such
Collateral Obligation; provided further that such confirmed or revised credit
estimate shall expire on the next succeeding 12-month anniversary of the date of
the acquisition of such Collateral Obligation and (when renewed annually in
accordance with Section 7.14(b)) on each 12-month anniversary thereafter;

 

55

 

 

(c)with respect to a Collateral Obligation that is not a Defaulted Obligation,
the S&P Rating of such Collateral Obligation will at the election of the Issuer
(at the direction of the Collateral Manager) be “CCC-”; provided that
(i) neither the issuer of such Collateral Obligation nor any of its Affiliates
are subject to any bankruptcy or reorganization proceedings and (ii) the issuer
has not defaulted on any payment obligation in respect of any debt security or
other obligation of the issuer at any time within the two year period ending on
such date of determination, all such debt securities and other obligations of
the issuer that are pari passu with or senior to the Collateral Obligation are
current and the Collateral Manager reasonably expects them to remain current;
provided, further, that the Issuer, or the Collateral Manager on behalf of the
Issuer, must submit all S&P Required Information available to the Issuer or the
Collateral Manager in respect of such Collateral Obligation to S&P within 30
days of the acquisition of such Collateral Obligation; or

 

(iv)with respect to a DIP Collateral Obligation that has no issue rating by S&P,
the S&P Rating of such DIP Collateral Obligation will be, at the election of the
Issuer (at the direction of the Collateral Manager), “CCC-” or the S&P Rating
determined pursuant to clause (iii)(b) above;

 

provided, that for purposes of the determination of the S&P Rating, (x) if the
applicable rating assigned by S&P to an obligor or its obligations is on “credit
watch positive” by S&P, such rating will be treated as being one sub-category
above such assigned rating and (y) if the applicable rating assigned by S&P to
an obligor or its obligations is on “credit watch negative” by S&P, such rating
will be treated as being one sub-category below such assigned rating.

 

56

 

 

“S&P Rating Condition”: With respect to any action taken or to be taken by or on
behalf of the Issuer, a condition that is satisfied if S&P has confirmed in
writing to the Issuer, the Trustee, the Collateral Administrator and the
Collateral Manager that no immediate withdrawal or reduction with respect to its
then-current rating by S&P of any Class of Secured Notes will occur as a result
of such action; provided that the S&P Rating Condition will be deemed to be
satisfied if the Secured Notes then Outstanding are not rated by S&P; provided
further that, notwithstanding the foregoing, with respect to any event or
circumstance that requires satisfaction of the S&P Rating Condition, such S&P
Rating Condition shall be deemed inapplicable with respect to such event or
circumstance if (x) S&P has made a public statement to the effect that it will
no longer review events or circumstances of the type requiring satisfaction of
the S&P Rating Condition in this Indenture for purposes of evaluating whether to
confirm the then-current ratings (or initial ratings) of obligations rated by
S&P or (y) S&P has communicated to the Issuer, the Collateral Manager or the
Trustee (or their counsel) that it will not review such event or circumstance
for purposes of evaluating whether to confirm the then-current rating (or
Initial Rating) of the Secured Notes.

 

“S&P Rating Confirmation Failure”: The meaning specified in Section 7.18(e)(y).

 

“S&P Recovery Amount”: With respect to any Collateral Obligation that is a
Defaulted Obligation, an amount equal to: (a) the applicable S&P Recovery Rate
multiplied by (b) the Principal Balance of such Collateral Obligation.

 

“S&P Recovery Rate”: With respect to a Collateral Obligation, the recovery rate
set forth in Section 1 of Schedule 6 using the initial rating of the most senior
Secured Notes Outstanding at the time of determination.

 

“S&P Recovery Rating”: With respect to a Collateral Obligation for which an S&P
Recovery Rate is being determined, the “Recovery Rating” assigned by S&P to such
Collateral Obligation based upon the following table:

 

Recovery Rating   Description of Recovery   Recovery Range (%) 1+   High
expectation, full recovery   75-95 1   Very high recovery   65-95 2  
Substantial recovery   50-85 3   Meaningful recovery   30-65 4   Average
recovery   20-45 5   Modest recovery   5-25 6   Negligible recovery   2-10

 

“S&P Required Information”: S&P’s “Credit Estimate Information Requirements”
dated April 2011 and any other information S&P reasonably requests in order to
produce a credit estimate for the relevant Collateral Obligation.

 

“Sale”: The meaning specified in Section 5.17.

 

“Sale Proceeds”: All proceeds (excluding accrued interest, if any) received with
respect to Assets as a result of sales of such Assets in accordance with Article
XII less any reasonable expenses incurred by the Collateral Manager, the
Collateral Administrator or the Trustee (other than amounts payable as
Administrative Expenses) in connection with such sales. Sale Proceeds will
include Principal Financed Accrued Interest received in respect of such sale.

 

57

 

 

“Schedule of Collateral Obligations”: The schedule of Collateral Obligations
attached as Schedule 1 hereto, which schedule shall include the issuer,
Principal Balance, coupon/spread, the stated maturity, the Moody’s Rating, the
S&P Rating (unless such rating is based on a credit estimate or is a private or
confidential rating from S&P), the Moody’s Industry Classification and the S&P
Industry Classification for each Collateral Obligation and the percentage of the
aggregate commitment under each Revolving Collateral Obligation and Delayed
Drawdown Collateral Obligation that is funded, as amended from time to time
(without the consent of or any action on the part of any Person) to reflect the
release of Collateral Obligations pursuant to Article X hereof, the inclusion of
additional Collateral Obligations pursuant to Section 7.18 hereof and the
inclusion of additional Collateral Obligations as provided in
Section 12.2 hereof.

 

“Scheduled Distribution”: With respect to any Collateral Obligation, each
payment of principal and/or interest scheduled to be made by the related Obligor
under the terms of such Collateral Obligation (determined in accordance with the
assumptions specified in Section 1.3 hereof) after (a) in the case of the
initial Collateral Obligations, the Closing Date or (b) in the case of
Collateral Obligations added or substituted after the Closing Date, the related
Cut-Off Date, as adjusted pursuant to the terms of the related Underlying
Documents.

 

“Second Lien Loan”: Any assignment of or Participation Interest in a Loan that:
(1)(a) is not (and cannot by its terms become) subordinate in right of payment
to any other obligation of the obligor of the Loan but which is subordinated
(with respect to liquidation preferences with respect to pledged collateral) to
a Senior Secured Loan of the obligor; (b) is secured by a valid second-priority
perfected security interest or lien in, to or on specified collateral securing
the obligor’s obligations under the Second Lien Loan the value of which is
adequate (in the commercially reasonable judgment of the Collateral Manager) to
repay the Loan in accordance with its terms and to repay all other Loans of
equal or higher seniority secured by a lien or security interest in the same
collateral and (c) is not secured solely or primarily by common stock or other
equity interests; or (2) is a First-Lien-Last-Out Loan.

 

“Secured Noteholders”: The Holders of the Secured Notes.

 

“Secured Notes”: The Class A-1 Notes, the Class B-1 Notes, the Class C-1 Notes
and the Class D-1 Notes, collectively.

 

“Secured Parties”: The meaning specified in the Granting Clauses.

 

“Securities Account Control Agreement”: The Securities Account Control Agreement
dated as of the Closing Date between the Issuer, the Trustee and U.S. Bank
National Association, as securities intermediary.

 

“Securities Act”: The United States Securities Act of 1933, as amended.

 

“Securities Intermediary”: The meaning specified in Section 8-102(a)(14) of the
UCC.

 

“Security Entitlement”: The meaning specified in Section 8-102(a)(17) of the
UCC.

 

58

 

 

“Selling Institution”: The entity obligated to make payments to the Issuer under
the terms of a Participation Interest.

 

“Senior Collateral Management Fee”: A fee, if any, payable to the Collateral
Manager equal to the percentage per annum, specified in Section 8(b) of the
Collateral Management Agreement (calculated on the basis of a 360-day year
consisting of twelve 30-day months) of the Fee Basis Amount at the beginning of
the Collection Period relating to such Payment Date; provided, however, that so
long as (i) KCAP Financial is the Collateral Manager and (ii) the Initial
Subordinated Noteholder (together with its Affiliates) owns and holds 100% of
the Aggregate Outstanding Amount of the Subordinated Notes, the Senior
Collateral Management Fee shall be zero.

 

“Senior Secured Loan”: Any assignment of or Participation Interest in a Loan
that: (a) is not (and cannot by its terms become) subordinate in right of
payment to any other obligation of the obligor of the Loan; (b) is secured by a
valid first-priority perfected security interest or lien in, to or on specified
collateral securing the obligor’s obligations under the Loan (including pari
passu with other obligations of the related Obligor, but subject to customary
permitted liens, such as, but not limited to, any tax liens); (c) the value of
the collateral securing the Loan at the time of purchase together with other
attributes of the obligor (including, without limitation, its general financial
condition, ability to generate cash flow available for debt service and other
demands for that cash flow) is adequate (in the commercially reasonable judgment
of the Collateral Manager) to repay the Loan in accordance with its terms and to
repay all other Loans of equal seniority secured by a first lien or security
interest in the same collateral; and (d) is not secured solely or primarily by
common stock or other equity interests; provided, that a First-Lien-Last-Out
Loan shall not constitute a Senior Secured Loan.

 

“Similar Law”: Any federal, state, local, non-U.S. or other law or regulation
that could cause the underlying assets of the Issuer to be treated as assets of
the investor in any Note (or any interest therein) by virtue of its interest and
thereby subject the Issuer or the Collateral Manager (or other Persons
responsible for the investment and operation of the Issuer’s assets) to Other
Plan Law.

 

“Special Redemption”: The meaning specified in Section 9.6.

 

“Special Redemption Amount”: The meaning specified in Section 9.6.

 

“Special Redemption Date”: The meaning specified in Section 9.6.

 

“Specified Amendment”: With respect to any Collateral Obligation that is not
publicly rated by S&P or Moody’s, any amendment, waiver or modification which
would:

 

(a)modify the amortization schedule with respect to such Collateral Obligation
in a manner that:

 

(i)reduces the Dollar amount of any Scheduled Distribution by more than the
greater of (x) 20% and (y) $250,000;

 

59

 

 

(ii)postpones any Scheduled Distribution by more than two payment periods or
eliminates a Scheduled Distribution; or

 

(iii)causes the Weighted Average Life of the applicable Collateral Obligation to
increase by more than 10%.

 

(b)reduce or increase the Cash interest rate payable by the Obligor thereunder
by more than 100 basis points (excluding any increase in an interest rate
arising by operation of a default or penalty interest clause under a Collateral
Obligation);

 

(c)extend the stated maturity date of such Collateral Obligation by more than 24
months;

 

(d)contractually or structurally subordinate in any material respect such
Collateral Obligation by operation of a priority of payments, turnover
provisions, the transfer of assets in order to limit recourse to the related
Obligor or the granting of Liens (other than Permitted Liens) on any of the
underlying collateral securing such Collateral Obligation;

 

(e)release any party from its obligations under such Collateral Obligation, if
such release would have a material adverse effect on the Collateral Obligation;

 

(f)reduce the principal amount thereof; or

 

(g)in the reasonable business judgment of the Collateral Manager, have a
material adverse impact on the value of such Collateral Obligation.

 

“STAMP”: Shall mean the Securities Transfer Agents Medallion Program.

 

“Standby Directed Investment”: Shall mean, initially, U.S. Bank Money Market
Account (which investment, for the avoidance of doubt, shall constitute an
Eligible Investment so long as it satisfies the criteria set forth in the
definition of Eligible Investment); provided that the Issuer, or the Collateral
Manager on behalf of the Issuer, may by written notice to the Trustee change the
Standby Directed Investment to any other Eligible Investment of the type
described in clause (ii) of the definition of “Eligible Investments” maturing
not later than the earlier of (i) 30 days after the date of such investment
(unless putable at par to the issuer thereof) or (ii) the Business Day
immediately preceding the next Payment Date (or such shorter maturities
expressly provided herein).

 

“Stated Maturity”: With respect to the Notes of any Class, the date specified as
such in Section 2.3.

 

“Step-Down Obligation”: An obligation or security which by the terms of the
related Underlying Documents provides for a decrease in the per annum interest
rate on such obligation or security (other than by reason of any change in the
applicable index or benchmark rate used to determine such interest rate) or in
the spread over the applicable index or benchmark rate, solely as a function of
the passage of time; provided that an obligation or security providing for
payment of a constant rate of interest at all times after the date of
acquisition by the Issuer shall not constitute a Step-Down Obligation.

 

60

 

 

“Step-Up Obligation”: An obligation or security which by the terms of the
related Underlying Documents provides for an increase in the per annum interest
rate on such obligation or security, or in the spread over the applicable index
or benchmark rate, solely as a function of the passage of time; provided that an
obligation or security providing for payment of a constant rate of interest at
all times after the date of acquisition by the Issuer shall not constitute a
Step-Up Obligation.

 

“Structured Finance Obligation”: Any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including, without
limitation, collateralized loan obligations, collateralized debt obligations,
mortgage-backed securities and credit linked notes.

 

“Subordinated Collateral Management Fee”: A fee, if any, payable to the
Collateral Manager equal to a percentage per annum specified in Section 8(b) of
the Collateral Management Agreement (calculated on the basis of a 360-day year
consisting of twelve 30-day months) of the Fee Basis Amount at the beginning of
the Collection Period relating to such Payment Date; provided, however, that so
long as (i) KCAP Financial is the Collateral Manager and (ii) the Initial
Subordinated Noteholder (together with its Affiliates) owns and holds 100% of
the Aggregate Outstanding Amount of the Subordinated Notes, the Subordinated
Collateral Management Fee shall be zero.

 

“Subordinated Loan”: A Loan obligation of any Person that is subordinated in
right of payment to any senior secured or unsecured debt obligation of the
related obligor.

 

“Subordinated Notes”: The subordinated notes issued pursuant to this Indenture
and having the characteristics specified in Section 2.3.

 

“Subordinated Notes Internal Rate of Return”: An annualized internal rate of
return (computed using the “XIRR” function in Microsoft® Excel 2002 or an
equivalent function in another software package), stated on a per annum basis,
for the following cash flows, assuming all Subordinated Notes were purchased on
the Closing Date for U.S.$34,750,000:

 

(i)each distribution of Interest Proceeds made to the Holders of the
Subordinated Notes on any prior Payment Date and, to the extent necessary to
reach the applicable Subordinated Notes Internal Rate of Return, the current
Payment Date; and

 

(ii)each distribution of Principal Proceeds made to the Holders of the
Subordinated Notes on any prior Payment Date and, to the extent necessary to
reach the applicable Subordinated Notes Internal Rate of Return, the current
Payment Date.

 

“Substitute Collateral Obligation”: Collateral Obligations conveyed by the
Depositor to the Issuer as substitute Collateral Obligations pursuant to Section
12.3(a).

 

61

 

 

“Substitute Collateral Obligations Qualification Conditions”: The following
conditions:

 

(i)The Coverage Tests, Collateral Quality Tests (except, following the
Reinvestment Period, the S&P CDO Monitor Test) and Concentration Limitations are
maintained or improved;

 

(ii)the outstanding principal balance of such Substitute Collateral Obligation
(or, if more than one Substitute Collateral Obligation will be added in
replacement of a Collateral Obligation or Collateral Obligations, the Aggregate
Principal Balance of such Substitute Collateral Obligations) equals or exceeds
the outstanding principal balance of the Collateral Obligation being substituted
and the Net Exposure Amount, if any, with respect thereto shall have been
deposited in the Revolver Funding Account;

 

(iii)the Market Value of such Substitute Collateral Obligation (or, if more than
one Substitute Collateral Obligation will be added in replacement of a
Collateral Obligation or Collateral Obligations, the aggregate Market Value of
such Substitute Collateral Obligations) equals or exceeds the Market Value of
the Collateral Obligation being substituted;

 

(iv)(x) if the Collateral Obligation being substituted is not a Senior Secured
Loan, the Aggregate Principal Balance of all Collateral Obligations that are not
Senior Secured Loans immediately following such substitution is equal to (or
less than) the Aggregate Principal Balance of all Collateral Obligations that
were not Senior Secured Loans immediately prior to such substitution and (y) if
the Collateral Obligation being substituted is a Senior Secured Loan, then the
related Substitute Collateral Obligation shall be a Senior Secured Loan;

 

(v)the Assigned Moody’s Rating of each Substitute Collateral Obligation is equal
to or higher than the Assigned Moody’s Rating of the Collateral Obligation being
substituted;

 

(vi)the S&P Rating of each Substitute Collateral Obligation is equal to or
higher than the S&P Rating of the Collateral Obligation being substituted; and

 

(vii)solely in the case of a substitution of a Collateral Obligation by reason
of it becoming subject to a proposed Specified Amendment or a Credit Risk
Obligation, in each case, after the Reinvestment Period, (A) the remaining term
to maturity of the related Substitute Collateral Obligation is equal to or
shorter than the remaining term to maturity of such Collateral Obligation being
substituted and (B) the Overcollateralization Ratio Test with respect to the
Class D-1 Notes will be satisfied immediately following such substitution.

 

“Substitution Event”: An event which shall have occurred with respect to any
Collateral Obligation that:

 

(i)becomes a Defaulted Obligation;

 

(ii)has a Material Covenant Default;

 

62

 

 

(iii)becomes subject to a proposed Specified Amendment;

 

(iv)becomes a Credit Risk Obligation; or

 

(v)becomes an Ineligible Collateral Obligation that would cause such Collateral
Obligation to be subject to mandatory substitution or repurchase under the
Master Loan Sale Agreement.

 

“Substitution Period”: The meaning specified in Section 12.3(a)(ii).

 

“Successor Entity”: The meaning specified in Section 7.10.

 

“Supplemental Expense Reserve Account”: The trust account established pursuant
to Section 10.3(e).

 

“Supplemental Expense Reserve Amount”: With respect to any Determination Date,
an amount equal to the sum of (a) 0.03% per annum of the Fee Basis Amount on
such Determination Date and (b) U.S.$150,000.

 

“Synthetic Security”: A security or swap transaction, other than a Participation
Interest or letter of credit that has payments associated with either payments
of interest on and/or principal of a reference obligation or the credit
performance of a reference obligation.

 

“Target Initial Par Amount”: U.S.$139,650,000.

 

“Target Initial Par Condition”: A condition satisfied as of any date of
determination if the Aggregate Principal Balance of Collateral Obligations (i)
that are held by the Issuer and (ii) of which the Issuer has committed to
purchase on such date, together with the amount of any proceeds of prepayments,
maturities or redemptions of Collateral Obligations purchased by the Issuer
prior to such date (other than any such proceeds that have been reinvested in
Collateral Obligations by the Issuer on such date of determination), will equal
or exceed the Target Initial Par Amount; provided that for purposes of this
definition, any Collateral Obligation that becomes a Defaulted Obligation prior
to such date of determination shall be treated as having a Principal Balance
equal to its Moody’s Collateral Value.

 

“Tax”: Any tax, levy, impost, duty, charge or assessment of any nature
(including interest, penalties and additions thereto) imposed by any
governmental taxing authority.

 

“Tax Event”: An event that occurs if a change in or the adoption of any U.S. or
foreign tax statute or treaty, or any change in or the issuance of any
regulation (whether final, temporary or proposed), rule, ruling, practice,
procedure or judicial decision or interpretation of the foregoing after the
Closing Date results in (i)(x) any Obligor under any Collateral Obligation being
required to deduct or withhold from any payment under such Collateral Obligation
to the Issuer for or on account of any Tax for whatever reason and such Obligor
is not required to pay to the Issuer such additional amount as is necessary to
ensure that the net amount actually received by the Issuer (free and clear of
Taxes, whether assessed against such Obligor or the Issuer) will equal the full
amount that the Issuer would have received had no such deduction or withholding
occurred and (y) the total amount of such deductions or withholdings on the
Assets results in a payment by, or charge or Tax burden to, the Issuer that
results or will result in the withholding of 5% or more of Scheduled
Distributions for any Collection Period, or (ii) any jurisdiction imposing net
income, profits or similar Tax on the Issuer in an aggregate amount in any
Collection Period in excess of U.S.$1,000,000. Withholding Taxes imposed under
FATCA shall be disregarded in applying the definition of Tax Event. The
Collateral Manager shall give the Trustee prompt written notice of the
occurrence of a Tax Event upon its discovery thereof.

 

63

 

 

“Tax Jurisdiction”: The Bahamas, Bermuda, the British Virgin Islands, the Cayman
Islands, the Channel Islands or the Netherlands Antilles and any other Tax
advantaged jurisdiction as may be notified by Moody’s to the Collateral Manager
from time to time, so long as each such country has a country ceiling for
foreign currency bonds of at least “Aa2” by Moody’s.

 

“Tax Redemption”: The meaning specified in Section 9.3(a).

 

“Third Party Credit Exposure”: As of any date of determination, the Principal
Balance of each Collateral Obligation that consists of a Participation Interest.

 

“Third Party Credit Exposure Limits”: Limits that shall be satisfied if the
Third Party Credit Exposure with counterparties having the ratings below from
S&P do not exceed the percentage of the Collateral Principal Amount specified
below:

 

S&P’s credit rating of
Selling Institution  Aggregate
Percentage
Limit   Individual
Percentage
Limit  AAA   20%   20% AA+   10%   10% AA   10%   10% AA-   10%   10% A+   5% 
 5% A   5%   5% A- or lower   0%   0%

 

provided that a Selling Institution having an S&P credit rating of “A” must also
have a short-term S&P rating of “A-1” otherwise its “Aggregate Percentage Limit”
and “Individual Percentage Limit” (each as shown above) shall be 0%.

 

“Trading Plan Period”: The meaning specified in Section 12.2(c).

 

“Transaction Documents”: The Indenture, the Collateral Management Agreement, the
Master Loan Sale Agreement, the Collateral Administration Agreement, the
Securities Account Control Agreement, the Secured Note Purchase Agreement and
the Purchase Agreement.

 

“Transfer Agent”: The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes.

 

64

 

 

“Transfer Deposit Amount”: On any date of determination with respect to any
Collateral Obligation, an amount equal to the sum of the outstanding principal
balance of such Collateral Obligation, together with accrued interest thereon
through such date of determination, and in connection with any Substitute
Collateral Obligation which is a Revolving Collateral Obligation or a Delayed
Drawdown Collateral Obligation, an amount equal to the Net Exposure Amount
thereof as of the applicable Cut-Off Date.

 

“Trust Officer”: When used with respect to the Trustee, any officer within the
Corporate Trust Office (or any successor group of the Trustee) including any
vice president, assistant vice president or officer of the Trustee customarily
performing functions similar to those performed by the Persons who at the time
shall be such officers, respectively, or to whom any corporate trust matter is
referred at the Corporate Trust Office because of such Person’s knowledge of and
familiarity with the particular subject and, in each case, having direct
responsibility for the administration of this transaction.

 

“Trustee”: As defined in the first sentence of this Indenture.

 

“UCC”: The Uniform Commercial Code as in effect in the State of New York or, if
different, the political subdivision of the United States that governs the
perfection of the relevant security interest as amended from time to time.

 

“Uncertificated Security”: The meaning specified in Section 8-102(a)(18) of the
UCC.

 

“Underlying Document”: The indenture, loan agreement, credit agreement or other
customary agreement pursuant to which an Asset has been created or issued and
each other agreement that governs the terms of or secures the obligations
represented by such Asset or of which the holders of such Asset are the
beneficiaries.

 

“Underlying Exchanged Defaulted Obligation”: Any Defaulted Obligation that was
exchanged by the Issuer for an Equity Security.

 

“Unregistered Securities”: The meaning specified in Section 5.17(c).

 

“Unsecured Loan”: A senior unsecured Loan obligation of any Person which is not
(and by its terms is not permitted to become) subordinate in right of payment to
any other debt for borrowed money incurred by the obligor under such Loan.

 

“U.S. Person” and “U.S. person”: The meanings specified in
Section 7701(a)(30) of the Code or in Regulation S, as the context requires.

 

“Valuation”: With respect to any Collateral Obligation, a recent (as determined
by the Collateral Manager in its commercially reasonable business judgment in
accordance with the Collateral Manager Standard) valuation of the fair market
value of such Collateral Obligation determined by any one of the following as
selected by the Collateral Manager in its sole discretion: Loan Pricing
Corporation, LoanX, Inc., Markit Group Limited, FT Interactive Data, Duff &
Phelps, LLC, Lincoln Partners Advisors, LLC, Houlihan Lokey Financial Advisors,
Inc., or any other valuation firm that the Collateral Manager reasonably
believes is nationally recognized and that is reasonably selected by the
Collateral Manager in good faith to establish a fair market value of such
Collateral Obligation which reflects the price that would be paid by a willing
buyer to a willing seller of such Collateral Obligation in a sale on an
arm’s-length basis.

 

65

 

 

“Weighted Average Coupon”: As of any Measurement Date, the number obtained by
dividing:

 

(a)the amount equal to the Aggregate Coupon; provided that each Deferrable
Obligation shall be excluded from this clause (a) to the extent of any interest
that may be deferred or capitalized, and is not required to be paid currently in
cash thereon pursuant to the terms of the related Underlying Documents
(regardless of whether such portion that may be deferred or capitalized is
currently paying in cash); by

 

(b)an amount equal to the Aggregate Principal Balance of all Fixed Rate
Obligations (including, for the avoidance of doubt, all Deferrable Obligations
constituting Fixed Rate Obligations) as of such Measurement Date.

 

“Weighted Average Floating Spread”: As of any Measurement Date, the number
obtained by dividing: (a) the amount equal to (A) the Aggregate Funded Spread
plus (B) the Aggregate Unfunded Spread plus (C) the Aggregate Excess Funded
Spread; provided that this subclause (C) shall be disregarded and given no force
or effect in connection with the selection of the appropriate scenario for
running each S&P CDO Monitor to the extent that such Aggregate Excess Funded
Spread is already included in calculations of the weighted average floating
spread under such scenario; provided further that each Deferrable Obligation
shall be excluded from this clause (a) to the extent of any interest that may be
deferred or capitalized, and is not required to be paid currently in cash
thereon pursuant to the terms of the related Underlying Documents (regardless of
whether such portion that may be deferred or capitalized is currently paying in
cash) by (b) an amount equal to the Aggregate Principal Balance of all Floating
Rate Obligations (including, for the avoidance of doubt, all Deferrable
Obligations constituting Floating Rate Obligations) as of such Measurement Date.

 

“Weighted Average Life”: As of any Measurement Date with respect to all
Collateral Obligations other than Defaulted Obligations, the number of years
following such date obtained by summing the products obtained by multiplying:

 

(a) the Average Life at such time of each such Collateral Obligation by (b) the
outstanding principal balance of such Collateral Obligation

 

and dividing such sum by:

 

(b) the Aggregate Principal Balance at such time of all Collateral Obligations
other than Defaulted Obligations.

 

For the purposes of the foregoing, the “Average Life” is, on any Measurement
Date with respect to any Collateral Obligation, the quotient obtained by
dividing (i) the sum of the products of (a) the number of years (rounded to the
nearest one hundredth thereof) from such Measurement Date to the respective
dates of each successive Scheduled Distribution of principal of such Collateral
Obligation and (b) the respective amounts of principal of such Scheduled
Distributions by (ii) the sum of all successive Scheduled Distributions of
principal on such Collateral Obligation.

 

66

 

 

“Weighted Average Life Test”: A test satisfied on any Measurement Date if the
Weighted Average Life of the Collateral Obligations as of such date is (A) as of
any Measurement Date occurring  prior to the last day of the Reinvestment
Period, less than or equal to (i) 4.0 plus (ii) (x) 0.25 multiplied by (y) the
aggregate number of Determination Dates remaining until the end of the
Reinvestment Period and (B) as of any Measurement Date occurring on or after the
last day of the Reinvestment Period, less than or equal to (i) 4.0 minus (ii)
(x) 0.25 multiplied by (y) the aggregate number of Determination Dates that have
elapsed since the end of the Reinvestment Period.

 

“Weighted Average Moody’s Rating Factor”: The number (rounded up to the nearest
whole number) determined by:

 

(a) summing the products of (i) the Principal Balance of each Collateral
Obligation (excluding Equity Securities) multiplied by (ii) the Moody’s Rating
Factor of such Collateral Obligation; and

 

(b) dividing such sum by the Principal Balance of all such Collateral
Obligations.

 

“Weighted Average Moody’s Recovery Rate”: As of any Measurement Date, the
number, expressed as a percentage, obtained by summing the product of the
Moody’s Recovery Rate on such Measurement Date of each Collateral Obligation and
the Principal Balance of such Collateral Obligation, dividing such sum by the
Aggregate Principal Balance of all such Collateral Obligations and rounding up
to the first decimal place.

 

“Weighted Average S&P Recovery Rate”: As of any Measurement Date, the number,
expressed as a percentage and determined separately for each Class of Secured
Notes, obtained by summing the products obtained by multiplying the Principal
Balance of each Collateral Obligation by its corresponding recovery rate as
determined in accordance with Section 1 of Schedule 6 hereto, dividing such sum
by the Aggregate Principal Balance of all Collateral Obligations, and rounding
to the nearest tenth of a percent.

 

“Zero Coupon Bond”: Any debt security that by its terms (a) does not bear
interest for all or part of the remaining period that it is outstanding, (b)
provides for periodic payments of interest in Cash less frequently than
semi-annually or (c) pays interest only at its stated maturity.

 

Section 1.2        Usage of Terms. With respect to all terms in this Indenture,
the singular includes the plural and the plural the singular; words importing
any gender include the other genders; references to “writing” include printing,
typing, lithography and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
amendments, modifications and supplements thereto or any changes therein entered
into in accordance with their respective terms and not prohibited by this
Indenture; references to Persons include their permitted successors and assigns;
and the term “including” means “including without limitation.”

 

67

 

 

 

Section 1.3        Assumptions as to Assets. In connection with all calculations
required to be made pursuant to this Indenture with respect to Scheduled
Distributions on any Asset, or any payments on any other assets included in the
Assets, with respect to the sale of and reinvestment in Collateral Obligations,
and with respect to the income that can be earned on Scheduled Distributions on
such Assets and on any other amounts that may be received for deposit in the
Collection Account, the provisions set forth in this Section 1.3 shall be
applied. The provisions of this Section 1.3 shall be applicable to any
determination or calculation that is covered by this Section 1.3, whether or not
reference is specifically made to Section 1.3, unless some other method of
calculation or determination is expressly specified in the particular provision.

 

(a)        All calculations with respect to Scheduled Distributions on the
Assets securing the Notes shall be made on the basis of information as to the
terms of each such Asset and upon reports of payments, if any, received on such
Asset that are furnished by or on behalf of the issuer of such Asset and, to the
extent they are not manifestly in error, such information or reports may be
conclusively relied upon in making such calculations.

 

(b)        For purposes of calculating the Coverage Tests, except as otherwise
specified in the Coverage Tests, such calculations will not include scheduled
interest and principal payments on Defaulted Obligations unless or until such
payments are actually made.

 

(c)        For each Collection Period and as of any date of determination, the
Scheduled Distribution on any Asset (including DIP Collateral Obligations but
excluding Defaulted Obligations, which, except as otherwise provided herein,
shall be assumed to have a Scheduled Distribution of zero, except to the extent
any payments have actually been received) shall be the sum of (i) the total
amount of payments and collections to be received during such Collection Period
in respect of such Asset (including the proceeds of the sale of such Asset
received and, in the case of sales which have not yet settled, to be received
during the Collection Period and not reinvested in additional Collateral
Obligations or Eligible Investments or retained in the Collection Account for
subsequent reinvestment pursuant to Section 12.2) that, if received as
scheduled, will be available in the Collection Account at the end of the
Collection Period and (ii) any such amounts received in prior Collection Periods
that were not disbursed on a previous Payment Date.

 

(d)        Each Scheduled Distribution receivable with respect to an Asset shall
be assumed to be received on the applicable Due Date, and each such Scheduled
Distribution shall be assumed to be immediately deposited in the Collection
Account to earn interest at the Assumed Reinvestment Rate. All such funds shall
be assumed to continue to earn interest until the date on which they are
required to be available in the Collection Account for application, in
accordance with the terms hereof, to payments of principal of or interest on the
Notes or other amounts payable pursuant to this Indenture. For purposes of the
applicable determinations required by Section 10.6(b)(iv), Article XII and the
definition of “Interest Coverage Ratio”, the expected interest on the Secured
Notes and Floating Rate Obligations will be calculated using the then current
interest rates applicable thereto.

 

(e)        References in Section 11.1(a) to calculations made on a “pro forma
basis” shall mean such calculations after giving effect to all payments, in
accordance with the Priority of Payments described herein, that precede (in
priority of payment) or include the clause in which such calculation is made.

 

68

 

 

 

(f)        For purposes of calculating all Concentration Limitations, in both
the numerator and the denominator of any component of the Concentration
Limitations, Defaulted Obligations will be treated as having a Principal Balance
equal to the Defaulted Obligation Balance.

 

(g)        Except where expressly referenced herein for inclusion in such
calculations, Defaulted Obligations will not be included in the calculation of
the Collateral Quality Test.

 

(h)        For purposes of calculating compliance with the Investment Criteria,
upon the direction of the Collateral Manager by notice to the Trustee and the
Collateral Administrator, any Eligible Investment representing Principal
Proceeds received upon the sale or other disposition of a Collateral Obligation
shall be deemed to have the characteristics of such Collateral Obligation until
reinvested in an additional Collateral Obligation. Such calculations shall be
based upon the principal amount of such Collateral Obligation, except in the
case of Defaulted Obligations and Credit Risk Obligations, in which case the
calculations will be based upon the Principal Proceeds received on the
disposition or sale of such Defaulted Obligation or Credit Risk Obligation.

 

(i)        For the purposes of calculating compliance with each of the
Concentration Limitations all calculations will be rounded to the nearest 0.1%.
All other calculations, unless otherwise set forth herein or the context
otherwise requires, shall be rounded to the nearest ten-thousandth if expressed
as a percentage, and to the nearest one-hundredth if expressed otherwise.

 

(j)        For all purposes where expressly used in this Indenture, the
“outstanding principal balance” of a Revolving Collateral Obligation or a
Delayed Drawdown Collateral Obligation shall exclude all unfunded commitments.

 

(k)        Notwithstanding any other provision of this Indenture to the
contrary, all monetary calculations under this Indenture shall be in Dollars.

 

(l)        Any reference herein to an amount of the Trustee’s or the Collateral
Administrator’s fees calculated with respect to a period at a per annum rate
shall be computed on the basis of a 360-day year of twelve 30-day months
prorated for the related Interest Accrual Period and shall be based on the
aggregate face amount of the Assets.

 

(m)        To the extent of any ambiguity in the interpretation of any
definition or term contained herein or to the extent more than one methodology
can be used to make any of the determinations or calculations set forth herein,
the Collateral Administrator shall request direction from the Collateral Manager
as to the resolution of such ambiguity with respect to the interpretation and/or
methodology to be used, and the Collateral Administrator shall follow such
direction, and together with the Trustee, shall be entitled to conclusively rely
thereon without any responsibility or liability therefor.

 

(n)        For purposes of calculating the Collateral Quality Test, DIP
Collateral Obligations will be treated as having an S&P Recovery Rate equal to
the S&P Recovery Rate for Senior Secured Loans.

 

69

 

 

 

(o)        For purposes of calculating compliance with any trade testing and
providing reports under this Indenture, the settlement date (and not the trade
date) with respect to any acquisition or disposition of a Collateral Obligation
or Eligible Investment shall be used to determine whether and when such
acquisition or disposition has occurred.

 

(p)        For all purposes where expressly used in this Indenture, the
“outstanding principal balance” shall exclude capitalized interest, if any.

 

(q)        For purposes of calculating the numerator (but not the denominator)
of any component of Weighted Average Floating Spread, Weighted Average Coupon,
Excess Weighted Average Floating Spread and Excess Weighted Average Coupon, each
Deferrable Obligation shall be excluded from each such numerator (but not the
denominator) to the extent of any interest that may be deferred or capitalized,
and is not required to be paid currently in cash thereon pursuant to the terms
of the related Underlying Documents (regardless of whether such portion that may
be deferred or capitalized is currently paying in cash).

 

ARTICLE II

 

The Notes

 

Section 2.1        Forms Generally. The Notes and the Trustee’s or
Authenticating Agent’s certificate of authentication thereon (the “Certificate
of Authentication”) shall be in substantially the forms required by this
Article, with such appropriate insertions, omissions, substitutions and other
variations as are required or permitted by this Indenture, and may have such
letters, numbers or other marks of identification and such legends or
endorsements placed thereon, as may be consistent herewith, determined by the
Responsible Officers of the Issuer executing such Notes as evidenced by their
execution of such Notes. Any portion of the text of any Note may be set forth on
the reverse thereof, with an appropriate reference thereto on the face of the
Note.

 

Section 2.2        Forms of Notes.

 

(a)        The forms of the Notes, including the forms of Certificated Secured
Notes, Certificated Subordinated Notes, Regulation S Global Secured Notes and
Rule 144A Global Secured Notes, shall be as set forth in the applicable part of
Exhibit A hereto.

 

(b)        Regulation S Global Secured Notes and Rule 144A Global Secured Notes.

 

(i)        The Secured Notes sold to Qualified Purchasers who are not U.S.
persons in offshore transactions (as defined in Regulation S) in reliance on
Regulation S shall each be issued initially in the form of one permanent Global
Secured Note per Class in definitive, fully registered form without interest
coupons substantially in the applicable form attached as Exhibit A-1 hereto
(each, a “Regulation S Global Secured Note”), and shall be deposited on behalf
of the subscribers for such Notes represented thereby with the Trustee as
custodian for, and registered in the name of Cede & Co., a nominee of, DTC, for
the respective accounts of Euroclear and Clearstream, duly executed by the
Issuer and authenticated by the Trustee as hereinafter provided.

 

70

 

 

 

(ii)        The Secured Notes sold to Persons that are QIB/QPs shall each be
issued initially in the form of one permanent Global Secured Note per Class in
definitive, fully registered form without interest coupons substantially in the
applicable form attached as Exhibit A-1 hereto (each, a “Rule 144A Global
Secured Note”) and shall be deposited on behalf of the subscribers for such
Notes represented thereby with the Trustee as custodian for, and registered in
the name of Cede & Co., a nominee of, DTC, duly executed by the Issuer and
authenticated by the Trustee as hereinafter provided.

 

(iii)        The Secured Notes sold to Persons that, at the time of the
acquisition, purported acquisition or proposed acquisition of any such Secured
Note, are Institutional Accredited Investors that are Qualified Purchasers (or a
corporation, partnership, limited liability company or other entity (other than
a trust), each shareholder, partner, member or other equity owner of which is a
Qualified Purchaser) shall be issued in the form of definitive, fully registered
notes without interest coupons substantially in the applicable form attached as
Exhibit A-3 hereto (a “Certificated Secured Note”) which shall be registered in
the name of the beneficial owner or a nominee thereof, duly executed by the
Issuer and authenticated by the Trustee as hereinafter provided.

 

(iv)        The Subordinated Notes will only be sold to U.S. persons that are
(x) Qualified Institutional Buyers or Institutional Accredited Investors and (y)
Qualified Purchasers and shall be issued in the form of definitive, fully
registered notes without coupons substantially in the form attached as Exhibit
A-2 hereto (each, a “Certificated Subordinated Note” and, together with the
Certificated Secured Notes, “Certificated Notes”) which shall be registered in
the name of the beneficial owner or a nominee thereof, duly executed by the
Issuer and authenticated by the Trustee as hereinafter provided. The
Subordinated Notes will be sold only to Persons that give certificates in the
form of Exhibits B-4 and B-5 attached hereto.

 

(v)        The aggregate principal amount of the Regulation S Global Secured
Notes and the Rule 144A Global Secured Notes may from time to time be increased
or decreased by adjustments made on the records of the Trustee or DTC or its
nominee, as the case may be, as hereinafter provided.

 

(c)        Book Entry Provisions. This Section 2.2(c) shall apply only to Global
Secured Notes deposited with or on behalf of DTC. In addition, the Beneficial
Owners will have the rights of the Beneficial Owners expressly provided in this
Indenture.

 

The provisions of the “Operating Procedures of the Euroclear System” of
Euroclear and the “Terms and Conditions Governing Use of Participants” of
Clearstream, respectively, will be applicable to the Global Secured Notes
insofar as interests in such Global Secured Notes are held by the Agent Members
of Euroclear or Clearstream, as the case may be.

 

71

 

 

Except, in each case, to the extent that they may have rights as Beneficial
Owners hereunder, Agent Members shall have no rights under this Indenture with
respect to any Global Secured Notes held on their behalf by the Trustee, as
custodian for DTC and DTC may be treated by the Issuer, the Trustee, and any
agent of the Issuer or the Trustee as the absolute owner of such Note for all
purposes whatsoever. Notwithstanding the foregoing, nothing herein shall prevent
the Issuer, the Trustee, or any agent of the Issuer or the Trustee, from giving
effect to any written certification, proxy or other authorization furnished by
DTC or impair, as between DTC and its Agent Members, the operation of customary
practices governing the exercise of the rights of a Holder of any Note.

 

Section 2.3        Authorized Amount; Stated Maturity; Denominations. The
aggregate principal amount of Secured Notes and Subordinated Notes that may be
authenticated and delivered under this Indenture is limited to U.S.$140,000,000
aggregate principal amount of Notes (except for (i) Deferred Interest with
respect to the Class C-1 Notes and the Class D-1 Notes, (ii) Notes authenticated
and delivered upon registration of transfer of, or in exchange for, or in lieu
of, other Notes pursuant to Section 2.5, Section 2.6 or Section 8.5 of this
Indenture or (iii) additional notes issued in accordance with Sections 2.13 and
3.2).

 

Such Notes shall be divided into the Classes, having the designations, original
principal amounts and other characteristics as follows:

 

Class Designation   A-1   B-1   C-1   D-1   Subordinated Type   Senior Secured
Floating Rate   Senior Secured Floating Rate   Secured Deferrable Floating Rate
  Secured Deferrable Floating Rate   Subordinated Original Principal Amount1  
U.S.$77,250,000   U.S.$9,000,000   U.S.$10,000,000   U.S.$9,000,000  
U.S.$34,750,000 Stated Maturity (as defined herein)   July, 2024   July, 2024  
July, 2024   July, 2024   July, 2024 Fixed Rate Note   No   No   No   No   N/A
Interest Rate:                     Floating Rate Note   Yes   Yes   Yes   Yes  
N/A Index   LIBOR   LIBOR   LIBOR   LIBOR   N/A Index Maturity2   3 month   3
month   3 month   3 month   N/A Spread   1.50%   3.25%   4.25%   5.25%   N/A
Initial Rating(s):                     S&P   “AAA (sf)”   “AA (sf)”   “A (sf)”  
“BBB (sf)”   None Moody’s   “Aaa (sf)”   “Aa2 (sf)”   “A2 (sf)”   “Baa2 (sf)”  
None Priority Classes   None   A-1   A-1 and B-1   A-1, B-1 and C-1   A-1, B-1,
C-1 and D-1 Pari Passu Classes   None   None   None   None   None Junior Classes
  B-1, C-1, D-1 and Subordinated   C-1, D-1 and Subordinated   D-1 and
Subordinated   Subordinated   None Interest deferrable   No   No   Yes   Yes  
N/A

 

 



1As of the Closing Date.

 

2LIBOR for each floating rate note shall be calculated by reference to
three-month LIBOR, in accordance with the definition of LIBOR set forth in
Exhibit C hereto; provided that LIBOR for the first Interest Accrual Period
shall equal 0.32298%.

 

 

72

 

 

The Secured Notes shall be issued in minimum denominations of U.S.$250,000 and
integral multiples of U.S.$1,000 in excess thereof. The Subordinated Notes shall
be issued in minimum denominations of U.S.$100,000 and integral multiples of
U.S.$1.00 in excess thereof. Notes shall only be transferred or resold in
compliance with the terms of this Indenture.

 

Section 2.4        Execution, Authentication, Delivery and Dating. The Notes
shall be executed on behalf of the Issuer by one of its Officers. The signature
of such Officer on the Notes may be manual or facsimile.

 

Notes bearing the manual or facsimile signatures of individuals who were at any
time the Officers of the Issuer, shall bind the Issuer notwithstanding the fact
that such individuals or any of them have ceased to hold such offices prior to
the authentication and delivery of such Notes or did not hold such offices at
the date of issuance of such Notes.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer may deliver Notes executed by the Issuer to the Trustee or
the Authenticating Agent for authentication and the Trustee or the
Authenticating Agent, upon Issuer Order, shall authenticate and deliver such
Notes as provided herein and not otherwise.

 

Each Note authenticated and delivered by the Trustee or the Authenticating Agent
upon Issuer Order on the Closing Date shall be dated as of the Closing Date. All
other Notes that are authenticated after the Closing Date for any other purpose
under this Indenture shall be dated the date of their authentication.

 

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current outstanding principal amount of the Notes so transferred,
exchanged or replaced. If any Note is divided into more than one Note in
accordance with this Article II, the original principal amount of such Note
shall be proportionately divided among the Notes delivered in exchange therefor
and shall be deemed to be the original aggregate principal amount of such
subsequently issued Notes.

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Trustee or by the Authenticating Agent by the manual signature of one of their
authorized signatories, and such certificate upon any Note shall be conclusive
evidence, and the only evidence, that such Note has been duly authenticated and
delivered hereunder.

 

Section 2.5        Registration, Registration of Transfer and Exchange.

 

(a)        The Issuer shall cause the Notes to be Registered and shall cause to
be kept a register (the “Register”) at the office of the Trustee in which,
subject to such reasonable regulations as it may prescribe, the Issuer shall
provide for the registration of Notes and the registration of transfers of
Notes. The Trustee is hereby initially appointed registrar (the “Registrar”) for
the purpose of registering Notes and transfers of such Notes with respect to the
Register maintained in the United States as herein provided. Upon any
resignation or removal of the Registrar, the Issuer shall promptly appoint a
successor or, in the absence of such appointment, assume the duties of
Registrar.

 

73

 

 

If a Person other than the Trustee is appointed by the Issuer as Registrar, the
Issuer will give the Trustee prompt written notice of the appointment of a
Registrar and of the location, and any change in the location, of the Register,
and the Trustee shall have the right to inspect the Register at all reasonable
times and to obtain copies thereof and the Trustee shall have the right to rely
upon a certificate executed on behalf of the Registrar by an Officer thereof as
to the names and addresses of the Holders of the Notes and the principal or face
amounts and numbers of such Notes. Upon written request at any time the
Registrar shall provide to the Issuer, the Collateral Manager, the Initial
Purchaser or any Holder a current list of Holders as reflected in the Register.

 

Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer shall execute, and the Trustee shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Notes of any authorized denomination and of a like aggregate principal or
face amount. At any time, the Issuer, the Collateral Manager or the Initial
Purchaser may request a list of Holders from the Trustee.

 

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at such office or agency. Whenever any
Note is surrendered for exchange, the Issuer shall execute, and the Trustee
shall authenticate and deliver, the Notes that the Holder making the exchange is
entitled to receive.

 

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer, evidencing the same debt
(to the extent they evidence debt), and entitled to the same benefits under this
Indenture as the Notes surrendered upon such registration of transfer or
exchange.

 

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
a form reasonably satisfactory to the Registrar, duly executed by the Holder
thereof or such Holder’s attorney duly authorized in writing with such signature
guaranteed by an “eligible guarantor institution” meeting the requirements of
the Notes Registrar, which requirements include membership or participation in
STAMP or such other “signature guarantee program” as may be determined by the
Securities Registrar in addition to, or in substitution for, STAMP, all in
accordance with the Exchange Act.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Trustee may require payment of a sum sufficient to
cover any transfer Tax or other governmental charge payable in connection
therewith. The Trustee shall be permitted to request such evidence reasonably
satisfactory to it documenting the identity and/or signatures of the transferor
and transferee.

 

74

 

 

 

(b)        No Note may be sold or transferred (including, without limitation, by
pledge or hypothecation) unless such sale or transfer is exempt from the
registration requirements of the Securities Act, is exempt from the registration
requirements under applicable state securities laws and will not cause the
Issuer to become subject to the requirement that it register as an investment
company under the 1940 Act.

 

(c)        (i)        No transfer of any Subordinated Note (or any interest
therein) will be effective, and the Trustee will not recognize any such
transfer, if after giving effect to such transfer 25% or more of the Aggregate
Outstanding Amount of the Subordinated Notes would be held by Persons who have
represented that they are Benefit Plan Investors. For purposes of these
calculations and all other calculations required by this sub-section, (A) any
Notes of the Issuer held by a Controlling Person, the Trustee, the Collateral
Manager, the Initial Purchaser or any of their respective affiliates shall be
disregarded and not treated as Outstanding and (B) an “affiliate” of a Person
shall include any Person, directly or indirectly through one or more
intermediaries, controlling, controlled by or under common control with the
Person, and “control” with respect to a Person other than an individual shall
mean the power to exercise a controlling influence over the management or
policies of such Person. The Trustee shall be entitled to rely exclusively upon
the information set forth in the face of the transfer certificates received
pursuant to the terms of this Section 2.5 and only Notes that a Trust Officer of
the Trustee actually knows to be so held shall be so disregarded.

 

(ii)        No issuance, transfer, sale, pledge or other disposition of one or
more Subordinated Notes shall be made unless simultaneously with the issuance or
transfer of such Subordinated Note (1) a proportionate amount of the Membership
Interests of the Issuer (the “Membership Interests,” which shall be initially
held by the holder of the Subordinated Notes) are issued or transferred so that
the ratio of the percentage interest of the Membership Interests so issued or
transferred to all Membership Interests and the ratio of the percentage interest
of the Subordinated Notes so issued or transferred to all Subordinated Notes are
equal and (2) the issuances or the transfers of the Membership Interests and
Subordinated Notes referred to in this paragraph are made to the same Person and
(3) the percentage interest of the Membership Interests and Subordinated Notes,
respectively, so transferred is no less than ten percent (10%). The Subordinated
Notes and Membership Interests in the Issuer must at all times be held such that
the ratio of the percentage interest of Membership Interests held by any one
Person to all Membership Interests is equal to the ratio of Subordinated Notes
held by the same Person to all outstanding Subordinated Notes. All of the
Subordinated Notes and Membership Interests in the Issuer to be issued on the
Closing Date are intended to be issued to the Initial Subordinated Noteholder,
but may be sold to related and/or unrelated Persons at any time thereafter in
accordance with the applicable provisions of this Indenture and, with respect to
the Membership Interests of the Issuer, the Issuer’s organizational documents.
As to the transfer and ownership of Subordinated Notes and Membership Interests,
the Trustee shall be entitled to rely exclusively upon the information set forth
in the transfer certificates received pursuant to the terms of this Section 2.5,
and the Trustee shall have no obligation to determine or monitor the ownership
and transfer of Membership Interests.

 

(iii)        No Subordinated Note (or interest therein) may be acquired or owned
by any Person that is classified for U.S. federal income Tax purposes as a
disregarded entity (unless the beneficial owner for U.S. federal income Tax
purposes of the disregarded entity is a corporation, other than a subchapter S
corporation, or is otherwise taxable as a corporation), partnership, subchapter
S corporation or grantor trust unless such Person obtains an Opinion of Counsel
that such acquisition or transfer will not cause the Issuer to be treated as a
publicly traded partnership taxable as a corporation.

 

75

 

 

 

(iv)        No Subordinated Note (or interest therein) may be acquired, and no
Holder of a Subordinated Note may sell, transfer, assign, participate, pledge or
otherwise dispose of any Subordinated Note (or interest therein) or cause any
Subordinated Note (or interest therein) to be marketed, (1) on or through an
“established securities market” within the meaning of Section 7704(b)(1) of the
Code and Treas. Reg. § 1.7704-1(b), including, without limitation, an
interdealer quotation system that regularly disseminates firm buy or sell
quotations, (2) on or through a “secondary market (or the substantial equivalent
thereof)” within the meaning of Section 7704(b)(2) of the Code, including a
market wherein any Subordinated Note (or interest therein) is regularly quoted
by any Person making a market in such interests and a market wherein any Person
regularly makes available bid or offer quotes with respect to any Subordinated
Note (or interest therein) and stands ready to effect buy or sell transactions
at the quoted prices for itself or on behalf of others, or (3) if such
acquisition, sale, transfer, assignment, participation, pledge or other
disposition would cause the Subordinated Notes (or interest therein) to be held
by more than 100 Persons at any time, taking into account the anti-avoidance
rule in U.S. Treasury Regulation Section 1.7704-1(h)(3).

 

(d)        Notwithstanding anything contained herein to the contrary, the
Trustee shall not be responsible for ascertaining whether any transfer complies
with, or for otherwise monitoring or determining compliance with, the
registration provisions of or any exemptions from the Securities Act, applicable
state securities laws or the applicable laws of any other jurisdiction, ERISA,
the Code, the 1940 Act, or the terms hereof; provided that if a certificate is
specifically required by the terms of this Section 2.5 to be provided to the
Trustee by a prospective transferor or transferee, the Trustee shall be under a
duty to receive and examine the same to determine whether or not the certificate
substantially conforms on its face to the applicable requirements of this
Indenture and shall promptly notify the party delivering the same and the Issuer
if such certificate does not comply with such terms.

 

(e)        Transfers of Global Secured Notes shall only be made in accordance
with Section 2.2(b) and this Section 2.5(e).

 

76

 

 

 

(i)        Rule 144A Global Secured Note to Regulation S Global Secured Note. If
a holder of a beneficial interest in a Rule 144A Global Secured Note deposited
with DTC wishes at any time to exchange its interest in such Rule 144A Global
Secured Note for an interest in the corresponding Regulation S Global Secured
Note, or to transfer its interest in such Rule 144A Global Secured Note to a
Person who wishes to take delivery thereof in the form of an interest in the
corresponding Regulation S Global Secured Note, such holder (provided that such
holder or, in the case of a transfer, the transferee is (x) not a U.S. person
and is acquiring such interest in an offshore transaction (as defined in
Regulation S) and (y) is a Qualified Purchaser) may, subject to the immediately
succeeding sentence and the rules and procedures of DTC, exchange or transfer,
or cause the exchange or transfer of, such interest for an equivalent beneficial
interest in the corresponding Regulation S Global Secured Note. Upon receipt by
the Registrar of (A) instructions given in accordance with DTC’s procedures from
an Agent Member directing the Registrar to credit or cause to be credited a
beneficial interest in the corresponding Regulation S Global Secured Note, but
not less than the minimum denomination applicable to such holder’s Notes, in an
amount equal to the beneficial interest in the Rule 144A Global Secured Note to
be exchanged or transferred, (B) a written order given in accordance with DTC’s
procedures containing information regarding the participant account of DTC and
the Euroclear or Clearstream account to be credited with such increase, (C) a
certificate in the form of Exhibit B-1 attached hereto given by the holder of
such beneficial interest stating that the exchange or transfer of such interest
has been made in compliance with the transfer restrictions applicable to the
Global Secured Notes, including that the holder or the transferee, as
applicable, is a Qualified Purchaser and not a U.S. person, and in an offshore
transaction pursuant to and in accordance with Regulation S, and (D) a written
certification in the form of Exhibit B-7 attached hereto given by the transferee
in respect of such beneficial interest stating, among other things, that such
transferee is a Qualified Purchaser and a non-U.S. person purchasing such
beneficial interest in an offshore transaction pursuant to Regulation S, then
the Registrar shall approve the instructions at DTC to reduce the principal
amount of the Rule 144A Global Secured Note and to increase the principal amount
of the Regulation S Global Secured Note by the aggregate principal amount of the
beneficial interest in the Rule 144A Global Secured Note to be exchanged or
transferred, and to credit or cause to be credited to the securities account of
the Person specified in such instructions a beneficial interest in the
corresponding Regulation S Global Secured Note equal to the reduction in the
principal amount of the Rule 144A Global Secured Note.

 

(ii)        Regulation S Global Secured Note to Rule 144A Global Secured Note.
If a holder of a beneficial interest in a Regulation S Global Secured Note
deposited with DTC wishes at any time to exchange its interest in such
Regulation S Global Secured Note for an interest in the corresponding Rule 144A
Global Secured Note or to transfer its interest in such Regulation S Global
Secured Note to a Person who wishes to take delivery thereof in the form of an
interest in the corresponding Rule 144A Global Secured Note, such holder may,
subject to the immediately succeeding sentence and the rules and procedures of
Euroclear, Clearstream and/or DTC, as the case may be, exchange or transfer, or
cause the exchange or transfer of, such interest for an equivalent beneficial
interest in the corresponding Rule 144A Global Secured Note. Upon receipt by the
Registrar of (A) instructions from Euroclear, Clearstream and/or DTC, as the
case may be, directing the Registrar to cause to be credited a beneficial
interest in the corresponding Rule 144A Global Secured Note in an amount equal
to the beneficial interest in such Regulation S Global Secured Note, but not
less than the minimum denomination applicable to such holder’s Notes to be
exchanged or transferred, such instructions to contain information regarding the
participant account with DTC to be credited with such increase, (B) a
certificate in the form of Exhibit B-3 attached hereto given by the holder of
such beneficial interest and stating, among other things, that, in the case of a
transfer, the Person transferring such interest in such Regulation S Global
Secured Note reasonably believes that the Person acquiring such interest in a
Rule 144A Global Secured Note is a Qualified Purchaser and a Qualified
Institutional Buyer, is obtaining such beneficial interest in a transaction
meeting the requirements of Rule 144A and in accordance with any applicable
securities laws of any state of the United States or any other jurisdiction and
(C) a written certification in the form of Exhibit B-6 attached hereto given by
the transferee in respect of such beneficial interest stating, among other
things, that such transferee is a Qualified Institutional Buyer and a Qualified
Purchaser, then the Registrar will approve the instructions at DTC to reduce, or
cause to be reduced, the Regulation S Global Secured Note by the aggregate
principal amount of the beneficial interest in the Regulation S Global Secured
Note to be transferred or exchanged and the Registrar shall instruct DTC,
concurrently with such reduction, to credit or cause to be credited to the
securities account of the Person specified in such instructions a beneficial
interest in the corresponding Rule 144A Global Secured Note equal to the
reduction in the principal amount of the Regulation S Global Secured Note.

 

77

 

 

 

(iii)        Global Secured Note to Certificated Secured Note. If a holder of a
beneficial interest in a Global Secured Note deposited with DTC wishes at any
time to transfer its interest in such Global Secured Note to a Person who wishes
to take delivery thereof in the form of a corresponding Certificated Secured
Note, such holder may, subject to the immediately succeeding sentence and the
rules and procedures of Euroclear, Clearstream and/or DTC, as the case may be,
transfer, or cause the transfer of, such interest for a Certificated Secured
Note. Upon receipt by the Registrar of (A) certificates substantially in the
form of Exhibit B-2 attached hereto executed by the transferee and
(B) appropriate instructions from DTC, if required, the Registrar will approve
the instructions at DTC to reduce, or cause to be reduced, the Global Secured
Note by the aggregate principal amount of the beneficial interest in the Global
Secured Note to be transferred, record the transfer in the Register in
accordance with Section 2.5(a) and upon execution by the Issuer and
authentication and delivery by the Trustee, deliver one or more corresponding
Certificated Secured Notes, registered in the names specified in the
instructions described in clause (B) above, in principal amounts designated by
the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in such Global Secured Note
transferred by the transferor), and in authorized denominations.

 

(f)        Transfers of Certificated Secured Notes shall only be made in
accordance with Section 2.2(b) and this Section 2.5(f).

 

(i)        Transfer of Certificated Secured Notes to Global Secured Notes. If a
holder of a Certificated Secured Note wishes at any time to transfer such
Certificated Secured Note to a Person who wishes to take delivery thereof in the
form of a beneficial interest in a corresponding Global Secured Note, such
holder may, subject to the immediately succeeding sentence and the rules and
procedures of Euroclear, Clearstream and/or DTC, as the case may be, exchange or
transfer, or cause the exchange or transfer of, such Certificated Secured Note
for a beneficial interest in a corresponding Global Secured Note. Upon receipt
by the Registrar of (A) a Holder’s Certificated Secured Note properly endorsed
for assignment to the transferee, (B) a certificate substantially in the form of
Exhibit B-1 or Exhibit B-3 (as applicable) attached hereto executed by the
transferor and a certificate substantially in the form of Exhibit B-6 or B-7 (as
applicable) attached hereto executed by the transferee, (C) instructions given
in accordance with Euroclear, Clearstream or DTC’s procedures, as the case may
be, from an Agent Member to instruct DTC to cause to be credited a beneficial
interest in the applicable Global Secured Notes in an amount equal to the
Certificated Secured Notes to be transferred or exchanged, and (D) a written
order given in accordance with DTC’s procedures containing information regarding
the participant’s account at DTC and/or Euroclear or Clearstream to be credited
with such increase, the Registrar shall cancel such Certificated Secured Note in
accordance with Section 2.9, record the transfer in the Register in accordance
with Section 2.5(a) and approve the instructions at DTC, concurrently with such
cancellation, to credit or cause to be credited to the securities account of the
Person specified in such instructions a beneficial interest in the corresponding
Global Secured Note equal to the principal amount of the Certificated Secured
Note transferred or exchanged.

 

78

 

 

 

(ii)        Transfer of Certificated Secured Notes to Certificated Secured
Notes. Upon receipt by the Registrar of (A) a Holder’s Certificated Secured Note
properly endorsed for assignment to the transferee, and (B) certificates
substantially in the form of Exhibit B-2 attached hereto executed by the
transferee, the Registrar shall cancel such Certificated Secured Note in
accordance with Section 2.9, record the transfer in the Register in accordance
with Section 2.5(a) and upon execution by the Issuer and authentication and
delivery by the Trustee, deliver one or more Certificated Secured Notes bearing
the same designation as the Certificated Secured Note endorsed for transfer,
registered in the names specified in the assignment described in clause
(A) above, in principal amounts designated by the transferee (the aggregate of
such principal amounts being equal to the aggregate principal amount of the
Certificated Secured Note surrendered by the transferor), and in authorized
denominations.

 

(iii)        Notwithstanding any other provision of this Indenture to the
contrary, so long as any Secured Notes are Outstanding, no interest, direct or
indirect, in the Subordinated Notes may be transferred (including, without
limitation, by pledge or hypothecation) if, after such transfer, the Initial
Subordinated Noteholder (together with its Affiliates) shall own and hold less
than 51% of the Aggregate Outstanding Amount of the Subordinated Notes. In
connection with the transfer of the Subordinated Notes by the Initial
Subordinated Noteholder, the Collateral Manager shall notify the Trustee whether
or not such transferee is an Affiliate of the Initial Subordinated Noteholder.

 

(g)        Transfer and Exchange of Certificated Subordinated Note to
Certificated Subordinated Note. Transfers of Subordinated Notes shall only be
made in accordance with Section 2.2(b) and this Section 2.5(g). Upon receipt by
the Registrar of (A) a Holder’s Certificated Subordinated Note properly endorsed
for assignment to the transferee, and (B) certificates in the form of Exhibits
B-4 and B-5 attached hereto given by the transferee of such Certificated
Subordinated Note, the Registrar shall cancel such Certificated Subordinated
Note in accordance with Section 2.9, record the transfer in the Register in
accordance with Section 2.5(a) and upon execution by the Issuer and
authentication and delivery by the Trustee, deliver one or more Certificated
Subordinated Notes bearing the same designation as the Certificated Subordinated
Note endorsed for transfer, registered in the names specified in the assignment
described in clause (A) above, in principal amounts designated by the transferee
(the aggregate of such principal amounts being equal to the aggregate principal
amount of the Certificated Subordinated Note surrendered by the transferor), and
in authorized denominations.

 

79

 

 

 

(h)        If Notes are issued upon the transfer, exchange or replacement of
Notes bearing the securities law legends set forth in the applicable part of
Exhibit A hereto, and if a request is made to remove such securities law legend
on such Notes, the Notes so issued shall bear such securities law legend, or
such securities law legend shall not be removed, as the case may be, unless
there is delivered to the Trustee and the Issuer such satisfactory evidence,
which may include an Opinion of Counsel acceptable to them, as may be reasonably
required by the Issuer (and which shall by its terms permit reliance by the
Trustee), to the effect that neither such securities law legend nor the
restrictions on transfer set forth therein are required to ensure that transfers
thereof comply with the provisions of the Securities Act and the 1940 Act and,
if required pursuant to Section 8.1(a)(vii), the consent thereto from a Majority
of the Controlling Class and a Majority of each other Class affected thereby
(such consent not to be unreasonably withheld or delayed). Upon provision of
such satisfactory evidence, the Trustee or its Authenticating Agent, at the
written direction of the Issuer shall, after due execution by the Issuer
authenticate and deliver Notes that do not bear such securities law legend.

 

(i)        Each Person who becomes a beneficial owner of Secured Notes
represented by an interest in a Global Secured Note will be deemed to have
represented and agreed as follows:

 

(i)        In connection with the purchase of such Notes: (A) none of the
Issuer, the Collateral Manager, Guggenheim Securities, the Trustee, the
Collateral Administrator or any of their respective Affiliates is acting as a
fiduciary or financial or investment adviser for such beneficial owner; (B) such
beneficial owner is not relying (for purposes of making any investment decision
or otherwise) upon any advice, counsel or representations (whether written or
oral) of the Issuer, the Collateral Manager, the Trustee, the Collateral
Administrator, Guggenheim Securities or any of their respective Affiliates other
than any statements in the final Offering Circular for such Notes, and such
beneficial owner has read and understands such final Offering Circular; (C) such
beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent it has deemed
necessary and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to this Indenture) based
upon its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the Issuer, the Collateral Manager,
the Trustee, the Collateral Administrator, Guggenheim Securities or any of their
respective Affiliates; (D) such beneficial owner is either (1) (in the case of a
beneficial owner of an interest in a Rule 144A Global Secured Note)  both (a) a
Qualified Institutional Buyer and (b) a Qualified Purchaser or (2) both (a) not
a “U.S. person” as defined in Regulation S and is acquiring the Notes in an
offshore transaction (as defined in Regulation S) in reliance on the exemption
from registration provided by Regulation S and (b) a Qualified Purchaser;
(E) such beneficial owner is acquiring its interest in such Notes for its own
account; (F) such beneficial owner was not formed for the purpose of investing
in such Notes; (G) such beneficial owner understands that the Issuer may receive
a list of participants holding interests in the Notes from one or more
book-entry depositories; (H) such beneficial owner will hold and transfer at
least the minimum denomination of such Notes; (I) such beneficial owner is a
sophisticated investor and is purchasing the Notes with a full understanding of
all of the terms, conditions and risks thereof, and is capable of and willing to
assume those risks and (J) such beneficial owner will provide notice of the
relevant transfer restrictions to subsequent transferees.

 



80

 



 

(ii)        Each Person who acquires a Secured Note or any interest therein will
be required or deemed to represent, warrant and agree that (A) if such Person
is, or is acting on behalf of, a Benefit Plan Investor, its acquisition, holding
and disposition of such interest does not and will not constitute or result in a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, and (B) if such Person is a governmental, church, non-U.S. or other
plan which is subject to any Other Plan Law, such Person’s acquisition, holding
and disposition of such Note will not constitute or result in a non-exempt
violation of any such Other Plan Law.

 

(iii)        Such beneficial owner understands that such Notes are being offered
only in a transaction not involving any public offering in the United States
within the meaning of the Securities Act, such Notes have not been and will not
be registered under the Securities Act, and, if in the future such beneficial
owner decides to offer, resell, pledge or otherwise transfer such Notes, such
Notes may be offered, resold, pledged or otherwise transferred only in
accordance with the provisions of this Indenture and the legend on such Notes.
Such beneficial owner acknowledges that no representation has been made as to
the availability of any exemption under the Securities Act or any state
securities laws for resale of such Notes. Such beneficial owner understands that
the Issuer has been registered under the 1940 Act, and that the Issuer is exempt
from registration as such by virtue of Section 3(c)(7) and Rule 3a-7 of the 1940
Act.

 

(iv)        Such beneficial owner is aware that, except as otherwise provided
herein, any Notes being sold to it in reliance on Regulation S will be
represented by one or more Regulation S Global Secured Notes and that beneficial
interests therein may be held only through DTC for the respective accounts of
Euroclear or Clearstream.

 

(v)        Such beneficial owner will provide notice to each Person to whom it
proposes to transfer any interest in the Notes of the transfer restrictions and
representations set forth in this Section 2.5, including the Exhibits referenced
herein.

 

(j)        Each Person who becomes an owner of a Certificated Secured Note will
be required to make the representations and agreements set forth in Exhibit B-2.
Each Person who becomes an owner of a Certificated Subordinated Note will be
required to make the representations and agreements set forth in Exhibit B-4 and
Exhibit B-5.

 

(k)        Any purported transfer of a Note not in accordance with this
Section 2.5 shall be null and void and shall not be given effect for any purpose
whatsoever.

 

81

 

  

(l)        To the extent required by the Issuer, as determined by the Issuer or
the Collateral Manager on behalf of the Issuer, the Issuer may, upon written
notice to the Trustee, impose additional transfer restrictions on the Notes to
comply with the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 and other similar laws
or regulations, including, without limitation, requiring each transferee of a
Note to make such representations to the Issuer as may be required in connection
with such compliance.

 

(m)        The Registrar, the Trustee and the Issuer shall be entitled to
conclusively rely on the information set forth on the face of any transferor and
transferee certificate delivered pursuant to this Section 2.5 and shall be able
to presume conclusively the continuing accuracy thereof, in each case without
further inquiry or investigation. Notwithstanding anything in this Indenture to
the contrary, the Trustee shall not be required to obtain any certificate
specifically required by the terms of this Section 2.5 if the Trustee is not
notified of or in a position to know of any transfer requiring such a
certificate to be presented by the proposed transferor or transferee.

 

(n)        The Subordinated Notes may only be owned by United States persons (as
defined in Section 7701(a)(30) of the Code).

 

(o)        Each Person who acquires a Subordinated Note or any interest therein
will be required to (i) represent and warrant in writing to the Trustee (1)
whether or not, for so long as such Person holds such Notes or interest herein,
such Person is, or is acting on behalf of, a Benefit Plan Investor, (2) whether
or not, for so long as such Person holds such Notes or interest therein, such
Person is a Controlling Person and (3) that (a) if such Person is, or is acting
on behalf of, a Benefit Plan Investor, its acquisition, holding and disposition
of such Notes will not constitute or result in a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code or (b) if it
is a governmental, church or non-U.S. plan, (x) such Person is not, and for so
long as such Person holds such Notes or interest therein will not be, subject to
any Similar Law and (y) such Person’s acquisition, holding and disposition of
such Notes will not constitute or result in a non-exempt violation of any Other
Plan Law, and (ii) agree to certain transfer restrictions regarding its interest
in such Notes.

 

Section 2.6        Mutilated, Defaced, Destroyed, Lost or Stolen Note. If
(a) any mutilated or defaced Note is surrendered to a Transfer Agent, or if
there shall be delivered to the Issuer, the Trustee and the relevant Transfer
Agent evidence to their reasonable satisfaction of the destruction, loss or
theft of any Note, and (b) there is delivered to the Issuer, the Trustee and
such Transfer Agent such security or indemnity as may be required by them to
save each of them harmless, then, in the absence of notice to the Issuer, the
Trustee or such Transfer Agent that such Note has been acquired by a protected
purchaser, the Issuer shall execute and, upon Issuer Order, the Trustee shall
authenticate and deliver to the Holder, in lieu of any such mutilated, defaced,
destroyed, lost or stolen Note, a new Note, of like tenor (including the same
date of issuance) and equal principal or face amount, registered in the same
manner, dated the date of its authentication, bearing interest from the date to
which interest has been paid on the mutilated, defaced, destroyed, lost or
stolen Note and bearing a number not contemporaneously outstanding.

 

82

 

 

If, after delivery of such new Note, a protected purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, the
Issuer, the Transfer Agent and the Trustee shall be entitled to recover such new
Note from the Person to whom it was delivered or any Person taking therefrom,
and shall be entitled to recover upon the security or indemnity provided
therefor to the extent of any loss, damage, cost or expense incurred by the
Issuer, the Trustee and the Transfer Agent in connection therewith.

 

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer in its discretion may, instead of issuing a new
Note, pay such Note without requiring surrender thereof except that any
mutilated or defaced Note shall be surrendered.

 

Upon the issuance of any new Note under this Section 2.6, the Issuer may require
the payment by the Holder thereof of a sum sufficient to cover any Tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.

 

Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer and such new Note shall be entitled,
subject to the second paragraph of this Section 2.6, to all the benefits of this
Indenture equally and proportionately with any and all other Notes of the same
Class duly issued hereunder.

 

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

 

Section 2.7        Payment of Principal and Interest and Other Amounts;
Principal and Interest Rights Preserved.

 

(a)        The Secured Notes of each Class shall accrue interest during each
Interest Accrual Period at the applicable Interest Rate and such interest will
be payable in arrears on each Payment Date on the Aggregate Outstanding Amount
thereof on the first day of the related Interest Accrual Period (after giving
effect to payments of principal thereof on such date), except as otherwise set
forth below. Payment of interest on each Class of Secured Notes (and payments of
available Interest Proceeds to the Holders of the Subordinated Notes) will be
subordinated to the payment of interest on each related Priority Class as
provided in Section 11.1. So long as any Priority Class is Outstanding with
respect to the Class C-1 Notes or the Class D-1 Notes, any payment of interest
due on the Class C-1 Notes or the Class D-1 Notes, respectively, which is not
available to be paid in accordance with the Priority of Payments on any Payment
Date (such interest, “Deferred Interest”) shall not be considered “due and
payable” for the purposes of Section 5.1(a) (and the failure to pay such
interest shall not be an Event of Default) until the earliest of (i) the Payment
Date on which funds are available to pay such Deferred Interest in accordance
with the Priority of Payments, (ii) the Redemption Date with respect to such
Class of Notes and (iii) the Stated Maturity of such Class of Notes. Deferred
Interest on the Class C-1 Notes and the Class D-1 Notes shall be added to the
principal balance of the Class C-1 Notes and the Class D-1 Notes, respectively,
and shall be payable on the first Payment Date on which funds are available to
be used for such purpose in accordance with the Priority of Payments. Regardless
of whether any Priority Class is Outstanding with respect to the Class C-1 Notes
or the Class D-1 Notes, to the extent that funds are not available on any
Payment Date (other than the Redemption Date with respect to, or Stated Maturity
of, such Class of Notes) to pay previously accrued Deferred Interest, such
previously accrued Deferred Interest will not be due and payable on such Payment
Date and any failure to pay such previously accrued Deferred Interest on such
Payment Date will not be an Event of Default. Interest will cease to accrue on
each Secured Note, or in the case of a partial repayment, on such repaid part,
from the date of repayment. To the extent lawful and enforceable, interest on
any interest that is not paid when due on any Class A-1 Notes or Class B-1 Notes
or, if no Class A-1 Notes or Class B-1 Notes are Outstanding, any Class C-1
Notes or, if no Class C-1 Notes are Outstanding, any Class D-1 Notes, shall
accrue at the Interest Rate for such Class until paid as provided herein. The
Subordinated Notes shall not bear interest at a stated rate. Distributions in
respect of interest will be made on the Subordinated Notes on a noncumulative
basis if and when payments are available for such purpose in accordance with
Section 11.1.

 

83

 

 

(b)        The principal of each Secured Note of each Class matures at par and
is due and payable on the date of the Stated Maturity for such Class, unless
such principal has been previously repaid or unless the unpaid principal of such
Secured Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise. Notwithstanding the foregoing,
the payment of principal of the Secured Notes (and payments of Principal
Proceeds to the Holders of the Subordinated Notes) may only occur in accordance
with the Priority of Payments. Payments of principal on the Secured Notes, and
distributions of Principal Proceeds to Holders of Subordinated Notes, which are
not paid, in accordance with the Priority of Payments, on any Payment Date
(other than the Payment Date which is the Stated Maturity of such Class of Notes
or any Redemption Date), because of insufficient funds therefor shall not be
considered “due and payable” for purposes of Section 5.1(a) until the Payment
Date on which such principal may be paid in accordance with the Priority of
Payments or all Priority Classes with respect to such Class have been paid in
full.

 

(c)        Principal payments on the Notes will be made in accordance with the
Priority of Payments and Article IX.

 

(d)        The Paying Agent shall require the previous delivery of properly
completed and signed applicable Tax certifications (generally, in the case of
U.S. federal income Tax, an Internal Revenue Service Form W-9 (or applicable
successor form) in the case of a United States person within the meaning of
Section 7701(a)(30) of the Code or the applicable Internal Revenue Service Form
W-8 (or applicable successor form) in the case of a Person that is not a United
States person within the meaning of Section 7701(a)(30) of the Code) or other
certification acceptable to it to enable the Issuer, the Trustee and any Paying
Agent to determine their duties and liabilities with respect to any Taxes or
other charges that they may be required to pay, deduct or withhold from payments
in respect of such Note or the Holder or beneficial owner of such Note under any
present or future law or regulation of the United States, any other jurisdiction
or any political subdivision thereof or taxing authority therein or to comply
with any reporting or other requirements under any such law or regulation. The
Issuer shall not be obligated to pay any additional amounts to the Holders or
beneficial owners of the Notes as a result of deduction or withholding for or on
account of any present or future Taxes, duties, assessments or governmental
charges with respect to the Notes. Nothing herein shall be construed to obligate
the Paying Agent to determine the duties or liabilities of the Issuer or any
other paying agent with respect to any Tax certification or withholding
requirements, or any Tax certification or withholding requirements of any
jurisdiction, political subdivision or taxing authority outside the United
States.

 

 

84

 

 

 



  

(e)          Payments in respect of interest on and principal of any Secured
Note and any payment with respect to any Subordinated Note shall be made by the
Trustee in Dollars to DTC or its designee with respect to a Global Secured Note
and to the Holder or its nominee with respect to a Certificated Note, by wire
transfer, as directed by the Holder, in immediately available funds to a Dollar
account maintained by DTC or its nominee with respect to a Global Secured Note,
and to the Holder or its nominee with respect to a Certificated Note; provided
that in the case of a Certificated Note (1) the Holder thereof shall have
provided written wiring instructions to the Trustee on or before the related
Record Date and (2) if appropriate instructions for any such wire transfer are
not received by the related Record Date, then such payment shall be made by
check drawn on a U.S. chartered bank mailed to the address of the Holder
specified in the Register. Upon final payment due on the Maturity of a Note, the
Holder thereof shall present and surrender such Note at the Corporate Trust
Office of the Trustee or at the office of any Paying Agent on or prior to such
Maturity; provided that if the Trustee and the Issuer shall have been furnished
such security or indemnity as may be required by them to save each of them
harmless and an undertaking thereafter to surrender such certificate, then, in
the absence of notice to the Issuer or the Trustee that the applicable Note has
been acquired by a protected purchaser, such final payment shall be made without
presentation or surrender. Neither the Issuer, the Trustee, the Collateral
Manager, nor any Paying Agent will have any responsibility or liability for any
aspects of the records (or for maintaining, supervising or reviewing such
records) maintained by DTC, Euroclear, Clearstream or any of the Agent Members
relating to or for payments made thereby on account of beneficial interests in a
Global Secured Note.

 

(f)          Payments of principal to Holders of the Secured Notes shall be made
in the proportion that the Aggregate Outstanding Amount of the Secured Notes of
such Class registered in the name of each such Holder on the applicable Record
Date bears to the Aggregate Outstanding Amount of all Secured Notes of such
Class on such Record Date. Distributions to the Holders of the Subordinated
Notes from Interest Proceeds and Principal Proceeds shall be made in the
proportion that the Aggregate Outstanding Amount of the Subordinated Notes
registered in the name of each such Holder on the applicable Record Date bears
to the Aggregate Outstanding Amount of all Subordinated Notes on such Record
Date.

 

(g)          Interest accrued with respect to the Secured Notes shall be
calculated on the basis of the actual number of days elapsed in the applicable
Interest Accrual Period divided by 360.

 

(h)          All reductions in the principal amount of a Note (or one or more
predecessor Notes) effected by payments of installments of principal made on any
Payment Date or Redemption Date shall be binding upon all future Holders of such
Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.

 

85

 

 

(i)          Notwithstanding any other provision of this Indenture, the
obligations of the Issuer under the Notes and this Indenture are limited
recourse obligations of the Issuer payable solely from the Assets and following
realization of the Assets, and application of the proceeds thereof in accordance
with this Indenture, all obligations of and any claims against the Issuer
hereunder or in connection herewith after such realization shall be extinguished
and shall not thereafter revive. No recourse shall be had against any Officer,
director, manager, partner, member, employee, shareholder, authorized Person or
incorporator of the Issuer, the Collateral Manager or their respective
Affiliates, successors or assigns for any amounts payable under the Notes or
this Indenture. It is understood that the foregoing provisions of this paragraph
(i) shall not (i) prevent recourse to the Assets for the sums due or to become
due under any security, instrument or agreement which is part of the Assets or
(ii) constitute a waiver, release or discharge of any indebtedness or obligation
evidenced by the Notes or secured by this Indenture until such Assets have been
realized. It is further understood that the foregoing provisions of this
paragraph (i) shall not limit the right of any Person to name the Issuer as a
party defendant in any Proceeding or in the exercise of any other remedy under
the Notes or this Indenture, so long as no judgment in the nature of a
deficiency judgment or seeking personal liability shall be asked for or (if
obtained) enforced against any such Person or entity. The Subordinated Notes are
not secured hereunder.

 

(j)          Subject to the foregoing provisions of this Section 2.7, each Note
delivered under this Indenture and upon registration of transfer of or in
exchange for or in lieu of any other Note shall carry the rights to unpaid
interest and principal (or other applicable amount) that were carried by such
other Note.

 

Section 2.8           Persons Deemed Owners. The Issuer, the Trustee, and any
agent of the Issuer or the Trustee shall treat as the owner of each Note the
Person in whose name such Note is registered on the Register on the applicable
Record Date for the purpose of receiving payments of principal of and interest
on such Note and, except with respect to the rights reserved to the Beneficial
Owners hereunder, on any other date for all other purposes whatsoever (whether
or not such Note is overdue), and, except with respect to the rights reserved to
the Beneficial Owners hereunder, none of the Issuer, the Trustee or any agent of
the Issuer or the Trustee shall be affected by notice to the contrary.

 

Section 2.9           Cancellation. All Notes surrendered for payment,
cancellation pursuant to Section 9.7, registration of transfer, exchange or
redemption, or deemed lost or stolen, shall be promptly canceled by the Trustee
and may not be reissued or resold. No Note may be surrendered (including,
without limitation, any surrender in connection with any abandonment, donation,
gift, contribution or any event or circumstances) except for payment as provided
herein, for cancellation pursuant to Section 9.7, for registration of transfer,
exchange or redemption in accordance with Article IX hereof (in the case of
Special Redemption or a mandatory redemption, only to the extent that such
Special Redemption or mandatory redemption results in payment in full of the
applicable Class of Notes), or for replacement in connection with any Note
deemed lost or stolen. Any Notes surrendered for cancellation as permitted by
this Section 2.9 shall, if surrendered to any Person other than the Trustee, be
delivered to the Trustee. No Notes shall be authenticated in lieu of or in
exchange for any Notes canceled as provided in this Section 2.9, except as
expressly permitted by this Indenture. All canceled Notes held by the Trustee
shall be destroyed or held by the Trustee in accordance with its standard
retention policy unless the Issuer shall direct by an Issuer Order received
prior to destruction that they be returned to it. Except in accordance with
Article IX, the Issuer may not acquire any of the Notes (including any Notes
voluntarily surrendered without payment or abandoned).

 

86

 

 

Section 2.10         DTC Ceases to be Depository.

 

(a)          A Global Secured Note deposited with DTC pursuant to
Section 2.2 shall be transferred in the form of a corresponding Certificated
Note to the beneficial owners thereof only if (A) such transfer complies with
Section 2.5 of this Indenture and (B) either (x) (i) DTC notifies the Issuer
that it is unwilling or unable to continue as depository for such Global Secured
Note or (ii) DTC ceases to be a Clearing Agency registered under the Exchange
Act and, in each case, a successor depository is not appointed by the Issuer
within 90 days after such event or (y) an Event of Default has occurred and is
continuing and such transfer is requested by the Holder of such Global Secured
Note.

 

(b)          Any Global Secured Note that is transferable in the form of a
corresponding Certificated Note to the beneficial owner thereof pursuant to this
Section 2.10 shall be surrendered by DTC to the Trustee to be so transferred, in
whole or from time to time in part, without charge, and the Issuer shall execute
and the Trustee shall authenticate and deliver, upon such transfer of each
portion of such Global Secured Note, an equal aggregate principal amount of
definitive physical certificates (pursuant to the instructions of DTC) in
authorized denominations. Any Certificated Note delivered in exchange for an
interest in a Global Secured Note shall, except as otherwise provided by
Section 2.5, bear the legends set forth in the applicable Exhibit A and shall be
subject to the transfer restrictions referred to in such legends.

 

(c)          Subject to the provisions of paragraph (b) of this Section 2.10,
the Holder of a Global Secured Note may grant proxies and otherwise authorize
any Person, including Agent Members and Persons that may hold interests through
Agent Members, to take any action which such Holder is entitled to take under
this Indenture or the Notes.

 

(d)          In the event of the occurrence of either of the events specified in
sub-Section (a) of this Section 2.10, the Issuer will promptly make available to
the Trustee a reasonable supply of Certificated Notes.

 

If Certificated Notes are not so issued by the Issuer to such beneficial owners
of interests in Global Secured Notes as required by sub-Section (a) of this
Section 2.10, the Issuer expressly acknowledges that the beneficial owners shall
be entitled to pursue any remedy that the Holders of a Global Secured Note would
be entitled to pursue in accordance with Article V of this Indenture (but only
to the extent of such beneficial owner’s interest in the Global Secured Note) as
if corresponding Certificated Notes had been issued; provided that the Trustee
shall be entitled to rely upon any certificate of ownership provided by such
beneficial owners (including a certificate in the form of Exhibit D) and/or
other forms of reasonable evidence of such ownership.

 

Neither the Trustee nor the Registrar shall be liable for any delay in the
delivery of directions from the depository and may conclusively rely on, and
shall be fully protected in relying on, such direction as to the names of the
beneficial owners in whose names such Certificated Notes shall be registered or
as to delivery instructions for such Certificated Notes.

 

87

 

 

Section 2.11         Non-Permitted Holders.

 

(a)          Notwithstanding anything to the contrary elsewhere herein, (x) any
transfer of a beneficial interest in any Secured Note to (i) a U.S. person that
is not a QIB/QP (other than a U.S. person that is an Institutional Accredited
Investor and is also a Qualified Purchaser (or a corporation, partnership,
limited liability company or other entity (other than a trust), each
shareholder, partner, member or other equity owner of which is a Qualified
Purchaser)) or (ii) a non-U.S. person that is not purchasing such beneficial
interest in an offshore transaction pursuant to Regulation S or that is not a
Qualified Purchaser, and in each case, that is not made pursuant to an
applicable exemption under the Securities Act and the 1940 Act and (y) any
transfer of a beneficial interest in any Subordinated Note to a Person that is
not (i) a U.S. person as defined in Section 7701(a)(30) of the Code, (ii) a
Qualified Institutional Buyer or an Institutional Accredited Investor and
(iii) a Qualified Purchaser and that is not made pursuant to an applicable
exemption under the Securities Act and the 1940 Act shall be null and void and
any such purported transfer of which the Issuer or the Trustee shall have notice
may be disregarded by the Issuer and the Trustee for all purposes.

 

(b)          If (x)(i) any U.S. person that is not a QIB/QP (other than a U.S.
person that is an Institutional Accredited Investor and is also a Qualified
Purchaser (or a corporation, partnership, limited liability company or other
entity (other than a trust), each shareholder, partner, member or other equity
owner of which is a Qualified Purchaser)) or (ii) any non-U.S. person that is
not purchasing such beneficial interest in an offshore transaction pursuant to
Regulation S or that is not a Qualified Purchaser, shall become the beneficial
owner of an interest in any Secured Note or (y) any Person that is not (i) a
U.S. person as defined in Section 7701(a)(30) of the Code, (ii) a Qualified
Institutional Buyer or an Institutional Accredited Investor and (iii) a
Qualified Purchaser or that does not have an exemption available under the
Securities Act and the 1940 Act shall become the beneficial owner of an interest
in any Subordinated Note (any such Person a “Non-Permitted Holder”), the Trustee
shall, promptly after a Trust Officer obtains actual knowledge that such Person
is a Non-Permitted Holder, send notice to such Non-Permitted Holder (with a copy
to the Issuer and the Collateral Manager), demanding that such Non-Permitted
Holder transfer its interest in the Notes held by such Person to a Person that
is not a Non-Permitted Holder within 30 days after the date of such notice. If
such Non-Permitted Holder fails to so transfer such Notes, the Trustee shall
send the Issuer and the Collateral Manager prompt notice thereof, and upon
receipt of such notice from the Trustee, the Issuer (or the Collateral Manager
acting on behalf of and at the direction for the Issuer) shall, without further
notice to the Non-Permitted Holder, sell such Notes or interest in such Notes to
a purchaser selected by the Issuer that the Issuer reasonably determines is not
a Non-Permitted Holder on such terms as the Issuer may choose in its sole
discretion. The Issuer (or the Collateral Manager acting on behalf of and at the
direction of the Issuer) in its sole discretion may select the purchaser by
soliciting one or more bids from one or more brokers or other market
professionals that deal in securities similar to the Notes and sell such Notes
to such bidder or bidders for an aggregate purchase price determined by the
Collateral Manager in its sole discretion; provided that the Collateral Manager,
its Affiliates and accounts, funds, clients or portfolios established and
controlled by the Collateral Manager shall be entitled (but shall not be
obligated) to bid in any such sale and may purchase such Notes pursuant thereto
at a price which, in the good faith estimate of the Collateral Manager, results
in the highest aggregate purchase price for the totality of such Notes. However,
the Issuer (or the Collateral Manager acting on behalf of and at the direction
of the Issuer) may select a purchaser by any other means determined by it in its
sole discretion. The Holder of each Note, the Non-Permitted Holder and each
other Person in the chain of title from the Holder to the Non-Permitted Holder,
by its acceptance of an interest in the Notes, agrees to cooperate with the
Issuer, the Collateral Manager and the Trustee to effect such transfers. The
proceeds of such sale, net of any commissions, expenses and Taxes due in
connection with such sale shall be remitted to the Non-Permitted Holder. The
terms and conditions of any sale under this sub-section shall be determined in
the sole discretion of the Issuer (or the Collateral Manager acting on behalf of
the Issuer), and none of the Issuer, the Trustee or the Collateral Manager shall
be liable to any Person having an interest in the Notes sold as a result of any
such sale or the exercise of such discretion and shall not be liable to any
Person for failing to discover that any Person is a Non-Permitted Holder.

 

88

 

 

(c)          Notwithstanding anything to the contrary elsewhere herein, any
transfer of a beneficial interest in any Subordinated Note to a Person who has
made an ERISA-related representation required by Section 2.5 that is
subsequently shown to be false or misleading shall be null and void and any such
purported transfer of which the Issuer or the Trustee shall have notice may be
disregarded by the Issuer and the Trustee for all purposes.

 

(d)          If any Person shall become the beneficial owner of an interest in
any Note who has made or is deemed to have made a prohibited transaction,
Benefit Plan Investor, Controlling Person, Similar Law or Other Plan Law
representation required by Section 2.5 that is subsequently shown to be false or
misleading or whose beneficial ownership otherwise causes a violation of the 25%
Limitation (any such Person a “Non-Permitted ERISA Holder”), the Issuer (or the
Collateral Manager on behalf of the Issuer) shall, promptly after discovery that
such Person is a Non-Permitted ERISA Holder by the Issuer or upon notice from
the Trustee (if a Trust Officer of the Trustee obtains actual knowledge) if it
makes the discovery (and who agrees to notify the Issuer of such discovery),
send notice to such Non-Permitted ERISA Holder demanding that such Non-Permitted
ERISA Holder transfer all or any portion of the Notes held by such Person to a
Person that is not a Non-Permitted ERISA Holder and that otherwise satisfies all
applicable requirements for holding such Notes within 20 days after the date of
such notice. If such Non-Permitted ERISA Holder fails to so transfer such Notes,
the Issuer shall have the right, without further notice to the Non-Permitted
ERISA Holder, to sell such Notes or interest in such Notes to a purchaser
selected by the Issuer that is not a Non-Permitted ERISA Holder and that
otherwise satisfies all applicable requirements for holding such Notes on such
terms as the Issuer may choose. The Issuer may select the purchaser by
soliciting one or more bids from one or more brokers or other market
professionals that regularly deal in securities similar to the Notes and selling
such Notes to the highest such bidder. The Holder of each Note, the
Non-Permitted ERISA Holder and each other Person in the chain of title from the
Holder to the Non-Permitted ERISA Holder, by its acceptance of an interest in
the Notes, agrees to cooperate with the Issuer and the Trustee to effect such
transfers. The proceeds of such sale, net of any commissions, expenses and Taxes
due in connection with such sale shall be remitted to the Non-Permitted ERISA
Holder. The terms and conditions of any sale under this sub-Section shall be
determined in the sole discretion of the Issuer, and none of the Issuer, the
Trustee or the Collateral Manager shall be liable to any Person having an
interest in the Notes sold as a result of any such sale or the exercise of such
discretion.

 

89

 

 

Section 2.12         Treatment and Tax Certification.

 

(a)          The Issuer and the Trustee agree, and each Holder and each
beneficial owner of a Secured Note, by acceptance of such Secured Note or an
interest in such Secured Note shall be deemed to have agreed, to treat, and
shall treat, the Secured Notes as debt of the Issuer for United States federal
and, to the extent permitted by law, state and local income and franchise Tax
purposes and shall take no action inconsistent with such treatment unless
required by any relevant taxing authority. The Issuer will also treat the
Secured Notes as debt for legal and accounting purposes.

 

(b)          The Issuer and the Trustee agree, and each Holder and each
beneficial owner of a Subordinated Note, by acceptance of such Subordinated Note
or an interest in such Subordinated Note shall be deemed to have agreed, to
treat, and shall treat, the Subordinated Notes as equity in the Issuer for
United States federal and, to the extent permitted by law, state and local
income and franchise Tax purposes and shall take no action inconsistent with
such treatment unless required by any relevant taxing authority.

 

(c)          Each Holder and beneficial owner of a Note, by acceptance of such
Note or an interest in such Note, shall be deemed to understand and acknowledge
that failure to provide the Issuer, the Trustee or any Paying Agent with the
properly completed and signed applicable Tax certifications (generally, in the
case of U.S. federal income tax, an Internal Revenue Service Form W-9 (or
applicable successor form) in the case of a U.S. Person or the applicable
Internal Revenue Service Form W-8 (or applicable successor form) in the case of
a Person that is not a U.S. Person) may result in withholding from payments in
respect of such Note, including U.S. federal tax withholding or back-up
withholding.

 

(d)          Each purchaser, beneficial owner and subsequent transferee of a
Note or interest therein, by acceptance of such Note or an interest in such
Note, shall be deemed to have agreed to provide the Issuer and Trustee any
information or documentation that is required under FATCA or is otherwise
necessary (in the sole determination of the Issuer, the Trustee, or other agent
of the Issuer, as applicable) to enable the Issuer, the Trustee, or other agent
of the Issuer to (i) determine their duties and liabilities with respect to any
Taxes they may be required to withhold pursuant to FATCA in respect of such Note
or the Noteholder of such Note or beneficial interest therein or (ii) otherwise
comply with the requirements of FATCA. Each purchaser and subsequent transferee
of the Notes will be deemed to acknowledge and agree that the Issuer may provide
such information and any other information concerning its investment in the
Notes to the U.S. Internal Revenue Service. In addition, each purchaser,
beneficial owner and subsequent transferee of the Notes will be deemed to
acknowledge and agree that the Issuer has the right under the Indenture to
withhold on a payment on a Note if the purchaser, beneficial owner or subsequent
transferee of an interest in a Note fails to comply with FATCA or provide
evidence of its compliance with FATCA.

 

90

 

 

(e)          Each purchaser, beneficial owner and subsequent transferee of a
Note or interest therein, by acceptance of such Note or an interest in such
Note, shall be deemed to have represented that, if it is not a “United States
person” as defined in Section 7701(a)(30) of the Code, (i) either (A) it is not
a bank (or an entity affiliated with a bank) extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business (within
the meaning of Section 881(c)(3)(A) of the Code), (B) it is a person that is
eligible for benefits under an income tax treaty with the United States that
eliminates U.S. federal income taxation of U.S. source interest not attributable
to a permanent establishment in the United States or (C) all payments received
or to be received by it from the Issuer are effectively connected with the
conduct of trade or business in the United States by the beneficial owner, and
(ii) it is not purchasing the Notes in order to reduce its U.S. federal income
tax liability pursuant to a tax avoidance plan.

 

Section 2.13         Additional Issuance.

 

(a)          At any time during the Reinvestment Period (or, in the case of an
issuance of Subordinated Notes only, after the Reinvestment Period), the Issuer
(or the Collateral Manager on its behalf), as applicable, may issue and sell (A)
additional Notes of any one or more new Classes of Notes that are subordinated
to the Secured Notes issued pursuant to this Indenture then Outstanding,
provided such issuance is approved by a Majority of the Subordinated Notes
and/or (B) additional Notes of all then existing Classes (which may be issued in
the form of pari passu sub-classes), so long as such issuance of additional
Notes is proportional across all then existing Classes (provided that the
principal amount of Subordinated Notes issued in any such issuance may exceed
the proportion otherwise applicable to the Subordinated Notes (with the consent
of a Majority of the Subordinated Notes)) and, in each case, use the proceeds to
purchase additional Collateral Obligations or as otherwise permitted under the
Indenture (including, with respect to the issuance of Subordinated Notes, after
the Reinvestment Period, to apply proceeds of such issuance as Principal
Proceeds); provided that the following conditions are met:

 

(i)          the Collateral Manager consents to such issuance;

 

(ii)         solely in the case of an issuance of additional Notes pursuant to
subclause (B) above, if the Aggregate Outstanding Amount of the Class A-1 Notes
on the date of such issuance is less than the Aggregate Outstanding Amount of
the Class A-1 Notes as of the Closing Date, the Majority of the Class A-1 Notes
consents to such issuance;

 

(iii)        in the case of additional Notes of any one or more existing Classes
(other than the Subordinated Notes), the aggregate principal amount of Notes of
such Class issued in all additional issuances shall not exceed 100% of the
Aggregate Outstanding Amount of the Notes of such Class on the Closing Date;

 

(iv)        in the case of additional Notes of any one or more existing Classes,
the terms of the Notes issued must be identical to the respective terms of
previously issued Notes of the applicable Class (except for legends, transfer
restrictions and other provisions that do not affect the economic terms of the
additional Secured Notes, and except that the interest due on additional Secured
Notes will accrue from the issue date of such additional Secured Notes and the
interest rate, price and spread of such Notes do not have to be identical to
those of the initial Notes of that Class; provided that the interest rate of any
such additional Secured Notes will not be greater than the interest rate on the
applicable Class of Secured Notes) and such additional issuance shall not be
considered a Refinancing hereunder;

 

91

 

 

(v)         such additional Notes must be issued at a price equal to or greater
than the principal amount thereof;

 

(vi)        the Issuer (or the Collateral Manager on its behalf) shall notify
each Rating Agency then rating a Class of Secured Notes of each issuance of
additional Notes (other than Subordinated Notes) prior to the issuance date;

 

(vii)       the proceeds of any additional Notes (net of fees and expenses
incurred in connection with such issuance, which fees and expenses shall be paid
solely from the proceeds of such additional issuance) shall not be treated as
Refinancing Proceeds and shall be treated as Principal Proceeds and used to
purchase additional Collateral Obligations, to invest in Eligible Investments or
to apply pursuant to the Priority of Payments;

 

(viii)      immediately after giving effect to such issuance, each Coverage Test
is satisfied or, with respect to any Coverage Test that was not satisfied
immediately prior to giving effect to such issuance and will continue not to be
satisfied immediately after giving effect to such issuance, the degree of
compliance with such Coverage Test is maintained or improved immediately after
giving effect to such issuance and the application of the proceeds thereof; and

 

(ix)         an opinion of tax counsel of nationally recognized standing in the
United States experienced in such matters shall be delivered to the Issuer and
the Trustee to the effect that (A) such issuance would not cause the Holders or
beneficial owners of Secured Notes previously issued to be deemed to have sold
or exchanged such Notes under Section 1001 of the Code, (B) such issuance will
not result in the Issuer being treated as a corporation or a “publicly traded
partnership” taxable as a corporation for U.S. federal income Tax purposes and
(C) any additional Class A-1 Notes, Class B-1 Notes, Class C-1 Notes or Class
D-1 Notes will be treated as debt for U.S. federal income Tax purposes.

 

ARTICLE III

Conditions Precedent

 

Section 3.1           Conditions to Issuance of Notes on Closing Date. The Notes
to be issued on the Closing Date may be executed by the Issuer and delivered to
the Trustee for authentication and thereupon the same shall be authenticated and
delivered by the Trustee upon Issuer Order and upon receipt by the Trustee of
the following:

 

(a)          Officers’ Certificate of the Issuer Regarding Corporate Matters. An
Officer’s certificate of the Issuer (i) evidencing the authorization by
Resolution of the execution and delivery of this Indenture, the Collateral
Management Agreement, the Collateral Administration Agreement and related
transaction documents and the execution, authentication and delivery of the
Notes applied for by it, with such Officer’s certificate specifying the Stated
Maturity, principal amount and Interest Rate of the Secured Notes to be
authenticated and delivered and the Stated Maturity and principal amount of
Subordinated Notes to be authenticated and delivered and (ii) certifying that
(A) the attached copy of the Resolution is a true and complete copy thereof,
(B) such resolutions have not been rescinded and are in full force and effect on
and as of the Closing Date and (C) the Officers authorized to execute and
deliver such documents hold the offices and have the signatures indicated
thereon.

 

92

 

 

(b)          Governmental Approvals. From the Issuer either (i) a certificate of
the Issuer or other official document evidencing the due authorization, approval
or consent of any governmental body or bodies, at the time having jurisdiction
in the premises, together with an Opinion of Counsel of Issuer that no other
authorization, approval or consent of any governmental body is required for the
valid issuance of the Notes or (ii) an Opinion of Counsel of Issuer that no such
authorization, approval or consent of any governmental body is required for the
valid issuance of such Notes except as has been given.

 

(c)          U.S. Counsel Opinions. Opinions of (i) Dechert LLP, counsel to the
Initial Purchaser, (ii) Sutherland Asbill & Brennan LLP, counsel to the Issuer,
the Collateral Manager and the Originator, (iii) Pepper Hamilton LLP, special
Delaware counsel to the Issuer and the Depositor and (iv) Nixon Peabody LLP,
counsel to the Trustee and Collateral Administrator, each dated the Closing
Date.

 

(d)          Officers’ Certificate of the Issuer Regarding Indenture. An
Officer’s certificate of the Issuer stating that, to the best of the signing
Officer’s knowledge, the Issuer is not in default under this Indenture and that
the issuance of the Notes applied for by it will not result in a default or a
breach of any of the terms, conditions or provisions of, or constitute a default
under, its organizational documents, any indenture or other agreement or
instrument to which it is a party or by which it is bound, or any order of any
court or administrative agency entered in any Proceeding to which it is a party
or by which it may be bound or to which it may be subject; that all conditions
precedent provided herein relating to the authentication and delivery of the
Notes applied for by it have been complied with; and that all expenses due or
accrued with respect to the Offering of such Notes or relating to actions taken
on or in connection with the Closing Date have been paid or reserves therefor
have been made. The Officer’s certificate of the Issuer shall also state that,
to the best of the signing Officer’s knowledge, all of the Issuer’s
representations and warranties contained herein are true and correct as of the
Closing Date.

 

(e)          Certain Transaction Documents. An executed counterpart of this
Indenture, the Collateral Management Agreement, the Collateral Administration
Agreement, the Securities Account Control Agreement and the Master Loan Sale
Agreement.

 

(f)          Certificate of the Collateral Manager. An Officer’s certificate of
the Collateral Manager, dated as of the Closing Date, to the effect that
immediately before the Delivery of the Collateral Obligations on the Closing
Date:

 

(i)          the information with respect to each Collateral Obligation in the
Schedule of Collateral Obligations is true and correct in all material respects
and such schedule is complete with respect to each such Collateral Obligation;

 

(ii)         each Collateral Obligation in the Schedule of Collateral
Obligations satisfies the requirements of the definition of “Collateral
Obligation”;

 

93

 

 

(iii)        the Issuer purchased or entered into each Collateral Obligation in
the Schedule of Collateral Obligations in compliance with Section 12.2; and

 

(iv)        the Aggregate Principal Balance of the Collateral Obligations which
the Issuer has purchased, acquired in the Initial Contribution or entered into
binding commitments to purchase on or prior to the Closing Date is at least
U.S.$81,000,000.

 

(g)          Grant of Collateral Obligations. The Grant pursuant to the Granting
Clauses of this Indenture of all of the Issuer’s right, title and interest in
and to the Collateral Obligations pledged to the Trustee for inclusion in the
Assets on the Closing Date shall be effective, and Delivery of such Collateral
Obligations (including any promissory note and all other Underlying Documents
related thereto to the extent received by the Issuer) as contemplated by
Section 3.3 shall have been effected.

 

(h)          Certificate of the Issuer Regarding Assets. An Officer’s
certificate of the Issuer, dated as of the Closing Date, to the effect that:

 

(i)          in the case of each Collateral Obligation pledged to the Trustee
for inclusion in the Assets, on the Closing Date and immediately prior to the
Delivery thereof (or immediately after Delivery thereof, in the case of clause
(F)(II) below) on the Closing Date;

 

(A)         the Issuer is the owner of such Collateral Obligation free and clear
of any liens, claims or encumbrances of any nature whatsoever except for
(I) those which are being released on the Closing Date; (II) those Granted
pursuant to this Indenture and (III) any other Permitted Liens;

 

(B)         the Issuer has acquired its ownership in such Collateral Obligation
in good faith without notice of any adverse claim, except as described in
paragraph (A) above;

 

(C)         the Issuer has not assigned, pledged or otherwise encumbered any
interest in such Collateral Obligation (or, if any such interest has been
assigned, pledged or otherwise encumbered, it has been released) other than
interests Granted pursuant to this Indenture;

 

(D)         the Issuer has full right to Grant a security interest in and assign
and pledge such Collateral Obligation to the Trustee;

 

(E)         based on the certificate of the Collateral Manager delivered
pursuant to Section 3.1(f), the information set forth with respect to such
Collateral Obligation in the Schedule of Collateral Obligations is true and
correct in all material respects;

 

(F)         (I)         based on the certificate of the Collateral Manager
delivered pursuant to Section 3.1(f), each Collateral Obligation included in the
Assets satisfies the requirements of the definition of “Collateral Obligation”
and (II) the requirements of Section 3.1(g) have been satisfied; and

 

94

 

 

(G)         upon the Grant by the Issuer, the Trustee has a first priority
perfected security interest in the Collateral Obligations and other Assets,
except as permitted by this Indenture;

 

(ii)         based on the certificate of the Collateral Manager delivered
pursuant to Section 3.1(f), each Collateral Obligation that the Collateral
Manager on behalf of the Issuer purchased or committed to purchase on or prior
to the Closing Date satisfies, or will upon its acquisition satisfy, the
requirements of the definition of “Collateral Obligation”; and

 

(iii)        based on the certificate of the Collateral Manager delivered
pursuant to Section 3.1(f), the Aggregate Principal Balance of the Collateral
Obligations which the Issuer has purchased, acquired in the Initial Contribution
or entered into binding commitments to purchase on or prior to the Closing Date
is at least U.S.$81,000,000.

 

(i)          Rating Letters. An Officer’s certificate of the Issuer to the
effect that attached thereto is a true and correct copy of a letter signed by
each Rating Agency, as applicable, and confirming that each Class of Notes has
been assigned the applicable Initial Rating and that such ratings are in effect
on the Closing Date.

 

(j)          Accounts. Evidence of the establishment of each of the Accounts.

 

(k)          Issuer Order for Deposit of Funds into Accounts. (i) An Issuer
Order signed in the name of the Issuer by a Responsible Officer of the Issuer,
dated as of the Closing Date, authorizing the deposit of U.S.$93,865,946 from
the proceeds of the issuance of the Notes into the Ramp-Up Account for use
pursuant to Section 10.3(c), and (ii) an Issuer Order signed in the name of the
Issuer by a Responsible Officer of the Issuer, dated as of the Closing Date,
authorizing the deposit of U.S.$50,000 from the proceeds of the issuance of the
Notes into the Expense Reserve Account as Interest Proceeds for use pursuant to
Section 10.3(d).

 

(l)          Accountant’s Letter. An accountants’ letter satisfactory to the
Issuer (i)(A) recalculating and comparing the information with respect to each
Collateral Obligation set forth on the Schedule of Collateral Obligations
attached hereto as Schedule 1, by reference to such sources as shall be
specified therein and (B) recalculating and comparing the results of each
Collateral Quality Test (other than the S&P CDO Monitor Test), and (ii)
specifying the procedures undertaken by them to recalculate and compare data and
computations relating to the foregoing statement.

 

(m)          Certain Calculations by the Collateral Manager. The Collateral
Manager shall deliver to Moody’s, the Collateral Administrator, the Trustee and
the Initial Purchaser a report calculating the Diversity Score, the Weighted
Average Moody’s Rating Factor, the Weighted Average Floating Spread and the
Weighted Average Moody’s Recovery Rate, in each case, as of the Closing Date.

 

(n)          Other Documents. Such other documents as the Trustee may reasonably
require; provided that nothing in this clause (n) shall imply or impose a duty
on the part of the Trustee to require any other documents.

 

95

 

 

Section 3.2           Conditions to Additional Issuance.

 

Any additional Notes to be issued in accordance with Section 2.13 may be
executed by the Issuer and delivered to the Trustee for authentication and
thereupon the same shall be authenticated and delivered by the Trustee upon
Issuer Order (setting forth registration, delivery and authentication
instructions) and upon receipt by the Trustee of the following:

 

(a)          Officers’ Certificate of the Issuer Regarding Corporate Matters. An
Officer’s certificate of the Issuer (i) evidencing the authorization by
Resolution of the execution, authentication and and delivery of the additional
Notes applied for by it and specifying the Stated Maturity, principal amount and
Interest Rate (if applicable) of the additional Notes to be authenticated and
delivered and (ii) certifying that (A) the attached copy of the Resolution is a
true and complete copy thereof, (B) such Resolutions have not been rescinded and
are in full force and effect on and as of the date of such issuance and (C) the
Officers authorized to execute and deliver such documents hold the offices and
have the signatures indicated thereon.

 

(b)          Governmental Approvals. From the Issuer either (i) a certificate of
the Issuer or other official document evidencing the due authorization, approval
or consent of any governmental body or bodies, at the time having jurisdiction
in the premises, together with an Opinion of Counsel of Issuer that no other
authorization, approval or consent of any governmental body is required for the
valid issuance of the additional Notes or (ii) an Opinion of Counsel of Issuer
that no such authorization, approval or consent of any governmental body is
required for the valid issuance of such additional Notes except as has been
given.

 

(c)          Officers’ Certificate of the Issuer Regarding Indenture. An
Officer’s certificate of the Issuer stating that, to the best of the signing
Officer’s knowledge, the Issuer is not in default under this Indenture and that
the issuance of the Notes applied for by it will not result in a default under
this Indenture and that the issuance of the additional Notes applied for by it
will not result in a default under, its organizational documents, any indenture
or other agreement or instrument to which it is a party or by which it is bound,
or any order of any court or administrative agency entered in any Proceeding to
which it is a party or by which it may be bound or to which it may be subject;
that all conditions precedent provided herein relating to the authentication and
delivery of the additional Notes applied for by it have been complied with; and
that all expenses due or accrued with respect to the offering of such additional
Notes or relating to actions taken on or in connection with the additional
issuance have been paid or reserves therefor have been made. The Officer’s
certificate of the Issuer shall also state that, to the best of the signing
Officer’s knowledge, all of the Issuer’s representations and warranties
contained herein are true and correct as of the additional issuance.

 

(d)          Supplemental Indenture. A fully executed counterpart of the
supplemental indenture making such changes to this Indenture as shall be
necessary to permit such additional issuance.

 

(e)          Issuer Order for Deposit of Funds into Accounts. An Issuer Order
signed in the name of the Issuer by a Responsible Officer of the Issuer, dated
as of the date of the additional issuance, authorizing the deposit of the net
proceeds of the issuance into the Principal Collection Subaccount for use
pursuant to Section 10.2.

 

96

 

 

(f)          Evidence of Required Consents. A certificate of the Collateral
Manager consenting to such issuance, and, if required by Section 2.13,
satisfactory evidence of the consent of a Majority of the Subordinated Notes to
such issuance (which may be in the form of an Officer certificate of the
Issuer).

 

Section 3.3           Custodianship; Delivery of Collateral Obligations and
Eligible Investments.

 

(a)          The Collateral Manager, on behalf of the Issuer, shall deliver or
cause to be delivered to a custodian appointed by the Issuer, which shall be a
Securities Intermediary (the “Custodian”), all Assets in accordance with the
definition of “Deliver”. Initially, the Custodian shall be the Bank. Any
successor custodian shall be a state or national bank or trust company that has
capital and surplus of at least U.S.$200,000,000 and is a Securities
Intermediary. Subject to the limited right to relocate Assets as provided in
Section 7.5(b), the Trustee or the Custodian, as applicable, shall hold (i) all
Collateral Obligations, Eligible Investments, Cash and other investments
purchased in accordance with this Indenture and (ii) any other property of the
Issuer otherwise Delivered to the Trustee or the Custodian, as applicable, by or
on behalf of the Issuer, in the relevant Account established and maintained
pursuant to Article X; as to which in each case the Trustee shall have entered
into the Securities Account Control Agreement with the Custodian providing,
inter alia, that the establishment and maintenance of such Account will be
governed by a law of a jurisdiction satisfactory to the Issuer and the Trustee.

 

(b)          Each time that the Collateral Manager on behalf of the Issuer
directs or causes the acquisition of any Collateral Obligation, Eligible
Investment or other investment, the Collateral Manager (on behalf of the
Issuer) shall, if the Collateral Obligation, Eligible Investment or other
investment is required to be, but has not already been, transferred to the
relevant Account, cause the Collateral Obligation, Eligible Investment or other
investment to be Delivered to the Custodian to be held in the Custodial Account
(or in the case of any such investment that is not a Collateral Obligation, in
the Account in which the funds used to purchase the investment are held in
accordance with Article X) for the benefit of the Trustee in accordance with
this Indenture. The security interest of the Trustee in the funds or other
property used in connection with the acquisition shall, immediately and without
further action on the part of the Trustee, be released. The security interest of
the Trustee shall nevertheless come into existence and continue in the
Collateral Obligation, Eligible Investment or other investment so acquired,
including all interests of the Issuer in to any contracts related to and
proceeds of such Collateral Obligation, Eligible Investment or other investment.

 

ARTICLE IV

Satisfaction And Discharge

 

Section 4.1           Satisfaction and Discharge of Indenture. This Indenture
shall be discharged and shall cease to be of further effect except as to
(i) rights of registration of transfer and exchange, (ii) substitution of
mutilated, defaced, destroyed, lost or stolen Notes, (iii) rights of Holders to
receive payments of principal thereof and interest thereon, (iv) the rights,
obligations and immunities of the Trustee hereunder, (v) the rights, obligations
and immunities of the Collateral Manager hereunder and under the Collateral
Management Agreement, (vi) the rights, obligations and immunities of the
Collateral Administrator under the Collateral Administration Agreement and
(vii) the rights of Holders as beneficiaries hereof with respect to the property
deposited with the Trustee and payable to all or any of them (and the Trustee,
on demand of and at the expense of the Issuer, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture) when:

 

97

 

 

(a)          either:

 

(i)          all Notes theretofore authenticated and delivered to Holders (other
than (A) Notes which have been mutilated, defaced, destroyed, lost or stolen and
which have been replaced or paid as provided in Section 2.6 and (B) Notes for
whose payment Money has theretofore irrevocably been deposited in trust and
thereafter repaid to the Issuer or discharged from such trust, as provided in
Section 7.3) have been delivered to the Trustee for cancellation; or

 

(ii)         all Notes not theretofore delivered to the Trustee for cancellation
(A) have become due and payable, or (B) will become due and payable at their
Stated Maturity within one year, or (C) are to be called for redemption pursuant
to Article IX under an arrangement satisfactory to the Trustee for the giving of
notice of redemption by the Issuer pursuant to Section 9.4 and the Issuer has
irrevocably deposited or caused to be deposited with the Trustee, in trust for
such purpose, Cash or non-callable direct obligations of the United States of
America; provided that the obligations are entitled to the full faith and credit
of the United States of America or are debt obligations which are rated “Aaa” by
Moody’s and “AAA” by S&P, in an amount sufficient, as reviewed and compared by a
firm of Independent certified public accountants which are nationally
recognized, to pay and discharge the entire indebtedness on such Notes not
theretofore delivered to the Trustee for cancellation, for principal and
interest to the date of such deposit (in the case of Notes which have become due
and payable), or to their Stated Maturity or Redemption Date, as the case may
be, and shall have Granted to the Trustee a valid perfected security interest in
such Eligible Investment that is of first priority and free of any adverse
claim, as applicable, and shall have furnished an Opinion of Counsel with
respect thereto, it being understood that the requirements of this clause (a)
may be satisfied as set forth in Section 5.7;

 

(b)          the Issuer has paid or caused to be paid all other sums then due
and payable hereunder (including, without limitation, any amounts then due and
payable pursuant to the Collateral Administration Agreement and the Collateral
Management Agreement, in each case, without regard to the Administrative Expense
Cap) by the Issuer and no other amounts are scheduled to be due and payable by
the Issuer, it being understood that the requirements of this clause (b) may be
satisfied as set forth in Section 5.7; and

 

(c)          the Issuer has delivered to the Trustee, Officers’ certificates and
an Opinion of Counsel, each stating that all conditions precedent herein
provided for relating to the satisfaction and discharge of this Indenture have
been complied with;

 

98

 

 

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Trustee, the Collateral Manager and, if
applicable, the Holders, as the case may be, under Sections 2.7, 4.2, 5.4(d),
5.9, 5.18, 6.1, 6.3, 6.6, 6.7, 7.1, 7.3, and 13.1 shall survive.

 

Section 4.2           Application of Trust Money. All Cash and obligations
deposited with the Trustee pursuant to Section 4.1 shall be held in trust and
applied by it in accordance with the provisions of the Notes and this Indenture,
including, without limitation, the Priority of Payments, to the payment of
principal and interest (or other amounts with respect to the Subordinated
Notes), either directly or through any Paying Agent, as the Trustee may
determine; and such Cash and obligations shall be held in a segregated account
identified as being held in trust for the benefit of the Secured Parties.

 

Section 4.3           Repayment of Monies Held by Paying Agent. In connection
with the satisfaction and discharge of this Indenture with respect to the Notes,
all Monies then held by any Paying Agent other than the Trustee under the
provisions of this Indenture shall, upon demand of the Issuer, be paid to the
Trustee to be held and applied pursuant to Section 7.3 hereof and in accordance
with the Priority of Payments and thereupon such Paying Agent shall be released
from all further liability with respect to such Monies.

 

ARTICLE V

Remedies

 

Section 5.1           Events of Default. “Event of Default”, wherever used
herein, means any one of the following events (whatever the reason for such
Event of Default and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

 

(a)          a default in the payment, when due and payable, of (i) any interest
on any Class A-1 Note or Class B-1 Note or, if there are no Class A-1 Notes or
Class B-1 Notes Outstanding, any Class C-1 Note or, if there are no Class A-1
Notes, Class B-1 Notes or Class C-1 Notes Outstanding, any Class D-1 Note, and,
in each case, the continuation of any such default for five Business Days after
a Trust Officer of the Trustee has actual knowledge or receives notice from any
holder of Notes of such payment default, or (ii) any principal of, or interest
(or Deferred Interest) on, or any Redemption Price (including without limitation
any Make-Whole Payment) in respect of, any Secured Note at its Stated Maturity
or any Redemption Date; provided that the failure to effect any Optional
Redemption which is withdrawn by the Issuer in accordance with this Indenture or
with respect to which any Refinancing fails to occur shall not constitute an
Event of Default and provided, further, that, in the case of a failure to
disburse funds due to an administrative error or omission by the Collateral
Manager, Trustee, Collateral Administrator or any Paying Agent, such failure
continues for seven Business Days after a Trust Officer of the Trustee receives
written notice or has actual knowledge of the occurrence of such administrative
error or omission;

 

99

 

 

(b)          the failure on any Payment Date to disburse amounts available in
the Payment Account in excess of $10,000 in accordance with the Priority of
Payments and continuation of such failure for a period of five Business Days or,
in the case of a failure to disburse due to an administrative error or omission
by the Trustee, Collateral Administrator or any Paying Agent, such failure
continues for seven Business Days after a Trust Officer of the Trustee receives
written notice or has actual knowledge of the occurrence of such administrative
error or omission;

 

(c)          either of the Issuer or the Assets becomes an investment company
required to be registered under the 1940 Act;

 

(d)          except as otherwise provided in this Section 5.1, a default in a
material respect in the performance, or breach in a material respect, of any
other material covenant of the Issuer herein (it being understood, without
limiting the generality of the foregoing, that any failure to meet any
Concentration Limitation, Collateral Quality Test, Interest Diversion Test or
Coverage Test is not an Event of Default and any failure to satisfy the
requirements of Section 7.18 is not an Event of Default, except in either case
to the extent provided in clause (g) below), or the failure of any material
representation or warranty of the Issuer made herein or in any certificate or
other writing delivered pursuant hereto or in connection herewith to be correct
in each case in all material respects when the same shall have been made, and
the continuation of such default, breach or failure for a period of 45 days
after notice to the Issuer and the Collateral Manager by registered or certified
mail or overnight delivery service, by the Trustee, the Issuer or the Collateral
Manager or to the Issuer, the Collateral Manager and the Trustee by the Holders
of at least a Majority of the Controlling Class, specifying such default, breach
or failure and requiring it to be remedied and stating that such notice is a
“Notice of Default” hereunder;

 

(e)          the entry of a decree or order by a court having competent
jurisdiction adjudging the Issuer as bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of the Issuer under the Bankruptcy Code or any other applicable law,
or appointing a receiver, liquidator, assignee, or sequestrator (or other
similar official) of the Issuer or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days;

 

(f)          the institution by the Issuer of Proceedings to have the Issuer
adjudicated as bankrupt or insolvent, or the consent of the Issuer to the
institution of bankruptcy or insolvency Proceedings against the Issuer, or the
filing by the Issuer of a petition or answer or consent seeking reorganization
or relief under the Bankruptcy Code or any other similar applicable law, or the
consent by the Issuer to the filing of any such petition or to the appointment
in a Proceeding of a receiver, liquidator, assignee, trustee or sequestrator (or
other similar official) of the Issuer or of any substantial part of its
property, or the making by the Issuer of an assignment for the benefit of
creditors, or the admission by the Issuer in writing of its inability to pay its
debts generally as they become due, or the taking of any action by the Issuer in
furtherance of any such action; or

 

(g)          on any Measurement Date, failure of the percentage equivalent of a
fraction, (i) the numerator of which is equal to (A) the Collateral Principal
Amount plus (B) the aggregate Market Value of all Defaulted Obligations on such
date and (ii) the denominator of which is equal to the Aggregate Outstanding
Amount of the Class A-1 Notes, to equal or exceed 100.0%.

 

100

 

 

Upon a Responsible Officer’s obtaining knowledge of the occurrence of an Event
of Default, each of (i) the Issuer, (ii) the Trustee and (iii) the Collateral
Manager shall notify each other. Upon the occurrence of an Event of Default
known to a Trust Officer of the Trustee, the Trustee shall promptly (and in no
event later than three Business Days thereafter) notify the Noteholders (as
their names appear on the Register), each Paying Agent and each of the Rating
Agencies of such Event of Default in writing; provided that no such notice to
Noteholders or any Paying Agent shall be required if such Event of Default has
been waived as provided in Section 5.14.

 

Section 5.2           Acceleration of Maturity; Rescission and Annulment.

 

(a)          If an Event of Default occurs and is continuing (other than an
Event of Default specified in Section 5.1(e) or (f), the Trustee may, and shall,
upon the written direction of a Majority of the Controlling Class, by notice to
the Issuer, the Trustee and each Rating Agency, declare the principal of all the
Secured Notes to be immediately due and payable, and upon any such declaration
such principal, together with all accrued and unpaid interest thereon, and other
amounts payable hereunder, shall become immediately due and payable. If an Event
of Default specified in Section 5.1(e) or (f) occurs, all unpaid principal,
together with all accrued and unpaid interest thereon, of all the Secured Notes,
and other amounts payable thereunder and hereunder, shall automatically become
due and payable without any declaration or other act on the part of the Trustee
or any Noteholder.

 

(b)          At any time after such a declaration of acceleration of maturity
has been made and before a judgment or decree for payment of the Money due has
been obtained by the Trustee as hereinafter provided in this Article V, a
Majority of the Controlling Class by written notice to the Issuer and the
Trustee, may rescind and annul such declaration and its consequences if:

 

(i)          The Issuer has paid or deposited with the Trustee a sum sufficient
to pay:

 

(A)         all unpaid installments of interest and principal then due on the
Secured Notes (other than the nonpayment of the interest on or principal of the
Secured Notes that has become due solely due to such acceleration);

 

(B)         to the extent that the payment of such interest is lawful, interest
upon any Deferred Interest at the applicable Interest Rate; and

 

(C)         all unpaid Taxes and Administrative Expenses of the Issuer and other
sums paid or advanced by the Trustee hereunder or by the Collateral
Administrator under the Collateral Administration Agreement or hereunder,
accrued and unpaid Collateral Management Fees then due and owing and any other
amounts then payable by the Issuer hereunder prior to such Administrative
Expenses and such Collateral Management Fees.

 

101

 

 

(ii)         It has been determined that all Events of Default, other than the
nonpayment of the interest on or principal of the Secured Notes that has become
due solely by such acceleration, have (A) been cured, and a Majority of the
Controlling Class by written notice to the Trustee has agreed with such
determination (which agreement shall not be unreasonably withheld), or (B) been
waived as provided in Section 5.14.

 

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

 

(c)          Notwithstanding anything in this Section 5.2 to the contrary, the
Secured Notes will not be subject to acceleration by the Trustee or the Holders
of a Majority of the Controlling Class solely as a result of the failure to pay
any amount due on the Notes that are not of the Controlling Class.

 

Section 5.3           Collection of Indebtedness and Suits for Enforcement by
Trustee. The Issuer covenants that if an Event of Default shall occur in respect
of the payment of any principal of or interest when due and payable on any
Secured Note, the Issuer will, upon demand of the Trustee, pay to the Trustee,
for the benefit of the Holder of such Secured Note, the whole amount, if any,
then due and payable on such Secured Note for principal and interest with
interest upon the overdue principal and, to the extent that payments of such
interest shall be legally enforceable, upon overdue installments of interest, at
the applicable Interest Rate, and, in addition thereto, such further amount as
shall be sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee and
its agents and counsel.

 

If the Issuer fails to pay such amounts forthwith upon such demand, the Trustee,
in its own name and as trustee of an express trust, may, and shall, subject to
the terms of this Indenture (including Section 6.3(e)) upon direction of a
Majority of the Controlling Class, institute a Proceeding for the collection of
the sums so due and unpaid, may prosecute such Proceeding to judgment or final
decree, and may enforce the same against the Issuer or any other obligor upon
the Secured Notes and collect the Monies adjudged or decreed to be payable in
the manner provided by law out of the Assets.

 

If an Event of Default occurs and is continuing, the Trustee may in its
discretion, and shall, subject to the terms of this Indenture (including Section
6.3(e)) upon written direction of the Majority of the Controlling Class, proceed
to protect and enforce its rights and the rights of the Secured Parties by such
appropriate Proceedings as the Trustee shall deem most effectual (if no such
direction is received by the Trustee) or as the Trustee may be directed by the
Majority of the Controlling Class, to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement herein or in
aid of the exercise of any power granted herein, or to enforce any other proper
remedy or legal or equitable right vested in the Trustee by this Indenture or by
law.

 

102

 

 

In case there shall be pending Proceedings relative to the Issuer or any other
obligor upon the Secured Notes under the Bankruptcy Code or any other applicable
bankruptcy, insolvency or other similar law, or in case a receiver, assignee or
trustee in bankruptcy or reorganization, liquidator, sequestrator or similar
official shall have been appointed for or taken possession of the Issuer or its
property or such other obligor or its property, or in case of any other
comparable Proceedings relative to the Issuer or other obligor upon the Secured
Notes, or the creditors or property of the Issuer or such other obligor, the
Trustee, regardless of whether the principal of any Secured Note shall then be
due and payable as therein expressed or by declaration or otherwise and
regardless of whether the Trustee shall have made any demand pursuant to the
provisions of this Section 5.3, shall be entitled and empowered, by intervention
in such Proceedings or otherwise:

 

(a)          to file and prove a claim or claims for the whole amount of
principal and interest owing and unpaid in respect of the Secured Notes upon
direction by a Majority of the Controlling Class and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for reasonable compensation to the Trustee and each
predecessor Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all reasonable expenses and liabilities incurred, and all
advances made, by the Trustee and each predecessor Trustee, except as a result
of negligence or bad faith) and of the Secured Noteholders allowed in any
Proceedings relative to the Issuer or to the creditors or property of the
Issuer;

 

(b)          unless prohibited by applicable law and regulations, to vote on
behalf of the Secured Noteholders upon the direction of a Majority of the
Controlling Class, in any election of a trustee or a standby trustee in
arrangement, reorganization, liquidation or other bankruptcy or insolvency
Proceedings or Person performing similar functions in comparable Proceedings;
and

 

(c)          to collect and receive any Monies or other property payable to or
deliverable on any such claims, and to distribute all amounts received with
respect to the claims of the Noteholders and of the Trustee on their behalf; and
any trustee, receiver or liquidator, custodian or other similar official is
hereby authorized by each of the Secured Noteholders to make payments to the
Trustee, and, if the Trustee shall consent to the making of payments directly to
the Secured Noteholders to pay to the Trustee such amounts as shall be
sufficient to cover reasonable compensation to the Trustee, each predecessor
Trustee and their respective agents, attorneys and counsel, and all other
reasonable expenses and liabilities incurred, and all advances made, by the
Trustee and each predecessor Trustee except as a result of negligence or bad
faith.

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Secured
Noteholders, any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Notes or any Holder thereof, or to authorize the Trustee
to vote in respect of the claim of any Secured Noteholders, as applicable, in
any such Proceeding except, as aforesaid, to vote for the election of a trustee
in bankruptcy or similar Person.

 

In any Proceedings brought by the Trustee on behalf of the Holders of the
Secured Notes (and any such Proceedings involving the interpretation of any
provision of this Indenture to which the Trustee shall be a party), the Trustee
shall be held to represent all the Holders of the Secured Notes.

 

103

 

 

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Assets or institute Proceedings in furtherance thereof
pursuant to this Section 5.3 except according to the provisions specified in
Section 5.5(a).

 

Section 5.4           Remedies.

 

(a)          If an Event of Default has occurred and is continuing, and the
Secured Notes have been declared due and payable and such declaration and its
consequences have not been rescinded and annulled, the Issuer agrees that the
Trustee may, and shall, subject to the terms of this Indenture (including
Section 6.3(e)), upon written direction of a Majority of the Controlling Class,
to the extent permitted by applicable law, exercise one or more of the following
rights, privileges and remedies:

 

(i)          institute Proceedings for the collection of all amounts then
payable on the Secured Notes or otherwise payable under this Indenture, whether
by declaration or otherwise, enforce any judgment obtained, and collect from the
Assets any Monies adjudged due;

 

(ii)         sell or cause the sale of all or a portion of the Assets or rights
or interests therein, at one or more public or private sales called and
conducted in any manner permitted by law and in accordance with
Section 5.17 hereof;

 

(iii)        institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Assets;

 

(iv)        exercise any remedies of a secured party under the UCC and take any
other appropriate action to protect and enforce the rights and remedies of the
Trustee and the Holders of the Secured Notes hereunder (including exercising all
rights of the Trustee under the Securities Account Control Agreement); and

 

(v)         exercise any other rights and remedies that may be available at law
or in equity;

 

provided that the Trustee may not sell or liquidate the Assets or institute
Proceedings in furtherance thereof pursuant to this Section 5.4 except according
to the provisions of Section 5.5(a).

 

The Trustee may, but need not, obtain and rely upon an opinion of an Independent
investment banking firm of national reputation (the cost of which shall be
payable as an Administrative Expense) in structuring and distributing securities
similar to the Secured Notes, which may be the Initial Purchaser, as to the
feasibility of any action proposed to be taken in accordance with this
Section 5.4 and as to the sufficiency of the proceeds and other amounts
receivable with respect to the Assets to make the required payments of principal
of and interest on the Secured Notes which opinion shall be conclusive evidence
as to such feasibility or sufficiency.

 

104

 

 

(b)          If an Event of Default as described in Section 5.1(d) hereof shall
have occurred and be continuing the Trustee may, and at the direction of the
Holders of not less than 25% of the Aggregate Outstanding Amount of the
Controlling Class shall, subject to the terms of this Indenture (including
Section 6.3(e)), institute a Proceeding solely to compel performance of the
covenant or agreement or to cure the representation or warranty, the breach of
which gave rise to the Event of Default under such Section, and enforce any
equitable decree or order arising from such Proceeding.

 

(c)          Upon any sale, whether made under the power of sale hereby given or
by virtue of judicial Proceedings, any Secured Party may bid for and purchase
the Assets or any part thereof and, upon compliance with the terms of sale, may
hold, retain, possess or dispose of such property in its or their own absolute
right without accountability.

 

Upon any sale, whether made under the power of sale hereby given or by virtue of
judicial Proceedings, the receipt of the Trustee, or of the Officer making a
sale under judicial Proceedings, shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase Money, and such
purchaser or purchasers shall not be obliged to see to the application thereof.

 

Any such sale, whether under any power of sale hereby given or by virtue of
judicial Proceedings, shall bind the Issuer, the Trustee and the Holders of the
Notes, shall operate to divest all right, title and interest whatsoever, either
at law or in equity, of each of them in and to the property sold, and shall be a
perpetual bar, both at law and in equity, against each of them and their
successors and assigns, and against any and all Persons claiming through or
under them.

 

(d)          Notwithstanding any other provision of this Indenture, none of the
Trustee, the Secured Parties or the Noteholders may, prior to the date which is
one year and one day (or if longer, any applicable preference period) after the
payment in full of all Notes, institute against, or join any other Person in
instituting against, the Issuer or the Depositor any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation Proceedings, or other
Proceedings under U.S. federal or state bankruptcy or similar laws. Nothing in
this Section 5.4 shall preclude, or be deemed to stop, the Trustee (i) from
taking any action prior to the expiration of the aforementioned period in
(A) any case or Proceeding voluntarily filed or commenced by the Issuer or the
Depositor or (B) any involuntary insolvency Proceeding filed or commenced by a
Person other than the Trustee, or (ii) from commencing against the Issuer or the
Depositor or any of their respective properties any legal action which is not a
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
Proceeding.

 

Section 5.5           Optional Preservation of Assets.

 

(a)          Notwithstanding anything to the contrary herein (but subject to the
right of the Collateral Manager to direct the Trustee to sell Collateral
Obligations or Equity Securities in strict compliance with Section 12.1), if an
Event of Default shall have occurred and be continuing, the Trustee shall retain
the Assets securing the Secured Notes intact, collect and cause the collection
of the proceeds thereof and make and apply all payments and deposits and
maintain all accounts in respect of the Assets and the Notes in accordance with
the Priority of Payments and the provisions of Article X, Article XII and
Article XIII unless:

 

105

 

 

(i)          the Trustee, pursuant to Section 5.5(c), determines that the
anticipated proceeds of a sale or liquidation of the Assets (after deducting the
reasonable expenses of such sale or liquidation) would be sufficient to
discharge in full the amounts then due (or, in the case of interest,
accrued) and unpaid on the Secured Notes for principal and interest (including
accrued and unpaid Deferred Interest), and all other amounts payable prior to
payment of principal on such Secured Notes (including amounts due and owing as
Administrative Expenses (without regard to the Administrative Expense Cap) and
due and unpaid Collateral Management Fees) and a Majority of the Controlling
Class agrees with such determination; or

 

(ii)         Holders of at least a Majority of each Class of Secured Notes
voting separately by Class direct the sale and liquidation of the Assets.

 

So long as such Event of Default is continuing, any such retention pursuant to
this Section 5.5(a) may be rescinded at any time when the conditions specified
in clause (i) or (ii) exist.

 

(b)          Nothing contained in Section 5.5(a) shall be construed to require
the Trustee to sell the Assets securing the Secured Notes if the conditions set
forth in clause (i) or (ii) of Section 5.5(a) are not satisfied. Nothing
contained in Section 5.5(a) shall be construed to require the Trustee to
preserve the Assets securing the Notes if prohibited by applicable law.

 

(c)          In determining whether the condition specified in Section 5.5(a)(i)
exists, the Trustee shall use reasonable efforts to obtain, with the cooperation
of the Collateral Manager, bid prices with respect to each Asset from two
nationally recognized dealers (as specified by the Collateral Manager in
writing) at the time making a market in such Assets and shall compute the
anticipated proceeds of sale or liquidation on the basis of the lower of such
bid prices for each such Asset. In addition, for the purposes of determining
issues relating to the execution of a sale or liquidation of the Assets and the
execution of a sale or other liquidation thereof in connection with a
determination whether the condition specified in Section 5.5(a)(i) exists, the
Trustee may retain and rely on an opinion of an Independent investment banking
firm of national reputation (the cost of which shall be payable as an
Administrative Expense).

 

The Trustee shall deliver to the Noteholders and the Collateral Manager a report
stating the results of any determination required pursuant to
Section 5.5(a)(i) no later than 10 days after such determination is made. The
Trustee shall make the determinations required by Section 5.5(a)(i) at the
request of a Majority of the Controlling Class at any time during which the
Trustee retains the Assets pursuant to Section 5.5(a)(i).

 

Section 5.6           Trustee May Enforce Claims Without Possession of Notes.
All rights of action and claims under this Indenture or under any of the Secured
Notes may be prosecuted and enforced by the Trustee without the possession of
any of the Secured Notes or the production thereof in any trial or other
Proceeding relating thereto, and any such action or Proceeding instituted by the
Trustee shall be brought in its own name as trustee of an express trust, and any
recovery of judgment shall be applied as set forth in Section 5.7 hereof.

 

106

 

 

Section 5.7           Application of Money Collected. Any Money collected by the
Trustee with respect to the Notes pursuant to this Article V and any Money that
may then be held or thereafter received by the Trustee with respect to the Notes
hereunder shall be applied, subject to Section 13.1 and in accordance with the
provisions of Section 11.1(a)(iii), at the date or dates fixed by the Trustee.
Upon the final distribution of all proceeds of any liquidation effected
hereunder, the provisions of Section 4.1(b) and Section 4.1(a)(ii) shall be
deemed satisfied for the purposes of discharging this Indenture pursuant to
Article IV.

 

Section 5.8           Limitation on Suits. No Holder of any Note shall have any
right to institute any Proceedings, judicial or otherwise, with respect to this
Indenture, or for the appointment of a receiver or trustee, or for any other
remedy hereunder, unless:

 

(a)          such Holder has previously given to the Trustee written notice of
an Event of Default;

 

(b)          the Holders of not less than 25% of the then Aggregate Outstanding
Amount of the Notes of the Controlling Class shall have made written request to
the Trustee to institute Proceedings in respect of such Event of Default in its
own name as Trustee hereunder and such Holder or Holders have provided the
Trustee indemnity reasonably satisfactory to the Trustee against the costs,
expenses (including reasonable attorneys’ fees and expenses) and liabilities to
be incurred in compliance with such request;

 

(c)          the Trustee, for 30 days after its receipt of such notice, request
and provision of such indemnity, has failed to institute any such Proceeding;
and

 

(d)          no direction inconsistent with such written request has been given
to the Trustee during such 30-day period by a Majority of the Controlling Class;
it being understood and intended that no one or more Holders of Notes shall have
any right in any manner whatever by virtue of, or by availing itself of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Notes of the same Class or to obtain or to seek to obtain
priority or preference over any other Holders of the Notes of the same Class or
to enforce any right under this Indenture, except in the manner herein provided
and for the equal and ratable benefit of all the Holders of Notes of the same
Class subject to and in accordance with Section 13.1 and the Priority of
Payments.

 

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity pursuant to this Section 5.8 from two or more groups of Holders of the
Controlling Class, each representing less than a Majority of the Controlling
Class, the Trustee shall act in accordance with the request specified by the
group of Holders with the greatest percentage of the Aggregate Outstanding
Amount of the Controlling Class, notwithstanding any other provisions of this
Indenture. If all such groups represent the same percentage, the Trustee, in its
sole discretion, may determine what action, if any, shall be taken.

 

107

 

 

Section 5.9           Unconditional Rights of Secured Noteholders to Receive
Principal and Interest. Subject to Section 2.7(i), but notwithstanding any other
provision of this Indenture, the Holder of any Secured Note shall have the
right, which is absolute and unconditional, to receive payment of the principal
of and interest on such Secured Note, as such principal, interest and other
amounts become due and payable in accordance with the Priority of Payments and
Section 13.1, as the case may be, and, subject to the provisions of Section 5.8,
to institute proceedings for the enforcement of any such payment, and such right
shall not be impaired without the consent of such Holder. Holders of Secured
Notes ranking junior to Notes still Outstanding shall have no right to institute
Proceedings or, except as otherwise expressly set forth in Section 5.8(b), to
request the Trustee to institute proceedings for the enforcement of any such
payment until such time as no Secured Note ranking senior to such Secured Note
remains Outstanding, which right shall be subject to the provisions of Section
5.8, and shall not be impaired without the consent of any such Holder.

 

Section 5.10         Restoration of Rights and Remedies. If the Trustee or any
Noteholder has instituted any Proceeding to enforce any right or remedy under
this Indenture and such Proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Trustee or to such Noteholder,
then and in every such case the Issuer, the Trustee and the Noteholder shall,
subject to any determination in such Proceeding, be restored severally and
respectively to their former positions hereunder, and thereafter all rights and
remedies of the Trustee and the Noteholder shall continue as though no such
Proceeding had been instituted.

 

Section 5.11         Rights and Remedies Cumulative. No right or remedy herein
conferred upon or reserved to the Trustee or to the Noteholders is intended to
be exclusive of any other right or remedy, and every right and remedy shall, to
the extent permitted by law, be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

 

Section 5.12         Delay or Omission Not Waiver. No delay or omission of the
Trustee or any Holder of Secured Notes to exercise any right or remedy accruing
upon any Event of Default shall impair any such right or remedy or constitute a
waiver of any such Event of Default or an acquiescence therein or of a
subsequent Event of Default. Every right and remedy given by this Article V or
by law to the Trustee or to the Holders of the Secured Notes may be exercised
from time to time, and as often as may be deemed expedient, by the Trustee or by
the Holders of the Secured Notes.

 

Section 5.13         Control by Majority of Controlling Class. A Majority of the
Controlling Class shall have the right following the occurrence, and during the
continuance of, an Event of Default to cause the institution of and direct the
time, method and place of conducting any Proceeding for any remedy available to
the Trustee or exercising any trust or power conferred upon the Trustee under
this Indenture; provided that:

 

(a)          such direction shall not conflict with any rule of law or with any
express provision of this Indenture;

 

(b)          the Trustee may take any other action deemed proper by the Trustee
that is not inconsistent with such direction; provided that subject to
Section 6.1, the Trustee need not take any action that it determines might
involve it in liability or expense (unless the Trustee has received the
indemnity as set forth in (c) below);

 

108

 

 

(c)          the Trustee shall have been provided with an indemnity reasonably
satisfactory to it; and

 

(d)          notwithstanding the foregoing, any direction to the Trustee to
undertake a Sale of the Assets shall be by the Holders of Notes representing the
requisite percentage of the Aggregate Outstanding Amount of Notes of the
Controlling Class specified in Section 5.4 and/or Section 5.5.

 

Section 5.14         Waiver of Past Defaults. Prior to the time a judgment or
decree for payment of the Money due has been obtained by the Trustee, as
provided in this Article V, a Majority of the Controlling Class may on behalf of
the Holders of all the Notes waive any past Default or Event of Default and its
consequences, except a Default or Event of Default:

 

(a)          in the payment of the principal of any Secured Note (which may be
waived only with the consent of the Holder of such Secured Note);

 

(b)          in the payment of interest on the Secured Notes (which may be
waived only with the consent of the Holder of each Outstanding Note of the
Secured Notes);

 

(c)          in respect of a covenant or provision hereof that under
Section 8.2 cannot be modified or amended without the waiver or consent of the
Holder of each Outstanding Note materially and adversely affected thereby (which
may be waived only with the consent of each such Holder); or

 

(d)          in respect of a representation contained in Section 7.19 (which may
be waived only by a Majority of the Controlling Class if the S&P Rating
Condition and the Moody’s Rating Condition are satisfied).

 

In the case of any such waiver, the Issuer, the Trustee and the Holders of the
Notes shall be restored to their former positions and rights hereunder,
respectively, but no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereto. The Trustee shall
promptly give written notice of any such waiver to each Rating Agency, the
Collateral Manager and each Holder. Upon any such waiver, such Default shall
cease to exist, and any Event of Default arising therefrom shall be deemed to
have been cured, for every purpose of this Indenture.

 

Section 5.15         Undertaking for Costs. All parties to this Indenture agree,
and each Holder of any Note by such Holder’s acceptance thereof shall be deemed
to have agreed, that any court may in its discretion require, in any suit for
the enforcement of any right or remedy under this Indenture, or in any suit
against the Trustee for any action taken, or omitted by it as Trustee, the
filing by any party litigant in such suit of an undertaking to pay the costs of
such suit, and that such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees, against any party litigant in such suit,
having due regard to the merits and good faith of the claims or defenses made by
such party litigant; but the provisions of this Section 5.15 shall not apply to
any suit instituted by the Trustee, to any suit instituted by any Noteholder, or
group of Noteholders, holding in the aggregate more than 10% of the Aggregate
Outstanding Amount of the Controlling Class, or to any suit instituted by any
Noteholder for the enforcement of the payment of the principal of or interest on
any Note on or after the applicable Stated Maturity (or, in the case of
redemption, on or after the applicable Redemption Date).

 

109

 

 

Section 5.16         Waiver of Stay or Extension Laws. The Issuer covenants (to
the extent that Issuer may lawfully do so) that Issuer will not at any time
insist upon, or plead, or in any manner whatsoever claim or take the benefit or
advantage of, any stay or extension law or any valuation, appraisement,
redemption or marshalling law or rights, in each case wherever enacted, now or
at any time hereafter in force, which may affect the covenants, the performance
of or any remedies under this Indenture; and the Issuer (to the extent that the
Issuer may lawfully do so) hereby expressly waives all benefit or advantage of
any such law or rights, and covenants that the Issuer will not hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted or rights created.

 

Section 5.17         Sale of Assets.

 

(a)          The power to effect any sale (a “Sale”) of any portion of the
Assets pursuant to Sections 5.4 and 5.5 shall not be exhausted by any one or
more Sales as to any portion of such Assets remaining unsold, but shall continue
unimpaired until the entire Assets shall have been sold or all amounts secured
by the Assets shall have been paid. The Trustee may upon notice to the
Noteholders, and shall, upon direction of a Majority of the Controlling Class,
from time to time postpone any Sale by public announcement made at the time and
place of such Sale. The Trustee hereby expressly waives its rights to any amount
fixed by law as compensation for any Sale; provided that the Trustee shall be
authorized to deduct the reasonable costs, charges and expenses incurred by it
in connection with such Sale from the proceeds thereof notwithstanding the
provisions of Section 6.7 or other applicable terms hereof.

 

(b)          The Trustee may bid for and acquire any portion of the Assets in
connection with a public Sale thereof, and may pay all or part of the purchase
price by crediting against amounts owing on the Secured Notes in the case of the
Assets or other amounts secured by the Assets, all or part of the net proceeds
of such Sale after deducting the reasonable costs, charges and expenses
(including fees and expenses of its agents and attorneys) incurred by the
Trustee in connection with such Sale notwithstanding the provisions of
Section 6.7 hereof or other applicable terms hereof. The Secured Notes need not
be produced in order to complete any such Sale, or in order for the net proceeds
of such Sale to be credited against amounts owing on the Notes. The Trustee may
hold, lease, operate, manage or otherwise deal with any property so acquired in
any manner permitted by law in accordance with this Indenture.

 

(c)          If any portion of the Assets consists of securities issued without
registration under the Securities Act (“Unregistered Securities”), the Trustee
may seek an Opinion of Counsel, or, if no such Opinion of Counsel can be
obtained and with the consent of a Majority of the Controlling Class, seek a no
action position from the Securities and Exchange Commission or any other
relevant federal or State regulatory authorities, regarding the legality of a
public or private Sale of such Unregistered Securities.

 

110

 

 

(d)          The Trustee shall execute and deliver an appropriate instrument of
conveyance transferring its interest in any portion of the Assets in connection
with a Sale thereof, without recourse to, or representation or warranty, from
the Trustee. In addition, the Trustee is hereby irrevocably appointed the agent
and attorney in fact of the Issuer to transfer and convey its interest in any
portion of the Assets in connection with a Sale thereof, and to take all action
necessary to effect such Sale. No purchaser or transferee at such a sale shall
be bound to ascertain the Trustee’s authority, to inquire into the satisfaction
of any conditions precedent or see to the application of any Monies.

 

Section 5.18         Action on the Notes. The Trustee’s right to seek and
recover judgment on the Notes or under this Indenture shall not be affected by
the seeking or obtaining of or application for any other relief under or with
respect to this Indenture. Neither the lien of this Indenture nor any rights or
remedies of the Trustee or the Noteholders shall be impaired by the recovery of
any judgment by the Trustee against the Issuer or by the levy of any execution
under such judgment upon any portion of the Assets or upon any of the assets of
the Issuer.

 

ARTICLE VI

The Trustee

 

Section 6.1           Certain Duties and Responsibilities.

 

(a)          Except during the continuance of an Event of Default known to the
Trustee:

 

(i)          the Trustee undertakes to perform such duties and only such duties
as are specifically set forth herein, and no implied covenants or obligations
shall be read into this Indenture against the Trustee; and

 

(ii)         in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture; provided that in
the case of any such certificates or opinions which by any provision hereof are
specifically required to be furnished to the Trustee, the Trustee shall be under
a duty to examine the same to determine whether or not they substantially
conform on their face to the requirements of this Indenture and shall promptly,
but in any event within three Business Days in the case of an Officer’s
certificate furnished by the Collateral Manager, notify the party delivering the
same if such certificate or opinion does not conform. If a corrected form shall
not have been delivered to the Trustee within 15 days after such notice from the
Trustee, the Trustee shall so notify the Noteholders.

 

(b)          In case an Event of Default known to the Trustee has occurred and
is continuing, the Trustee shall, prior to the receipt of directions, if any,
from a Majority of the Controlling Class, or such other smaller percentage as
permitted by this Indenture, exercise such of the rights and powers vested in it
by this Indenture, and use the same degree of care and skill in its exercise, as
a prudent Person would exercise or use under the circumstances in the conduct of
such Person’s own affairs.

 

111

 

 

(c)          No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:

 

(i)          this sub-Section shall not be construed to limit the effect of
sub-Section (a) of this Section 6.1;

 

(ii)         the Trustee shall not be liable for any error of judgment made in
good faith by a Trust Officer, unless it shall be proven that the Trustee was
negligent in ascertaining the pertinent facts;

 

(iii)        the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Issuer or the Collateral Manager in accordance with this Indenture and/or a
Majority (or such other smaller percentage as may be required by the terms
hereof) of the Controlling Class (or other Class if required or permitted by the
terms hereof), relating to the time, method and place of conducting any
Proceeding for any remedy available to the Trustee, or exercising any trust or
power conferred upon the Trustee, under this Indenture;

 

(iv)        no provision of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise incur any financial or other liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers contemplated hereunder, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity satisfactory to it
against such risk or liability is not reasonably assured to it unless such risk
or liability relates to the performance of its ordinary services, including
mailing of notices under this Indenture; and

 

(v)         in no event shall the Trustee be liable for special, indirect,
punitive or consequential loss or damage (including lost profits) even if the
Trustee has been advised of the likelihood of such damages and regardless of
such action.

 

(d)          For all purposes under this Indenture, the Trustee shall not be
deemed to have notice or knowledge of any Default or Event of Default described
in Sections 5.1(c), (d), (e), (f), or (g) unless a Trust Officer assigned to and
working in the Corporate Trust Office has actual knowledge thereof or unless
written notice of any event which is in fact such an Event of Default or Default
is received by the Trustee at the Corporate Trust Office, and such notice
references the Notes generally, the Issuer, the Assets or this Indenture. For
purposes of determining the Trustee’s responsibility and liability hereunder,
whenever reference is made herein to such an Event of Default or a Default, such
reference shall be construed to refer only to such an Event of Default or
Default of which the Trustee is deemed to have notice as described in this
Section 6.1.

 

(e)          Upon the Trustee receiving written notice from the Collateral
Manager that an event constituting “Cause” as defined in the Collateral
Management Agreement has occurred, the Trustee shall, not later than three
Business Days thereafter, notify the Noteholders (as their names appear in the
Register) of the receipt thereof, which notice may include a copy of the written
notice of the Collateral Manager to the Trustee.

 

112

 

 

(f)          Whether or not therein expressly so provided, every provision of
this Indenture relating to the conduct or affecting the liability of or
affording protection to the Trustee shall be subject to the provisions of this
Section 6.1.

 

Section 6.2           Notice of Event of Default. Promptly (and in no event
later than three Business Days) after the occurrence of any Event of Default
actually known to a Trust Officer of the Trustee or after any declaration of
acceleration has been made or delivered to the Trustee pursuant to Section 5.2,
the Trustee shall transmit by mail to the Collateral Manager, each Rating
Agency, and all Holders, as their names and addresses appear on the Register,
notice of all Event of Defaults hereunder known to the Trustee, unless such
Event of Default shall have been cured or waived.

 

Section 6.3           Certain Rights of Trustee. Except as otherwise provided in
Section 6.1:

 

(a)          the Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, note or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

 

(b)          any request or direction of the Issuer mentioned herein shall be
sufficiently evidenced by an Issuer Request or Issuer Order, as the case may be;

 

(c)          whenever in the administration of this Indenture the Trustee shall
(i) deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith on its part,
rely upon an Officer’s certificate or Issuer Order or (ii) be required to
determine the value of any Assets or funds hereunder or the cash flows projected
to be received therefrom, the Trustee may, in the absence of bad faith on its
part, rely on reports of nationally recognized accountants, investment bankers
or other Persons qualified to provide the information required to make such
determination, including nationally recognized dealers in Assets of the type
being valued, securities quotation services, loan pricing services and loan
valuation agents;

 

(d)          as a condition to the taking or omitting of any action by it
hereunder, the Trustee may consult with counsel and the advice of such counsel
or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken or omitted by it hereunder in good
faith and in reliance thereon;

 

(e)          the Trustee shall be under no obligation to exercise or to honor
any of the rights or powers vested in it by this Indenture at the request or
direction of any of the Holders pursuant to this Indenture, unless such Holders
shall have provided to the Trustee security or indemnity reasonably satisfactory
to it against the costs, expenses (including reasonable attorneys’ fees and
expenses) and liabilities which might reasonably be incurred by it in compliance
with such request or direction;

 

113

 

 

(f)          the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, note or other paper
or document, but the Trustee may, and upon the written direction of a Majority
of the Controlling Class or a request of a Rating Agency shall (subject to the
right hereunder to be satisfactorily indemnified for associated expense and
liability), make such further inquiry or investigation into such facts or
matters as it may see fit or as it shall be directed, and the Trustee shall be
entitled, on reasonable prior notice to the Issuer and the Collateral Manager,
to examine the books and records relating to the Notes and the Assets,
personally or by agent or attorney, during the Issuer’s or the Collateral
Manager’s normal business hours; provided that the Trustee shall, and shall
cause its agents to, hold in confidence all such information, except (i) to the
extent disclosure may be required by law by any regulatory, administrative or
governmental authority and (ii) to the extent that the Trustee, in its sole
discretion, may determine that such disclosure is consistent with its
obligations hereunder; provided, further, that the Trustee may disclose on a
confidential basis any such information to its agents, attorneys and auditors in
connection with the performance of its responsibilities hereunder;

 

(g)          the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys; provided that the Trustee shall not be responsible for any misconduct
or negligence on the part of any agent or attorney appointed, with due care by
it hereunder;

 

(h)          the Trustee shall not be liable for any action it takes or omits to
take in good faith that it reasonably believes to be authorized or within its
rights or powers hereunder, including acts or omissions to act at the direction
of the Collateral Manager;

 

(i)          nothing herein shall be construed to impose an obligation on the
part of the Trustee to monitor, recalculate, evaluate or verify or independently
determine the accuracy of any report, certificate or information received from
the Issuer or Collateral Manager (unless and except to the extent otherwise
expressly set forth herein;

 

(j)          to the extent any defined term hereunder, or any calculation
required to be made or determined by the Trustee hereunder, is dependent upon or
defined by reference to generally accepted accounting principles (as in effect
in the United States) (“GAAP”), the Trustee shall be entitled to request and
receive (and rely upon) instruction from the Issuer or the accountants
identified in the Accountants’ Report (and in the absence of its receipt of
timely instruction therefrom, shall be entitled to obtain from an Independent
accountant at the expense of the Issuer) as to the application of GAAP in such
connection, in any instance;

 

(k)          the Trustee shall not be liable for the actions or omissions of, or
any inaccuracies in the records of, the Collateral Manager, the Issuer or any
Paying Agent, DTC, Euroclear, Clearstream, or any other clearing agency or
depository (other than the Trustee) and without limiting the foregoing, the
Trustee shall not be under any obligation to monitor, evaluate or verify
compliance by the Collateral Manager with the terms hereof or of the Collateral
Management Agreement, or to verify or independently determine the accuracy of
information received by the Trustee from the Collateral Manager (or from any
selling institution, agent bank, trustee or similar source) with respect to the
Assets;

 

114

 

 

(l)          notwithstanding any term hereof (or any term of the UCC that might
otherwise be construed to be applicable to a “securities intermediary” as
defined in the UCC) to the contrary, none of the Trustee, the Custodian or the
Securities Intermediary shall be under a duty or obligation in connection with
the acquisition or Grant by the Issuer to the Trustee of any item constituting
the Assets, or to evaluate the sufficiency of the documents or instruments
delivered to it by or on behalf of the Issuer in connection with its Grant or
otherwise, or in that regard to examine any Underlying Document, in each case,
in order to determine compliance with applicable requirements of and
restrictions on transfer in respect of such Assets;

 

(m)          in the event the Bank is also acting in the capacity of Paying
Agent, Registrar, Transfer Agent, Custodian, Calculation Agent or Securities
Intermediary, the rights, protections, benefits, immunities and indemnities
afforded to the Trustee pursuant to this Article VI shall also be afforded to
the Bank acting in such capacities; provided that such rights, protections,
benefits, immunities and indemnities shall be in addition to any rights,
immunities and indemnities provided in the Securities Account Control Agreement
or any other documents to which the Bank in such capacity is a party;

 

(n)          any permissive right of the Trustee to take or refrain from taking
actions enumerated herein shall not be construed as a duty;

 

(o)          to the extent permitted by applicable law, the Trustee shall not be
required to give any bond or surety in respect of the execution of this
Indenture or otherwise;

 

(p)          the Trustee shall not be deemed to have notice or knowledge of any
matter unless a Trust Officer has actual knowledge thereof or unless written
notice thereof is received by the Trustee at the Corporate Trust Office and such
notice references the Notes generally, the Issuer or this Indenture. Whenever
reference is made herein to a Default or an Event of Default such reference
shall, insofar as determining any liability on the part of the Trustee is
concerned, be construed to refer only to a Default or an Event of Default of
which the Trustee is deemed to have knowledge in accordance with this paragraph;

 

(q)          the Trustee shall not be responsible for delays or failures in
performance resulting from circumstances beyond its control (such acts include
but are not limited to acts of God, strikes, lockouts, riots, acts of war, loss
or malfunctions of utilities, computer (hardware or software) or communications
services);

 

(r)          to help fight the funding of terrorism and money laundering
activities, the Trustee will obtain, verify, and record information that
identifies individuals or entities that establish a relationship or open an
account with the Trustee. The Trustee will ask for the name, address, tax
identification number and other information that will allow the Trustee to
identify the individual or entity who is establishing the relationship or
opening the account. The Trustee may also ask for formation documents such as
articles of incorporation, an offering memorandum, or other identifying
documents to be provided;

 

(s)          to the extent not inconsistent herewith, the rights, protections,
immunities and indemnities afforded to the Trustee pursuant to this Indenture
also shall be afforded to the Collateral Administrator; provided that such
rights, immunities and indemnities shall be in addition to any rights,
immunities and indemnities provided in the Collateral Administration Agreement;

 

115

 

 

(t)          in making or disposing of any investment permitted by this
Indenture, the Trustee is authorized to deal with itself (in its individual
capacity) or with any one or more of its Affiliates, in each case on an
arm’s-length basis, whether it or such Affiliate is acting as a subagent of the
Trustee or for any third party or dealing as principal for its own account. If
otherwise qualified, obligations of the Bank or any of its Affiliates shall
qualify as Eligible Investments hereunder;

 

(u)          the Trustee or its Affiliates are permitted to receive additional
compensation that could be deemed to be in the Trustee’s economic self-interest
for (i) serving as investment adviser, administrator, shareholder, servicing
agent, custodian or subcustodian with respect to certain of the Eligible
Investments, (ii) using Affiliates to effect transactions in certain Eligible
Investments and (iii) effecting transactions in certain Eligible Investments.
Such compensation is not payable or reimbursable under Section 6.7 of this
Indenture;

 

(v)         the Trustee shall have no duty (i) to see to any recording, filing,
or depositing of this Indenture or any supplemental indenture or any financing
statement or continuation statement evidencing a security interest, or to see to
the maintenance of any such recording, filing or depositing or to any
rerecording, refiling or redepositing of any thereof or (ii) to maintain any
insurance; and

 

(w)          neither the Trustee nor the Collateral Administrator shall be
responsible for determining; (i) if a Collateral Obligation meets the criteria
or eligibility restrictions imposed by this Indenture or (ii) if the Collateral
Manager has not provided it with the information necessary for making such
determination, whether the conditions specified in the definition of “Delivered”
have been complied with.

 

Section 6.4           Not Responsible for Recitals or Issuance of Notes. The
recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Issuer; and the
Trustee assumes no responsibility for their correctness. The Trustee makes no
representation as to the validity or sufficiency of this Indenture (except as
may be made with respect to the validity of the Trustee’s obligations
hereunder), the Assets or the Notes. The Trustee shall not be accountable for
the use or application by the Issuer of the Notes or the proceeds thereof or any
Money paid to the Issuer pursuant to the provisions hereof.

 

Section 6.5           May Hold Notes. The Trustee, any Paying Agent, Registrar
or any other agent of the Issuer, in its individual or any other capacity, may
become the owner or pledgee of Notes and may otherwise deal with the Issuer or
any of its Affiliates with the same rights it would have if it were not Trustee,
Paying Agent, Registrar or such other agent.

 

Section 6.6           Money Held in Trust. Money held by the Trustee hereunder
shall be held in trust to the extent required herein. The Trustee shall be under
no liability for interest on any Money received by it hereunder except to the
extent of income or other gain on investments which are deposits in or
certificates of deposit of the Bank in its commercial capacity and income or
other gain actually received by the Trustee on Eligible Investments.

 

116

 

 

Section 6.7           Compensation and Reimbursement.

 

(a)          The Issuer agrees:

 

(i)          to pay the Trustee on each Payment Date reasonable compensation, as
set forth in a separate fee schedule, for all services rendered by it hereunder
(which compensation shall not be limited by any provision of law in regard to
the compensation of a trustee of an express trust);

 

(ii)         except as otherwise expressly provided herein, to reimburse the
Trustee in a timely manner upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any provision of this Indenture or other Transaction Document (including,
without limitation, securities transaction charges and the reasonable
compensation and expenses and disbursements of its agents and legal counsel and
of any accounting firm or investment banking firm employed by the Trustee
pursuant to Section 5.4, 5.5, 6.3(c) or 10.6, except any such expense,
disbursement or advance as may be attributable to its negligence, willful
misconduct or bad faith) but with respect to securities transaction charges,
only to the extent any such charges have not been waived during a Collection
Period due to the Trustee’s receipt of a payment from a financial institution
with respect to certain Eligible Investments, as specified by the Collateral
Manager;

 

(iii)        to indemnify the Trustee and its officers, directors, employees and
agents for, and to hold them harmless against, any loss, liability or expense
(including reasonable attorneys fees and expenses) incurred without negligence,
willful misconduct or bad faith on their part, arising out of or in connection
with the acceptance or administration of this trust, including the costs and
expenses of defending themselves (including reasonable attorney’s fees and
costs) against any claim or liability in connection with the exercise or
performance of any of their powers or duties hereunder and under any other
agreement or instrument related hereto; and

 

(iv)        to pay the Trustee reasonable additional compensation together with
its expenses (including reasonable counsel fees) for any collection or
enforcement action taken pursuant to Section 6.13  or Article V, respectively
hereof.

 

(b)          The Trustee shall receive amounts pursuant to this Section 6.7 and
any other amounts payable to it under this Indenture or in any of the
Transaction Documents to which the Trustee is a party only as provided in
Sections 11.1(a)(i) and (ii) but only to the extent that funds are available for
the payment thereof. Subject to Section 6.9, the Trustee shall continue to serve
as Trustee under this Indenture notwithstanding the fact that the Trustee shall
not have received amounts due it hereunder; provided that nothing herein shall
impair or affect the Trustee’s rights under Section 6.9. No direction by the
Noteholders shall affect the right of the Trustee to collect amounts owed to it
under this Indenture. If on any date when a fee or expense shall be payable to
the Trustee pursuant to this Indenture insufficient funds are available for the
payment thereof, any portion of a fee not so paid shall be deferred and payable
on such later date on which a fee shall be payable and sufficient funds are
available therefor.

 

(c)          The Trustee hereby agrees not to cause the filing of a petition in
bankruptcy for the non-payment to the Trustee of any amounts provided by this
Section 6.7 until at least one year and one day, or, if longer, the applicable
preference period then in effect, after the payment in full of all Notes issued
under this Indenture.

 

117

 

 

(d)          The Issuer’s payment obligations to the Trustee under this
Section 6.7 shall be secured by the lien of this Indenture, and shall survive
the discharge of this Indenture and the resignation or removal of the Trustee.
When the Trustee incurs expenses after the occurrence of a Default or an Event
of Default under Section 5.1(e) or (f), the expenses are intended to constitute
expenses of administration under the Bankruptcy Code or any other applicable
federal or state bankruptcy, insolvency or similar law.

 

Section 6.8           Corporate Trustee Required; Eligibility. There shall at
all times be a Trustee hereunder which shall be an Independent organization or
entity organized and doing business under the laws of the United States of
America or of any state thereof, authorized under such laws to exercise
corporate trust powers, having a combined capital and surplus of at least
U.S.$200,000,000, subject to supervision or examination by federal or state
authority, having a rating of at least “Baa1” by Moody’s and at least “BBB+” by
S&P and having an office within the United States. The Trustee shall not be
“affiliated” (as defined in Rule 405 under the Securities Act) with the Issuer
or any person involved in the organization or operation of the Issuer. If such
organization or entity publishes reports of condition at least annually,
pursuant to law or to the requirements of the aforesaid supervising or examining
authority, then for the purposes of this Section 6.8, the combined capital and
surplus of such organization or entity shall be deemed to be its combined
capital and surplus as set forth in its most recent published report of
condition. If at any time the Trustee shall cease to be eligible in accordance
with the provisions of this Section 6.8, it shall resign immediately in the
manner and with the effect hereinafter specified in this Article VI.

 

Section 6.9           Resignation and Removal; Appointment of Successor.

 

(a)          No resignation or removal of the Trustee and no appointment of a
successor Trustee pursuant to this Article VI shall become effective until the
acceptance of appointment by the successor Trustee under Section 6.10.

 

(b)          The Trustee may resign at any time by giving not less than 30 days’
written notice thereof to the Issuer, the Collateral Manager, the Holders of the
Notes and each Rating Agency. Upon receiving such notice of resignation, the
Issuer shall promptly appoint a successor trustee or trustees satisfying the
requirements of Section 6.8 by written instrument, in duplicate, executed by a
Responsible Officer of the Issuer, one copy of which shall be delivered to the
Trustee so resigning and one copy to the successor Trustee or Trustees, together
with a copy to each Holder and the Collateral Manager; provided that such
successor Trustee shall be appointed only upon the written consent of a Majority
of the Secured Notes or, at any time when an Event of Default shall have
occurred and be continuing or when a successor Trustee has been appointed
pursuant to Section 6.9(e), by an Act of a Majority of the Controlling Class. If
no successor Trustee shall have been appointed and an instrument of acceptance
by a successor Trustee shall not have been delivered to the Trustee within
30 days after the giving of such notice of resignation, the resigning Trustee or
any Holder, on behalf of itself and all others similarly situated, may petition
any court of competent jurisdiction for the appointment of a successor Trustee
satisfying the requirements of Section 6.8.

 

118

 

 

(c)          The Trustee may be removed at any time by Act of a Majority of each
Class of Notes or, at any time when an Event of Default shall have occurred and
be continuing by an Act of a Majority of the Controlling Class, delivered to the
Trustee and to the Issuer.

 

(d)          If at any time:

 

(i)          the Trustee shall cease to be eligible under Section 6.8 and shall
fail to resign after written request therefor by the Issuer or by any Holder; or

 

(ii)         the Trustee shall become incapable of acting or shall be adjudged
as bankrupt or insolvent or a receiver or liquidator of the Trustee or of its
property shall be appointed or any public officer shall take charge or control
of the Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation;

 

then, in any such case (subject to Section 6.9(a)), (A) the Issuer, by Issuer
Order, may remove the Trustee, or (B) subject to Section 5.15, any Holder may,
on behalf of itself and all others similarly situated, petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.

 

(e)          If the Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of the Trustee for any reason
(other than resignation), the Issuer, by Issuer Order, shall promptly appoint a
successor Trustee. If the Issuer shall fail to appoint a successor Trustee
within 60 days after such resignation, removal or incapability or the occurrence
of such vacancy, a successor Trustee may be appointed by a Majority of the
Controlling Class by written instrument delivered to the Issuer and the retiring
Trustee. The successor Trustee so appointed shall, forthwith upon its acceptance
of such appointment, become the successor Trustee and supersede any successor
Trustee proposed by the Issuer. If no successor Trustee shall have been so
appointed by the Issuer or a Majority of the Controlling Class and shall have
accepted appointment in the manner hereinafter provided, subject to
Section 5.15, any Holder may, on behalf of itself and all others similarly
situated, petition any court of competent jurisdiction for the appointment of a
successor Trustee.

 

(f)          The Issuer shall give prompt notice of each resignation and each
removal of the Trustee and each appointment of a successor Trustee by mailing
written notice of such event by first class mail, postage prepaid, to the
Collateral Manager, to each Rating Agency and to the Holders of the Notes as
their names and addresses appear in the Register. Each notice shall include the
name of the successor Trustee and the address of its Corporate Trust Office. If
the Issuer fails to mail such notice within ten days after acceptance of
appointment by the successor Trustee, the successor Trustee shall cause such
notice to be given at the expense of the Issuer.

 

Section 6.10         Acceptance of Appointment by Successor. Every successor
Trustee appointed hereunder shall meet the requirements of Section 6.8 and shall
execute, acknowledge and deliver to the Issuer and the retiring Trustee an
instrument accepting such appointment. Upon delivery of the required
instruments, the resignation or removal of the retiring Trustee shall become
effective and such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts, duties and
obligations of the retiring Trustee; but, on request of the Issuer or a Majority
of the Secured Notes or the successor Trustee, such retiring Trustee shall, upon
payment of its charges then unpaid, execute and deliver an instrument
transferring to such successor Trustee all the rights, powers and trusts of the
retiring Trustee, and shall duly assign, transfer and deliver to such successor
Trustee all property and Money held by such retiring Trustee hereunder. Upon
request of any such successor Trustee, the Issuer shall execute any and all
instruments for more fully and certainly vesting in and confirming to such
successor Trustee all such rights, powers and trusts.

 

119

 

 

Section 6.11         Merger, Conversion, Consolidation or Succession to Business
of Trustee. Any organization or entity into which the Trustee may be merged or
converted or with which it may be consolidated, or any organization or entity
resulting from any merger, conversion or consolidation to which the Trustee
shall be a party, or any organization or entity succeeding to all or
substantially all of the corporate trust business of the Trustee, shall be the
successor of the Trustee hereunder; provided that such organization or entity
shall be otherwise qualified and eligible under this Article VI, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto. In case any of the Notes has been authenticated, but not
delivered, by the Trustee then in office, any successor by merger, conversion or
consolidation to such authenticating Trustee may adopt such authentication and
deliver the Notes so authenticated with the same effect as if such successor
Trustee had itself authenticated such Notes.

 

Section 6.12         Co-Trustees. At any time or times, for the purpose of
meeting the legal requirements of any jurisdiction in which any part of the
Assets may at the time be located, the Issuer and the Trustee shall have power
to appoint one or more Persons to act as co-trustee (subject to the written
approval of the Rating Agencies), jointly with the Trustee, of all or any part
of the Assets, with the power to file such proofs of claim and take such other
actions pursuant to Section 5.6 herein and to make such claims and enforce such
rights of action on behalf of the Holders, as such Holders themselves may have
the right to do, subject to the other provisions of this Section 6.12.

 

The Issuer shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
co-trustee. If the Issuer does not join in such appointment within 15 days after
the receipt by them of a request to do so, the Trustee shall have the power to
make such appointment.

 

Should any written instrument from the Issuer be required by any co-trustee so
appointed, more fully confirming to such co-trustee such property, title, right
or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Issuer. The Issuer agrees to pay, to the
extent funds are available therefor under Section 11.1(a)(i)(A), for any
reasonable fees and expenses in connection with such appointment.

 

Every co-trustee shall, to the extent permitted by law, but to such extent only,
be appointed subject to the following terms:

 

(a)          the Notes shall be authenticated and delivered and all rights,
powers, duties and obligations hereunder in respect of the custody of
securities, Cash and other personal property held by, or required to be
deposited or pledged with, the Trustee hereunder, shall be exercised solely by
the Trustee;

 

120

 

 

(b)          the rights, powers, duties and obligations hereby conferred or
imposed upon the Trustee in respect of any property covered by the appointment
of a co-trustee shall be conferred or imposed upon and exercised or performed by
the Trustee or by the Trustee and such co-trustee jointly as shall be provided
in the instrument appointing such co-trustee;

 

(c)          the Trustee at any time, by an instrument in writing executed by
it, with the concurrence of the Issuer evidenced by an Issuer Order, may accept
the resignation of or remove any co-trustee appointed under this Section 6.12,
and in case an Event of Default has occurred and is continuing, the Trustee
shall have the power to accept the resignation of, or remove, any such
co-trustee without the concurrence of the Issuer. A successor to any co-trustee
so resigned or removed may be appointed in the manner provided in this
Section 6.12;

 

(d)          no co-trustee hereunder shall be personally liable by reason of any
act or omission of the Trustee hereunder;

 

(e)          the Trustee shall not be liable by reason of any act or omission of
a co-trustee; and

 

(f)          any Act of the Holders delivered to the Trustee shall be deemed to
have been delivered to each co-trustee.

 

The Issuer shall notify each Rating Agency of the appointment of a co-trustee
hereunder.

 

Section 6.13         Certain Duties of Trustee Related to Delayed Payment of
Proceeds. If the Trustee shall not have received a payment with respect to any
Asset on its Due Date, (a) the Trustee shall promptly notify the Issuer and the
Collateral Manager in writing and (b) unless within three Business Days (or the
end of the applicable grace period for such payment, if any) after such notice
(x) such payment shall have been received by the Trustee or (y) the Issuer, in
its absolute discretion (but only to the extent permitted by Section 10.2(a)),
shall have made provision for such payment satisfactory to the Trustee in
accordance with Section 10.2(a), the Trustee shall, not later than the Business
Day immediately following the last day of such period and in any case upon
request by the Collateral Manager, request the issuer of such Asset, the trustee
under the related Underlying Document or paying agent designated by either of
them, as the case may be, to make such payment not later than three Business
Days after the date of such request. If such payment is not made within such
time period, the Trustee, subject to the provisions of clause (iv) of
Section 6.1(c), shall take such action as the Collateral Manager shall direct.
Any such action shall be without prejudice to any right to claim a Default or
Event of Default under this Indenture. If the Issuer or the Collateral Manager
requests a release of an Asset and/or delivers an additional Collateral
Obligation or a Substitute Collateral Obligation in connection with any such
action under the Collateral Management Agreement or under this Indenture, such
release and/or substitution shall be subject to Section 10.5 and Article XII of
this Indenture, as the case may be. Notwithstanding any other provision hereof,
the Trustee shall deliver to the Issuer or its designee any payment with respect
to any Asset or any additional Collateral Obligation or Substitute Collateral
Obligation received after the Due Date thereof to the extent the Issuer
previously made provisions for such payment satisfactory to the Trustee in
accordance with this Section 6.13 and such payment shall not be deemed part of
the Assets.

 

121

 

 

Section 6.14         Authenticating Agents. Upon the request of the Issuer, the
Trustee shall, and if the Trustee so chooses the Trustee may, appoint one or
more Authenticating Agents with power to act on its behalf and subject to its
direction in the authentication of Notes in connection with issuance, transfers
and exchanges under Sections 2.4, 2.5, 2.6 and 8.5, as fully to all intents and
purposes as though each such Authenticating Agent had been expressly authorized
by such Sections to authenticate such Notes. For all purposes of this Indenture,
the authentication of Notes by an Authenticating Agent pursuant to this
Section 6.14 shall be deemed to be the authentication of Notes by the Trustee.

 

Any corporation into which any Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authenticating Agent shall be a
party, or any corporation succeeding to the corporate trust business of any
Authenticating Agent, shall be the successor of such Authenticating Agent
hereunder, without the execution or filing of any further act on the part of the
parties hereto or such Authenticating Agent or such successor corporation.

 

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and the Issuer. The Trustee may at any time terminate
the agency of any Authenticating Agent by giving written notice of termination
to such Authenticating Agent and the Issuer. Upon receiving such notice of
resignation or upon such a termination, the Trustee shall, upon the written
request of the Issuer, promptly appoint a successor Authenticating Agent and
shall give written notice of such appointment to the Issuer.

 

Unless the Authenticating Agent is also the same entity as the Trustee, the
Issuer agrees to pay to each Authenticating Agent from time to time reasonable
compensation for its services, and reimbursement for its reasonable expenses
relating thereto as an Administrative Expense. The provisions of Sections 2.8,
6.4 and 6.5 shall be applicable to any Authenticating Agent.

 

Section 6.15         Withholding. If any withholding Tax is imposed on the
Issuer’s payment (or allocations of income) under the Notes, such Tax shall
reduce the amount otherwise distributable to the relevant Holder. The Trustee is
hereby authorized and directed to retain from amounts otherwise distributable to
any Holder sufficient funds for the payment of any Tax that is legally owed or
required to be withheld by the Issuer (but such authorization shall not prevent
the Trustee from contesting any such Tax in appropriate proceedings and
withholding payment of such Tax, if permitted by law, pending the outcome of
such proceedings) and to timely remit such amounts to the appropriate taxing
authority. The amount of any withholding Tax imposed with respect to any Note
shall be treated as Cash distributed to the relevant Holder at the time it is
withheld by the Trustee. If there is a possibility that withholding Tax is
payable with respect to a distribution, the Paying Agent or the Trustee may, in
its sole discretion, withhold such amounts in accordance with this Section 6.15.
If any Holder or beneficial owner wishes to apply for a refund of any such
withholding Tax, the Trustee shall reasonably cooperate with such Person in
providing readily available information so long as such Person agrees to
reimburse the Trustee for any out-of-pocket expenses incurred. Nothing herein
shall impose an obligation on the part of the Trustee to determine the amount of
any Tax or withholding obligation on the part of the Issuer or in respect of the
Notes.

 

122

 

 

Section 6.16         Fiduciary for Secured Noteholders Only; Agent for each
other Secured Party and the Holders of the Subordinated Notes. With respect to
the security interest created hereunder, the delivery of any item of Asset to
the Trustee is to the Trustee as representative of the Secured Noteholders and
agent for each other Secured Party and the Holders of the Subordinated Notes. In
furtherance of the foregoing, the possession by the Trustee of any Asset, the
endorsement to or registration in the name of the Trustee of any Asset
(including without limitation as entitlement holder of the Custodial
Account) are all undertaken by the Trustee in its capacity as representative of
the Secured Noteholders, and agent for each other Secured Party and the Holders
of the Subordinated Notes.

 

Section 6.17         Representations and Warranties of the Bank. The Bank hereby
represents and warrants as follows:

 

(a)          Organization. The Bank has been duly organized and is validly
existing as a limited purpose national banking association with trust powers
under the laws of the United States and has the power to conduct its business
and affairs as a trustee, paying agent, registrar, transfer agent, custodian,
calculation agent and securities intermediary.

 

(b)          Authorization; Binding Obligations. The Bank has the corporate
power and authority to perform the duties and obligations of Trustee, Paying
Agent, Registrar, Transfer Agent, Custodian, Calculation Agent and Securities
Intermediary under this Indenture. The Bank has taken all necessary corporate
action to authorize the execution, delivery and performance of this Indenture,
and all of the documents required to be executed by the Bank pursuant hereto.
The execution and delivery of the Indenture has been duly authorized by the Bank
and constitutes the legal, valid and binding obligation of the Bank enforceable
in accordance with its terms subject, as to enforcement, (i) to the effect of
bankruptcy, insolvency or similar laws affecting generally the enforcement of
creditors’ rights as such laws would apply in the event of any bankruptcy,
receivership, insolvency or similar event applicable to the Bank and (ii) to
general equitable principles (whether enforcement is considered in a proceeding
at law or in equity).

 

(c)          Eligibility. The Bank is eligible under Section 6.8 to serve as
Trustee hereunder.

 

(d)          No Conflict. Neither the execution, delivery and performance of
this Indenture, nor the consummation of the transactions contemplated by this
Indenture, (i) is prohibited by, or requires the Bank to obtain any consent,
authorization, approval or registration under, any law, statute, rule,
regulation, judgment, order, writ, injunction or decree that is binding upon the
Bank or any of its properties or assets, or (ii) will violate any provision of,
result in any default or acceleration of any obligations under, result in the
creation or imposition of any lien pursuant to, or require any consent under,
any material agreement to which the Bank is a party or by which it or any of its
property is bound.

 

123

 

 

ARTICLE VII

Covenants

 

Section 7.1           Payment of Principal and Interest. The Issuer will duly
and punctually pay the principal of and interest on the Secured Notes, in
accordance with the terms of such Notes and this Indenture pursuant to the
Priority of Payments. The Issuer will, to the extent funds are available
pursuant to the Priority of Payments, duly and punctually pay all required
distributions on the Subordinated Notes, in accordance with the Subordinated
Notes and this Indenture.

 

Amounts properly withheld under the Code or other applicable law by any Person
from a payment under a Note shall be considered as having been paid by the
Issuer to the relevant Holder for all purposes of this Indenture.

 

Section 7.2           Maintenance of Office or Agency. The Issuer hereby
appoints the Trustee as a Paying Agent for payments on the Notes, and appoints
the Trustee or Transfer Agents at its applicable Corporate Trust Office as the
Issuer’s agent where Notes may be surrendered for registration of transfer or
exchange.

 

Section 7.3           Money for Note Payments to be Held in Trust. All payments
of amounts due and payable with respect to any Notes that are to be made from
amounts withdrawn from the Payment Account shall be made on behalf of the Issuer
by the Trustee or a Paying Agent with respect to payments on the Notes.

 

When the Issuer shall have a Paying Agent that is not also the Registrar, the
Issuer shall furnish, or cause the Registrar to furnish, no later than the fifth
calendar day after each Record Date a list, if necessary, in such form as such
Paying Agent may reasonably request, of the names and addresses of the Holders
and of the certificate numbers of individual Notes held by each such Holder.

 

Whenever the Issuer shall have a Paying Agent other than the Trustee, Issuer
shall, on or before the Business Day next preceding each Payment Date and any
Redemption Date, as the case may be, direct the Trustee to deposit on such
Payment Date or such Redemption Date, as the case may be, with such Paying
Agent, if necessary, an aggregate sum sufficient to pay the amounts then
becoming due (to the extent funds are then available for such purpose in the
Payment Account), such sum to be held in trust for the benefit of the Persons
entitled thereto and (unless such Paying Agent is the Trustee) the Issuer shall
promptly notify the Trustee of its action or failure so to act. Any Monies
deposited with a Paying Agent (other than the Trustee) in excess of an amount
sufficient to pay the amounts then becoming due on the Notes with respect to
which such deposit was made shall be paid over by such Paying Agent to the
Trustee for application in accordance with Article XI.

 

124

 

 

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order with written notice
thereof to the Trustee; provided that so long as the Notes of any Class are
rated by a Rating Agency, with respect to any additional or successor Paying
Agent, either (i) such Paying Agent has a long-term debt rating of “A+” or
higher by S&P and “A1” or higher by Moody’s or a short-term debt rating of “P-1”
by Moody’s and “A-1” by S&P or (ii) the Global Rating Agency Condition is
satisfied. If such successor Paying Agent ceases to have a long-term debt rating
of “A+” or higher by S&P and “A1” or higher by Moody’s or a short-term debt
rating of “P-1” by Moody’s and “A-1” by S&P, the Issuer shall promptly remove
such Paying Agent and appoint a successor Paying Agent. The Issuer shall not
appoint any Paying Agent that is not, at the time of such appointment, a
depository institution or trust company subject to supervision and examination
by federal and/or state and/or national banking authorities. The Issuer shall
cause each Paying Agent other than the Trustee to execute and deliver to the
Trustee an instrument in which such Paying Agent shall agree with the Trustee
and if the Trustee acts as Paying Agent, it hereby so agrees, subject to the
provisions of this Section 7.3, that such Paying Agent will:

 

(a)          allocate all sums received for payment to the Holders of Notes for
which it acts as Paying Agent on each Payment Date and any Redemption Date among
such Holders in the proportion specified in the applicable Distribution Report
to the extent permitted by applicable law;

 

(b)          hold all sums held by it for the payment of amounts due with
respect to the Notes in trust for the benefit of the Persons entitled thereto
until such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;

 

(c)          if such Paying Agent is not the Trustee, immediately resign as a
Paying Agent and forthwith pay to the Trustee all sums held by it in trust for
the payment of Notes if at any time it ceases to meet the standards set forth
above required to be met by a Paying Agent at the time of its appointment;

 

(d)          if such Paying Agent is not the Trustee, immediately give the
Trustee notice of any default by the Issuer in the making of any payment
required to be made; and

 

(e)          if such Paying Agent is not the Trustee, during the continuance of
any such default, upon the written request of the Trustee, forthwith pay to the
Trustee all sums so held in trust by such Paying Agent.

 

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Issuer Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Issuer or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Issuer or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such Money.

 

125

 

 

Except as otherwise required by applicable law, any Money deposited with the
Trustee or any Paying Agent in trust for any payment on any Note and remaining
unclaimed for two years after such amount has become due and payable shall be
paid to the Issuer on Issuer Order; and the Holder of such Note shall
thereafter, as an unsecured general creditor, look only to the Issuer for
payment of such amounts (but only to the extent of the amounts so paid to the
Issuer) and all liability of the Trustee or such Paying Agent with respect to
such trust Money shall thereupon cease. The Trustee or such Paying Agent, before
being required to make any such release of payment, may, but shall not be
required to, adopt and employ, at the expense of the Issuer any reasonable means
of notification of such release of payment, including, but not limited to,
mailing notice of such release to Holders whose Notes have been called but have
not been surrendered for redemption or whose right to or interest in Monies due
and payable but not claimed is determinable from the records of any Paying
Agent, at the last address of record of each such Holder.

 

Section 7.4           Existence of Issuer.

 

(a)          The Issuer shall, to the maximum extent permitted by applicable
law, maintain in full force and effect its existence and rights as a limited
liability company organized under the laws of the State of Delaware, and shall
obtain and preserve its qualification to do business as a foreign limited
liability company, in each jurisdiction in which such qualification is or shall
be necessary to protect the validity and enforceability of this Indenture, the
Notes, or any of the Assets; provided that the Issuer shall be entitled to
change its jurisdiction of formation from the State of Delaware to any other
jurisdiction reasonably selected by the Issuer at the direction of a Majority of
the Subordinated Notes so long as (i) the Issuer has received a legal opinion
(upon which the Trustee may conclusively rely) to the effect that such change is
not disadvantageous in any material respect to the Holders, (ii) written notice
of such change shall have been given to the Trustee by the Issuer, which notice
shall be promptly forwarded by the Trustee to the Holders, the Collateral
Manager and each Rating Agency, (iii) the S&P Rating Condition is satisfied and
(iv) on or prior to the 15th Business Day following receipt of such notice the
Trustee shall not have received written notice from a Majority of the
Controlling Class objecting to such change.

 

(b)          The Issuer shall ensure that all limited liability company
formalities regarding its existence are followed. The Issuer shall not take any
action, or conduct its affairs in a manner, that is likely to result in its
separate existence being ignored or in its assets and liabilities being
substantively consolidated with any other Person in a bankruptcy, reorganization
or other insolvency proceeding. Without limiting the foregoing, the Issuer shall
(i) maintain books and records separate from any other Person, (ii) maintain its
accounts separate from those of any other Person, (iii) not commingle its assets
with those of any other Person, (iv) conduct its own business in its own name,
(v) maintain separate financial statements, (vi) pay its own liabilities out of
its own funds, (vii) maintain an arm’s length relationship with its Affiliates,
(viii) use separate stationery, invoices and checks, (ix) hold itself out as a
separate Person and (x) correct any known misunderstanding regarding its
separate identity.

 

Section 7.5           Protection of Assets.

 

(a)          The Collateral Manager on behalf of the Issuer will cause the
taking of such action within the Collateral Manager’s control as is reasonably
necessary in order to maintain the perfection and priority of the security
interest of the Trustee in the Assets; provided that the Collateral Manager
shall be entitled to rely on any Opinion of Counsel delivered pursuant to
Section 7.6 and any Opinion of Counsel with respect to the same subject matter
delivered pursuant to Section 3.1(c)  to determine what actions are reasonably
necessary, and shall be fully protected in so relying on such an Opinion of
Counsel, unless the Collateral Manager has actual knowledge that the procedures
described in any such Opinion of Counsel are no longer adequate to maintain such
perfection and priority. The Issuer shall from time to time execute and deliver
all such supplements and amendments hereto and file or authorize the filing of
all such Financing Statements, continuation statements, instruments of further
assurance and other instruments, and shall take such other action as may be
necessary or advisable or desirable to secure the rights and remedies of the
Holders of the Secured Notes hereunder and to:

 

126

 

 

(i)          Grant more effectively all or any portion of the Assets;

 

(ii)         maintain, preserve and perfect any Grant made or to be made by this
Indenture including, without limitation, the first priority nature of the lien
or carry out more effectively the purposes hereof;

 

(iii)        perfect, publish notice of or protect the validity of any Grant
made or to be made by this Indenture (including, without limitation, any and all
actions necessary or desirable as a result of changes in law or regulations);

 

(iv)        enforce any of the Assets or other instruments or property included
in the Assets;

 

(v)         preserve and defend title to the Assets and the rights therein of
the Trustee and the Holders of the Secured Notes in the Assets against the
claims of all Persons and parties; or

 

(vi)        pay or cause to be paid any and all Taxes levied or assessed upon
all or any part of the Assets.

 

The Issuer hereby designates the Trustee as its agent and attorney in fact to
prepare and file and hereby authorizes the filing of any Financing Statement,
continuation statement and all other instruments, and take all other actions,
required pursuant to this Section 7.5. Such designation shall not impose upon
the Trustee, or release or diminish, the Issuer’s and the Collateral Manager’s
obligations under this Section 7.5. The Issuer further authorizes and shall
cause the Issuer’s counsel to file without the Issuer’s signature a Financing
Statement that names the Issuer as debtor and the Trustee, on behalf of the
Secured Parties, as secured party and that describes “all personal property of
the Debtor now owned or hereafter acquired” as the Assets in which the Trustee
has a Grant.

 

(b)          The Trustee shall not, except in accordance with Section 5.5,
Section 10.7(a), (b) and (c), or Section 12.1, as applicable, permit the removal
of any portion of the Assets or transfer any such Assets from the Account to
which it is credited, or cause or permit any change in the Delivery made
pursuant to Section 3.3 with respect to any Assets, if, after giving effect
thereto, the jurisdiction governing the perfection of the Trustee’s security
interest in such Assets is different from the jurisdiction governing the
perfection at the time of delivery of the most recent Opinion of Counsel
pursuant to Section 7.6 (or, if no Opinion of Counsel has yet been delivered
pursuant to Section 7.6, the Opinion of Counsel delivered at the Closing Date
pursuant to Section 3.1(c)) unless the Trustee shall have received an Opinion of
Counsel to the effect that the lien and security interest created by this
Indenture with respect to such property and the priority thereof will continue
to be maintained after giving effect to such action or actions.

 

127

 

 

Section 7.6           Opinions as to Assets. On or before July 20th in each
calendar year, commencing in 2014, the Issuer shall furnish to the Trustee and
Moody’s an Opinion of Counsel relating to the security interest granted by the
Issuer to the Trustee, stating that, as of the date of such opinion, the lien
and security interest created by this Indenture with respect to the Assets
remain in effect and that no further action (other than as specified in such
opinion) needs to be taken to ensure the continued effectiveness of such lien
over the next year.

 

Section 7.7           Performance of Obligations.

 

(a)          The Issuer shall not take any action, and will use its best efforts
not to permit any action to be taken by others, that would release any Person
from any of such Person’s covenants or obligations under any instrument included
in the Assets, except in the case of enforcement action taken with respect to
any Defaulted Obligation in accordance with the provisions hereof and actions by
the Collateral Manager under the Collateral Management Agreement and in
conformity therewith or with this Indenture, as applicable, or as otherwise
required hereby or deemed necessary or advisable by the Collateral Manager in
accordance with the Collateral Management Agreement.

 

(b)          The Issuer shall notify S&P and Moody’s within 10 Business Days
after it has received notice from any Noteholder or the Issuer of any material
breach of any Transaction Document, following any applicable cure period for
such breach.

 

Section 7.8           Negative Covenants.

 

(a)          The Issuer will not undertake any activities other than the
issuance, redemption and payment of the Notes, the acquisition, holding,
selling, exchanging, redeeming and pledging of the Assets, solely for its own
account, and other incidental activities, including entering into the
Transaction Documents to which it is a party, and from and after the Closing
Date, the Issuer shall not:

 

(i)          sell, transfer, exchange or otherwise dispose of, or pledge,
mortgage, hypothecate or otherwise encumber (or permit such to occur or suffer
such to exist), any part of the Assets, or enter into an agreement or commitment
to do so or enter into or engage in any business with respect to any part of the
Assets, except as expressly permitted by this Indenture and the Collateral
Management Agreement;

 

(ii)         claim any credit on, make any deduction from, or dispute the
enforceability of payment of the principal or interest payable (or any other
amount) in respect of the Notes (other than amounts withheld or deducted in
accordance with the Code or any applicable laws or other applicable
jurisdiction);

 

(iii)        (A) incur or assume or guarantee any indebtedness, other than the
Notes, this Indenture and the transactions contemplated hereby or (B)(1) issue
any additional class of Notes except in accordance with Sections 2.13 and 3.2 or
(2) issue any additional Membership Interests, except in accordance with the
Issuer’s organizational documents and as necessary to permit the transfer of any
Subordinated Notes in accordance with this Indenture;

 

128

 

 

(iv)        (A) permit the validity or effectiveness of this Indenture or any
Grant hereunder to be impaired, or permit the lien of this Indenture to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Indenture or the Notes except as may be permitted hereby or by the Collateral
Management Agreement, (B) except as permitted by this Indenture, permit any
lien, charge, adverse claim, security interest, mortgage or other encumbrance
(other than the lien of this Indenture) to be created on or extend to or
otherwise arise upon or burden any part of the Assets, any interest therein or
the proceeds thereof, or (C) except as permitted by this Indenture, take any
action that would permit the lien of this Indenture not to constitute a valid
first priority security interest in the Assets;

 

(v)         amend the Collateral Management Agreement except pursuant to the
terms thereof and Article XV of this Indenture;

 

(vi)        dissolve or liquidate in whole or in part, except as permitted
hereunder or required by applicable law;

 

(vii)       pay any distributions other than in accordance with the Priority of
Payments;

 

(viii)      permit the formation of any subsidiaries (provided, however, that
this restriction shall not prohibit the Issuer or the Collateral Manager from
receiving any Equity Securities in accordance with this Indenture or the
Collateral Management Agreement);

 

(ix)         conduct business under any name other than its own;

 

(x)          have any employees (other than its managers to the extent they are
employees);

 

(xi)         sell, transfer, exchange or otherwise dispose of Assets, or enter
into an agreement or commitment to do so or enter into or engage in any business
with respect to any part of the Assets, except as expressly permitted by both
this Indenture and the Collateral Management Agreement;

 

(xii)        fail to maintain an Independent Manager under the Issuer's limited
liability company agreement; and

 

(xiii)       enter into any Derivative Transaction with respect to any
Collateral Obligation.

 

(b)          The Issuer shall not be party to any agreement without including
customary “non-petition” and “limited recourse” provisions therein (and shall
not amend or eliminate such provisions in any agreement to which it is party),
except for any agreements related to the purchase and sale of any Assets which
contain customary (as determined by the Collateral Manager in its sole
discretion) purchase or sale terms or which are documented using customary (as
determined by the Collateral Manager in its sole discretion) loan trading
documentation.

 

129

 

 

(c)          The Issuer may not acquire any of the Secured Notes, except as
provided in Section 9.7; provided that this Section 7.8(c) shall not be deemed
to limit an optional or mandatory redemption pursuant to the terms of this
Indenture.

 

Section 7.9           Statement as to Compliance. On or before July 31st in each
calendar year commencing in 2014, or immediately if there has been a Default
under this Indenture and prior to the issuance of any additional Notes pursuant
to Section 2.13, the Issuer shall deliver to the Trustee (to be forwarded by the
Trustee to the Collateral Manager, each Noteholder making a written request
therefor and each Rating Agency) an Officer’s certificate of the Issuer that,
having made reasonable inquiries of the Collateral Manager, and to the best of
the knowledge, information and belief of the Issuer, there did not exist, as at
a date not more than five days prior to the date of the certificate, nor had
there existed at any time prior thereto since the date of the last certificate
(if any), any Default hereunder or, if such Default did then exist or had
existed, specifying the same and the nature and status thereof, including
actions undertaken to remedy the same, and that the Issuer has complied with all
of its obligations under this Indenture or, if such is not the case, specifying
those obligations with which it has not complied.

 

Section 7.10         Issuer May Consolidate, etc., Only on Certain Terms. The
Issuer (the “Merging Entity”) shall not consolidate or merge with or into any
other Person or transfer or convey all or substantially all of its assets to any
Person, unless permitted by Delaware law and unless:

 

(a)          the Merging Entity shall be the surviving corporation, or the
Person (if other than the Merging Entity) formed by such consolidation or into
which the Merging Entity is merged or to which all or substantially all of the
assets of the Merging Entity are transferred (the “Successor Entity”) (A) shall
be a company organized and existing under the laws of any of the United States,
any state thereof or the District of Columbia or such other jurisdiction
approved by a Majority of the Controlling Class; provided that no such approval
shall be required in connection with any such transaction undertaken solely to
effect a change in the jurisdiction of incorporation pursuant to Section 7.4,
and (B) shall expressly assume, by an indenture supplemental hereto and an
omnibus assumption agreement, executed and delivered to the Trustee, each
Holder, the Collateral Manager and the Collateral Administrator, the due and
punctual payment of the principal of and interest on all Secured Notes, the
payments of the Subordinated Notes and the performance and observance of every
covenant of this Indenture and of each other Transaction Document on its part to
be performed or observed, all as provided herein or therein, as applicable;

 

(b)          each Rating Agency shall have been notified in writing of such
consolidation or merger and the Trustee shall have received written confirmation
from each Rating Agency that its then-current ratings issued with respect to the
Secured Notes then rated by such Rating Agency will not be reduced or withdrawn
as a result of the consummation of such transaction;

 

(c)          if the Merging Entity is not the Successor Entity, the Successor
Entity shall have agreed with the Trustee (i) to observe the same legal
requirements for the recognition of such formed or surviving corporation as a
legal entity separate and apart from any of its Affiliates as are applicable to
the Merging Entity with respect to its Affiliates and (ii) not to consolidate or
merge with or into any other Person or transfer or convey the Assets or all or
substantially all of its assets to any other Person except in accordance with
the provisions of this Section 7.10;

 

130

 

 

(d)          if the Merging Entity is not the Successor Entity, the Successor
Entity shall have delivered to the Trustee and each Rating Agency an Officer’s
certificate and an Opinion of Counsel each stating that such Person is duly
organized, validly existing and in good standing in the jurisdiction in which
such Person is organized; that such Person has sufficient power and authority to
assume the obligations set forth in sub-Section (a) above and to execute and
deliver an indenture supplemental hereto for the purpose of assuming such
obligations; that such Person has duly authorized the execution, delivery and
performance of a supplemental indenture hereto for the purpose of assuming such
obligations and that such supplemental indenture is a valid, legal and binding
obligation of such Person, enforceable in accordance with its terms, subject
only to bankruptcy, reorganization, insolvency, moratorium and other laws
affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); that, immediately following the event which
causes such Successor Entity to become the successor to the Issuer, (i) such
Successor Entity has title, free and clear of any lien, security interest or
charge, other than the lien and security interest of this Indenture and any
other Permitted Liens, to the Assets securing all of the Secured Notes and
(ii) the Trustee continues to have a valid perfected first priority security
interest in the Assets securing all of the Secured Notes; and in each case as to
such other matters as the Trustee or any Noteholder may reasonably require;
provided, that nothing in this clause shall imply or impose a duty on the
Trustee to require other documents as to such other matters;

 

(e)          immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing;

 

(f)          the Merging Entity shall have notified each Rating Agency of such
consolidation, merger, transfer or conveyance and shall have delivered to the
Trustee and each Noteholder an Officer’s certificate and an Opinion of Counsel
each stating that such consolidation, merger, transfer or conveyance and such
supplemental indenture comply with this Article VII and that all conditions
precedent in this Article VII relating to such transaction have been complied
with; and

 

(g)          the Merging Entity shall have delivered to the Trustee an Opinion
of Counsel stating that after giving effect to such transaction, the Issuer (or,
if applicable, the Successor Entity) will not be required to register as an
investment company under the 1940 Act.

 

Section 7.11         Successor Substituted. Upon any consolidation or merger, or
transfer or conveyance of all or substantially all of the assets of the Issuer
in accordance with Section 7.10 in which the Merging Entity is not the surviving
entity, the Successor Entity shall succeed to, and be substituted for, and may
exercise every right and power of, the Merging Entity under this Indenture with
the same effect as if such Person had been named as the Issuer herein. In the
event of any such consolidation, merger, transfer or conveyance, the Person
named as the “Issuer” in the first paragraph of this Indenture or any successor
which shall theretofore have become such in the manner prescribed in this
Article VII may be dissolved, wound up and liquidated at any time thereafter,
and such Person thereafter shall be released from its liabilities as obligor and
maker on all the Notes and from its obligations under this Indenture and the
other Transaction Documents to which it is a party.

 

131

 

 

Section 7.12         No Other Business. The Issuer shall not have any employees
(other than its managers to the extent they are employees) and shall not engage
in any business or activity other than issuing, paying and redeeming the Notes
and any additional Notes issued pursuant to this Indenture, purchasing,
acquiring (including acting as a lender at the time of origination of a
Collateral Obligation), holding, selling, exchanging, redeeming and pledging,
solely for its own account, the Assets and other incidental activities,
including entering into the Transaction Documents to which it is a party. The
Issuer may amend, or permit the amendment of, its certificate of formation and
limited liability company agreement, respectively, only if such amendment would
satisfy the Global Rating Agency Condition.

 

Section 7.13         Requests for Confirmation of Credit Estimates. On or before
each successive one year anniversary of the Closing Date (commencing in 2014),
the Issuer (or the Collateral Manager on behalf of the Issuer) shall submit a
request to each Rating Agency to confirm each credit estimate previously
received from such Rating Agency and then being relied on with respect to any
Collateral Obligation, unless such credit estimate was obtained during such
year. Notwithstanding the foregoing, the Issuer (or the Collateral Manager on
behalf of the Issuer) shall submit a request to each Rating Agency to update
each credit estimate within 12-months of the letter date of the most recent such
credit estimate (or confirmation thereof) from the applicable Rating Agency.

 

Section 7.14         Annual Rating Review.

 

(a)          To ensure that the Secured Notes shall be monitored by the Rating
Agencies, the Issuer shall provide all information and pay all fees required to
maintain such monitoring, including, so long as any of the Secured Notes remain
Outstanding, obtaining and paying for an annual review of the rating of the
Secured Notes from each Rating Agency on or before December 31 in each year
commencing in 2014, with any such payment being an Administrative Expense. The
Issuer shall promptly notify the Trustee and the Collateral Manager in writing
(and the Trustee shall promptly provide the Holders with a copy of such
notice) if at any time the then-current rating of the Secured Notes has been, or
is known will be, changed or altered in any manner.

 

(b)          The Issuer shall obtain and pay for an annual review of any
Collateral Obligation which has an Assigned Moody’s Rating based on an estimated
rating (including, without limitation, any such estimated rating based on
Moody’s RiskCalc) expressly assigned to such Collateral Obligation by Moody’s
and any DIP Collateral Obligation. The Issuer shall obtain and pay for an annual
review of any Collateral Obligation which has a S&P Rating derived as set forth
in clause (iii)(b) of the part of the definition of the term “S&P Rating”. In
addition, with respect to (i) any Collateral Obligation that is the subject of a
credit estimate by S&P and (ii) any Collateral Obligation (that is not a
Defaulted Obligation), which is not rated by S&P and Moody’s, and is deemed to
have a rating of “CCC-” from S&P pursuant to clause (xvi) of the definition of
Collateral Obligation, the Issuer shall provide to S&P, on a quarterly basis,
all Information available to the Issuer or the Collateral Manager in respect of
such Collateral Obligation or the related Obligor.

 

132

 

 

Section 7.15         Reporting. At any time when the Issuer is not subject to
Section 13 or 15(d) of the Exchange Act and is not exempt from reporting
pursuant to Rule 12g3 - 2(b) under the Exchange Act, upon the request of a
Holder or beneficial owner of a Note, the Issuer shall promptly furnish or cause
to be furnished Rule 144A Information to such Holder or beneficial owner, to a
prospective purchaser of such Note designated by such Holder or beneficial
owner, or to the Trustee for delivery upon an Issuer Order to such Holder or
beneficial owner or a prospective purchaser designated by such Holder or
beneficial owner, as the case may be, in order to permit compliance by such
Holder or beneficial owner with Rule 144A under the Securities Act in connection
with the resale of such Note. “Rule 144A Information” shall be such information
as is specified pursuant to Rule 144A(d)(4) under the Securities Act (or any
successor provision thereto).

 

Section 7.16         Calculation Agent.

 

(a)          The Issuer hereby agrees that for so long as any Secured Notes
remain Outstanding there will at all times be an agent appointed (which does not
control or is not controlled or under common control with the Issuer or its
Affiliates or the Collateral Manager or its Affiliates) to calculate LIBOR in
respect of each Interest Accrual Period in accordance with the terms of
Exhibit C hereto (the “Calculation Agent”). The Issuer hereby appoints the
Trustee as Calculation Agent. The Calculation Agent may be removed by the Issuer
or the Collateral Manager, on behalf of the Issuer, at any time. If the
Calculation Agent is unable or unwilling to act as such or is removed by the
Issuer or the Collateral Manager, on behalf of the Issuer, in respect of any
Interest Accrual Period, the Issuer or the Collateral Manager, on behalf of the
Issuer, will promptly appoint a replacement Calculation Agent which does not
control or is not controlled by or under common control with the Issuer or its
Affiliates or the Collateral Manager or its Affiliates. The Calculation Agent
may not resign its duties or be removed without a successor having been duly
appointed.

 

(b)          The Calculation Agent shall be required to agree (and the Trustee
as Calculation Agent does hereby agree) that, as soon as possible after 11:00
a.m. London time on each Interest Determination Date, but in no event later than
11:00 a.m. New York time on the London Banking Day immediately following each
Interest Determination Date, the Calculation Agent will calculate the Interest
Rate applicable to each Class of Secured Notes during the related Interest
Accrual Period and the Note Interest Amount (in each case, rounded to the
nearest cent, with half a cent being rounded upward) payable on the related
Payment Date in respect of the related Interest Accrual Period. At such time,
the Calculation Agent will communicate such rates and amounts to the Issuer, the
Trustee, each Paying Agent, the Collateral Manager, Euroclear and Clearstream.
The Calculation Agent will also specify to the Issuer the quotations upon which
the foregoing rates and amounts are based, and in any event the Calculation
Agent shall notify the Issuer before 5:00 p.m. (New York time) on every Interest
Determination Date if it has not determined and is not in the process of
determining any such Interest Rate or Note Interest Amount together with its
reasons therefor. The Calculation Agent’s determination of the foregoing rates
and amounts for any Interest Accrual Period will (in the absence of manifest
error) be final and binding upon all parties.

 

133

 

 

Section 7.17         Certain Tax Matters.

 

(a)          So long as the Subordinated Notes and Membership Interests are held
by one Person, the Issuer will not elect to be treated as other than an entity
disregarded from its owner for U.S. federal income Tax purposes without first
obtaining the consent of a Majority of the Holders of the Subordinated Notes. So
long as the Subordinated Notes and Membership Interests are held by more than
one Person, the Issuer will not elect to be treated as other than a partnership
for U.S. federal income Tax purposes without first obtaining the consent of a
Majority of the Holders of the Subordinated Notes.

 

(b)          The Issuer shall file, or cause to be filed, any Tax returns,
including information Tax returns, required by any governmental authority.

 

(c)          The Issuer shall provide to any Holder of a Subordinated Note, in a
timely manner upon request, all information required by such Holder to satisfy
its obligations, if any, under U.S. Treasury Regulations Section 1.6011-4 with
respect to transactions undertaken by the Issuer.

 

(d)          Notwithstanding anything herein to the contrary, the Collateral
Manager, the Issuer, the Trustee, the Collateral Administrator, the Initial
Purchaser, the Holders and beneficial owners of the Notes and each employee,
representative or other agent of those Persons may disclose to any and all
Persons, without limitation of any kind, the U.S. Tax treatment and Tax
structure of the transactions contemplated by this Indenture and all materials
of any kind, including opinions or other Tax analyses, that are provided to
those Persons. This authorization to disclose the U.S. Tax treatment and Tax
structure does not permit disclosure of information identifying the Collateral
Manager, the Issuer, the Trustee, the Collateral Administrator, the Initial
Purchaser or any other party to the transactions contemplated by this Indenture,
the Offering or the pricing (except to the extent such information is relevant
to U.S. Tax structure or Tax treatment of such transactions).

 

(e)          Upon the Issuer’s receipt of a request of a Holder of a Secured
Note that has been issued with more than a de minimis “original issue discount”
(as defined in Section 1273 of the Code) or written request of a Person
certifying that it is an owner of a beneficial interest in a Secured Note that
has been issued with more than a de minimis “original issue discount” for the
information described in United States Treasury Regulation Section
1.1275-3(b)(1)(i) that is applicable to such Secured Note, the Issuer will cause
its Independent certified public accountants to provide promptly to the Trustee
and such requesting Holder or owner of a beneficial interest in such a Secured
Note all of such information.

 

(f)          If required to prevent the withholding and imposition of United
States income tax on payments made to the Issuer, the Issuer shall deliver or
cause to be delivered a United States Internal Revenue Service Form W-9 or
applicable successor form certifying as to the U.S. Person status of the Issuer
to the issuer or obligor of or counterparty with respect to an Asset at the time
such Asset is purchased by the Issuer and thereafter prior to the obsolescence
or expiration of such form.

 

(g)          For the avoidance of doubt, notwithstanding anything in this
Section 7.17 or any other section of this Indenture to the contrary, neither the
Effective Date Accountant’s Report nor any of the reports prepared by the
accountants pursuant to Section 10.8(a) shall be provided to the Holders of the
Notes or to any of the Rating Agencies.

 

134

 

 

 



 

Section 7.18         Effective Date; Purchase of Additional Collateral
Obligations.

 

(a)          The Issuer will use commercially reasonable efforts to purchase, on
or before the Effective Date, Collateral Obligations (i) such that the Target
Initial Par Condition is satisfied and (ii) that satisfy, as of the Effective
Date, the Concentration Limitations, the Collateral Quality Test and each
Overcollateralization Ratio Test.

 

(b)          During the period from the Closing Date to and including the
Effective Date, the Issuer will use the following funds to purchase additional
Collateral Obligations in the following order: (i) to pay for the principal
portion of any Collateral Obligation, first, any amounts on deposit in the
Ramp-Up Account, and second, any Principal Proceeds on deposit in the Collection
Account (including proceeds deposited as a result of a failure to meet the
Interest Diversion Test) and (ii) to pay for accrued interest on any such
Collateral Obligation, first, any amounts on deposit in the Ramp-Up Account and
second, any Principal Proceeds on deposit in the Collection Account (including
proceeds deposited as a result of a failure to meet the Interest Diversion
Test). In addition, the Issuer will use commercially reasonable efforts to
acquire such Collateral Obligations that will satisfy, on the Effective Date,
the Concentration Limitations, the Collateral Quality Test and the
Overcollateralization Ratio Test.

 

(c)          Within 10 Business Days after the Effective Date, the Issuer shall
provide, or cause the Collateral Manager to provide, to S&P a Microsoft Excel
file (“Excel Default Model Input File”) that provides all of the inputs required
to determine whether the S&P CDO Monitor Test has been satisfied and the
Collateral Manager shall provide a Microsoft Excel file including, at a minimum,
the following data with respect to each Collateral Obligation: CUSIP number (if
any), the LoanX Mark-It Partners identifier (if any), name of Obligor, coupon,
spread (if applicable), legal final maturity date, average life, outstanding
principal balance, Principal Balance, LIBOR floor (if applicable),
identification as a Cov-Lite Loan or otherwise, settlement date, S&P Industry
Classification and S&P Recovery Rate.

 

135

 

 

(d)          Unless clause (e) below is applicable, on or before the Effective
Date Reporting Due Date, the Issuer shall provide, or cause the Collateral
Manager to provide, the following documents: (i) to each Rating Agency, a report
identifying the Collateral Obligations and requesting that S&P reaffirm its
Initial Ratings of the Secured Notes; (ii) to the Trustee and each Rating
Agency, (x) a report (which the Issuer shall cause the Collateral Administrator
to prepare on its behalf in accordance with, and subject to the terms of, the
Collateral Administration Agreement) stating the following information (the
“Effective Date Report”): (1) the Obligor, Principal Balance, coupon/spread,
stated maturity, country of Domicile, Moody’s Default Probability Rating,
Moody’s Industry Classification and S&P Rating with respect to each Collateral
Obligation as of the Effective Date and substantially similar information
provided by the Issuer with respect to every other asset included in the Assets,
by reference to such sources as shall be specified therein, and (2) calculating
as of the Effective Date, the level of compliance with, and satisfaction or
non-satisfaction of, (A) the Target Initial Par Condition, (B) each
Overcollateralization Ratio Test, (C)  the Concentration Limitations and (D) the
Collateral Quality Test (excluding the S&P CDO Monitor Test) (the tests
reflected in the foregoing clauses (A) through (D) above, the “Effective Date
Tests”); and (y) a certificate of the Issuer (such certificate, the “Effective
Date Issuer Certificate”) notifying that the Issuer has received an Accountants'
Report that recalculates and compares the information set forth in the Effective
Date Report (such Accountants' Report, the “Effective Date Accountants'
Report”); and (iii) to the Trustee, the Effective Date Accountants' Report. Upon
receipt of the Effective Date Report, the Trustee and the Collateral Manager
shall each compare the information contained in such Effective Date Report to
the information contained in their respective records with respect to the Assets
and shall, within three Business Days after receipt of such Effective Date
Report, notify such other party and the Issuer, the Collateral Administrator and
each Rating Agency if the information contained in the Effective Date Report
does not conform to the information maintained by the Trustee or the Collateral
Manager, as the case may be, with respect to the Assets. In the event that any
discrepancy exists, the Trustee and the Issuer, or the Collateral Manager on
behalf of the Issuer, shall attempt to resolve the discrepancy. If such
discrepancy cannot be resolved within five Business Days after the delivery of
such a notice of discrepancy, the Collateral Manager shall request that the
Independent accountants selected by the Issuer pursuant to Section 10.8 perform
agreed-upon procedures on the Effective Date Report and the Collateral Manager's
and Trustee's records to determine the cause of such discrepancy. If such
procedures reveal an error in the Effective Date Report or the Collateral
Manager's or Trustee's records, the Effective Date Report or the Collateral
Manager's or Trustee's records shall be revised accordingly and notice of any
error in the Effective Date Report shall be sent as soon as practicable by the
Issuer to all recipients of such report. For the avoidance of doubt, the
Effective Date Report shall not include or refer to the Effective Date
Accountants’ Report.

 

136

 

 

(e)          (x) If (1) the Issuer or the Collateral Manager, as the case may
be, has not provided to Moody’s both (A) an Effective Date Report that shows
that the Target Initial Par Condition was satisfied, each Overcollateralization
Ratio Test was satisfied, the Concentration Limitations were complied with and
the Collateral Quality Test (excluding the S&P CDO Monitor Test) was satisfied
and (B) the Effective Date Issuer Certificate that (i) indicates the Issuer has
received an Effective Date Accountants’ Report that recalculates information set
forth on the Effective Date Report, (ii) certifies, based on the information in
such Effective Date Accountants’ Report and the comparisons performed by the
Trustee and the Collateral Manager in accordance with Section 7.18(d), that the
information in the Effective Date Report is accurate in all material respects
and (iii) attributes such conclusions from the foregoing review to the Issuer
(such Effective Date Report described in clause (A) above, together with such
Effective Date Issuer Certificate described in clause (B) above, a “Passing
Report”) on or before the Effective Date Reporting Due Date or (2) any of the
Effective Date Tests are not satisfied ((1) or (2) constituting a (“Moody’s
Ramp-Up Failure”), then (A) the Issuer (or the Collateral Manager on the
Issuer’s behalf) shall either (i) provide a Passing Report to Moody's on or
before the Determination Date occurring immediately after the Effective Date or
(ii) satisfy the Moody's Rating Condition on or before the Determination Date
occurring immediately after the Effective Date and (B) if, on or before the
Determination Date occurring immediately after the Effective Date, the Issuer
(or the Collateral Manager on the Issuer’s behalf) has not provided a Passing
Report to Moody's or satisfied the Moody’s Rating Condition, each as described
in the preceding clause (A) of this paragraph, the Issuer (or the Collateral
Manager on the Issuer’s behalf) shall instruct the Trustee to transfer amounts
from the Interest Collection Subaccount to the Principal Collection Subaccount
and may, prior to the Payment Date occurring immediately after the Effective
Date, purchase additional Collateral Obligations in an amount sufficient to
enable the Issuer (or the Collateral Manager on the Issuer's behalf) to (i)
provide a Passing Report to Moody's or (ii) satisfy the Moody's Rating
Condition; provided that, in lieu of complying with the preceding clauses (A)
and (B), the Issuer (or the Collateral Manager on the Issuer’s behalf) may take
such action, including but not limited to, a Special Redemption and/or
transferring amounts from the Interest Collection Subaccount to the Principal
Collection Subaccount as Principal Proceeds (for use in a Special Redemption),
sufficient to enable the Issuer (or the Collateral Manager on the Issuer's
behalf) to (1) provide to Moody's a Passing Report or (2) satisfy the Moody's
Rating Condition; and (y) if S&P (which must receive Effective Date Report to
provide written confirmation of its Initial Rating of the Secured Notes) does
not provide written confirmation (which may take the form of a press release or
other written communication) of its Initial Rating of the Secured Notes (such
event, an “S&P Rating Confirmation Failure”) on or before the Determination Date
occurring immediately after the Effective Date, then the Issuer (or the
Collateral Manager on the Issuer’s behalf) will instruct the Trustee to transfer
amounts from the Interest Collection Subaccount to the Principal Collection
Subaccount and may, prior to the Payment Date occurring immediately after the
Effective Date, use such funds on behalf of the Issuer for the purchase of
additional Collateral Obligations until such time as S&P has provided written
confirmation (which may take the form of a press release or other written
communication) of its Initial Rating of the Secured Notes; provided that, in
lieu of complying with this clause (y), the Issuer (or the Collateral Manager on
the Issuer’s behalf) may take such action, including but not limited to, a
Special Redemption and/or transferring amounts from the Interest Collection
Subaccount to the Principal Collection Subaccount as Principal Proceeds (for use
in a Special Redemption), sufficient to enable the Issuer (or the Collateral
Manager on the Issuer’s behalf) to obtain written confirmation (which may take
the form of a press release or other written communication) from S&P of its
Initial Rating of the Secured Notes; it being understood that, if the events
specified in both of clauses (x) and (y) occur, the Issuer (or the Collateral
Manager on the Issuer’s behalf) will be required to satisfy the requirements of
both clause (x) and clause (y); provided, further, that, in the case of each of
the foregoing clauses (x) and (y), amounts may not be transferred from the
Interest Collection Subaccount to the Principal Collection Subaccount if, after
giving effect to such transfer, (I) the amounts available pursuant to the
Priority of Payments on the next succeeding Payment Date would be insufficient
to pay in full the amount of the accrued and unpaid interest on any Class of
Secured Notes on such next succeeding Payment Date, or (II) such transfer would
result in a deferral of interest with respect to the Class C-1 Notes or Class
D-1 Notes on the next succeeding Payment Date.

 

(f)          The failure of the Issuer to satisfy the requirements of this
Section 7.18 will not constitute an Event of Default unless such failure
constitutes an Event of Default under Section 5.1(d) hereof and the Issuer, or
the Collateral Manager acting on behalf of the Issuer, has acted in bad faith.
Of the proceeds of the issuance of the Notes which are not applied to pay for
the purchase of Collateral Obligations acquired by the Issuer on the Closing
Date (including, without limitation, the acquisition of the initial Collateral
Obligations from the Depositor on the Closing Date) U.S.$93,865,946 will be
deposited in the Ramp-Up Account on the Closing Date. At the direction of the
Issuer (or the Collateral Manager on behalf of the Issuer), the Trustee shall
apply amounts held in the Ramp-Up Account to purchase additional Collateral
Obligations from the Closing Date to and including the Effective Date as
described in clause (b) above. If on the Effective Date, any amounts on deposit
in the Ramp-Up Account have not been applied (or earmarked for settlement of a
binding commitment entered into prior to that date) to purchase Collateral
Obligations, such amounts shall be applied as described in Section 10.3(c).

 

137

 

 

(g)          Asset Quality Matrix. On or prior to the Effective Date, the
Collateral Manager shall elect the “row/column combination” of the Asset Quality
Matrix that shall on and after the Effective Date apply to the Collateral
Obligations for purposes of determining compliance with the Moody’s Diversity
Test, the Maximum Moody’s Weighted Average Rating Factor Test and the Minimum
Weighted Average Spread Test, and if such “row/column combination” differs from
the “row/column combination” chosen to apply as of the Closing Date, the
Collateral Manager will so notify the Trustee, the Collateral Administrator and
Moody’s in writing. Thereafter, at any time on written notice of one Business
Day to the Trustee and Moody’s, the Collateral Manager may elect a different
“row/column combination” to apply to the Collateral Obligations; provided that
if: (i) the Collateral Obligations are currently in compliance with the Asset
Quality Matrix case then applicable to the Collateral Obligations, the
Collateral Obligations comply with the Asset Quality Matrix case to which the
Collateral Manager desires to change or (ii) the Collateral Obligations are not
currently in compliance with the Asset Quality Matrix case then applicable to
the Collateral Obligations or would not be in compliance with any other Asset
Quality Matrix case, the Collateral Obligations need not comply with the Asset
Quality Matrix case to which the Collateral Manager desires to change, so long
as the level of compliance with such Asset Quality Matrix case maintains or
improves the level of compliance with the Asset Quality Matrix case in effect
immediately prior to such change; provided that if subsequent to such election
the Collateral Obligations comply with any Asset Quality Matrix case, the
Collateral Manager shall elect a “row/column combination” that corresponds to a
Asset Quality Matrix case in which the Collateral Obligations are in compliance.
If the Collateral Manager does not notify the Trustee, Moody’s and the
Collateral Administrator that it will alter the “row/column combination” of the
Asset Quality Matrix chosen on the Effective Date in the manner set forth above,
the “row/column combination” of the Asset Quality Matrix chosen on or prior to
the Effective Date shall continue to apply. Notwithstanding the foregoing, the
Collateral Manager may (by notice to the Trustee, Moody’s and the Collateral
Administrator) elect at any time after the Effective Date, in lieu of selecting
a “row/column combination” of the Asset Quality Matrix, to interpolate between
two adjacent rows and/or two adjacent columns, as applicable, on a straight-line
basis and round the results to two decimal points.

 

(h)          Weighted Average S&P Recovery Rate. On or prior to the Effective
Date, the Collateral Manager shall elect the Weighted Average S&P Recovery Rate
that shall on and after the Effective Date apply to the Collateral Obligations
for purposes of determining compliance with the Minimum Weighted Average S&P
Recovery Rate Test, and if such Weighted Average S&P Recovery Rate differs from
the Weighted Average S&P Recovery Rate chosen to apply as of the Closing Date,
the Collateral Manager will so notify the Trustee and the Collateral
Administrator by providing written notice in the form of Exhibit E. Thereafter,
at any time on written notice to the Trustee, the Collateral Administrator and
S&P, the Collateral Manager may elect a different Weighted Average S&P Recovery
Rate to apply to the Collateral Obligations; provided that, if: (i) the
Collateral Obligations are currently in compliance with the Weighted Average S&P
Recovery Rate case then applicable to the Collateral Obligations, the Collateral
Obligations comply with the Weighted Average S&P Recovery Rate case to which the
Collateral Manager desires to change or (ii) the Collateral Obligations are not
currently in compliance with the Weighted Average S&P Recovery Rate case then
applicable to the Collateral Obligations and would not be in compliance with any
other Weighted Average S&P Recovery Rate case, the Weighted Average S&P Recovery
Rate to apply to the Collateral Obligations shall be the lowest Weighted Average
S&P Recovery Rate in Section 1 of Schedule 6. If the Collateral Manager does not
notify the Trustee, the Rating Agencies and the Collateral Administrator that it
will alter the Weighted Average S&P Recovery Rate chosen on or prior to the
Effective Date in the manner set forth above, the Weighted Average S&P Recovery
Rate chosen on or prior to the Effective Date shall continue to apply.

 

138

 

 

Section 7.19         Representations Relating to Security Interests in the
Assets.

 

(a)          The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder):

 

(i)          The Issuer owns each Asset free and clear of any lien, claim or
encumbrance of any Person, other than such as are created under, or permitted
by, this Indenture and any other Permitted Liens.

 

(ii)         Other than the security interest Granted to the Trustee pursuant to
this Indenture, except as permitted by this Indenture, the Issuer has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Assets. The Issuer has not authorized the filing of and is not aware
of any Financing Statements against the Issuer that include a description of
collateral covering the Assets other than any Financing Statement relating to
the security interest granted to the Trustee hereunder or that has been
terminated; the Issuer is not aware of any judgment, PBGC liens or Tax lien
filings against the Issuer.

 

(iii)        All Assets constitute Cash, accounts (as defined in
Section 9-102(a)(2) of the UCC), Instruments, general intangibles (as defined in
Section 9-102(a)(42) of the UCC), uncertificated securities (as defined in
Section 8-102(a)(18) of the UCC), Certificated Securities or security
entitlements to financial assets resulting from the crediting of financial
assets to a “securities account” (as defined in Section 8-501(a) of the UCC).

 

(iv)        All Accounts constitute “securities accounts” under
Section 8-501(a) of the UCC.

 

(v)         This Indenture creates a valid and continuing security interest (as
defined in Section 1 - 201(37) of the UCC) in such Assets in favor of the
Trustee, for the benefit and security of the Secured Parties, which security
interest is prior to all other liens, claims and encumbrances (except as
permitted otherwise herein), and is enforceable as such against creditors of and
purchasers from the Issuer.

 

(b)          The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to Assets that constitute Instruments:

 

139

 

 

(i)          Either (x) the Issuer has caused or will have caused, within ten
days after the Closing Date, the filing of all appropriate Financing Statements
in the proper office in the appropriate jurisdictions under applicable law in
order to perfect the security interest in the Instruments granted to the
Trustee, for the benefit and security of the Secured Parties or (y) (A) all
original executed copies of each promissory note or mortgage note that
constitutes or evidences the Instruments have been delivered to the Trustee or
the Issuer has received written acknowledgement from a custodian that such
custodian is holding the mortgage notes or promissory notes that constitute
evidence of the Instruments solely on behalf of the Trustee and for the benefit
of the Secured Parties and (B) none of the Instruments that constitute or
evidence the Assets has any marks or notations indicating that they are pledged,
assigned or otherwise conveyed to any Person other than the Trustee, for the
benefit of the Secured Parties.

 

(ii)         The Issuer has received all consents and approvals required by the
terms of the Assets to the pledge hereunder to the Trustee of its interest and
rights in the Assets.

 

(c)          The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to the Assets that constitute Security
Entitlements:

 

(i)          All of such Assets have been and will have been credited to one of
the Accounts which are securities accounts within the meaning of
Section 8-501(a) of the UCC. The Securities Intermediary for each Account has
agreed to treat all assets credited to such Accounts as “financial assets”
within the meaning of Section 8-102(a)(9) the UCC.

 

(ii)         The Issuer has received all consents and approvals required by the
terms of the Assets to the pledge hereunder to the Trustee of its interest and
rights in the Assets.

 

(iii)        (x) The Issuer has caused or will have caused, within ten days
after the Closing Date, the filing of all appropriate Financing Statements in
the proper office in the appropriate jurisdictions under applicable law in order
to perfect the security interest granted to the Trustee, for the benefit and
security of the Secured Parties, hereunder and (y) (A) the Issuer has delivered
to the Trustee a fully executed Securities Account Control Agreement pursuant to
which the Custodian has agreed to comply with all instructions originated by the
Trustee relating to the Accounts without further consent by the Issuer or
(B) the Issuer has taken all steps necessary to cause the Custodian to identify
in its records the Trustee as the Person having a security entitlement against
the Custodian in each of the Accounts.

 

(iv)        The Accounts are not in the name of any Person other than the Issuer
or the Trustee. The Issuer has not consented to the Custodian to comply with the
Entitlement Order of any Person other than the Trustee (and the Issuer prior to
a notice of exclusive control being provided by the Trustee).

 

140

 

 

(d)          The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to Assets that constitute general
intangibles:

 

(i)          The Issuer has caused or will have caused, within ten days after
the Closing Date, the filing of all appropriate Financing Statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the security interest in the Assets granted to the Trustee, for
the benefit and security of the Secured Parties, hereunder.

 

(ii)         The Issuer has received, or will receive, all consents and
approvals required by the terms of the Assets to the pledge hereunder to the
Trustee of its interest and rights in the Assets.

 

The Issuer agrees to notify the Rating Agencies promptly if the Issuer becomes
aware of the breach of any of the representations and warranties contained in
this Section 7.19 and shall not, without satisfaction of the S&P Rating
Condition, waive any of the representations and warranties in this Section 7.19
or any breach thereof.

 

ARTICLE VIII

 

Supplemental Indentures

 

Section 8.1           Supplemental Indentures Without Consent of Holders of
Notes.

 

(a)          Without the consent of the Holders of any Notes (except for the
consents required by clauses (iii), (vii) or (ix) below) but with the written
consent of the Collateral Manager, at any time and from time to time subject to
Section 8.3 and without an Opinion of Counsel being provided to the Issuer or
the Trustee as to whether any Class of Notes would be materially and adversely
affected thereby, the Issuer and the Trustee may enter into one or more
indentures supplemental hereto, for any of the following purposes:

 

(i)          to evidence the succession of another Person to the Issuer and the
assumption by any such successor Person of the covenants of the Issuer herein
and in the Notes;

 

(ii)         to add to the covenants of the Issuer or the Trustee for the
benefit of the Secured Parties;

 

(iii)        to convey, transfer, assign, mortgage or pledge any property to or
with the Trustee or add to the conditions, limitations or restrictions on the
authorized amount, terms and purposes of the issue, authentication and delivery
of the Notes; provided that consent to such supplemental indenture has been
obtained from a Majority of the Controlling Class;

 

(iv)        to evidence and provide for the acceptance of appointment hereunder
by a successor Trustee and to add to or change any of the provisions of this
Indenture as shall be necessary to facilitate the administration of the trusts
hereunder by more than one Trustee, pursuant to the requirements of Sections
6.9, 6.10 and 6.12 hereof;

 

141

 

 

(v)         to clarify or amplify the description of any property at any time
subject to the lien of this Indenture, or to better assure, convey and confirm
unto the Trustee any property subject or required to be subjected to the lien of
this Indenture (including, without limitation, any and all actions necessary or
desirable as a result of changes in law or regulations, whether pursuant to
Section 7.5 or otherwise) or to subject to the lien of this Indenture any
additional property;

 

(vi)        to modify the restrictions on and procedures for resales and other
transfers of Notes to reflect any changes in ERISA or other applicable law or
regulation (or the interpretation thereof) or to enable the Issuer to rely upon
any exemption from registration under the Securities Act or the 1940 Act or
otherwise comply with any applicable securities law;

 

(vii)       to remove restrictions on resale and transfer to the extent not
required under clause (vi) above; provided that, consent to such supplemental
indenture has been obtained from a Majority of the Controlling Class;

 

(viii)      to correct or supplement any inconsistent or defective provisions
herein, to cure any ambiguity, omission or errors herein; provided that the
Issuer shall have received a written opinion of its counsel that is a nationally
recognized law firm (which will be promptly forwarded to the Trustee and upon
which the Trustee may rely) stating that (a) the execution of such supplemental
indenture is permitted by this clause (viii) and (b) the Secured Notes would not
be materially and adversely affected by such supplemental indenture (which
written opinion, solely for purposes of this sub-clause (b), may be based on an
Officer’s certificate from the Collateral Manager certifying as to whether the
Secured Notes would be materially and adversely affected by such supplemental
indenture);

 

(ix)         to take any action necessary or helpful to prevent the Issuer or
the Trustee from becoming subject to (or to reduce) any withholding or other
Taxes or assessments; provided that consent to such supplemental indenture has
been obtained from a Majority of the Controlling Class;

 

(x)          to make such changes as shall be necessary to permit the Issuer (A)
to issue additional Notes of any one or more new Classes of Notes that are
subordinated to the Secured Notes issued pursuant to this Indenture then
Outstanding; provided that any such additional issuance of Notes shall be issued
in accordance with the Indenture, including Sections 2.13 and 3.2; or (B) to
issue additional Notes of all then existing Classes (which may be issued in the
form of pari passu sub-classes), so long as such issuance of additional Notes is
proportional across all then existing Classes (provided that the principal
amount of Subordinated Notes issued in any such issuance may exceed the
proportion otherwise applicable to the Subordinated Notes (with the consent of a
Majority of the Subordinated Notes)); provided that any such additional issuance
of Notes shall be issued in accordance with this Indenture, including Sections
2.13 and 3.2; or

 

142

 

 

(xi)         to modify or implement procedures necessary to comply with Rule
17g-5.

 

Section 8.2           Supplemental Indentures With Consent of Holders of Notes.

 

(a)          With the written consent of the Collateral Manager, a Majority of
each Class of Secured Notes voting separately by Class and a Majority of the
Subordinated Notes, the Trustee and the Issuer may, subject to Section 8.3,
execute one or more indentures supplemental hereto to add any provisions to, or
change in any manner or eliminate any of the provisions of, this Indenture or
modify in any manner the rights of the Holders of the Notes of any Class under
this Indenture; provided that notwithstanding anything herein to the contrary,
no such supplemental indenture shall, without the consent of the Holder of each
Outstanding Note of each Class:

 

(i)          change the Stated Maturity of the principal of or the due date of
any installment of interest on any Secured Note, reduce the principal amount
thereof or the rate of interest thereon or, except as otherwise expressly
permitted by this Indenture, the Redemption Price with respect to any Note, the
Make-Whole Payment (if any), or change the earliest date on which Notes of any
Class may be redeemed, change the provisions of this Indenture relating to the
application of proceeds of any Assets to the payment of principal of or interest
on the Secured Notes or distributions on the Subordinated Notes or change any
place where, or the coin or currency in which, Notes or the principal thereof or
interest or any distribution thereon is payable, or impair the right to
institute suit for the enforcement of any such payment on or after the Stated
Maturity thereof (or, in the case of redemption, on or after the applicable
Redemption Date);

 

(ii)         reduce the percentage of the Aggregate Outstanding Amount of
Holders of each Class whose consent is required for the authorization of any
such supplemental indenture or for any waiver of compliance with certain
provisions of this Indenture or certain defaults hereunder or their consequences
provided for herein;

 

(iii)        impair or adversely affect the Assets except as otherwise permitted
herein;

 

(iv)        except as otherwise permitted by this Indenture, permit the creation
of any lien ranking prior to or on a parity with the lien of this Indenture with
respect to any part of the Assets or terminate such lien on any property at any
time subject hereto or deprive the Holder of any Secured Note of the security
afforded by the lien of this Indenture;

 

(v)         reduce the percentage of the Aggregate Outstanding Amount of Holders
of any Class of Secured Notes whose consent is required to request the Trustee
to preserve the Assets or rescind the Trustee’s election to preserve the Assets
pursuant to Section 5.5 or to sell or liquidate the Assets pursuant to
Section 5.4 or 5.5;

 

143

 

 

(vi)        modify any of the provisions of (x) this Section 8.2, except to
increase the percentage of Outstanding Class A-1 Notes, Class B-1 Notes, Class
C-1 Notes, Class D-1 Notes or Subordinated Notes the consent of the Holders of
which is required for any such action or to provide that certain other
provisions of this Indenture cannot be modified or waived without the consent of
the Holder of each Class A-1 Note Outstanding, Class B-1 Note Outstanding, Class
C-1 Note Outstanding, Class D-1 Note Outstanding or Subordinated Note
Outstanding and affected thereby or (y) Section 8.1 or Section 8.3;

 

(vii)       modify the definition of the term “Outstanding” or the Priority of
Payments set forth in Section 11.1(a); or

 

(viii)      modify any of the provisions of this Indenture in such a manner as
to affect the calculation of the amount of any payment of interest or principal
on any Secured Note or any amount available for distribution to the Subordinated
Notes, or to affect the rights of the Holders of any Secured Notes to the
benefit of any provisions for the redemption of such Secured Notes contained
herein.

 

Notwithstanding any other provision relating to supplemental indentures herein,
at any time after the expiration of the Non-Call Period, if any Class of Notes
has been or contemporaneously with the effectiveness of any supplemental
indenture will be paid in full in accordance with this Indenture, the written
consent of any Holder of any Note of such Class will not be required with
respect to such supplemental indenture.

 

Section 8.3           Execution of Supplemental Indentures.

 

(a)          The Collateral Manager shall not be bound to follow any amendment
or supplement to this Indenture unless it has consented thereto in accordance
with this Article VIII.

 

(b)          The Trustee shall join in the execution of any such supplemental
indenture and to make any further appropriate agreements and stipulations which
may be therein contained, but the Trustee shall not be obligated to enter into
any such supplemental indenture which affects the Trustee’s own rights, duties,
liabilities or immunities under this Indenture or otherwise, except to the
extent required by law.

 

(c)          In executing or accepting the additional trusts created by any
supplemental indenture permitted by this Article VIII or the modifications
thereby of the trusts created by this Indenture, the Trustee shall be entitled
to receive, and (subject to Sections 6.1 and 6.3) shall be fully protected in
relying upon, (i) an Opinion of Counsel stating that the execution of such
supplemental indenture is authorized or permitted by this Indenture and that all
conditions precedent thereto have been satisfied and (ii) in the case of any
proposed supplemental indenture pursuant to Section 8.1, an Officer’s
certificate from the Collateral Manager certifying as to whether any Class of
Notes would be materially and adversely affected by such supplemental indenture.
The Trustee shall not be liable for any reliance made in good faith upon such an
Opinion of Counsel.

 

144

 

 

(d)          At the cost of the Issuer, for so long as any Notes shall remain
Outstanding, not later than 10 Business Days prior to the execution of any
proposed supplemental indenture pursuant to Section 8.1 and not later than 15
Business Days prior to the execution of any proposed supplemental indenture
pursuant to Section 8.2, the Trustee shall deliver to the Collateral Manager,
the Collateral Administrator, the Holders of the Notes and the Beneficial Owners
a copy of such supplemental indenture. Except with respect to any supplemental
indenture described in clauses (viii), (ix), (x) or (xi) of Section 8.1(a), if
the Secured Notes are then Outstanding and are rated by a Rating Agency, the
Trustee shall not enter into any such supplemental indenture unless, (i) the
Global Rating Agency Condition is satisfied in connection with such supplemental
indenture or (ii) the Holders of 100% of the Outstanding Notes of each Class
have consented to such supplemental indenture. At the cost of the Issuer, for so
long as the Secured Notes shall remain Outstanding and the Secured Notes are
rated by a Rating Agency, the Trustee shall provide to such Rating Agency a copy
of any proposed supplemental indenture (including any proposed supplemental
indenture described in clauses (viii), (ix), (x) or (xi) of Section 8.1(a)) at
least 10 Business Days prior to the execution thereof by the Trustee (unless
such period is waived by the applicable Rating Agency) and, for so long as the
Secured Notes are Outstanding and so rated, request written confirmation that
the Global Rating Agency Condition is satisfied (except with respect to any
supplemental indenture described in clauses (viii), (ix), (x) or (xi) of Section
8.1(a)) and, as soon as practicable after the execution of any such supplemental
indenture, provide to such Rating Agency a copy of the executed supplemental
indenture (including any supplemental indenture described in clauses (viii),
(ix), (x) or (xi) of Section 8.1(a)). At the cost of the Issuer, the Trustee
shall provide to the Holders (in the manner described in Section 14.4) a copy of
the executed supplemental indenture after its execution. Any failure of the
Trustee to publish or deliver such notice, or any defect therein, shall not in
any way impair or affect the validity of any such supplemental indenture.

 

(e)          It shall not be necessary for any Act of Holders to approve the
particular form of any proposed supplemental indenture, but it shall be
sufficient, if the consent of any Holders to such proposed supplemental
indenture is required, that such Act shall approve the substance thereof.

 

Section 8.4           Effect of Supplemental Indentures. Upon the execution of
any supplemental indenture under this Article VIII, this Indenture shall be
modified in accordance therewith, and such supplemental indenture shall form a
part of this Indenture for all purposes; and every Holder of Notes theretofore
and thereafter authenticated and delivered hereunder shall be bound thereby.

 

Section 8.5           Reference in Notes to Supplemental Indentures. Notes
authenticated and delivered as part of a transfer, exchange or replacement
pursuant to Article II of Notes originally issued hereunder after the execution
of any supplemental indenture pursuant to this Article VIII may, and if required
by the Issuer shall, bear a notice in form approved by the Trustee as to any
matter provided for in such supplemental indenture. If the Issuer shall so
determine, new Notes, so modified as to conform in the opinion of the Issuer to
any such supplemental indenture, may be prepared and executed by the Issuer and
authenticated and delivered by the Trustee in exchange for Outstanding Notes.

 

145

 

 

ARTICLE IX

 

Redemption Of Notes

 

Section 9.1           Mandatory Redemption. If any of the Coverage Tests are not
met on any Determination Date on which such Coverage Test is applicable, the
Issuer shall apply available amounts in the Payment Account to make payments on
the Secured Notes pursuant to the Priority of Payments to the extent necessary
to cause such Coverage Test, as measured on such Determination Date, to be met.

 

Section 9.2           Optional Redemption.

 

(a)          The Secured Notes shall be redeemable by the Issuer at the written
direction of a Majority of the Subordinated Notes in whole (with respect to all
Classes of Secured Notes) but not in part on any Payment Date after the end of
the Non-Call Period. In connection with any such redemption, the Secured Notes
shall be redeemed at the applicable Redemption Prices and a Majority of
Subordinated Notes must provide the above described written direction to the
Issuer and the Trustee not later than 45 days (unless a shorter time period is
reasonably acceptable to the Trustee) prior to the Payment Date on which such
redemption is to be made; provided that all Secured Notes to be redeemed must be
redeemed simultaneously.

 

(b)          In connection with any Optional Redemption, Holders of 100% of the
Aggregate Outstanding Amount of any Class of Secured Notes may elect to receive
less than 100% of the Redemption Price that would otherwise be payable to the
Holders of such Class of Secured Notes.

 

(c)          Upon receipt of a notice of any redemption of Secured Notes (from
the Majority of Subordinated Notes via overnight delivery service, if addresses
are available) pursuant to Section 9.2(a), the Collateral Manager in its
reasonable business judgment shall direct the sale (and the manner thereof) of
all or part of the Collateral Obligations and other Assets such that the
proceeds from such sale and all other funds available for such purpose in the
Collection Account, the Payment Account and the Supplemental Expense Reserve
Account will be at least sufficient to pay the Redemption Prices of the Secured
Notes and to pay all Administrative Expenses (regardless of the Administrative
Expense Cap) and Collateral Management Fees due and payable under the Priority
of Payments. If such proceeds of such sale and all other funds available for
such purpose in the Collection Account, the Payment Account and the Supplemental
Expense Reserve Account would not be sufficient to redeem all Secured Notes and
to pay such fees and expenses, the Secured Notes may not be redeemed. The
Collateral Manager, in its sole discretion, may effect the sale of all or any
part of the Collateral Obligations or other Assets through the direct sale of
such Collateral Obligations or other Assets or by participation or other
arrangement.

 

(d)          The Subordinated Notes may be redeemed, in whole but not in part,
on any Payment Date on or after the redemption or repayment in full of the
Secured Notes, at the direction of a Majority of the Subordinated Notes.

 

(e)          In addition to (or in lieu of) a sale of Collateral Obligations
and/or Eligible Investments in the manner provided in Section 9.2(c), the
Secured Notes may be redeemed in whole (with respect to all Classes of Secured
Notes) from Refinancing Proceeds and Sale Proceeds; provided that the terms of
such Refinancing and any financial institutions acting as lenders thereunder or
purchasers thereof must be acceptable to the Collateral Manager and a Majority
of the Subordinated Notes and such Refinancing otherwise satisfies the
conditions described below. Prior to effecting any Refinancing, the Issuer shall
satisfy the Global Rating Agency Condition in relation to such Refinancing.

 

146

 

 

(f)          The Holders of the Subordinated Notes will not have any cause of
action against the Issuer, the Collateral Manager, the Collateral Administrator
or the Trustee for any failure to obtain a Refinancing. If a Refinancing is
obtained meeting the requirements specified above as certified by the Collateral
Manager, then the Issuer and the Trustee shall amend this Indenture to the
extent necessary to reflect the terms of the Refinancing and no further consent
for such amendments shall be required from the Holders of Notes other than a
Majority of the Subordinated Notes directing the redemption. The Trustee shall
not be obligated to enter into any amendment that, in its view, adversely
affects its duties, obligations, liabilities or protections hereunder, and the
Trustee shall be entitled to conclusively rely upon an Opinion of Counsel as to
matters of law (which may be supported as to factual (including financial and
capital markets) matters by any relevant certificates and other documents
necessary or advisable in the judgment of counsel delivering such Opinion of
Counsel) provided by the Issuer to the effect that such amendment meets the
requirements specified above and is permitted under this Indenture (except that
such counsel shall have no obligation to opine as to the sufficiency of the
Refinancing Proceeds, or the sufficiency of the Accountants’ Report required
pursuant to Section 7.18).

 

(g)          In the event of any redemption pursuant to this Section 9.2, the
Issuer shall, at least 30 days (unless a shorter time period is reasonably
acceptable to the Trustee) prior to the Redemption Date, notify the Trustee in
writing of such Redemption Date, the applicable Record Date, the principal
amount of Notes to be redeemed on such Redemption Date and the applicable
Redemption Prices; provided, that failure to effect any Optional Redemption
which is withdrawn by the Issuer in accordance with this Indenture or with
respect to which a Refinancing fails to occur shall not constitute an Event of
Default.

 

Section 9.3           Tax Redemption.

 

(a)          The Notes shall be redeemed in whole but not in part (any such
redemption, a “Tax Redemption”) at the written direction (delivered to the
Trustee) of (x) a Majority of any Affected Class or (y) a Majority of the
Subordinated Notes, in either case following the occurrence and continuation of
a Tax Event.

 

(b)          In connection with any Tax Redemption, Holders of 100% of the
Aggregate Outstanding Amount of any Class of Secured Notes may elect to receive
less than 100% of the Redemption Price that would otherwise be payable to the
Holders of such Class of Secured Notes.

 

(c)          Upon its receipt of such written direction directing a Tax
Redemption, the Trustee shall promptly notify the Collateral Manager, the
Holders and each Rating Agency thereof.

 

(d)          If an Officer of the Collateral Manager obtains actual knowledge of
the occurrence of a Tax Event, the Collateral Manager shall promptly notify the
Issuer, the Collateral Administrator and the Trustee thereof, and upon receipt
of such notice the Trustee shall promptly notify the Holders of the Notes and
each Rating Agency thereof

 

147

 

 

Section 9.4           Redemption Procedures.

 

(a)          In the event of any redemption pursuant to Section 9.2, the written
direction of the Holders of the Subordinated Notes required thereby shall be
provided to the Issuer, the Trustee and the Collateral Manager not later than 45
days (unless a shorter time period is reasonably acceptable to the Trustee, the
Collateral Manager and the Issuer) prior to the Payment Date on which such
redemption is to be made (which date shall be designated in such notice). In the
event of any redemption pursuant to Section 9.2 or 9.3, a notice of redemption
shall be given by the Trustee by overnight delivery service, postage prepaid,
mailed not later than nine Business Days prior to the applicable Redemption
Date, to each Holder of Notes, at such Holder’s address in the Register and each
Rating Agency.

 

(b)          All notices of redemption delivered pursuant to Section 9.4(a)
shall state:

 

(i)          the applicable Redemption Date;

 

(ii)         the Redemption Prices of the Notes to be redeemed;

 

(iii)        all of the Secured Notes that are to be redeemed are to be redeemed
in full and that interest on such Secured Notes shall cease to accrue on the
Payment Date specified in the notice;

 

(iv)        the place or places where Notes are to be surrendered for payment of
the Redemption Prices, which shall be the office or agency of the Issuer to be
maintained as provided in Section 7.2; and

 

(v)         if all Secured Notes are being redeemed, whether the Subordinated
Notes are to be redeemed in full on such Redemption Date and, if so, the place
or places where the Subordinated Notes are to be surrendered for payment of the
Redemption Prices, which shall be the office or agency of the Issuer to be
maintained as provided in Section 7.2.

 

(c)          The Issuer may withdraw any such notice of redemption delivered
pursuant to Section 9.2 on any day up to and including the later of (x) the day
on which the Collateral Manager is required to deliver to the Trustee the sale
agreement or agreements or certifications as described in Section 9.4(e), by
written notice to the Trustee that the Collateral Manager will be unable to
deliver the sale agreement or agreements or certifications described in
Section 9.4(e) and Sections 12.1(b) and (g) and (y) the day on which the Holders
of Notes are notified of such redemption in accordance with Section 9.4(a), at
the written direction of a Majority of the Subordinated Notes to the Trustee and
the Collateral Manager.

 

(d)          Notice of redemption pursuant to Section 9.2 or 9.3 shall be given
by the Issuer or, upon an Issuer Order, by the Trustee in the name and at the
expense of the Issuer. Failure to give notice of redemption, or any defect
therein, to any Holder of any Note selected for redemption shall not impair or
affect the validity of the redemption of any other Notes.

 

148

 

 

(e)          Unless Refinancing Proceeds are being used to redeem the Secured
Notes in whole, in the event of any redemption pursuant to Section 9.2 or 9.3,
no Secured Notes may be optionally redeemed unless (i) at least five Business
Days before the scheduled Redemption Date the Collateral Manager shall have
furnished to the Trustee evidence, in a form reasonably satisfactory to the
Trustee (which may be an Officer’s certificate of the Collateral Manager), that
the Collateral Manager on behalf of the Issuer has entered into a binding
agreement or agreements with a financial or other institution or institutions
whose short-term unsecured debt obligations (other than such obligations whose
rating is based on the credit of a Person other than such institution) are
rated, or guaranteed by a Person whose short-term unsecured debt obligations are
rated, at least “A-1” by S&P and at least “P-1” by Moody’s to purchase (directly
or by participation or other arrangement), not later than the Business Day
immediately preceding the scheduled Redemption Date in immediately available
funds, all or part of the Assets at a purchase price at least sufficient,
together with the Eligible Investments maturing, redeemable or putable to the
issuer thereof at par on or prior to the scheduled Redemption Date, to pay all
Administrative Expenses (regardless of the Administrative Expense Cap) and
Collateral Management Fees payable in connection with such Optional Redemption
or Tax Redemption, as applicable, and redeem the Secured Notes on the scheduled
Redemption Date at the applicable Redemption Prices (or in the case of any Class
of Secured Notes, such other amount that the Holders of such Class have elected
to receive, in the case of an Optional Redemption or Tax Redemption where
Holders of such Class have elected to receive less than 100% of the Redemption
Price that would otherwise be payable to the Holders of such Class), or
(ii) prior to selling any Collateral Obligations and/or Eligible Investments,
the Collateral Manager shall certify to the Trustee that, in its judgment, the
aggregate sum of (A) expected proceeds from the sale of Eligible Investments,
and (B) for each Collateral Obligation, the product of its Market Value and its
Applicable Advance Rate, shall exceed the sum of (x) the aggregate Redemption
Prices (or in the case of any Class of Secured Notes, such other amount that the
Holders of such Class have elected to receive, in the case of an Optional
Redemption or Tax Redemption where Holders of such Class have elected to receive
less than 100% of the Redemption Price that would otherwise be payable to the
Holders of such Class) of the Secured Notes and (y) all Administrative Expenses
(regardless of the Administrative Expense Cap) and Collateral Management Fees
payable in connection with such Optional Redemption or Tax Redemption, as
applicable. Any certification delivered by the Collateral Manager pursuant to
this Section 9.4(e) shall include (1) the prices of, and expected proceeds from,
the sale (directly or by participation or other arrangement) of any Collateral
Obligations and/or Eligible Investments and (2) all calculations required by
this Section 9.4(e). Any holder of Notes, the Originator, the Collateral Manager
or any of their Affiliates or accounts managed thereby or by their respective
affiliates shall have the right, subject to the same terms and conditions
afforded to other bidders, to bid on Assets to be sold as part of an Optional
Redemption or Tax Redemption.

 

Section 9.5           Notes Payable on Redemption Date.

 

(a)          Notice of redemption pursuant to Section 9.4 having been given as
aforesaid, the Notes to be redeemed shall, on the Redemption Date, subject to
Section 9.4(e) and the Issuer’s right to withdraw any notice of redemption
pursuant to Section 9.4(c) , become due and payable at the Redemption Prices
therein specified, and from and after the Redemption Date (unless the Issuer
shall default in the payment of the Redemption Prices and accrued interest) all
such Notes that are Secured Notes shall cease to bear interest on the Redemption
Date. Upon final payment on a Note to be so redeemed, the Holder shall present
and surrender such Note at the place specified in the notice of redemption on or
prior to such Redemption Date; provided that if there is delivered to the Issuer
and the Trustee such security or indemnity as may be required by them to save
such party harmless and an undertaking thereafter to surrender such Note, then,
in the absence of notice to the Issuer or the Trustee that the applicable Note
has been acquired by a protected purchaser, such final payment shall be made
without presentation or surrender. Payments of interest on Secured Notes so to
be redeemed which are payable on or prior to the Redemption Date shall be
payable to the Holders of such Secured Notes, or one or more predecessor Notes,
registered as such at the close of business on the relevant Record Date
according to the terms and provisions of Section 2.7(e).

 

149

 

 

(b)          If any Secured Note called for redemption shall not be paid upon
surrender thereof for redemption, the principal thereof shall, until paid, bear
interest from the Redemption Date at the applicable Interest Rate for each
successive Interest Accrual Period such Secured Note remains Outstanding;
provided that the reason for such non-payment is not the fault of such
Noteholder.

 

Section 9.6           Special Redemption. Principal payments on the Secured
Notes shall be made in part in accordance with the Priority of Payments on any
Payment Date (i) during the Reinvestment Period, if the Collateral Manager in
good faith notifies the Trustee at least five Business Days prior to the
applicable Special Redemption Date (or such lesser period as shall be acceptable
to the Trustee) that it has been unable, for a period of at least 90 consecutive
days, to identify additional Collateral Obligations that would satisfy the
Investment Criteria in sufficient amounts to permit the investment or
reinvestment of all or a portion of the funds then in the Collection Account
that are to be invested in additional Collateral Obligations or (ii) after the
Effective Date, if the Collateral Manager notifies the Trustee that a redemption
is required pursuant to Section 7.18 in order to obtain from each Rating Agency
its written confirmation of its Initial Ratings of the Secured Notes (in each
case, a “Special Redemption”). On the first Payment Date (and all subsequent
Payment Dates) following the Collection Period in which such notice is given (a
“Special Redemption Date”), the amount in the Collection Account representing as
applicable either (1) Principal Proceeds that the Collateral Manager has been
unable to reinvest in additional Collateral Obligations or (2) Interest Proceeds
and Principal Proceeds available therefor in accordance with the Priority of
Payments on each Payment Date until the Issuer obtains confirmation from each of
the Rating Agencies of the initial ratings of the Secured Notes (such amount, a
“Special Redemption Amount”) will be applied in accordance with the Priority of
Payments. Notice of payments pursuant to this Section 9.6 shall be given by the
Trustee not less than (x) in the case of a Special Redemption described in
clause (i) above, three Business Days prior to the applicable Special Redemption
Date and (y) in the case of a Special Redemption described in clause (ii) above,
one Business Day prior to the applicable Special Redemption Date, in each case
by facsimile, email transmission or first class mail, postage prepaid, to each
Holder of Secured Notes affected thereby at such Holder’s facsimile number,
email address or mailing address in the Register and to both Rating Agencies.

 

150

 

 

Section 9.7           Issuer Purchases of Secured Notes.

 

(a)          Notwithstanding anything to the contrary in this Indenture, the
Collateral Manager, on behalf of the Issuer, may conduct purchases of the
Secured Notes, in whole or in part, in accordance with, and subject to, the
terms and conditions of this Section 9.7. Notwithstanding the provisions of
Section 10.2 (or any other terms hereof to the contrary), Principal Proceeds in
the Collection Account may be disbursed for purchases of Secured Notes in
accordance with the provisions described in this Section 9.7. Upon receipt of an
Issuer Order, the Trustee shall cancel any such purchased Secured Notes
surrendered to it for cancellation in accordance with the provisions of Section
2.9 or, in the case of any Global Secured Notes, the Trustee shall decrease the
Aggregate Outstanding Amount of such Global Secured Notes in its records by the
full par amount of the purchased Secured Notes, and instruct DTC or its nominee,
as the case may be, to conform its records. The cancellation (and/or decrease,
as applicable) of any such surrendered Notes shall be taken into account for
purposes of all relevant calculations thereafter made pursuant to the terms of
this Indenture. The Issuer (or the Collateral Manager on the Issuer’s behalf)
shall provide written notice to each Rating Agency of any purchase of Secured
Notes conducted in accordance with this Section 9.7.

 

(b)          No purchases of the Secured Notes may occur unless each of the
following conditions is satisfied:

 

(i)          such purchases of Secured Notes shall occur in the following
sequential order of priority: first, the Class A-1 Notes, until the Class A-1
Notes are retired in full; second, the Class B-1 Notes, until the Class B-1
Notes are retired in full; third, the Class C-1 Notes, until the Class C-1 Notes
are retired in full; and fourth, the Class D-1 Notes, until the Class D-1 Notes
are retired in full;

 

(ii)         (A) each such purchase of Secured Notes of any Class shall be made
pursuant to an offer made to all Holders of the Notes of such Class, by notice
to such Holders, which notice shall specify the purchase price (as a percentage
of par) at which such purchase will be effected, the maximum amount of Principal
Proceeds that will be used to effect such purchase and the length of the period
during which such offer will be open for acceptance, (B) each such Holder or
beneficial owner of a Secured Note shall have the right, but not the obligation,
to accept such offer in accordance with its terms and (C) if the Aggregate
Outstanding Amount of Notes of the relevant Class held by the Holders or
beneficial owners who accept such offer exceeds the amount of Principal Proceeds
specified in such offer, a portion of the Notes of each accepting Holder or
beneficial owner shall be purchased pro rata based on the respective principal
amount held by each such Holder or beneficial owner;

 

(iii)        each such purchase shall be effected only at prices discounted from
par;

 

(iv)        no Event of Default shall have occurred and be continuing;

 

(v)         any Secured Notes to be purchased shall be surrendered to the
Trustee for cancellation in accordance with Section 2.9;

 

(vi)        each such purchase will otherwise be conducted in accordance with
applicable law; and

 

(vii)       the Trustee has received an officer’s certificate of the Collateral
Manager to the effect that the conditions in the foregoing clauses (i) through
(vi) have been satisfied.

 

(c)          The Issuer reserves the right to cancel any offer to purchase
Secured Notes prior to finalizing such offer, and shall give written notice to
the Trustee of any such cancellation.

 

151

 

 

ARTICLE X

 

Accounts, Accountings And Releases

 

Section 10.1         Collection of Money.

 

(a)          Except as otherwise expressly provided herein, the Trustee may
demand payment or delivery of, and shall receive and collect, directly and
without intervention or assistance of any fiscal agent or other intermediary,
all Money and other property payable to or receivable by the Trustee pursuant to
this Indenture, including all payments due on the Assets, in accordance with the
terms and conditions of such Assets. The Trustee shall segregate and hold all
such Money and property received by it in trust for the Holders of the Notes and
shall apply it as provided herein. Each Account shall be established and
maintained with an institution that is authorized under the laws of the United
States of America or of any state thereof to exercise corporate trust powers,
and is subject to supervision or examination by federal or state banking
authority that (i)(A) has (I) in the case of a segregated trust account subject
to regulations regarding fiduciary funds on deposit similar to Title 12 of the
Code of Federal Regulation Section 9.10(b), a long-term debt rating of at least
“BBB” by S&P and (II) in the case of any other account, has a long-term debt
rating of at least “A” and a short-term debt rating of at least “A-1” by S&P
(or, if such institution has no short-term credit rating, a long-term senior
unsecured debt rating of at least “A+” by S&P) and (B) has either (I) with
respect to cash accounts (any accounts holding only cash) and any accounts that
are not held in a segregated trust account, a long-term debt rating of at least
“A3” or a short-term credit rating of “P-1” by Moody’s or (II) with respect to
securities accounts (any accounts other than a cash account) held in a
segregated trust account, a rating of at least “Baa3” by Moody’s and is subject
to regulations regarding fiduciary funds on deposit similar to Title 12 of the
Code of Federal Regulation Section 9.10(b) and (ii) has a combined capital and
surplus of at least U.S.$200,000,000.

 

(b)          If any institution described in Section 10.1(a) above falls below
the requirements specified in Section 10.1(a)(i) or (ii), the assets held in
such Account shall be moved within 30 calendar days to another institution that
has ratings that satisfy the such requirements.

 

(c)          All Cash deposited in the Accounts shall be invested only in
Eligible Investments or Collateral Obligations in accordance with the terms of
this Indenture.

 



152

 

 

Section 10.2         Collection Account.

 

(a)          In accordance with this Indenture and the Securities Account
Control Agreement, the Issuer shall, prior to the Closing Date, cause the
Trustee to establish at the Custodian two segregated trust accounts, one of
which will be designated the “Interest Collection Subaccount” and one of which
will be designated the “Principal Collection Subaccount” (and which together
will comprise the Collection Account), each held in the name of U.S. Bank
National Association, as Trustee, for the benefit of the Secured Parties and
each of which shall be maintained with the Custodian in accordance with the
Securities Account Control Agreement. The Trustee shall from time to time
deposit into the Interest Collection Subaccount, in addition to the deposits
required pursuant to Section 10.5(a) and Section 10.3(e), immediately upon
receipt thereof or upon transfer from the Payment Account, all Interest
Proceeds. The Trustee shall deposit immediately upon receipt thereof or upon
transfer from the Expense Reserve Account or Revolver Funding Account all other
amounts remitted to the Collection Account into the Principal Collection
Subaccount, including in addition to the deposits required pursuant to
Section 10.5(a), (i) any funds designated as Principal Proceeds by the
Collateral Manager in accordance with this Indenture and (ii) all other
Principal Proceeds (unless simultaneously reinvested in additional Collateral
Obligations in accordance with Article XII or in Eligible Investments). The
Issuer may, but under no circumstances shall be required to, deposit from time
to time into the Collection Account, in addition to any amount required
hereunder to be deposited therein, such Monies received from external sources
for the benefit of the Secured Parties or the Issuer (other than payments on or
in respect of the Collateral Obligations, Eligible Investments or other existing
Assets) as the Issuer deems, in its sole discretion, to be advisable and to
designate them as Interest Proceeds or Principal Proceeds. All Monies deposited
from time to time in the Collection Account pursuant to this Indenture shall be
held by the Trustee as part of the Assets and shall be applied to the purposes
herein provided. Subject to Section 10.2(d), amounts in the Collection Account
shall be reinvested pursuant to Section 10.5(a).

 

(b)          The Trustee, within one Business Day after receipt of any
distribution or other proceeds in respect of the Assets which are not Cash,
shall so notify the Issuer and the Issuer (or the Collateral Manager on behalf
of the Issuer) shall use its commercially reasonable efforts to, within five
Business Days after receipt of such notice from the Trustee (or as soon as
practicable thereafter), sell such distribution or other proceeds for Cash in an
arm’s length transaction and deposit the proceeds thereof in the Collection
Account; provided that the Issuer (i) need not sell such distributions or other
proceeds if it delivers an Issuer Order or an Officer’s certificate to the
Trustee certifying that such distributions or other proceeds constitute
Collateral Obligations, Equity Securities or Eligible Investments or (ii) may
otherwise retain such distribution or other proceeds for up to two years from
the date of receipt thereof if it delivers an Officer’s certificate to the
Trustee certifying that (x) it will sell such distribution within such two-year
period and (y) retaining such distribution is not otherwise prohibited by this
Indenture.

 

(c)          At any time when reinvestment is permitted pursuant to Article XII,
the Collateral Manager on behalf of the Issuer may by Issuer Order direct the
Trustee to, and upon receipt of such Issuer Order the Trustee shall, withdraw
funds on deposit in the Principal Collection Subaccount representing Principal
Proceeds (together with any Principal Finance Accrued Interest) and reinvest (or
invest, in the case of funds referred to in Section 7.18) such funds in
additional Collateral Obligations, in each case in accordance with the
requirements of Article XII and such Issuer Order. At any time, the Collateral
Manager on behalf of the Issuer may by Issuer Order direct the Trustee to, and
upon receipt of such Issuer Order the Trustee shall, withdraw funds on deposit
in the Principal Collection Subaccount representing Principal Proceeds and
deposit such funds in the Revolver Funding Account to meet funding requirements
on Delayed Drawdown Collateral Obligations or Revolving Collateral Obligations.

 

153

 

 

(d)          The Collateral Manager on behalf of the Issuer may by Issuer Order
direct the Trustee to, and upon receipt of such Issuer Order the Trustee shall,
pay from amounts on deposit in the Collection Account on any Business Day during
any Interest Accrual Period (i) any amount required to exercise a right to
acquire securities held in the Assets in accordance with the requirements of
Article XII and such Issuer Order, and (ii) from Interest Proceeds only, any
Administrative Expenses (such payments to be counted against the Administrative
Expense Cap for the applicable period and to be subject to the order of priority
as stated in the definition of Administrative Expenses); provided that the
aggregate Administrative Expenses paid pursuant to this Section 10.2(d) during
any Collection Period shall not exceed the Administrative Expense Cap for the
related Payment Date; provided, further, that the Trustee shall be entitled (but
not required) without liability on its part, to refrain from making any such
payment of an Administrative Expense pursuant to this Section 10.2 on any day
other than a Payment Date if, in its reasonable determination, the payment of
such amount is likely to leave insufficient funds available to pay in full each
of the items described in Section 11.1(a)(i)(A) as reasonably anticipated to be
or become due and payable on the next Payment Date, taking into account the
Administrative Expense Cap.

 

(e)          The Trustee shall transfer to the Payment Account, from the
Collection Account for application pursuant to Section 11.1(a), on the Business
Day immediately preceding each Payment Date, the amount set forth to be so
transferred in the Distribution Report for such Payment Date.

 

(f)          The Collateral Manager on behalf of the Issuer may by Issuer Order
direct the Trustee to, and upon receipt of such Issuer Order the Trustee shall,
(i) transfer from amounts on deposit in the Interest Collection Subaccount to
the Principal Collection Subaccount, amounts necessary for application pursuant
to Section 7.18(e)(x)(B), the proviso to Section 7.18(e)(x), Section 7.18(e)(y)
or the proviso to Section 7.18(e)(y), in each case subject to the last proviso
in Section 17.8(e) and/or (ii) apply amounts in the Principal Collection
Subaccount to the purchase of Notes pursuant to Section 9.7.

 

Section 10.3         Transaction Accounts.

 

(a)          Payment Account. In accordance with this Indenture and the
Securities Account Control Agreement, the Issuer shall, prior to the Closing
Date, cause the Trustee to establish at the Custodian a single, segregated
non-interest bearing trust account held in the name of U.S. Bank National
Association, as Trustee, for the benefit of the Secured Parties, which shall be
designated as the Payment Account, which shall be maintained with the Custodian
in accordance with the Securities Account Control Agreement. Except as provided
in Section 11.1(a), the only permitted withdrawal from or application of funds
on deposit in, or otherwise to the credit of, the Payment Account shall be to
pay amounts due and payable on the Notes in accordance with their terms and the
provisions of this Indenture and, upon Issuer Order, to pay Administrative
Expenses, fees and other amounts due and owing to the Collateral Manager under
the Collateral Management Agreement and other amounts specified herein, each in
accordance with the Priority of Payments. The Issuer shall not have any legal,
equitable or beneficial interest in the Payment Account other than in accordance
with the Priority of Payments. Amounts in the Payment Account shall remain
uninvested.

 

154

 

 

(b)          Custodial Account. In accordance with this Indenture and the
Securities Account Control Agreement, the Issuer shall, prior to the Closing
Date, cause the Trustee to establish at the Custodian a single, segregated
non-interest bearing trust account held in the name of U.S. Bank National
Association, as Trustee, for the benefit of the Secured Parties, which shall be
designated as the Custodial Account, which shall be maintained with the
Custodian in accordance with the Securities Account Control Agreement. All
Collateral Obligations shall be credited to the Custodial Account. The only
permitted withdrawals from the Custodial Account shall be in accordance with the
provisions of this Indenture. The Trustee agrees to give the Issuer immediate
notice if (to the actual knowledge of a Trust Officer of the Trustee) the
Custodial Account or any assets or securities on deposit therein, or otherwise
to the credit of the Custodial Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process. The Issuer shall
not have any legal, equitable or beneficial interest in the Custodial Account
other than in accordance with this Indenture and the Priority of Payments.

 

(c)          Ramp-Up Account. In accordance with this Indenture and the
Securities Account Control Agreement, the Issuer shall, prior to the Closing
Date, cause the Trustee to establish at the Custodian a single, segregated
non-interest bearing trust account held in the name of U.S. Bank National
Association, as Trustee, for the benefit of the Secured Parties, which shall be
designated as the Ramp-Up Account, which shall be maintained with the Custodian
in accordance with the Securities Account Control Agreement. The Issuer shall
direct the Trustee to deposit the amount specified in Section 3.1(k)(i) to the
Ramp-Up Account on the Closing Date. In connection with any purchase of an
additional Collateral Obligation, the Trustee will apply amounts held in the
Ramp-Up Account as provided by Section 7.18(b). On the Effective Date or upon
the occurrence of an Event of Default (and excluding any proceeds that will be
used to settle binding commitments entered into prior to such date), the Trustee
will deposit any remaining amounts in the Ramp-Up Account into the Principal
Collection Subaccount as Principal Proceeds. Any income earned on amounts
deposited in the Ramp-Up Account will be deposited in the Interest Collection
Subaccount.

 

(d)          Expense Reserve Account. In accordance with this Indenture and the
Securities Account Control Agreement, the Issuer shall, prior to the Closing
Date, cause the Trustee to establish at the Custodian a single, segregated
non-interest bearing trust account held in the name of U.S. Bank National
Association, as Trustee, for the benefit of the Secured Parties, which shall be
designated as the Expense Reserve Account, which shall be maintained with the
Custodian in accordance with the Securities Account Control Agreement. The
Issuer shall direct the Trustee to deposit the amount specified in
Section 3.1(k)(ii) to the Expense Reserve Account. On any Business Day from the
Closing Date to and including the Determination Date relating to the first
Payment Date following the Closing Date, the Trustee shall apply funds from the
Expense Reserve Account, as directed by the Collateral Manager, to pay expenses
of the Issuer incurred in connection with the establishment of the Issuer, the
structuring and consummation of the Offering and the issuance of the Notes or to
the Collection Account as Principal Proceeds. By the Determination Date relating
to the first Payment Date following the Closing Date, all funds in the Expense
Reserve Account (after deducting any expenses paid on such Determination
Date) will be deposited in the Collection Account as Principal Proceeds and the
Expense Reserve Account will be closed. Any income earned on amounts deposited
in the Expense Reserve Account will be deposited in the Interest Collection
Subaccount as Interest Proceeds as it is received.

 

155

 

 

(e)          Supplemental Expense Reserve Account. In accordance with this
Indenture and the Securities Account Control Agreement, the Issuer shall, prior
to the Closing Date, cause the Trustee to establish at the Custodian a single,
segregated non-interest bearing trust account held in the name of U.S. Bank
National Association, as Trustee, for the benefit of the Secured Parties, which
shall be designated as the Supplemental Expense Reserve Account, which shall be
maintained with the Custodian in accordance with the Securities Account Control
Agreement. The Trustee shall deposit the amount, if any, payable pursuant to
Section 11.1(a)(i)(P) into the Supplemental Expense Reserve Account on each
Payment Date. On any Payment Date, the Trustee may apply the amounts on deposit
in the Supplemental Expense Reserve Account to the payment of the accrued and
unpaid Administrative Expenses, in the priority stated in the definition
thereof; provided that the aggregate amount of Administrative Expenses paid from
the Supplemental Expense Reserve Account (together with any Administrative
Expenses paid pursuant to Section 11.1(a)(i)(A), Section 11.1(a)(ii)(A) and
Section 11.1(a)(iii)(A)) on any four consecutive Payment Dates shall not exceed
the Administrative Expense Cap in the aggregate for such four consecutive
Payment Dates. The Trustee shall, on the Determination Date immediately
preceding each Payment Date (other than the final Payment Date), withdraw any
amount from the Supplemental Expense Reserve Account in excess of the
Supplemental Expense Reserve Amount (determined as of such Determination Date)
and deposit such amount in the Interest Collection Subaccount as Interest
Proceeds. On the Determination Date immediately preceding the final Payment
Date, all funds in the Supplemental Expense Reserve Account (in excess of any
amounts that are necessary to pay any Administrative Expenses (without regard to
the Administrative Expense Cap) on such Payment Date after giving effect to
funds in the Collection Account and the Payment Account that will be available
for such purpose on such final Payment Date) shall be withdrawn by the Trustee
and deposited into the Collection Account as Interest Proceeds.

 

Section 10.4         The Revolver Funding Account. Upon the purchase or
acquisition of any Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation identified by written notice to the Trustee, funds in an
amount equal to the undrawn portion of such obligation shall be withdrawn first
from the Ramp-Up Account and, if necessary, from the Principal Collection
Subaccount and deposited by the Trustee in a single, segregated trust account
established (in accordance with this Indenture and the Securities Account
Control Agreement) at the Custodian and held in the name of U.S. Bank National
Association, as Trustee, for the benefit of the Secured Parties (the “Revolver
Funding Account”), which shall be maintained with the Custodian in accordance
with the Securities Account Control Agreement. Upon initial purchase or
acquisition of any such obligations, funds deposited in the Revolver Funding
Account in respect of any Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation shall be deemed to constitute a part of the purchase price
therefor. Amounts on deposit in the Revolver Funding Account will be invested in
overnight funds that are Eligible Investments selected by the Collateral Manager
pursuant to Section 10.5 and earnings from all such investments will be
deposited in the Interest Collection Subaccount as Interest Proceeds.

 

The Issuer shall, at all times maintain sufficient funds on deposit in the
Revolver Funding Account such that the sum of the amount of funds on deposit in
the Revolver Funding Account shall be at least equal to the sum of the unfunded
funding obligations under all such Delayed Drawdown Collateral Obligations and
Revolving Collateral Obligations then included in the Assets. Funds shall be
deposited in the Revolver Funding Account upon the purchase of any Delayed
Drawdown Collateral Obligation or Revolving Collateral Obligation and upon the
receipt by the Issuer of any Principal Proceeds with respect to a Revolving
Collateral Obligation as directed by the Collateral Manager on behalf of the
Issuer. In the event of any shortfall in the Revolver Funding Account, the
Collateral Manager (on behalf of the Issuer) may direct the Trustee to, and the
Trustee thereafter shall, transfer funds in an amount equal to such shortfall
from the Principal Collections Subaccount to the Revolver Funding Account.

 

156

 

 

Any funds in the Revolver Funding Account (other than earnings from Eligible
Investments therein) will be treated as Principal Proceeds and will be available
solely to cover any drawdowns on the Delayed Drawdown Collateral Obligations and
Revolving Collateral Obligations; provided that any excess of (A) the amounts on
deposit in the Revolver Funding Account over (B) the sum of the unfunded funding
obligations under all Delayed Drawdown Collateral Obligations and Revolving
Collateral Obligations that are included in the Assets (which excess may occur
for any reason, including upon (i) the sale or maturity of a Delayed Drawdown
Collateral Obligation or Revolving Collateral Obligation, (ii) the occurrence of
an event of default with respect to any such Delayed Drawdown Obligation or
Revolving Collateral Obligation or (iii) any other event or circumstance which
results in the irrevocable reduction of the undrawn commitments under such
Delayed Drawdown Collateral Obligation or Revolving Collateral Obligation) may
be transferred by the Trustee (at the written direction of the Collateral
Manager on behalf of the Issuer) from time to time as Principal Proceeds to the
Principal Collection Subaccount.

 

Section 10.5         Reinvestment of Funds in Accounts; Reports by Trustee.

 

(a)          By Issuer Order (which may be in the form of standing
instructions), the Issuer (or the Collateral Manager on behalf of the
Issuer) shall at all times direct the Trustee to, and, upon receipt of such
Issuer Order, the Trustee shall, invest all funds on deposit in the Collection
Account, the Ramp-Up Account, the Revolver Funding Account, the Expense Reserve
Account and the Supplemental Expense Reserve Account, as so directed in Eligible
Investments having stated maturities no later than the Business Day preceding
the next Payment Date (or such shorter maturities expressly provided herein). If
prior to the occurrence of an Event of Default, the Issuer shall not have given
any such investment directions, the Trustee shall seek instructions from the
Collateral Manager within three Business Days after transfer of any funds to
such accounts. If the Trustee does not thereafter receive written instructions
from the Collateral Manager within five Business Days after transfer of such
funds to such accounts, it shall invest and reinvest the funds held in such
accounts, as fully as practicable, in the Standby Directed Investment or other
Eligible Investments of the type described in clause (ii) of the definition of
“Eligible Investments” maturing no later than the Business Day immediately
preceding the next Payment Date (or such shorter maturities expressly provided
herein). If after the occurrence of an Event of Default, the Issuer shall not
have given such investment directions to the Trustee for three consecutive days,
the Trustee shall invest and reinvest such Monies as fully as practicable in the
Standby Directed Investment unless and until contrary investment instructions as
provided in the preceding sentence are received or the Trustee receives a
written instruction from the Issuer, or the Collateral Manager on behalf of the
Issuer, changing the Standby Directed Investment. Except to the extent expressly
provided otherwise herein, all interest and other income from such investments
shall be deposited in the Interest Collection Subaccount, any gain realized from
such investments shall be credited to the Principal Collection Subaccount upon
receipt, and any loss resulting from such investments shall be charged to the
Principal Collection Subaccount. The Trustee shall not in any way be held liable
by reason of any insufficiency of such accounts which results from any loss
relating to any such investment; provided that nothing herein shall relieve the
Bank of (i) its obligations or liabilities under any security or obligation
issued by the Bank or any Affiliate thereof or (ii) liability for any loss
resulting from gross negligence, willful misconduct or fraud on the part of the
Bank or any Affiliate thereof.

 

157

 

 

(b)          The Trustee agrees to give the Issuer prompt notice if any Account
or any funds on deposit in any Account, or otherwise to the credit of an
Account, shall become subject to any writ, order, judgment, warrant of
attachment, execution or similar process.

 

(c)          The Trustee shall supply, in a timely fashion, to the Issuer, each
Rating Agency and the Collateral Manager any information regularly maintained by
the Trustee that the Issuer, the Rating Agencies or the Collateral Manager may
from time to time reasonably request with respect to the Assets, the Accounts
and the other Assets and provide any other requested information reasonably
available to the Trustee by reason of its acting as Trustee hereunder and
required to be provided by Section 10.6 or to permit the Collateral Manager to
perform its obligations under the Collateral Management Agreement or the
Issuer’s obligations hereunder that have been delegated to the Collateral
Manager. The Trustee shall promptly forward to the Collateral Manager copies of
notices and other writings received by it from the obligor or issuer of any
Asset or from any Clearing Agency with respect to any Asset which notices or
writings advise the holders of such Asset of any rights that the holders might
have with respect thereto (including, without limitation, requests to vote with
respect to amendments or waivers and notices of prepayments and redemptions) as
well as all periodic financial reports received from such obligor or issuer and
Clearing Agencies with respect to such issuer.

 

Section 10.6         Accountings.

 

(a)          Monthly. Not later than the 10th Business Day after the second
Business Day of each calendar month (other than January, April, July and October
in each year) and commencing in August 2013, the Issuer shall compile and make
available (or cause to be compiled and made available) to each Rating Agency,
the Trustee, the Collateral Manager, the Initial Purchaser, each Beneficial
Owner and each other Holder shown on the Register a monthly report on a
settlement date basis (except as otherwise expressly provided in this Indenture)
(each such report a “Monthly Report”). As used herein, the “Monthly Report
Determination Date” with respect to any calendar month will be the second
Business Day of such calendar month. The Monthly Report for a calendar month
shall contain the following information with respect to the Collateral
Obligations and Eligible Investments included in the Assets, and shall be
determined as of the Monthly Report Determination Date for such calendar month:

 

(i)          Aggregate Principal Balance of Collateral Obligations, the
aggregate unfunded commitments of the Collateral Obligations, any capitalized
interest on the Collateral Obligations and Eligible Investments representing
Principal Proceeds.

 

(ii)         Adjusted Collateral Principal Amount of Collateral Obligations.

 

(iii)        Collateral Principal Amount of Collateral Obligations.

 

(iv)        A list of Collateral Obligations, including, with respect to each
such Collateral Obligation, the following information:

 

158

 

 

(A)         The obligor thereon (including the issuer ticker, if any);

 

(B)         The CUSIP or security identifier thereof, if available;

 

(C)         The Principal Balance thereof, the outstanding principal balance
thereof (in each case, other than any accrued interest that was purchased with
Principal Proceeds (but excluding any capitalized interest)) and any unfunded
commitment pertaining thereto;

 

(D)         The percentage of the aggregate Collateral Principal Amount
represented by such Collateral Obligation;

 

(E)         The related interest rate or spread and whether such interest rate
or spread was calculated with or without regard to any specified “floor” rate
per annum;

 

(F)         The stated maturity thereof;

 

(G)         The related Moody’s Industry Classification;

 

(H)         The related S&P Industry Classification;

 

(I)         The Moody’s Rating, unless such rating is based on a credit estimate
unpublished by Moody’s (and, in the event of a downgrade or withdrawal of the
applicable Moody’s Rating, the prior rating and the date such Moody’s Rating was
changed), and the source from which such Moody’s Rating was derived pursuant to
Schedule 5;

 

(J)         The Moody’s Default Probability Rating;

 

(K)         The S&P Rating, unless such rating is based on a credit estimate or
is a private or confidential rating from S&P;

 

(L)         The country of Domicile;

 

(M)         An indication as to whether each such Collateral Obligation is (1) a
Senior Secured Loan, (2) a Second Lien Loan, (3) an Unsecured Loan, (4) a
Subordinated Loan, (5) a Bond (6) a Defaulted Obligation, (7) a Delayed Drawdown
Collateral Obligation, (8) a Revolving Collateral Obligation, (9) a
Participation Interest (indicating the related Selling Institution, if
applicable, and its ratings by each Rating Agency), (10)  a Fixed Rate
Obligation, (11) a DIP Collateral Obligation, (12) a Discount Obligation, (13) a
Discount Obligation purchased in the manner described in clause (y) of the
proviso to the definition “Discount Obligation”, (14) an obligation that pays
interest less frequently than quarterly, (15) a Cov-Lite Loan, (16) a
First-Lien-Last-Out Loan or (17) a Long Dated Obligation;

 

159

 

 

(N)         With respect to each Collateral Obligation that is a Discount
Obligation purchased in the manner described in clause (y) of the proviso to the
definition “Discount Obligation”,

 

(I)         the identity of the Collateral Obligation (including whether such
Collateral Obligation was classified as a Discount Obligation at the time of its
original purchase) the proceeds of whose sale are used to purchase the purchased
Collateral Obligation;

 

(II)        the purchase price (as a percentage of par) of the purchased
Collateral Obligation and the sale price (as a percentage of par) of the
Collateral Obligation the proceeds of whose sale are used to purchase the
purchased Collateral Obligation;

 

(III)       the Moody’s Default Probability Rating assigned to the purchased
Collateral Obligation and the Moody’s Default Probability Rating assigned to the
Collateral Obligation the proceeds of whose sale are used to purchase the
purchased Collateral Obligation; and

 

(IV)        the Aggregate Principal Balance of Collateral Obligations that have
been excluded from the definition of “Discount Obligation” and relevant
calculations indicating whether such amount is in compliance with the
limitations described in clauses (z)(A) and (z)(B) of the proviso to the
definition of “Discount Obligation.”

 

(O)         The Principal Balance of each Cov-Lite Loan and the Aggregate
Principal Balance of all Cov-Lite Loans;

 

(P)         The Principal Balance of each Unsecured Loan and the Aggregate
Principal Balance of all Unsecured Loans;

 

(Q)         The Principal Balance of each Subordinated Loan and the Aggregate
Principal Balance of all Subordinated Loans;

 

(R)         The Principal Balance of each Bond and the Aggregate Principal
Balance of all Bonds;

 

(S)         The Moody’s Recovery Rate;

 

(T)         The S&P Recovery Rate;

 

(U)         The letter date of each credit estimate from the applicable Rating
Agency or the date of Moody’s RiskCalc rating of such Collateral Obligation, in
each case, if applicable; and

 

(V)         The LIBOR floor for each Collateral Obligation with a LIBOR floor
(as applicable).

 

160

 

 

(v)         If the Monthly Report Determination Date occurs on or after the
Effective Date, for each of the limitations and tests specified in the
definitions of Concentration Limitations and Collateral Quality Test, (1) the
result, (2) the related minimum or maximum test level and (3) a determination as
to whether such result satisfies the related test.

 

(vi)        The calculation of each of the following:

 

(A)         The Interest Coverage Ratio (and setting forth the percentage
required to satisfy the Interest Coverage Test);

 

(B)         The Overcollateralization Ratio (and setting forth the percentage
required to satisfy the Overcollateralization Ratio Test); and

 

(C)         The Interest Diversion Test (and setting forth the percentage
required to satisfy the Interest Diversion Test).

 

(vii)       The calculation specified in Section 5.1(g).

 

(viii)      For each Account, a schedule showing the beginning balance, each
credit or debit specifying the nature, source and amount, and the ending
balance.

 

(ix)         A schedule showing for each of the following the beginning balance,
the amount of Interest Proceeds received from the date of determination of the
immediately preceding Monthly Report, and the ending balance for the current
Measurement Date:

 

(A)         Interest Proceeds from Collateral Obligations; and

 

(B)         Interest Proceeds from Eligible Investments.

 

(x)          Purchases, prepayments, and sales:

 

(A)         The identity, Principal Balance and outstanding principal balance
(in each case other than any accrued interest that was purchased with Principal
Proceeds (but excluding any capitalized interest)), unfunded commitment (if
any), capitalized interest (if any), Principal Proceeds and Interest Proceeds
received, and date for (X) each Collateral Obligation that was released for sale
or disposition pursuant to Section 12.1 since the last Monthly Report
Determination Date and (Y) for each prepayment or redemption of a Collateral
Obligation, and in the case of (X), whether such Collateral Obligation was a
Credit Risk Obligation or a Credit Improved Obligation, whether the sale of such
Collateral Obligation was a discretionary sale;

 

161

 

 

(B)         The identity, Principal Balance and outstanding principal balance
(in each case other than any accrued interest that was purchased with Principal
Proceeds (but excluding any capitalized interest)), unfunded commitment (if
any), capitalized interest (if any) and Principal Proceeds and Interest Proceeds
expended to acquire each Collateral Obligation acquired pursuant to Section 12.2
since the last Monthly Report Determination Date; and

 

(C)         The identity, Principal Balance and outstanding principal balance
(in each case other than any accrued interest that was purchased with Principal
Proceeds (but excluding any capitalized interest)), unfunded commitment (if any)
Principal Proceeds and Interest Proceeds received, and date for each Collateral
Obligation that was substituted pursuant to Section 12.3(a) or repurchased
pursuant to Section 12.3(b) (and, in either case, an indication as to whether
each such substitution or repurchase was a mandatory substitution or repurchase)
since the last Monthly Report Determination Date, all as reported to the Trustee
by the Collateral Manager at the time of such purchase, repurchase or
substitution.

 

(xi)         The identity of each Defaulted Obligation, the Moody’s Collateral
Value and S&P Collateral Value and Market Value of each such Defaulted
Obligation and date of default thereof.

 

(xii)        The identity of each CCC/Caa Collateral Obligation, the Market
Value of each such Collateral Obligation, the Market Value of each such
Collateral Obligation and where such Collateral Obligation is included in the
CCC/Caa Excess.

 

(xiii)       The Excess CCC/Caa Adjustment Amount.

 

(xiv)      The Weighted Average Moody’s Rating Factor.

 

(xv)       The calculation of the Aggregate Funded Spread and the Weighted
Average Floating Spread, in each case, for purposes of running the S&P CDO
Monitor.

 

(xvi)      The identity and Principal Balance of each Eligible Investment.

 

(xvii)     Whether immediately following each Maturity Amendment (A) the
Collateral Principal Amount consisting of Long Dated Obligations is 3.0% or less
(or, if more than 3.0% of the Collateral Principal Amount consisted of Long
Dated Obligations immediately prior to such Maturity Amendment, whether the
percentage of the Collateral Principal Amount consisting of Long Dated
Obligations immediately following such Maturity Amendment is greater than the
percentage of the Collateral Principal Amount consisting of Long Dated
Obligations immediately prior to such Maturity Amendment) and (B) the Weighted
Average Life Test is satisfied (or if the Weighted Average Life Test was not
satisfied immediately prior to such Maturity Amendment, whether the level of
compliance with the Weighted Average Life Test is maintained or improved
immediately following such Maturity Amendment).

 

162

 

 

(xviii)    A statement as to whether or not the Issuer and the Trustee received
a confirmation from the Initial Subordinated Noteholder as to the ongoing direct
holding of a retained net economic interest in the transaction in the form of
holding a minimum principal amount of Subordinated Notes required by Article
122a and that such retained net economic interest in the Subordinated Notes is
not subject to any credit risk mitigation, any short positions or any other
hedge (in each case, to the extent not permitted by Article 122a).

 

(xix)       Such other information as any Rating Agency or the Collateral
Manager may reasonably request.

 

For each instance in which the Market Value is reported pursuant to the
foregoing, the Monthly Report shall also indicate the manner in which such
Market Value was determined and the source(s) (if applicable) used in such
determination.

 

Upon receipt of each Monthly Report, the Trustee, if it is not the same entity
as the Collateral Administrator, shall (a) if the relevant Monthly Report
Determination Date occurred on or prior to the last day of the Reinvestment
Period, notify S&P if such Monthly Report indicates that the S&P CDO Monitor
Test has not been satisfied as of the relevant Measurement Date and (b) compare
the information contained in such Monthly Report to the information contained in
its records with respect to the Assets and shall, within three Business Days
after receipt of such Monthly Report, notify the Issuer, the Collateral
Administrator, the Rating Agencies and the Collateral Manager if the information
contained in the Monthly Report does not conform to the information maintained
by the Trustee with respect to the Assets. If any discrepancy exists, the
Trustee and the Issuer, or the Collateral Manager on behalf of the Issuer, shall
attempt to resolve the discrepancy. If such discrepancy cannot be promptly
resolved, the Trustee shall within ten (10) Business Days notify the Collateral
Manager who shall, on behalf of the Issuer, request that the Independent
accountants appointed by the Issuer pursuant to Section 10.8 review such Monthly
Report and the Trustee’s records to determine the cause of such discrepancy. If
such review reveals an error in the Monthly Report or the Trustee’s records, the
Monthly Report or the Trustee’s records shall be revised accordingly and, as so
revised, shall be utilized in making all calculations pursuant to this Indenture
and notice of any error in the Monthly Report shall be sent as soon as
practicable by the Issuer to all recipients of such report which may be
accomplished by making a notation of such error in the subsequent Monthly
Report.

 

(b)          Payment Date Accounting. The Issuer shall render an accounting
(each a “Distribution Report”), determined as of the close of business on each
Determination Date preceding a Payment Date, and shall make available such
Distribution Report to the Trustee, the Collateral Manager, the Initial
Purchaser, each Beneficial Owner, each Rating Agency and any other Holder shown
on the Register of a Note not later than the Business Day preceding the related
Payment Date. The Distribution Report shall contain the following information:

 

(i)          the information required to be in the Monthly Report pursuant to
Section 10.6(a);

 

163

 

 

(ii)         (a) the Aggregate Outstanding Amount of the Secured Notes at the
beginning of the Interest Accrual Period and such amount as a percentage of the
original Aggregate Outstanding Amount of the Secured Notes, (b) the amount of
principal payments to be made on the Secured Notes on the next Payment Date, the
amount of any Deferred Interest on the Class C-1 Notes and the Class D-1 Notes
and the Aggregate Outstanding Amount of the Secured Notes after giving effect to
the principal payments, if any, on the next Payment Date and such amount as a
percentage of the original Aggregate Outstanding Amount of the Secured Notes of
such Class and (c) the Aggregate Outstanding Amount of the Subordinated Notes at
the beginning of the Interest Accrual Period and such amount as a percentage of
the original Aggregate Outstanding Amount of the Subordinated Notes, the amount
of payments, if any, to be made on the Subordinated Notes on the next Payment
Date, and the Aggregate Outstanding Amount of the Subordinated Notes after
giving effect to such payments, if any, on the next Payment Date and such amount
as a percentage of the original Aggregate Outstanding Amount of the Subordinated
Notes;

 

(iii)        the Interest Rate (including LIBOR for such Interest Accrual Period
and the spread specified in Section 2.3) and accrued interest for the Secured
Notes for such Payment Date;

 

(iv)        the amounts payable pursuant to each clause of Section 11.1(a)(i)
and each clause of Section 11.1(a)(ii) or each clause of Section 11.1(a)(iii),
as applicable, on the related Payment Date;

 

(v)         for the Collection Account:

 

(A)         the Balance on deposit in the Collection Account at the end of the
related Collection Period (or, with respect to the Interest Collection
Subaccount, the next Business Day);

 

(B)         the amounts payable from the Collection Account to the Payment
Account, in order to make payments pursuant to Section 11.1(a)(i) and
Section 11.1(a)(ii) on the next Payment Date (net of amounts which the
Collateral Manager intends to re-invest in additional Collateral Obligations
pursuant to Article XII); and

 

(C)         the Balance remaining in the Collection Account immediately after
all payments and deposits to be made on such Payment Date; and

 

(vi)        such other information as the Collateral Manager may reasonably
request.

 

Each Distribution Report shall constitute instructions to the Trustee to
withdraw funds from the Payment Account and pay or transfer such amounts set
forth in such Distribution Report in the manner specified and in accordance with
the priorities established in Section 11.1 and Article XIII.

 

(c)          Interest Rate Notice. The Trustee shall include in the Distribution
Report a notice setting forth the Interest Rate (including LIBOR for such
Interest Accrual Period and the spread specified in Section 2.3) for the Secured
Notes for the Interest Accrual Period preceding the next Payment Date.

 

164

 

 

(d)          Failure to Provide Accounting. If the Trustee shall not have
received any accounting provided for in this Section 10.6 on the first Business
Day after the date on which such accounting is due to the Trustee, the Trustee
shall notify the Collateral Manager who shall use all reasonable efforts to
obtain such accounting by the applicable Payment Date. To the extent the
Collateral Manager is required to provide any information or reports pursuant to
this Section 10.6 as a result of the failure of the Issuer to provide such
information or reports, the Collateral Manager shall be entitled to retain an
Independent certified public accountant in connection therewith and the
reasonable costs incurred by the Collateral Manager for such Independent
certified public accountant shall be paid by the Issuer.

 

(e)          Required Content of Certain Reports. Each Monthly Report and each
Distribution Report sent to any Holder or beneficial owner of an interest in a
Note shall contain, or be accompanied by, the following notices:

 

The Notes may be beneficially owned only by Persons that (a) (i) are Qualified
Purchasers who are not U.S. persons (within the meaning of Regulation S under
the United States Securities Act of 1933, as amended) and are purchasing their
beneficial interest in an offshore transaction (as defined in Regulation S) or
(ii) are Qualified Institutional Buyers or Institutional Accredited Investors
and, in either case, are Qualified Purchasers and (b) can make the
representations set forth in Section 2.5 of the Indenture or the appropriate
Exhibit to the Indenture. Beneficial ownership interests in the Rule 144A Global
Secured Notes may be transferred only to a Person that is both a Qualified
Institutional Buyer and a Qualified Purchaser and that can make the
representations referred to in clause (b) of the preceding sentence. The Issuer
has the right to compel any beneficial owner of an interest in Rule 144A Global
Secured Notes that does not meet the qualifications set forth in the preceding
sentence to sell its interest in such Notes, or may sell such interest on behalf
of such owner, pursuant to Section 2.11.

 

Each holder receiving this report agrees to keep all non-public information
herein confidential and not to use such information for any purpose other than
its evaluation of its investment in the Notes; provided that any holder may
provide such information on a confidential basis to any prospective purchaser of
such holder’s Notes that is permitted by the terms of the Indenture to acquire
such holder’s Notes and that agrees to keep such information confidential in
accordance with the terms of the Indenture.

 

(f)          Initial Purchaser Information. The Issuer, KCAP Financial and the
Initial Purchaser, or any successor to KCAP Financial or the Initial Purchaser,
may post the information contained in a Monthly Report or Distribution Report to
a publicly available internet site.

 

165

 

 

(g)          Distribution of Reports. The Trustee will make the Monthly Report
and the Distribution Report available to the Issuer, the Collateral Manager, the
Collateral Administrator and the Holders of the Notes via its internet website.
The Trustee’s internet website shall initially be located at
“www.usbank.com/cdo”. The Trustee shall have the right to change the way such
statements are distributed and the Trustee shall provide timely and adequate
notification to all above Persons regarding any such changes. As a condition to
access to the Trustee’s internet website, the Trustee may require registration
and the acceptance of a disclaimer. The Trustee shall be entitled to rely on but
shall not be responsible for the content or accuracy of any information provided
in the Monthly Report and the Distribution Report (other than information with
respect to itself) which the Trustee disseminates in accordance with this
Indenture and may affix thereto any disclaimer it deems appropriate in its
reasonable discretion.

 

Section 10.7         Release of Assets.

 

(a)          Subject to Article XII, the Issuer may, by Issuer Order executed by
an Officer of the Collateral Manager, delivered to the Trustee at least one
Business Day prior to the settlement date for any sale of an Asset certifying
that the sale, repurchase or substitution of such Asset is being made in
accordance with Section 12.1 or 12.3 hereof or Section 7.2 of the Master Loan
Sale Agreement (as applicable) and such sale, repurchase or substitution
complies with all applicable requirements of Section 12.1 or 12.3 hereof or
Section 7.2 of the Master Loan Sale Agreement (as applicable) (provided that if
an Event of Default has occurred and is continuing, neither the Issuer nor the
Collateral Manager (on behalf of the Issuer) may direct the Trustee to release
or cause to be released such Asset from the lien of this Indenture pursuant to a
sale under Section 12.1(e), Section 12.1(f) or Section 12.1(g) unless the sale
of such Asset is permitted pursuant to Section 12.4(c)), direct the Trustee to
release or cause to be released such Asset from the lien of this Indenture and,
upon receipt of such Issuer Order, the Trustee shall deliver any such Asset, if
in physical form, duly endorsed to the broker or purchaser designated in such
Issuer Order or, if such Asset is a Clearing Corporation Security, cause an
appropriate transfer thereof to be made, in each case against receipt of the
sales price therefor as specified by the Collateral Manager in such Issuer
Order; provided that the Trustee may deliver any such Asset in physical form for
examination in accordance with industry custom.

 

(b)          Subject to the terms of this Indenture, the Trustee shall upon an
Issuer Order (i) deliver any Asset, and release or cause to be released such
Asset from the lien of this Indenture, which is set for any mandatory call or
redemption or payment in full to the appropriate payor or paying agent, as
applicable, on or before the date set for such call, redemption or payment, in
each case against receipt of the call or redemption price or payment in full
thereof and (ii) provide notice thereof to the Collateral Manager.

 

(c)          Upon receiving actual notice of any Offer or any request for a
waiver, direction, consent, amendment or other modification or action with
respect to any Asset, the Trustee on behalf of the Issuer shall notify the
Collateral Manager of any Asset that is subject to a tender offer, voluntary
redemption, exchange offer, conversion or other similar action (an “Offer”) or
such request. Unless the Notes have been accelerated following an Event of
Default, the Collateral Manager may, by Issuer Order, direct (x) the Trustee to
accept or participate in or decline or refuse to participate in such Offer and,
in the case of acceptance or participation, to release from the lien of this
Indenture such Asset in accordance with the terms of the Offer against receipt
of payment therefor, or (y) the Issuer or the Trustee to agree to or otherwise
act with respect to such consent, direction, waiver, amendment, modification or
action; provided that in the absence of any such direction, the Trustee shall
not respond or react to such Offer or request.

 

166

 

 

(d)          As provided in Section 10.2(a), the Trustee shall deposit any
proceeds received by it from the disposition or replacement of an Asset in the
applicable subaccount of the Collection Account, unless simultaneously applied
to the purchase of additional Collateral Obligations or Eligible Investments as
permitted under and in accordance with the requirements of this Article X and
Article XII.

 

(e)          The Trustee shall, upon receipt of an Issuer Order at such time as
there are no Secured Notes Outstanding and all obligations of the Issuer
hereunder have been satisfied, release any remaining Assets from the lien of
this Indenture.

 

(f)          Any security, Collateral Obligation or amounts that are released
pursuant to Section 10.7(a), (b) or (c) shall be released from the lien of this
Indenture.

 

(g)          Any amounts paid from the Payment Account to the Holders of the
Subordinated Notes or the Issuer in accordance with the Priority of Payments
shall be released from the lien of this Indenture.

 

Section 10.8         Reports by Independent Accountants.

 

(a)          At the Closing Date, the Issuer shall appoint one or more firms of
Independent certified public accountants of recognized international reputation
for purposes of reviewing and delivering the reports or certificates of such
accountants required by this Indenture, which may be the firm of Independent
certified public accountants that performs accounting services for the Issuer or
the Collateral Manager. The Issuer may remove any firm of Independent certified
public accountants at any time without the consent of any Holder of Notes. Upon
any resignation by such firm or removal of such firm by the Issuer, the Issuer
(or the Collateral Manager on behalf of the Issuer) shall promptly appoint by
Issuer Order delivered to the Trustee and each Rating Agency a successor thereto
that shall also be a firm of Independent certified public accountants of
recognized international reputation, which may be a firm of Independent
certified public accountants that performs accounting services for the Issuer or
the Collateral Manager. If the Issuer shall fail to appoint a successor to a
firm of Independent certified public accountants which has resigned within
30 days after such resignation, the Issuer shall promptly notify the Trustee of
such failure in writing. If the Issuer shall not have appointed a successor
within ten days thereafter, the Trustee shall promptly notify the Collateral
Manager, and the Collateral Manager shall appoint a successor firm of
Independent certified public accountants of recognized international reputation.
The fees of such Independent certified public accountants and its successor
shall be payable by the Issuer.

 

(b)          On or before the date which is 30 days after the Payment Date
occurring in July of each year commencing in 2014, the Issuer shall cause to be
delivered to the Trustee and the Collateral Manager a statement from a firm of
Independent certified public accountants for each Distribution Report received
since the last statement indicating that the calculations within those
Distribution Reports (excluding the S&P CDO Monitor Test) have been performed in
accordance with the applicable provisions of this Indenture; provided that in
the event of a conflict between such firm of Independent certified public
accountants and the Issuer with respect to any matter in this Section 10.8, the
determination by such firm of Independent public accountants shall be
conclusive.

 

167

 

 

(c)          In the event the firm of Independent certified public accountants
requires the Bank, in any of its capacities including but not limited to the
Collateral Administrator, to agree to the procedures performed by such firm or
execute any agreement in order to access its report, the Issuer hereby directs
the Bank to so agree or execute any such agreement; it being understood and
agreed that the Bank will deliver such letter of agreement in conclusive
reliance on the foregoing direction of the Issuer, and the Bank shall make no
inquiry or investigation as to, and shall have no obligation in respect of, the
sufficiency, validity or correctness of such procedures. Without limiting the
generality of the foregoing, it is further acknowledge and agreed that such
letter of agreement may include, among other things, (i) acknowledgement that
the Issuer has agreed that the procedures to be performed by the Independent
accountants are sufficient for the Issuer’s purposes, (ii) releases by the
Trustee and/or Collateral Administrator (each on behalf of itself and the
Holders) of claims against the Independent accountants and acknowledgement of
other limitations of liability in favor of the Independent accountants, and
(iii) restrictions or prohibitions on the disclosure of information or documents
provided to it by such firm of Independent accountants (including to the
Holders). Notwithstanding the foregoing, in no event shall the Bank in any of
its capacities, be required to execute any agreement in respect of the
Independent accountants that it reasonably determines adversely affects it.

 

Section 10.9         Reports to Rating Agencies and Additional Recipients. In
addition to the information and reports specifically required to be provided to
each Rating Agency pursuant to the terms of this Indenture, the Issuer shall
provide each Rating Agency with all information or reports delivered to the
Trustee hereunder (with the exception of any letter or report provided by the
firm of Independent certified public accountants that performs accounting
services for the Issuer or the Collateral Manager), notice of any Specified
Amendment (which notice shall include (x) a copy of such Specified Amendment,
(y) a brief summary of its purpose (which, at the option of the Issuer, may be a
copy of any amendment summary provided to the Issuer or the Collateral Manager
by the administrative agent for the relevant Collateral Obligation) and (z)
which criteria under the definition of “Collateral Obligation” are no longer
satisfied with respect to such Collateral Obligation after giving effect to the
Specified Amendment, if any), and such additional information as either Rating
Agency may from time to time reasonably request (with the exception of any
letter or report provided by the firm of Independent certified public
accountants that performs accounting services for the Issuer or the Collateral
Manager) (including notification to Moody’s and S&P of any modification of any
loan document relating to a DIP Collateral Obligation or any release of
collateral thereunder not permitted by such loan documentation); provided, that
any notification to Moody’s regarding a Specified Amendment shall be delivered
to GMOCreditEstimatesAmericas@moodys.com. Moody’s may, at its option,
re-determine the credit estimate of any such Collateral Obligation which is
subject to a Specified Amendment. Within 10 Business Days after the Effective
Date, together with each Monthly Report and on each Payment Date, the Issuer
shall provide to S&P, via e-mail in accordance with Section 14.3(a), a Microsoft
Excel file of the Excel Default Model Input File and, with respect to each
Collateral Obligation, the name of each obligor or issuer thereof, the CUSIP
number thereof (if applicable) and the Priority Category (as specified in the
definition of “Weighted Average S&P Recovery Rate”). The Issuer (or the
Collateral Manager on behalf of the Issuer) shall deliver to
GMOCreditEstimatesAmericas@moodys.com the following: (i) updated RiskCalc input
and output files within five Business Days of delivery of the Monthly Report (or
upon request by Moody’s) and (ii) in connection with each Monthly Report, a file
containing the current RiskCalc estimates, a certification by the Issuer that
the Pre-Qualifying Conditions are satisfied for each Collateral Obligation which
has a Moody’s Rating determined by reference to Moody’s RiskCalc, any financial
statements used to satisfy the Pre-Qualifying Conditions for such Collateral
Obligations and the rating date and rating for such Collateral Obligations.

 

168

 

 

Section 10.10         Procedures Relating to the Establishment of Accounts
Controlled by the Trustee. Notwithstanding anything else contained herein, the
Trustee agrees that with respect to each of the Accounts, it will cause each
Securities Intermediary establishing such accounts to enter into a securities
account control agreement and, if the Securities Intermediary is the Bank, shall
cause the Bank to comply with the provisions of such securities account control
agreement. The Trustee shall have the right to open such subaccounts of any such
account as it deems necessary or appropriate for convenience of administration.

 

Section 10.11         Section 3(c)(7) Procedures. For so long as any Notes are
Outstanding, the Issuer shall do the following:

 

(a)          Notification. Each Monthly Report and Distribution Report sent or
caused to be sent by the Issuer to the Noteholders will include a notice to the
following effect:

 

“The Investment Company Act of 1940, as amended (the “1940 Act”), requires that
all holders of the outstanding securities of the Issuer be “Qualified
Purchasers” (“Qualified Purchasers”) as defined in Section 2(a)(51)(A) of the
1940 Act and related rules. Under the rules, the Issuer must have a “reasonable
belief” that all holders of its outstanding securities, including transferees,
are Qualified Purchasers. Consequently, all sales and resales of the Notes must
be made solely to purchasers that are Qualified Purchasers. Each purchaser of a
Note will be deemed to represent at the time of purchase that: (i) the purchaser
is a Qualified Purchaser who is (x) an Institutional Accredited Investor (“IAI”)
within the meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act
of 1933, as amended (the “Securities Act”), (y) a qualified institutional buyer
as defined in Rule 144A under the Securities Act (“QIB”) or (z) in the case of
Secured Notes only, not a “U.S. person” as defined in Regulation S and is
acquiring the Notes in an offshore transaction (as defined in Regulation S) in
reliance on the exemption from registration provided by Regulation S; (ii) the
purchaser is acting for its own account or the account of another Qualified
Purchaser who is a QIB, IAI or, in the case of the Secured Notes only, not a
U.S. Person (as defined in Regulation S) (as applicable); (iii) the purchaser is
not formed for the purpose of investing in Issuer; (iv) the purchaser, and each
account for which it is purchasing, will hold and transfer at least the minimum
denominations of the Notes specified in the Indenture; (v) the purchaser
understands that the Issuer may receive a list of participants holding positions
in securities from one or more book-entry depositories; and (vi) the purchaser
will provide written notice of the foregoing, and of any applicable restrictions
on transfer, to any subsequent transferees. The Notes may only be transferred to
another Qualified Purchaser who is also a QIB, IAI or, in the case of the
Secured Notes only, not a U.S. Person (as defined in Regulation S) (as
applicable) and all subsequent transferees are deemed to have made
representations (i) through (vi) above.”

 

“The Issuer directs that the recipient of this notice, and any recipient of a
copy of this notice, provide a copy to any Person having an interest in this
Note as indicated on the books of DTC or on the books of a participant in DTC or
on the books of an indirect participant for which such participant in DTC acts
as agent.”

 

169

 

 

“The Indenture provides that if, notwithstanding the restrictions on transfer
contained therein, a Trust Officer of the Trustee obtains actual knowledge that
any holder of, or beneficial owner of an interest in a Note who is determined
not to have been a Qualified Purchaser at the time of acquisition of such Note
or beneficial interest therein, the Trustee shall send notice to such Holder or
beneficial owner (with a copy to the Issuer and the Collateral Manager),
demanding that such Holder or beneficial owner sell all of its right, title and
interest to such Note (or any interest therein) to a Person that is a Qualified
Purchaser that is either (x) solely in the case of the Secured Notes, not a
“U.S. person” (as defined in Regulation S) or (y) an IAI or a QIB (as
applicable), with such sale to be effected within 30 days after notice of such
sale requirement is given. If such holder or beneficial owner fails to effect
the transfer required within such 30-day period, the Trustee shall send the
Issuer and the Collateral Manager prompt notice thereof, and upon receipt of
such notice from the Trustee, the Issuer (or the Collateral Manager acting on
behalf of and at the direction for the Issuer) shall, without further notice to
the Non-Permitted Holder, sell such Notes or interest in such Notes to a
purchaser selected by the Issuer that the Issuer reasonably determines is not a
Non-Permitted Holder on such terms as the Issuer may choose in its sole
discretion. The Issuer (or the Collateral Manager acting on behalf of and at the
direction of the Issuer) in its sole discretion may select the purchaser by
soliciting one or more bids from one or more brokers or other market
professionals that deal in securities similar to the Notes and sell such Notes
to such bidder or bidders for an aggregate purchase price determined by the
Collateral Manager in its sole discretion; provided that the Collateral Manager,
its Affiliates and accounts, funds, clients or portfolios established and
controlled by the Collateral Manager shall be entitled (but shall not be
obligated) to bid in any such sale and may purchase such Notes pursuant thereto
at a price which, in the good faith estimate of the Collateral Manager, results
in the highest aggregate purchase price for the totality of such Notes. However,
the Issuer (or the Collateral Manager acting on behalf of and at the direction
of the Issuer) may select a purchaser by any other means determined by it in its
sole discretion. The Holder of each Note, the Non-Permitted Holder and each
other Person in the chain of title from the Holder to the Non-Permitted Holder,
by its acceptance of an interest in the Notes, agrees to cooperate with the
Issuer, the Collateral Manager and the Trustee to effect such transfers. The
proceeds of such sale, net of any commissions, expenses and Taxes due in
connection with such sale shall be remitted to the Non-Permitted Holder. The
terms and conditions of any such sale shall be determined in the sole discretion
of the Issuer (or the Collateral Manager acting on behalf of the Issuer), and
none of the Issuer, the Trustee or the Collateral Manager shall be liable to any
Person having an interest in the Notes sold as a result of any such sale or the
exercise of such discretion and shall not be liable to any Person for failing to
discover that any Person is a Non-Permitted Holder.”

 

(b)          DTC Actions. The Issuer will direct DTC to take the following steps
in connection with the Global Secured Notes:

 

(i)          The Issuer will direct DTC to include the marker “3c7” in the DTC
20-character security descriptor and the 48-character additional descriptor for
the Global Secured Notes in order to indicate that sales are limited to
Qualified Purchasers.

 

170

 

 

(ii)         The Issuer will direct DTC to cause each physical deliver order
ticket that is delivered by DTC to purchasers to contain the 20-character
security descriptor. The Issuer will direct DTC to cause each deliver order
ticket that is delivered by DTC to purchasers in electronic form to contain a
“3c7” indicator and a related user manual for participants. Such user manual
will contain a description of the relevant restrictions imposed by Section
3(c)(7).

 

(iii)        On or prior to the Closing Date, the Issuer will instruct DTC to
send a Section 3(c)(7) Notice to all DTC participants in connection with the
offering of the Global Secured Notes.

 

(iv)        In addition to the obligations of the Registrar set forth in Section
2.5, the Issuer will from time to time (upon the request of the Trustee) make a
request to DTC to deliver to the Issuer a list of all DTC participants holding
an interest in the Global Secured Notes.

 

(v)         The Issuer will cause each CUSIP number obtained for a Global Note
to have a fixed field containing “3c7” and “144A” indicators, as applicable,
attached to such CUSIP number.

 

(c)          Bloomberg Screens, Etc. The Issuer will from time to time request
all third-party vendors to include on screens maintained by such vendors
appropriate legends regarding Rule 144A and Section 3(c)(7) under the 1940 Act
restrictions on the Global Secured Notes. Without limiting the foregoing, the
Initial Purchaser will request that each third-party vendor include the
following legends on each screen containing information about the Notes:

 

(i)         Bloomberg

 

(A)         “Iss’d Under 144A/3c7”, to be stated in the “Note Box” on the bottom
of the “Security Display” page describing the Global Secured Notes;

 

(B)         a flashing red indicator stating “See Other Available Information”
located on the “Security Display” page;

 

(C)         a link to an “Additional Security Information” page on such
indicator stating that the Global Secured Notes are being offered in reliance on
the exception from registration under Rule 144A of the Securities Act of 1933 to
Persons that are both (i) “Qualified Institutional Buyers” as defined in Rule
144A under the Securities Act and (ii) “Qualified Purchasers” as defined under
Section 2(a)(51) of the 1940 Act, as amended; and

 

(D)         a statement on the “Disclaimer” page for the Global Secured Notes
that the Notes will not be and have not been registered under the Securities Act
of 1933, as amended, that the Issuer has not been registered under the 1940 Act,
as amended, and that the Global Secured Notes may only be offered or sold in
accordance with Section 3(c)(7) of the 1940 Act, as amended.

 

171

 

 

(ii)         Reuters.

 

(A)         a “144A – 3c7” notation included in the security name field at the
top of the Reuters Instrument Code screen;

 

(B)         a “144A3c7Disclaimer” indicator appearing on the right side of the
Reuters Instrument Code screen; and

 

(C)         a link from such “144A3c7Disclaimer” indicator to a disclaimer
screen containing the following language: “These Notes may be sold or
transferred only to Persons who are both (i) Qualified Institutional Buyers, as
defined in Rule 144A under the Securities Act, and (ii) Qualified Purchasers, as
defined under Section 3(c)(7) under the U.S. Investment Company Act of 1940.”

 

ARTICLE XI

 

Application Of Monies

 

Section 11.1         Disbursements of Monies from Payment Account.

 

(a)          Notwithstanding any other provision herein, but subject to the
other sub-Sections of this Section 11.1 and to Section 13.1, on each Payment
Date, the Trustee shall disburse amounts transferred from the Collection Account
to the Payment Account pursuant to Section 10.2 in accordance with the following
priorities (the “Priority of Payments”); provided that, unless an Enforcement
Event has occurred and is continuing, (x) amounts transferred from the Interest
Collection Subaccount shall be applied solely in accordance with
Section 11.1(a)(i); and (y) amounts transferred from the Principal Collection
Subaccount shall be applied solely in accordance with Section 11.1(a)(ii).

 

(i)          On each Payment Date, unless an Enforcement Event has occurred and
is continuing, Interest Proceeds on deposit in the Collection Account, to the
extent received on or before the related Determination Date and that are
transferred into the Payment Account, shall be applied in the following order of
priority:

 

(A)         (1) first, to the payment of Taxes and governmental fees owing by
the Issuer, if any, and (2) second, to the payment of the accrued and unpaid
Administrative Expenses, in the priority stated in the definition thereof, up to
the Administrative Expense Cap (except as otherwise expressly provided in
connection with any Optional Redemption or Tax Redemption); provided that the
aggregate amount of Administrative Expenses paid from the Supplemental Expense
Reserve Account (together with any Administrative Expenses paid pursuant to this
Section 11.1(a)(i)(A), Section 11.1(a)(ii)(A) and Section 11.1(a)(iii)(A)) on
any four consecutive Payment Dates shall not exceed the Administrative Expense
Cap in the aggregate for such four consecutive Payment Dates;

 

172

 

 

(B)         to the payment of the Senior Collateral Management Fee, if any, due
and payable to the Collateral Manager pursuant to the Collateral Management
Agreement (together with interest on any portion of any due and payable Senior
Collateral Management Fee that was not paid on any previous Payment Date due to
insufficient Interest Proceeds or Principal Proceeds (and such fee was not
voluntarily waived by the Collateral Manager), at the rate of LIBOR per annum
(calculated on the basis of the actual number of days elapsed in the applicable
Interest Accrual Period divided by 360));

 

(C)         to the payment of accrued and unpaid interest on the Class A-1
Notes;

 

(D)         to the payment of accrued and unpaid interest on the Class B-1
Notes;

 

(E)         on or after the Effective Date, if either of the Class A/B Coverage
Tests is not satisfied on the related Determination Date, to make payments in
accordance with the Note Payment Sequence to the extent necessary to cause all
Class A/B Coverage Tests that are applicable on such Payment Date to be
satisfied on a pro forma basis after giving effect to all payments pursuant to
this clause (E);

 

(F)         to the payment of accrued and unpaid interest (excluding Deferred
Interest but including interest on Deferred Interest) on the Class C-1 Notes;

 

(G)         to the payment of any Deferred Interest on the Class C-1 Notes;

 

(H)         on or after the Effective Date, if either of the Class C-1 Coverage
Tests is not satisfied on the related Determination Date, to make payments in
accordance with the Note Payment Sequence to the extent necessary to cause all
Class C-1Coverage Tests that are applicable on such Payment Date to be satisfied
on a pro forma basis after giving effect to all payments pursuant to this clause
(H);

 

(I)         to the payment of accrued and unpaid interest (excluding Deferred
Interest but including interest on Deferred Interest) on the Class D-1 Notes;

 

(J)         to the payment of any Deferred Interest on the Class D-1 Notes;

 

(K)         on or after the Effective Date, if either of the Class D-1 Coverage
Tests is not satisfied on the related Determination Date, to make payments in
accordance with the Note Payment Sequence to the extent necessary to cause all
Class D-1 Coverage Tests that are applicable on such Payment Date to be
satisfied on a pro forma basis after giving effect to all payments pursuant to
this clause (K);

 

173

 

 

(L)         if, with respect to any Payment Date following the Effective Date,
either (x) Moody’s has not yet confirmed its Initial Rating of the Secured Notes
pursuant to Section 7.18(e) (unless the Issuer or the Collateral Manager has
provided a Passing Report to Moody’s) or (y) S&P has not yet confirmed
satisfaction of the S&P Rating Condition pursuant to Section 7.18(e), amounts
available for distribution pursuant to this clause (L) shall be used for either
(1) the purchase of Collateral Obligations until the Moody’s Rating Condition
and/or the S&P Rating Condition, as applicable, is satisfied, or (2) application
in accordance with the Note Payment Sequence on such Payment Date in an amount
sufficient to satisfy the Moody’s Rating Condition and/or the S&P Rating
Condition, as applicable;

 

(M)         following the Non-Call Period, to pay the amounts referred to in
clause (J)(1)(ii) of Section 11.1(a)(ii), but only to the extent not paid in
full thereunder;

 

(N)         on or after the Effective Date and during the Reinvestment Period,
if the Interest Diversion Test is not satisfied on the related Determination
Date, to the Collection Account as Principal Proceeds for the purchase of
additional Collateral Obligations, an amount equal to the lesser of (1) the
minimum amount that needs to be added to the Adjusted Collateral Principal
Amount in order to cause the Interest Diversion Test to be satisfied and (2) 50%
of the remaining Interest Proceeds;

 

(O)         to the payment of (1) first, the Subordinated Collateral Management
Fee, if any, due and payable to the Collateral Manager pursuant to the
Collateral Management Agreement (together with interest on any portion of any
due and payable Subordinated Collateral Management Fee that was not paid on any
previous Payment Date due to insufficient Interest Proceeds or Principal
Proceeds (and such fee was not voluntarily deferred or waived by the Collateral
Manager), at the rate of LIBOR per annum (calculated on the basis of the actual
number of days elapsed in the applicable Interest Accrual Period divided by
360)); and (2) second, at the election of the Collateral Manager, to the payment
of any previously deferred Subordinated Collateral Management Fees, the deferral
of which has been rescinded by the Collateral Manager, until such amount has
been paid in full (together with interest on such previously deferred
Subordinated Collateral Management Fees (to the extent not voluntarily waived by
the Collateral Manager), at the rate of LIBOR per annum (calculated on the basis
of the actual number of days elapsed in the applicable Interest Accrual Period
divided by 360));

 

(P)         to the payment (in the same manner and order of priority stated
therein) of any Administrative Expenses not paid pursuant to clause (A)(2) above
due to the limitation contained therein;

 

174

 

 

(Q)         to the Supplemental Expense Reserve Account, an amount equal to the
minimum amount necessary in order to cause the amount on deposit in the
Supplemental Expense Reserve Account to equal the Supplemental Expense Reserve
Amount (determined as of the related Determination Date);

 

(R)         to the payment of the Holders of the Subordinated Notes, on a pro
rata basis, until such Holders have realized a Subordinated Notes Internal Rate
of Return of 15%; and

 

(S)         any remaining Interest Proceeds shall be paid as follows: (1) 20% of
such remaining Interest Proceeds to the Collateral Manager as the Incentive
Collateral Management Fee, if the Incentive Collateral Management Fee is due and
payable to the Collateral Manager pursuant to the Collateral Management
Agreement and (2) 80% of such remaining Interest Proceeds to the Holders of the
Subordinated Notes as interest, on a pro rata basis.

 

(ii)         On each Payment Date, unless an Enforcement Event has occurred and
is continuing, Principal Proceeds on deposit in the Collection Account that are
received on or before the related Determination Date and that are transferred to
the Payment Account (which will not include (i) amounts required to meet funding
requirements with respect to Delayed Drawdown Collateral Obligations and
Revolving Collateral Obligations that are deposited in the Revolver Funding
Account, (ii) during the Reinvestment Period, Principal Proceeds that have
previously been reinvested in Collateral Obligations or Principal Proceeds which
the Issuer has entered into any commitment to reinvest in Collateral Obligations
or (iii) after the Reinvestment Period, Post-Reinvestment Principal Proceeds
that have previously been reinvested in Post-Reinvestment Collateral
Obligations) shall be applied in the following order of priority:

 

(A)         to pay the amounts referred to in clauses (A) through (D) of
Section 11.1(a)(i) (and in the same manner and order of priority stated
therein), but only to the extent not paid in full thereunder; provided that the
aggregate amount of Administrative Expenses paid from the Supplemental Expense
Reserve Account (together with any Administrative Expenses paid pursuant to
Section 11.1(a)(i)(A), this Section 11.1(a)(ii)(A) and Section 11.1(a)(iii)(A))
on any four consecutive Payment Dates shall not exceed the Administrative
Expense Cap in the aggregate for such four consecutive Payment Dates;

 

(B)         to pay the amounts referred to in Section 11.1(a)(i)(E) but only to
the extent not paid in full thereunder and to the extent necessary to cause the
Coverage Tests that are applicable on such Payment Date with respect to the
Class A-1 Notes and the Class B-1 Notes to be met as of the related
Determination Date on a pro forma basis after giving effect to any payments made
through this clause (B);

 

175

 

 

(C)         to pay the amounts referred to in Section 11.1(a)(i)(F) to the
extent not paid in full thereunder, only to the extent that the Class C-1 Notes
are the Controlling Class;

 

(D)         to pay the amounts referred to in Section 11.1(a)(i)(G) to the
extent not paid in full thereunder, only to the extent that the Class C-1 Notes
are the Controlling Class;

 

(E)         to pay the amounts referred to in Section 11.1(a)(i)(H) but only to
the extent not paid in full thereunder and to the extent necessary to cause the
Coverage Tests that are applicable on such Payment Date with respect to the
Class C-1 Notes to be met as of the related Determination Date;

 

(F)         to pay the amounts referred to in Section 11.1(a)(i)(I) to the
extent not paid in full thereunder, only to the extent that the Class D-1 Notes
are the Controlling Class;

 

(G)         to pay the amounts referred to in Section 11.1(a)(i)(J) to the
extent not paid in full thereunder, only to the extent that the Class D-1 Notes
are the Controlling Class;

 

(H)         to pay the amounts referred to in Section 11.1(a)(i)(K) but only to
the extent not paid in full thereunder and to the extent necessary to cause the
Coverage Tests that are applicable on such Payment Date with respect to the
Class D-1 Notes to be met as of the related Determination Date;

 

(I)         with respect to any Payment Date following the Effective Date, if
after the application of amounts referred to in Section 11.1(a)(i)(L) either
(x) Moody’s has not yet confirmed its Initial Rating of the Secured Notes
pursuant to Section 7.18(e) (unless the Issuer or the Collateral Manager has
provided a Passing Report to Moody’s) or (y) S&P has not yet confirmed
satisfaction of the S&P Rating Condition pursuant to Section 7.18(e), amounts
available for distribution pursuant to this clause (I) shall be used for
application in accordance with the Note Payment Sequence on such Payment Date in
an amount sufficient to satisfy the Moody’s Rating Condition and/or the S&P
Rating Condition, as applicable;

 

(J)         (1) if such Payment Date is a Redemption Date, (i) first, to make
payments in accordance with the Note Payment Sequence and (ii) second, to pay
any Make-Whole Payment due and payable in connection therewith, and (2) on any
other Payment Date, to make payments in the amount of the Special Redemption
Amount, if any, at the election of the Collateral Manager, in accordance with
the Note Payment Sequence;

 

176

 

 

(K)         (1) during the Reinvestment Period, at the discretion of the
Collateral Manager, to the Collection Account as Principal Proceeds to invest in
Eligible Investments (pending the purchase of additional Collateral Obligations)
and/or to the purchase of additional Collateral Obligations and (2) after the
Reinvestment Period, in the case of Post-Reinvestment Principal Proceeds, at the
discretion of the Collateral Manager, to the Collection Account as Principal
Proceeds to invest in Eligible Investments (pending the purchase of
Post-Reinvestment Collateral Obligations) and/or to the purchase of
Post-Reinvestment Collateral Obligations;

 

(L)         after the Reinvestment Period, to make payments in accordance with
the Note Payment Sequence;

 

(M)         after the Reinvestment Period, to pay the amounts referred to in
Section 11.1(a)(i)(O) only to the extent not already paid (in the same manner
and order of priority stated therein);

 

(N)         after the Reinvestment Period, to pay the amounts referred to in
Section 11.1(a)(i)(P) only to the extent not already paid (in the same manner
and order of priority stated therein);

 

(O)         after the Reinvestment Period, to the payment of the Holders of the
Subordinated Notes, on a pro rata basis, until such Holders have realized a
Subordinated Notes Internal Rate of Return of 15%;

 

(P)         after the Reinvestment Period, any remaining Principal Proceeds
shall be paid as follows: (1) 20% of such remaining Principal Proceeds to the
Collateral Manager as the Incentive Collateral Management Fee, if the Incentive
Collateral Management Fee is due and payable to the Collateral Manager pursuant
to the Collateral Management Agreement and (2) 80% of such remaining Principal
Proceeds to the Holders of the Subordinated Notes, on a pro rata basis, until
the Aggregate Outstanding Amount of the Subordinated Notes is reduced to zero;
and

 

(Q)         to pay the balance to the Issuer.

                  

On the Stated Maturity of the Notes, the Trustee shall pay the net proceeds from
the liquidation of the Assets and all available Cash, but only after the payment
of (or establishment of a reserve for) all Administrative Expenses (in the same
manner and order of priority stated in the definition thereof), Collateral
Management Fees, and interest and principal on the Secured Notes, to the Holders
of the Subordinated Notes in final payment of such Subordinated Notes (such
payments to be made in accordance with the priority set forth in Section
11.1(a)(iii)).

 

(iii)        Notwithstanding the provisions of the foregoing Sections
11.1(a)(i) and 11.1(a)(ii) (other than the last paragraph thereof), if the
maturity of the Notes has been accelerated following an Event of Default and has
not been rescinded in accordance with the terms herein (an “Enforcement Event”),
pursuant to Section 5.7, proceeds in respect of the Assets will be applied on a
Payment Date in the following order of priority:

 

177

 

 

(A)         (1) first, to the payment of Taxes and governmental fees owing by
the Issuer, if any, and (2) second, to the payment of the accrued and unpaid
Administrative Expenses, in the priority stated in the definition thereof, up to
the Administrative Expense Cap; provided that the aggregate amount of
Administrative Expenses paid from the Supplemental Expense Reserve Account
(together with any Administrative Expenses paid pursuant to Section
11.1(a)(i)(A), Section 11.1(a)(ii)(A) and this Section 11.1(a)(iii)(A)) on any
four consecutive Payment Dates shall not exceed the Administrative Expense Cap
in the aggregate for such four consecutive Payment Dates;

 

(B)         to the payment of the Senior Collateral Management Fee, if any, due
and payable to the Collateral Manager pursuant to the Collateral Management
Agreement (together with interest on any portion of any due and payable Senior
Collateral Management Fee that was not paid on any previous Payment Date due to
insufficient Interest Proceeds or Principal Proceeds (and such fee was not
voluntarily waived by the Collateral Manager), at the rate of LIBOR per annum
(calculated on the basis of the actual number of days elapsed in the applicable
Interest Accrual Period divided by 360));

 

(C)         to the payment of (1) first, accrued and unpaid interest on the
Class A-1 Notes and (2) second, any Make-Whole Payment due and payable on the
Class A-1 Notes;

 

(D)         to the payment of principal of the Class A-1 Notes, until the Class
A-1 Notes have been paid in full;

 

(E)         to the payment of accrued and unpaid interest on the Class B-1
Notes;

 

(F)         to the payment of principal of the Class B-1 Notes, until the Class
B-1 Notes have been paid in full;

 

(G)         to the payment of accrued and unpaid interest (excluding Deferred
Interest but including interest on Deferred Interest) on the Class C-1 Notes;

 

(H)         to the payment of Deferred Interest on the Class C-1 Notes;

 

(I)         to the payment of principal of the Class C-1 Notes, until the Class
C-1 Notes have been paid in full;

 

(J)         to the payment of accrued and unpaid interest (excluding Deferred
Interest but including interest on Deferred Interest) on the Class D-1 Notes;

 

(K)         to the payment of Deferred Interest on the Class D-1 Notes;

 

(L)         to the payment of principal of the Class D-1 Notes, until the Class
D-1 Notes have been paid in full;

 

178

 

 

(M)         to the payment of (1) first, the Subordinated Collateral Management
Fee, if any, due and payable to the Collateral Manager pursuant to the
Collateral Management Agreement (together with interest on any portion of any
due and payable Subordinated Collateral Management Fee that was not paid on any
previous Payment Date due to insufficient Interest Proceeds or Principal
Proceeds (and such fee was not voluntarily deferred or waived by the Collateral
Manager), at the rate of LIBOR per annum (calculated on the basis of the actual
number of days elapsed in the applicable Interest Accrual Period divided by
360)); and (2) second, at the election of the Collateral Manager, to the payment
of any previously deferred Subordinated Collateral Management Fees, the deferral
of which has been rescinded by the Collateral Manager, until such amount has
been paid in full (together with interest on such previously deferred
Subordinated Collateral Management Fees (to the extent not voluntarily waived by
the Collateral Manager), at the rate of LIBOR per annum (calculated on the basis
of the actual number of days elapsed in the applicable Interest Accrual Period
divided by 360));

 

(N)         to the payment of (in the same manner and order of priority stated
therein) any Administrative Expenses not paid pursuant to clause (A)(2) above
due to the limitation contained therein;

 

(O)         to the payment of the Holders of the Subordinated Notes, on a pro
rata basis, until such Holders have realized a Subordinated Notes Internal Rate
of Return of 15%;

 

(P)         any remaining proceeds shall be paid as follows: (1) 20% of such
remaining proceeds to the Collateral Manager as the Incentive Collateral
Management Fee, if the Incentive Collateral Management Fee is due and payable to
the Collateral Manager pursuant to the Collateral Management Agreement and (2)
80% of such remaining proceeds to the Holders of the Subordinated Notes, on a
pro rata basis, until the Aggregate Outstanding Amount of the Subordinated Notes
is reduced to zero; and

 

(Q)         to pay the balance to the Issuer.

 

If any declaration of acceleration has been rescinded in accordance with the
provisions herein, proceeds in respect of the Assets will be applied in
accordance with the Section 11.1(a)(i) or (ii), as applicable.

 

(b)          If on any Payment Date the amount available in the Payment Account
is insufficient to make the full amount of the disbursements required by the
Distribution Report, the Trustee shall make the disbursements called for in the
order and according to the priority set forth under Section 11.1(a) above,
subject to Section 13.1, to the extent funds are available therefor.

 

179

 

 

(c)          In connection with the application of funds to pay Administrative
Expenses of the Issuer in accordance with Section 11.1(a)(i),
Section 11.1(a)(ii) and Section 11.1(a)(iii), the Trustee shall remit such
funds, to the extent available (and subject to the order of priority set forth
in the definition of “Administrative Expenses”), as directed and designated in
an Issuer Order (which may be in the form of standing instructions, including
standing instructions to pay Administrative Expenses in such amounts and to such
entities as indicated in the Distribution Report in respect of such Payment
Date) delivered to the Trustee no later than the Business Day prior to each
Payment Date.

 

(d)          The Collateral Manager may, in its sole discretion, elect to
irrevocably waive payment of any or all of any Collateral Management Fee
otherwise due on any Payment Date by notice to the Issuer, the Collateral
Administrator and the Trustee no later than the Determination Date immediately
prior to such Payment Date in accordance with the terms of Section 8(c) of the
Collateral Management Agreement. Any such Collateral Management Fee, once
waived, shall not thereafter become due and payable and any claim of the
Collateral Manager therein shall be extinguished.

 

ARTICLE XII

 

SALE OF COLLATERAL OBLIGATIONS;

PURCHASE OF ADDITIONAL COLLATERAL OBLIGATIONS

 

Section 12.1         Sales of Collateral Obligations. Subject to the
satisfaction of the conditions specified in Section 12.4, the Collateral Manager
on behalf of the Issuer may (except as otherwise specified in this Section 12.1)
direct the Trustee to sell and the Trustee shall sell on behalf of the Issuer in
the manner directed by the Collateral Manager any Collateral Obligation or
Equity Security if, as certified by the Collateral Manager, such sale meets the
requirements of any one of paragraphs (a) through (h) of this Section 12.1
(subject in each case to any applicable requirement of disposition under
Section 12.1(h) and provided that if an Event of Default has occurred and is
continuing, the Collateral Manager may not direct the Trustee to sell any
Collateral Obligation or Equity Security pursuant to Section 12.1(e), Section
12.1(f) or Section 12.1(g)). For purposes of this Section 12.1, the Sale
Proceeds of a Collateral Obligation sold by the Issuer shall include any
Principal Financed Accrued Interest received in respect of such sale.

 

(a)          Credit Risk Obligations. The Collateral Manager may direct the
Trustee to sell any Credit Risk Obligation at any time without restriction.

 

(b)          Credit Improved Obligations. The Collateral Manager may direct the
Trustee to sell any Credit Improved Obligation either:

 

(i)          at any time if (A) the Sale Proceeds from such sale are at least
equal to the outstanding principal balance (or, in the case of any Discount
Obligation, the purchase price, excluding accrued interest expressed as a
percentage of par and multiplied by the outstanding principal balance thereof)
of such Credit Improved Obligation or (B) after giving effect to such sale, the
Adjusted Collateral Principal Amount (excluding the Collateral Obligation being
sold but including, without duplication, the anticipated net proceeds of such
sale) will be greater than the Reinvestment Target Par Balance; or

 

180

 

 

(ii)         solely during the Reinvestment Period, if the Collateral Manager
reasonably believes prior to such sale that either (A) after giving effect to
such sale and subsequent reinvestment, the Adjusted Collateral Principal Amount
(excluding the Collateral Obligation being sold but including, without
duplication, the Collateral Obligation being purchased and the anticipated cash
proceeds, if any, of such sale that are not applied to the purchase of such
additional Collateral Obligation) will be greater than the Reinvestment Target
Par Balance, or (B) it will be able to enter into binding commitments to
reinvest all or a portion of the proceeds of such sale, in compliance with the
Investment Criteria, in one or more additional Collateral Obligations with an
Aggregate Principal Balance at least equal to the outstanding principal balance
(or, in the case of any Discount Obligation, the purchase price, excluding
accrued interest expressed as a percentage of par and multiplied by the
outstanding principal balance thereof) of such Credit Improved Obligation within
20 Business Days of such sale.

 

(c)          Defaulted Obligations. The Collateral Manager may direct the
Trustee to sell any Defaulted Obligation at any time without restriction. With
respect to each Defaulted Obligation that has not been sold or terminated within
three years after becoming a Defaulted Obligation, the Market Value, Principal
Balance and outstanding principal balance of such Defaulted Obligation shall be
deemed to be zero.

 

(d)          Equity Securities. The Collateral Manager may direct the Trustee to
sell any Equity Security at any time without restriction, and shall use its
commercially reasonable efforts to effect the sale of any Equity Security,
regardless of price (except that any sale to an Affiliate shall be made at fair
market value in accordance with applicable law); provided that any such sale of
an Equity Security to an Affiliate is to be evidenced by a certificate of a
Responsible Officer of the Collateral Manager delivered to the Trustee
describing the Equity Securities, the sales price thereof and certifying that
such sale price is the fair market value of such Equity Securities:

 

(i)          within three years after receipt, if such Equity Security is (A)
received upon the conversion of a Defaulted Obligation, or (B) received in an
exchange initiated by the Obligor to avoid bankruptcy; and

 

(ii)         within 45 days after receipt, if such Equity Security constitutes
Margin Stock, unless such sale is prohibited by applicable law, in which case
such Equity Security shall be sold as soon as such sale is permitted by
applicable law.

 

(e)          Optional Redemption. After the Issuer has notified the Trustee of
an Optional Redemption of the Notes in accordance with Section 9.2, if necessary
to effect such Optional Redemption, the Collateral Manager shall direct the
Trustee to sell (which sale may be through participation or other
arrangement) all or a portion of the Collateral Obligations if the requirements
of Article IX (including the certification requirements of Section 9.4(e)(ii),
if applicable) are satisfied. If any such sale is made through participations,
the Issuer shall use reasonable efforts to cause such participations to be
converted to assignments within six months after the sale.

 

181

 

 

(f)          Tax Redemption. After a Majority of an Affected Class or a Majority
of the Subordinated Notes has directed (by a written direction delivered to the
Trustee) a Tax Redemption, the Issuer (or the Collateral Manager on its behalf),
if necessary to effect such Tax Redemption, may at any time effect the sale
(which sale may be through participation or other arrangement) of all or a
portion of the Collateral Obligations if the requirements of Article IX
(including the certification requirements of Section 9.4(e)(ii), if
applicable) are satisfied. If any such sale is made through participations, the
Issuer shall use reasonable efforts to cause such participations to be converted
to assignments within six months after the sale.

 

(g)          Discretionary Sales. The Collateral Manager may direct the Trustee
to sell any Collateral Obligation at any time other than during a Restricted
Trading Period if (i)(A) after giving effect to such sale, the Aggregate
Principal Balance of all Collateral Obligations sold as described in this
Section 12.1(g) during the preceding period of 12 calendar months (or, for the
first 12 calendar months after the Closing Date, during the period commencing on
the Closing Date) is not greater than 20% of the Collateral Principal Amount as
of the first day of such 12 calendar month period (or as of the Closing Date, as
the case may be), it being understood that the foregoing limitation shall not
apply to any optional or mandatory substitutions or repurchases effected by the
Originator pursuant to the Master Loan Sale Agreement and this Indenture, and
(B) such Collateral Obligation is to be sold to an Affiliate of the Collateral
Manager or the Issuer, the Collateral Manager obtains either (x) bids for such
Collateral Obligation from three unaffiliated loan market participants (or, if
the Collateral Manager is unable to obtain bids from three such participants,
then such lesser number of unaffiliated loan market participants from which the
Collateral Manager can obtain bids using efforts consistent with the Collateral
Manager Standard), or (y) if the Collateral Manager is unable to obtain any bids
for such Collateral Obligation from an unaffiliated loan market participant, a
Valuation of the Collateral Obligation (the highest bid provided by an
unaffiliated loan market participant described in clause (x) or the fair market
value established by the Valuation described in clause (y), (the “Applicable
Qualified Valuation”)), and such Affiliate acquires such Collateral Obligation
for a price equal to the price established by such Applicable Qualified
Valuation; and (ii) either:

 

(A)         solely during the Reinvestment Period, the Collateral Manager
reasonably believes prior to such sale that it will be able to enter into
binding commitments to reinvest all or a portion of the proceeds of such sale,
in compliance with the Investment Criteria, in one or more additional Collateral
Obligations with an Aggregate Principal Balance at least equal to the
outstanding principal balance (or, in the case of any Discount Obligation, the
purchase price, excluding accrued interest expressed as a percentage of par and
multiplied by the outstanding principal balance thereof) of such Collateral
Obligation within 30 days after such sale; or

 

(B)         after giving effect to such sale, the Adjusted Collateral Principal
Amount (excluding the Collateral Obligation being sold but including, without
duplication, the anticipated net proceeds of such sale) will be greater than the
Reinvestment Target Par Balance.

 

182

 

 

(h)          Mandatory Sales. The Collateral Manager on behalf of the Issuer
shall use its commercially reasonable efforts to effect the sale (regardless of
price) of any Collateral Obligation that (i) no longer meets the criteria
described in clause (xiv) of the definition of “Collateral Obligation”, within
18 months after the failure of such Collateral Obligation to meet any such
criteria and (ii) no longer meets the criteria described in clause (vi) of the
definition of “Collateral Obligation” within 45 days after the failure of such
Collateral Obligation to meet either such criteria.

 

Section 12.2         Purchase of Additional Collateral Obligations. On any date
during the Reinvestment Period (and after the Reinvestment Period, subject to
certain limitations specified in Section 12.2(a)(ii), with respect to
Post-Reinvestment Principal Proceeds), the Collateral Manager on behalf of the
Issuer may, subject to the other requirements in the Indenture, direct the
Trustee to invest Principal Proceeds, proceeds of additional Notes issued in
accordance with Section 2.13 and Section 3.2, amounts on deposit in the Ramp-Up
Account and Principal Financed Accrued Interest, and the Trustee shall invest
such Principal Proceeds and other amounts in accordance with such direction;
provided that, for the avoidance of doubt, with respect to any Collateral
Obligations for which the trade date has occurred during the Reinvestment Period
but which settle after the last day of the Reinvestment Period, the purchase of
such Collateral Obligations shall be treated as a purchase made during the
Reinvestment Period for purposes of the Indenture and the Issuer shall not be
limited to making such purchases with Post-Reinvestment Principal Proceeds.
After the Reinvestment Period, the Collateral Manager shall not direct the
Trustee to invest any amounts on behalf of the Issuer (except for
Post-Reinvestment Principal Proceeds, subject to certain limitations specified
in Section 12.2(a)(ii)); provided that in accordance with Section 12.2(f), Cash
on deposit in any Account (other than the Payment Account and the Custodial
Account) may be invested in Eligible Investments following the Reinvestment
Period. Any acquisition of any Collateral Obligation must satisfy the Portfolio
Acquisition and Disposition Requirements.

 

(a)          Investment Criteria. No obligation may be purchased by the Issuer
unless each of the following conditions is satisfied as of the date the
Collateral Manager commits on behalf of the Issuer to make such purchase, in
each case as determined by the Collateral Manager after giving effect to such
purchase and all other sales or purchases previously or simultaneously committed
to; provided that the conditions set forth in clauses (i)(C) and (i)(D) below
need only be satisfied with respect to purchases of Collateral Obligations
occurring on or after the Effective Date (the “Investment Criteria”):

 

(i)          If such commitment to purchase occurs during the Reinvestment
Period:

 

(A)         such obligation is a Collateral Obligation;

 

(B)         if the commitment to make such purchase occurs on or after the
Effective Date, each Coverage Test will be satisfied, or if not satisfied, such
Coverage Test will be maintained or improved;

 

183

 

 

(C)         (I) in the case of an additional Collateral Obligation purchased
with the proceeds from the sale of a Credit Risk Obligation or a Defaulted
Obligation, either (a) the Aggregate Principal Balance of all additional
Collateral Obligations purchased with the proceeds from such sale will at least
equal the Sale Proceeds from such sale, (b) the Aggregate Principal Balance of
the Collateral Obligations will be maintained or increased (when compared to the
Aggregate Principal Balance of the Collateral Obligations immediately prior to
such sale) or (c) the Adjusted Collateral Principal Amount (excluding the
Collateral Obligation being sold but including, without duplication, the
Collateral Obligation being purchased and the anticipated cash proceeds, if any,
of such sale that are not applied to the purchase of such additional Collateral
Obligation) will be greater than the Reinvestment Target Par Balance and (II) in
the case of any other purchase of additional Collateral Obligations purchased
with the proceeds from the sale of a Collateral Obligation, either (a) the
Aggregate Principal Balance of the Collateral Obligations will be maintained or
increased (when compared to the Aggregate Principal Balance of the Collateral
Obligations immediately prior to such sale) or (b) the Adjusted Collateral
Principal Amount (excluding the Collateral Obligation being sold but including,
without duplication, the Collateral Obligation being purchased and the
anticipated cash proceeds, if any, of such sale that are not applied to the
purchase of such additional Collateral Obligation) will be greater than the
Reinvestment Target Par Balance;

 

(D)         either (I) each requirement or test, as the case may be, of the
Concentration Limitations and the Collateral Quality Test (except, in the case
of an additional Collateral Obligation purchased with the proceeds from the sale
of a Credit Risk Obligation or a Defaulted Obligation, the S&P CDO Monitor Test)
will be satisfied or (II) if any such requirement or test was not satisfied
immediately prior to such investment, such requirement or test will be
maintained or improved after giving effect to the investment; and

 

(ii)         If such commitment to purchase occurs after the Reinvestment
Period, any Post-Reinvestment Principal Proceeds may, in the sole discretion of
the Collateral Manager (with notice to the Trustee and the Collateral
Administrator), be reinvested in additional Collateral Obligations
(“Post-Reinvestment Collateral Obligations”) subject to the satisfaction of the
following conditions:

 

(A)         the Aggregate Principal Balance of the Post-Reinvestment Collateral
Obligations plus any remaining Post-Reinvestment Principal Proceeds equals or
exceeds the Aggregate Principal Balance of the related Prepaid/Sold
Post-Reinvestment Collateral Obligations;

 

(B)         the remaining term to maturity of the Post-Reinvestment Collateral
Obligation is equal to or shorter than the remaining term to maturity of the
related Prepaid/Sold Post-Reinvestment Collateral Obligation;

 

(C)         the Weighted Average Life Test will be satisfied immediately
following the acquisition of such Post-Reinvestment Collateral Obligation;

 

(D)         the Maximum Moody’s Weighted Average Rating Factor Test and clauses
(vi) and (vii) of the definition of Concentration Limitations will be satisfied
immediately following the acquisition of such Post-Reinvestment Collateral
Obligation;

 



184

 

 





 

(E)         the Assigned Moody’s Rating of the Post-Reinvestment Collateral
Obligation is equal to or better than the Assigned Moody’s Rating of the related
Prepaid/Sold Post-Reinvestment Collateral Obligation;

 

(F)         the S&P Rating of each Post-Reinvestment Collateral Obligation is
equal to or better than the S&P Rating of the related Prepaid/Sold
Post-Reinvestment Collateral Obligation;

 

(G)         each Coverage Test will be satisfied immediately following the
acquisition of such Post-Reinvestment Collateral Obligation;

 

(H)         a Restricted Trading Period is not then in effect; and

 

(I)         either (x) each requirement or test, as the case may be, of the
Concentration Limitations and the Collateral Quality Test (except the Weighted
Average Life Test, the S&P CDO Monitor Test, the Maximum Moody’s Weighted
Average Rating Factor Test and clauses (vi) and (vii) of the definition of
Concentration Limitations) will be satisfied immediately following the
acquisition of such Post-Reinvestment Collateral Obligation or (y) if any such
requirement or test was not satisfied immediately prior to the receipt of the
Post-Reinvestment Principal Proceeds, such requirement or test will be
maintained or improved immediately following the acquisition of such
Post-Reinvestment Collateral Obligation.

 

(b)          After the Reinvestment Period, all Principal Proceeds (other than
(i) Principal Proceeds applied to settle purchases of Collateral Obligations
with respect to which the commitment to purchase such Collateral Obligation was
made, but such transaction did not settle, prior to the end of the Reinvestment
Period and (ii) Post-Reinvestment Principal Proceeds applied to settle purchases
of Post-Reinvestment Collateral Obligations) will be distributed in accordance
with the Priority of Payments.

 

(c)          Trading Plan Period. For purposes of calculating compliance with
the Investment Criteria, at the election of the Collateral Manager in its sole
discretion, each proposed investment identified by the Collateral Manager will
be calculated on a pro forma basis after giving effect to all sales and
purchases, based on outstanding Issuer orders, confirmations or executed
assignments; provided, that such requirements need not be satisfied with respect
to one single reinvestment if they are satisfied on an aggregate basis for a
series of reinvestments (on a traded basis) occurring within a ten Business Day
period (such period, the “Trading Plan Period”) (including, without limitation,
sales or purchases substituted for sales or purchases originally proposed during
such period) so long as (i) the Collateral Manager identifies to the Trustee the
sales and purchases (the “identified reinvestments”) subject to this proviso;
(ii) no more than one series of identified reinvestments may be in effect at any
time during a Trading Plan Period; (iii) the aggregate principal amount of such
identified reinvestments does not exceed 5% of the Collateral Principal Amount
as of the day such series is identified; (iv) the Collateral Manager reasonably
believes that the Investment Criteria will be satisfied on an aggregate basis
for such identified reinvestments; (v) no Trading Plan Period may include a
Determination Date related to a Payment Date; and (vi) if the Investment
Criteria are not satisfied with respect to any such identified reinvestment,
notice will be provided to each Rating Agency and the Issuer shall satisfy the
S&P Rating Condition for each subsequent reliance on this proviso until a
subsequent use of this proviso (for which such S&P Rating Condition has been
previously satisfied) is successfully completed.

 

185

 

 

(d)          Maturity Amendments. Neither the Issuer nor the Collateral Manager
on behalf of the Issuer shall agree to any Maturity Amendment if, immediately
following such Maturity Amendment, (i) more than 3.0% of the Collateral
Principal Amount will consist of Long Dated Obligations (or, if more than 3.0%
of the Collateral Principal Amount consisted of Long Dated Obligations
immediately prior to such Maturity Amendment, the percentage of the Collateral
Principal Amount consisting of Long Dated Obligations immediately following such
Maturity Amendment is greater than the percentage of the Collateral Principal
Amount consisting of Long Dated Obligations immediately prior to such Maturity
Amendment) or (ii)(A) at any time during the Reinvestment Period, the Weighted
Average Life Test would not be satisfied (or if the Weighted Average Life Test
was not satisfied immediately prior to such Maturity Amendment, the level of
compliance with the Weighted Average Life Test would not be maintained or
improved immediately following such Maturity Amendment) or (B) at any time after
the Reinvestment Period, the Weighted Average Life Test would not be satisfied.

 

(e)          Certification by Collateral Manager. Not later than the Delivery
Date for any Collateral Obligation purchased in accordance with this Section
12.2, the Collateral Manger shall deliver by e-mail or other electronic
transmission to the Trustee and the Collateral Administrator an Officer’s
certificate of the Collateral Manager certifying that such purchase complies
with this Section 12.2 and Section 12.3 (provided that the Collateral Manager
shall be deemed to have made such certifications upon delivery to the Trustee of
a trade ticket in respect of such Collateral Obligations that is signed by a
Responsible Officer of the Collateral Manager). Not later than the Business Day
immediately preceding the end of the Reinvestment Period, the Collateral Manager
shall deliver to the Trustee a schedule of Collateral Obligations purchased by
the Issuer with respect to which purchases the trade date has occurred but the
settlement date has not yet occurred and shall deliver an Officer’s certificate
to the Trustee stating that sufficient Principal Proceeds are available
(including for this purpose, Cash on deposit in the Principal Collection
Subaccount as well as any Principal Proceeds that will be received by the Issuer
from the sale of Collateral Obligations for which the trade date has already
occurred but the settlement date has not yet occurred) to effect the settlement
of such Collateral Obligations.

 

(f)          Investment in Eligible Investments. Cash on deposit in any Account
(other than the Payment Account and Custodial Account) may be invested at any
time in Eligible Investments in accordance with Article X.

 



186

 



 

Section 12.3         Optional Repurchase or Substitution of Collateral
Obligations.



 

(a)          Optional Substitutions.



 

(i)          With respect to any Collateral Obligation as to which a
Substitution Event has occurred, subject to the limitations set forth in this
Section 12.3, the Originator may (but shall not be obligated to) either (x)
convey to the Depositor and cause the Depositor to contemporaneously convey to
the Issuer one or more Collateral Obligations in exchange for such Collateral
Obligation or (y) deposit into the Principal Collection Subaccount the Transfer
Deposit Amount with respect to such Collateral Obligation and then, prior to the
expiration of the Substitution Period, convey to the Depositor and cause the
Depositor to convey to the Issuer one or more Collateral Obligations in exchange
for the funds so deposited or a portion thereof.

 

(ii)         Any substitution pursuant to this Section 12.3(a) shall be
initiated by delivery of written notice in the form of Exhibit G hereto (a
“Notice of Substitution”) by the Originator to the Trustee, the Depositor, the
Issuer and the Collateral Manager that the Originator intends to substitute a
Collateral Obligation pursuant to this Section 12.3(a) and shall be completed
prior to the earliest of: (x) the expiration of 90 days after delivery of such
notice; (y) delivery of written notice to the Trustee from the Originator
stating that the Originator does not intend to convey any additional Substitute
Collateral Obligations to the Issuer in exchange for any remaining amounts
deposited in the Principal Collection Subaccount under Section 12.3(a)(i)(y); or
(z) in the case of a Collateral Obligation which has become subject to a
Specified Amendment, the effective date set forth in such Specified Amendment
(such period described in this clause (ii)(x), (y) or (z), as applicable, being
the “Substitution Period”).

 

(iii)        Each Notice of Substitution shall specify the Collateral Obligation
to be substituted, the reasons for such substitution and the Transfer Deposit
Amount with respect to the Collateral Obligation. On the last day of any
Substitution Period, any amounts previously deposited in accordance with Section
12.3(a)(i)(y) which relate to such Substitution Period that have not been
applied to purchase one or more Substitute Collateral Obligations or to fund the
Revolver Funding Account if necessary with respect thereto shall be deemed to
constitute Principal Proceeds; provided that prior to the expiration of the
related Substitution Period any such amounts shall not be deemed to be Principal
Proceeds and shall remain in the Principal Collection Subaccount until applied
to acquire Substitute Collateral Obligations or to fund the Revolver Funding
Account if necessary with respect thereto. The price paid (or deemed paid in the
case of a contemporaneous conveyance of a Substitute Collateral Obligation
pursuant to Section 12.3(a)(i)(x)) by the Issuer for any Substitute Collateral
Obligation shall be an amount equal to the value thereof, as determined by the
KCAP Investment Committee in accordance with the 1940 Act (but in no event less
than the fair market value thereof). To the extent any cash or other property
received by the Issuer in connection with a Substitute Collateral Obligation
exceeds the fair market value thereof, such excess shall be deemed a capital
contribution from the Originator to the Depositor and from the Depositor to the
Issuer.

 

187

 

 

(iv)        The substitution of any Substitute Collateral Obligation will be
subject to the satisfaction of the Substitute Collateral Obligations
Qualification Conditions as of the related Cut-Off Date for each such Collateral
Obligation (after giving effect to such substitution).

 

(v)         Prior to any substitution of a Collateral Obligation, the Collateral
Manager must provide written notice thereof to the Rating Agencies. The
Collateral Manager on behalf of the Issuer will present each Substitute
Collateral Obligation proposed to be included in the Assets to Moody’s within 10
Business Days of the acquisition thereof so that Moody’s may provide a rating
and a recovery rate with respect to such Collateral Obligation; provided that
(a) such Collateral Obligation may become a part of the Assets prior to the
Collateral Manager’s presentment of the Collateral Obligation to Moody’s as
described herein, (b) the Collateral Manager’s failure to present a Collateral
Obligation to Moody’s as described herein shall not constitute an independent
breach of, or default under, any Transaction Document, and (c) the Collateral
Manager shall have no obligation to present a Substitute Collateral Obligation
to Moody’s if (1) a Moody’s Rating for such Collateral Obligation has been
determined by reference to Moody’s RiskCalc or (2) such Collateral Obligation
has a public rating from Moody’s. The Collateral Manager and the Issuer hereby
agree that each substitution of Collateral Obligations will be undertaken in
accordance with the Portfolio Acquisition and Disposition Requirements.

 

(b)          Repurchases. In addition to the right to substitute for any
Collateral Obligations that become subject to a Substitution Event, the
Originator shall have the right, but not the obligation, to repurchase any such
Collateral Obligation subject to the Repurchase and Substitution Limit;
provided, that for any Collateral Obligation that the Originator sells to the
Depositor and the Depositor sells to the Issuer, the Originator shall have no
right to repurchase such Collateral Obligation pursuant to this Section 12.3(b)
unless at the time of such repurchase, such Collateral Obligation is a Defaulted
Obligation under at least one of the provisions of clauses (a) through (f), (h)
or (i) of the definition of “Defaulted Obligation”. In the event of such a
repurchase, the Originator shall deposit in the Collection Account an amount
equal to the Transfer Deposit Amount for such Collateral Obligation (or
applicable portion thereof) as of the date of such repurchase. The Issuer and,
at the written direction of the Issuer, the Trustee shall execute and deliver
such instruments, consents or other documents and perform all acts reasonably
requested by the Collateral Manager in order to effect the transfer and release
of any of the Issuer’s interests in the Collateral Obligations that are being
repurchased. The Collateral Manager and the Issuer hereby agree that each
repurchase of Collateral Obligations will be undertaken in accordance with the
Portfolio Acquisition and Disposition Requirements.

 

188

 

 

(c)          Repurchase and Substitution Limit. At all times, (i) the Aggregate
Principal Balance of all Collateral Obligations that are Substitute Collateral
Obligations (excluding substitutions occurring as a result of a Substitution
Event pursuant to clause (v) of the definition thereof) plus (ii) the Aggregate
Principal Balance related to all Collateral Obligations that have been
repurchased by the Originator pursuant to its right of optional repurchase or
substitution (other than a substitution occurring as a result of a Substitution
Event pursuant to clause (v) of the definition thereof) and not subsequently
applied to purchase a Substitute Collateral Obligation or a new Collateral
Obligation with the proceeds thereof, may not exceed an amount equal to 20% of
the Net Purchased Loan Balance; provided that clause (ii) above shall not
include (A) the principal balance related to any Collateral Obligation that is
repurchased by the Originator in connection with a proposed Specified Amendment
to such Collateral Obligation so long as (x) the Originator certifies in writing
to the Collateral Manager and the Trustee that such purchase is, in the
commercially reasonable business judgment of the Originator, necessary or
advisable in connection with the restructuring of such Collateral Obligation and
such restructuring is expected to result in a Specified Amendment to such
Collateral Obligation, and (y) the Collateral Manager certifies in writing to
the Trustee that the Collateral Manager either would not be permitted to or
would not elect to enter into such Specified Amendment pursuant to the
Collateral Manager Standard or any provision of this Indenture or the Collateral
Management Agreement or (B) the purchase price of any Collateral Obligations or,
for the avoidance of doubt, any Equity Securities sold by the Issuer to the
Originator as described in Section 12.1. The foregoing provisions in this
paragraph constitute the “Repurchase and Substitution Limit”.

 

(d)          Third Party Beneficiaries. The Issuer and the Trustee agree that
each of the Depositor and Originator shall be a third party beneficiary of this
Indenture solely for purposes of this Section 12.3, and shall be entitled to
rely upon and enforce such provisions of this Section 12.3 to the same extent as
if it were a party hereto.

 

Section 12.4         Conditions Applicable to All Sale and Purchase
Transactions.

 

(a)          Any transaction effected under this Article XII or in connection
with the acquisition of any Asset (other than Equity Securities) shall be
conducted on an arm’s length basis and, if effected with an Affiliate, shall be
sold at a price not less than the fair market value thereof; provided that that
Assets sold to the Originator in connection with its rights or obligations to
repurchase or substitute such Assets pursuant to the Master Loan Sale Agreement
and Section 12.3 shall be sold or transferred at a price equal to the Transfer
Deposit Amount. To the extent the Transfer Deposit Amount exceeds the fair
market value of any such Asset, such excess amount shall be deemed to be a
capital contribution from the Originator to the Depositor and from the Depositor
to the Issuer; provided, further, that the Trustee shall have no responsibility
to oversee compliance with this clause (a) by the other parties.

 

(b)          Upon any acquisition of a Collateral Obligation pursuant to this
Article XII, all of the Issuer’s right, title and interest to the Asset or
Assets shall be Granted to the Trustee pursuant to this Indenture, such Asset or
Assets shall be Delivered to the Custodian, and, if applicable, the Custodian
shall receive such Asset or Assets. The Trustee shall also receive, not later
than the Cut-Off Date, an Officer’s certificate of the Issuer containing the
statements set forth in Section 3.1(h) and certifying that such acquisition
satisfies the requirements of this Article XII; provided that such requirement
shall be satisfied, and such statements shall be deemed to have been made by the
Issuer, in respect of such acquisition by the delivery to the Trustee of a trade
ticket in respect thereof that is signed by a Responsible Officer of the
Collateral Manager.

 

(c)          Notwithstanding anything contained in this Article XII or Article V
to the contrary, the Issuer shall have the right to effect any sale of any Asset
or purchase of any Collateral Obligation (1) in connection with the exercise by
the Originator of its repurchase and/or substitution rights or obligations
pursuant to and in accordance with the Master Loan Sale Agreement (provided that
no such optional repurchase or substitution rights may be exercised by the
Originator without the consent of 100% of the Aggregate Outstanding Amount of
each Class of Notes after an acceleration of the Notes which has not been
rescinded in accordance with this Indenture) or (2)(x) that has been consented
to by Noteholders evidencing at least (i) with respect to purchases during the
Reinvestment Period and sales during or after the Reinvestment Period, 75% of
the Aggregate Outstanding Amount of each Class of Notes and (ii) with respect to
purchases after the Reinvestment Period, 100% of the Aggregate Outstanding
Amount of each Class of Notes and (y) of which each Rating Agency and the
Trustee has been notified.

 

189

 

 

(d)          Any acquisition (whether by purchase or substitution) or
disposition of a Collateral Obligation shall satisfy the Portfolio Acquisition
and Disposition Requirements.

 

(e)          The purchase price paid by the Issuer for any Collateral Obligation
acquired by the Issuer (i) from the Originator or one of its subsidiaries, shall
be the value thereof as determined by the KCAP Investment Committee in
accordance with the 1940 Act (but in no event at less than fair market value) or
(ii) from a Person other than the Originator or a subsidiary thereof, shall be
the purchase price (expressed as a percentage of par) paid by the Issuer for
such Collateral Obligation multiplied by the outstanding principal amount
thereof, as applicable.

 

ARTICLE XIII

Noteholders’ Relations

 

Section 13.1         Subordination.

 

(a)          Anything in this Indenture or the Notes to the contrary
notwithstanding, the Holders of each Class of Notes that constitute a Junior
Class agree for the benefit of the Holders of the Notes of each Priority Class
with respect to such Junior Class that such Junior Class shall be subordinate
and junior to the Notes of each such Priority Class to the extent and in the
manner expressly set forth in the Priority of Payments.

 

(b)          The Holders of each Class of Notes agree, for the benefit of all
Holders of each Class of Notes, not to cause the filing of a petition in
bankruptcy against the Issuer or the Depositor until the payment in full of all
Notes and the expiration of a period equal to one year and one day or, if
longer, the applicable preference period then in effect plus one day, following
such payment in full.

 

Section 13.2         Standard of Conduct. In exercising any of its or their
voting rights, rights to direct and consent or any other rights as a Holder
under this Indenture, a Holder or Holders shall not have any obligation or duty
to any Person or to consider or take into account the interests of any Person
and shall not be liable to any Person for any action taken by it or them or at
its or their direction or any failure by it or them to act or to direct that an
action be taken, without regard to whether such action or inaction benefits or
adversely affects any Holder, the Issuer, or any other Person, except for any
liability to which such Holder may be subject to the extent the same results
from such Holder’s taking or directing an action, or failing to take or direct
an action, in bad faith or in violation of the express terms of this Indenture.

 

190

 

 

ARTICLE XIV

MISCELLANEOUS

 

Section 14.1         Form of Documents Delivered to Trustee. In any case where
several matters are required to be certified by, or covered by an opinion of,
any specified Person, it is not necessary that all such matters be certified by,
or covered by the opinion of, only one such Person, or that they be so certified
or covered by only one document, but one such Person may certify or give an
opinion with respect to some matters and one or more other such Persons as to
other matters, and any such Person may certify or give an opinion as to such
matters in one or several documents.

 

Any certificate or opinion of an Officer of the Issuer or the Collateral Manager
may be based, insofar as it relates to legal matters, upon a certificate or
opinion of, or representations by, counsel (provided that such counsel is a
nationally or internationally recognized and reputable law firm, one or more of
the partners of which are admitted to practice before the highest court of any
State of the United States or the District of Columbia which law firm may,
except as otherwise expressly provided herein, be counsel for the Issuer),
unless such Officer knows, or should know, that the certificate or opinion or
representations with respect to the matters upon which such certificate or
opinion is based are erroneous. Any such certificate of an Officer of the Issuer
or the Collateral Manager or Opinion of Counsel may be based, insofar as it
relates to factual matters, upon a certificate or opinion of, or representations
by, the Issuer, the Collateral Manager or any other Person (on which the Trustee
shall also be entitled to rely), stating that the information with respect to
such factual matters is in the possession of the Issuer, the Collateral Manager
or such other Person, unless such Officer of the Issuer or the Collateral
Manager or such counsel knows that the certificate or opinion or representations
with respect to such matters are erroneous. Any Opinion of Counsel may also be
based, insofar as it relates to factual matters, upon a certificate or opinion
of, or representations by, an Officer of the Collateral Manager or the Issuer,
stating that the information with respect to such matters is in the possession
of the Collateral Manager or the Issuer, unless such counsel knows that the
certificate or opinion or representations with respect to such matters are
erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee at the request or direction of the Issuer,
then notwithstanding that the satisfaction of such condition is a condition
precedent to the Issuer's right to make such request or direction, the Trustee
shall be protected in acting in accordance with such request or direction if it
does not have knowledge of the occurrence and continuation of such Default or
Event of Default as provided in Section 6.1(d).

 

 

191

 



 

Section 14.2         Acts of Holders.

 



(a)          Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or taken by
Holders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Holders in person or by an agent duly
appointed in writing; and, except as herein otherwise expressly provided, such
action shall become effective when such instrument or instruments are delivered
to the Trustee, and, where it is hereby expressly required, to the Issuer. Such
instrument or instruments (and the action or actions embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the Holders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and conclusive in favor of the Trustee and the Issuer,
if made in the manner provided in this Section 14.2.

 

(b)          The fact and date of the execution by any Person of any such
instrument or writing may be proved in any manner which the Trustee reasonably
deems sufficient.

 

(c)          The principal amount or face amount, as the case may be, and
registered numbers of Notes held by any Person, and the date of such Person’s
holding the same, shall be proved by the Register or shall be provided by
certification by such Holder.

 

(d)          Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Holder of any Notes shall bind the Holder (and any
transferee thereof) of such and of every Note issued upon the registration
thereof or in exchange therefor or in lieu thereof, in respect of anything done,
omitted or suffered to be done by the Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Note.

 

Section 14.3         Notices, etc., to Trustee, the Issuer, the Collateral
Manager, Guggenheim Securities, the Collateral Administrator, the Paying Agent
and each Rating Agency.

 

(a)          Any request, demand, authorization, direction, instruction, order,
notice, consent, waiver or Act of Noteholders or other documents or
communication provided or permitted by this Indenture to be made upon, given,
e-mailed or furnished to, or filed with:

 

(i)          the Trustee shall be sufficient for every purpose hereunder if
made, given, furnished or filed in writing to and mailed, by certified mail,
return receipt requested, hand delivered, sent by overnight courier service
guaranteeing next day delivery, by electronic mail, or by facsimile to the
Trustee addressed to it at the Corporate Trust Office, facsimile No. (855)
225-6612, Email: KCAP.Senior.Funding@usbank.com, or at any other address
previously furnished in writing to the other parties hereto by the Trustee, and
executed by a Responsible Officer of the entity sending such request, demand,
authorization, direction, instruction, order, notice, consent, waiver or other
document; provided that any demand, authorization, direction, instruction,
order, notice, consent, waiver or other document sent to U.S. Bank National
Association (in any capacity hereunder) will be deemed effective only upon
receipt thereof by U.S. Bank National Association;

 

192

 

 

(ii)         the Issuer shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service, by
electronic mail or by facsimile in legible form, to the Issuer addressed to it
at 295 Madison Avenue, 6th Floor, New York, New York 10017, Attention: Daniel
Gilligan, facsimile No. (212) 983-7654, Email: Gilligan@kcapinc.com, or at any
other address previously furnished in writing to the other parties hereto by the
Issuer, with a copy to the Collateral Manager at its address below;

 

(iii)        the Collateral Manager shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service, by electronic mail or by facsimile in legible
form, to the Collateral Manager addressed to it at 295 Madison Avenue, 6th
Floor, New York, New York 10017, Attention: Daniel Gilligan, facsimile No. (212)
983-7654, Email: Gilligan@kcapinc.com or at any other address previously
furnished in writing to the parties hereto;

 

(iv)        Guggenheim Securities shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service, by electronic mail or by facsimile in legible
form, addressed to it at 330 Madison Avenue, New York, NY 10017, Attention: Paul
M. Friedman, facsimile No. (212) 644-2869, Email:
Paul.Friedman@guggenheimpartners.com, sguggenheim@bloomberg.net, and
Links@bloomberg.net or at any other address previously furnished in writing to
the Issuer and the Trustee by Guggenheim Securities;

 

(v)         the Collateral Administrator shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service, by electronic mail or by facsimile in legible
form, to the Collateral Administrator addressed to it at One Federal Street, 3rd
Floor, Boston, Massachusetts 02110, Attention: Corporate Trust Services – KCAP
Senior Funding I, LLC, facsimile No. (855) 225-6612, Email:
KCAP.Senior.Funding@usbank.com, or at any other address previously furnished in
writing to the parties hereto; and

 

(vi)        the Rating Agencies shall be sufficient for every purpose hereunder
(unless otherwise herein expressly provided) if in writing and mailed, first
class postage prepaid, hand delivered, sent by overnight courier service to each
Rating Agency addressed to it at Moody’s Investors Service, Inc., 7 World Trade
Center, New York, New York 10007, Attention: CBO/CLO Monitoring or by email to
cdomonitoring@moodys.com and Standard & Poor’s, 55 Water Street, 41st Floor, New
York, New York 10041-0003 or by facsimile in legible form to facsimile no.
(212) 438 2655, Attention: Asset Backed-CBO/CLO Surveillance or by electronic
copy to CDO_Surveillance@sandp.com; provided that (x) in respect of any request
to S&P for a confirmation of its Initial Ratings of the Secured Notes pursuant
to Section 7.18(e), such request must be submitted by email to
CDOEffectiveDatePortfolios@sandp.com and (y) in respect of any application for a
ratings estimate by S&P in respect of a Collateral Obligation, Information must
be submitted to CreditEstimates@standardandpoors.com.

 

193

 

 

(b)          If any provision herein calls for any notice or document to be
delivered simultaneously to the Trustee and any other Person, the Trustee’s
receipt of such notice or document shall entitle the Trustee to assume that such
notice or document was delivered to such other Person or entity unless otherwise
expressly specified herein.

 

(c)          Notwithstanding any provision to the contrary contained herein or
in any agreement or document related thereto, any report, statement or other
information required to be provided by the Issuer or the Trustee may be provided
by providing access to a website containing such information (with the exception
of any letter or report provided by the firm of Independent certified public
accountants that performs accounting services for the Issuer or the Collateral
Manager).

 

(d)          The Trustee agrees to accept and act upon instructions or
directions pursuant to this Indenture sent by unsecured email, facsimile
transmission or other similar unsecured electronic methods, provided, however,
that any person providing such instructions or directions shall provide to the
Trustee an incumbency certificate listing persons designated to provide such
instructions or directions, which incumbency certificate shall be amended
whenever a person is added or deleted from the listing. If such person elects to
give the Trustee email or facsimile instructions (or instructions by a similar
electronic method) and the Trustee in its discretion elects to act upon such
instructions, the Trustee’s reasonable understanding of such instructions shall
be deemed controlling. The Trustee shall not be liable for any losses, costs or
expenses arising directly or indirectly from the Trustee’s reliance upon and
compliance with such instructions notwithstanding such instructions conflicting
with or being inconsistent with a subsequent written instruction. Any person
providing such instructions or directions agrees to assume all risks arising out
of the use of such electronic methods to submit instructions and directions to
the Trustee, including without limitation the risk of the Trustee acting on
unauthorized instructions, and the risk of interception and misuse by third
parties and acknowledges and agrees that there may be more secure methods of
transmitting such instructions than the method(s) selected by it and agrees that
the security procedures (if any) to be followed in connection with its
transmission of such instructions provide to it a commercially reasonable degree
of protection in light of its particular needs and circumstances.

 

(e)          The parties hereto agree that all 17g-5 Information provided to any
of the Rating Agencies, or any of their respective officers, directors or
employees, to be given or provided to such Rating Agencies pursuant to, in
connection with or related, directly or indirectly, to this Indenture, the
Collateral Management Agreement, the Collateral Administration Agreement, any
transaction document relating hereto, the Assets or the Notes, shall be in each
case furnished directly to the Rating Agencies at the address set forth in
Section 14.3(a)(vi) with a prior copy to the Issuer or the Information Agent, as
provided in Section 3 of the Collateral Administration Agreement (for forwarding
in accordance with the Collateral Administration Agreement). The parties hereto
further agree to so provide the 17g-5 Information, to the Information Agent by
noon (New York time) on the date when such 17g-5 Information is required to be
delivered (or is in fact delivered, whichever is earlier) to the Rating Agencies
pursuant to this Indenture. The Issuer also shall furnish such other information
regarding the Issuer or the Assets as may be reasonably requested by the Rating
Agencies to the extent such party has or can obtain such information without
unreasonable effort or expense. Notwithstanding the foregoing, the failure to
deliver such notices or copies shall not constitute an Event of Default under
this Indenture.

 

194

 

 

Section 14.4         Notices to Holders; Waiver. Except as otherwise expressly
provided herein, where this Indenture provides for notice to Holders of any
event,

 

(a)          such notice shall be sufficiently given to Holders if in writing
and mailed, first class postage prepaid, or by overnight delivery service, to
each Holder affected by such event, at the address of such Holder as it appears
in the Register or such Beneficial Owner as provided in writing by such
Beneficial Owner to the Trustee, the Issuer and the Collateral Manager, as
applicable, in each case not earlier than the earliest date and not later than
the latest date prescribed for the giving of such notice; and

 

(b)          such notice shall be in the English language.

 

Such notices will be deemed to have been given on the date of such mailing.

 

Notwithstanding clause (a) above, a Holder may give the Trustee a written notice
that it is requesting that notices to it be given by electronic mail or by
facsimile transmissions and stating the electronic mail address or facsimile
number for such transmission. Thereafter, the Trustee shall give notices to such
Holder by electronic mail or facsimile transmission, as so requested; provided
that if such notice also requests that notices be given by mail, then such
notice shall also be given by mail in accordance with clause (a) above.

 

Subject to the requirements of Section 14.15, the Trustee will deliver to the
Holders any information or notice relating to this Indenture requested to be so
delivered by at least 25% of the Holders of any Class of Notes (by Aggregate
Outstanding Amount), at the expense of the Issuer; provided that the Trustee may
decline to send any such notice that it reasonably determines to be contrary to
(i) any of the terms of this Indenture, (ii) any duty or obligation that the
Trustee may have hereunder or (iii) applicable law. The Trustee may require the
requesting Holders to comply with its standard verification policies in order to
confirm Noteholder status.

 

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder shall affect the sufficiency of such notice with
respect to other Holders. In case by reason of the suspension of regular mail
service as a result of a strike, work stoppage or similar activity or by reason
of any other cause it shall be impracticable to give such notice by mail of any
event to Holders when such notice is required to be given pursuant to any
provision of this Indenture, then such notification to Holders as shall be made
with the approval of the Trustee shall constitute a sufficient notification to
such Holders for every purpose hereunder.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

 

Section 14.5         Effect of Headings and Table of Contents.

 

The Article and Section headings herein (including those used in
cross-references herein) and the Table of Contents are for convenience only and
shall not affect the construction hereof.

 

195

 

 

Section 14.6         Successors and Assigns. All covenants and agreements herein
by the Issuer shall bind its successors and assigns, whether so expressed or
not.

 

Section 14.7         Severability. If any term, provision, covenant or condition
of this Indenture or the Notes, or the application thereof to any party hereto
or any circumstance, is held to be unenforceable, invalid or illegal (in whole
or in part) for any reason (in any relevant jurisdiction), the remaining terms,
provisions, covenants and conditions of this Indenture or the Notes, modified by
the deletion of the unenforceable, invalid or illegal portion (in any relevant
jurisdiction), will continue in full force and effect, and such
unenforceability, invalidity, or illegality will not otherwise affect the
enforceability, validity or legality of the remaining terms, provisions,
covenants and conditions of this Indenture or the Notes, as the case may be, so
long as this Indenture or the Notes, as the case may be, as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the deletion of such portion of this
Indenture or the Notes, as the case may be, will not substantially impair the
respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

 

Section 14.8         Benefits of Indenture. Except as otherwise expressly set
forth in this Indenture, nothing herein or in the Notes, expressed or implied,
shall give to any Person, other than the parties hereto and their successors
hereunder, the Collateral Manager, the Collateral Administrator, the Holders of
the Notes and (to the extent provided herein) the other Secured Parties any
benefit or any legal or equitable right, remedy or claim under this Indenture.

 

Section 14.9         Provision or Notices, Reports and Other Information to
Initial Purchaser. Notwithstanding anything to the contrary set forth herein,
the parties hereto hereby acknowledge and agree that the Initial Purchaser shall
be entitled to receive any and all notices, reports, requests, consent
solicitations and other information and communications provided or delivered to
(or required to be provided or delivered to) any Noteholder pursuant to any
Transaction Document in the same manner (including via the Trustee’s internet
website) as such notices, reports, requests, consent solicitations and other
information and communications are provided or delivered to (or required to be
provided or delivered to) such Noteholder.

 

Section 14.10         Governing Law. This Indenture shall be construed in
accordance with, and this Indenture and any matters arising out of or relating
in any way whatsoever to this Indenture (whether in contract, tort or
otherwise), shall be governed by, the law of the State of New York.

 

Section 14.11         Submission to Jurisdiction. With respect to any suit,
action or proceedings relating to this Indenture or any matter between the
parties arising under or in connection with this Indenture (“Proceedings”), each
party irrevocably: (i) submits to the non-exclusive jurisdiction of the Supreme
Court of the State of New York sitting in the Borough of Manhattan and the
United States District Court for the Southern District of New York, and any
appellate court from any thereof; and (ii) waives any objection which it may
have at any time to the laying of venue of any Proceedings brought in any such
court, waives any claim that such Proceedings have been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceedings, that such court does not have any jurisdiction over such party.
Nothing herein precludes any of the parties from bringing Proceedings in any
other jurisdiction, nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

 

196

 

 

Section 14.12         WAIVER OF JURY TRIAL. EACH OF THE ISSUER, HOLDERS AND THE
TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED
HEREBY. Each party hereby (i) certifies that no representative, agent or
attorney of the other has represented, expressly or otherwise, that the other
would not, in the event of a Proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it has been induced to enter into this Indenture by,
among other things, the mutual waivers and certifications in this paragraph.

 

Section 14.13         Counterparts. This Indenture (and each amendment,
modification and waiver in respect of it) may be executed and delivered in
counterparts (including by e-mail (.pdf) or facsimile transmission), each of
which will be deemed an original, and all of which together constitute one and
the same instrument. Delivery of an executed counterpart signature page of this
Indenture by e-mail (.pdf) or facsimile shall be effective as delivery of a
manually executed counterpart of this Indenture.

 

Section 14.14         Acts of Issuer. Any reports, information, communication,
request, demand, authorization, direction, notice, consent, waiver or other
action provided by this Indenture to be given or performed by the Issuer shall
be effective if given or performed by the Issuer or by the Collateral Manager on
the Issuer’s behalf.

 

197

 

 

 

Section 14.15         Confidential Information.

 

(a)          The Trustee, the Collateral Administrator and each Holder of Notes
will not use or disclose any Confidential Information other than in accordance
with this Section 14.15, and will maintain the confidentiality of all
Confidential Information in accordance with procedures adopted by such Person
that are reasonably designed to assure the protection of Confidential
Information delivered or disclosed to such Person; provided that such Person may
deliver or disclose Confidential Information: (i) to the extent such disclosure
is reasonably required for the administration of this Indenture, the matters
contemplated hereby or the investment represented by the Notes, to such Person’s
directors, trustees, officers, employees, agents, attorneys and affiliates who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 14.15; (ii) to the extent such
disclosure is reasonably required for the administration of this Indenture, the
matters contemplated hereby or the investment represented by the Notes, to such
Person’s legal advisors, financial advisors and other professional advisors who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 14.15; (iii) to any other Holder, or
any of the other parties to the Indenture, the Collateral Management Agreement
or the Collateral Administration Agreement; (iv) to any Person of the type that
would be, to such Person’s knowledge, permitted to acquire Notes in accordance
with the requirements of Section 2.5 hereof to which such Person sells or offers
to sell any such Note or any part thereof (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 14.15); (v) to any other Person from which such
former Person offers to purchase any security of the Issuer (if such other
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 14.15); (vi) to any
federal or state or other regulatory, governmental or judicial authority having
jurisdiction over such Person; (vii) to the National Association of Insurance
Commissioners or any similar organization, or any nationally recognized rating
agency that requires access to information about the investment portfolio of
such Person, reinsurers and liquidity and credit providers that agree to hold
confidential the Confidential Information substantially in accordance with this
Section 14.15; (viii) to Moody’s or S&P; (ix) to any other Person with the
consent of the Issuer and the Collateral Manager; or (x) to any other Person to
which such delivery or disclosure may be necessary or appropriate (A) to effect
compliance with any law, rule, regulation or order applicable to such Person,
(B) in response to any subpoena or other legal process upon prior notice to the
Issuer (unless prohibited by applicable law, rule, order or decree or other
requirement having the force of law), (C) in connection with any litigation to
which such Person is a party upon prior notice to the Issuer (unless prohibited
by applicable law, rule, order or decree or other requirement having the force
of law) or (D) if an Event of Default has occurred and is continuing, to the
extent such Person may reasonably determine such delivery and disclosure to be
necessary or appropriate in the enforcement or for the protection of the rights
and remedies under the Notes or this Indenture or (E) in the Trustee’s or
Collateral Administrator’s performance of its obligations under this Indenture,
the Collateral Administration Agreement or other transaction document related
thereto; and provided that delivery to the Holders by the Trustee or the
Collateral Administrator of any report of information required by the terms of
this Indenture to be provided to Holders shall not be a violation of this
Section 14.15. Each Holder of Notes will, by its acceptance of its Note, be
deemed to have agreed, except as set forth in clauses (vi), (vii) and (x) above,
that it shall use the Confidential Information for the sole purpose of making an
investment in the Notes or administering its investment in the Notes; and that
the Trustee and the Collateral Administrator shall neither be required nor
authorized to disclose to Holders any Confidential Information in violation of
this Section 14.15. In the event of any required disclosure of the Confidential
Information by such Holder, such Holder will, by its acceptance of its Note, be
deemed to have agreed to use commercially reasonable efforts to protect the
confidentiality of the Confidential Information. Each Holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 14.15 (subject to Section 7.17(d)).

 

(b)          For the purposes of this Section 14.15, “Confidential Information”
means information delivered to the Trustee, the Collateral Administrator or any
Holder of Notes by or on behalf of the Issuer in connection with and relating to
the transactions contemplated by or otherwise pursuant to this Indenture;
provided that such term does not include information that: (i) was publicly
known or otherwise known to the Trustee, the Collateral Administrator or such
Holder prior to the time of such disclosure; (ii) subsequently becomes publicly
known through no act or omission by the Trustee, the Collateral Administrator,
any Holder or any Person acting on behalf of the Trustee, the Collateral
Administrator or any Holder; (iii) otherwise is known or becomes known to the
Trustee, the Collateral Administrator or any Holder other than (x) through
disclosure by the Issuer or (y) to the knowledge of the Trustee, the Collateral
Administrator or a Holder, as the case may be, in each case after reasonable
inquiry, as a result of the breach of a fiduciary duty to the Issuer or a
contractual duty to the Issuer; or (iv) is allowed to be treated as
non-confidential by consent of the Issuer.

 

198

 

 

(c)          Notwithstanding the foregoing, the Trustee and the Collateral
Administrator may disclose Confidential Information to the extent disclosure
thereof may be required by law or by any regulatory or governmental authority
and the Trustee and the Collateral Administrator may disclose on a confidential
basis any Confidential Information to its agents, attorneys and auditors in
connection with the performance of its responsibilities hereunder.

 

Section 14.16         Communications with Rating Agencies. If the Issuer or the
Trustee shall receive any written or oral communication from any Rating Agency
(or any of their respective officers, directors or employees) with respect to
the transactions contemplated hereby or under the Transaction Documents or in
any way relating to the Notes, each of the Issuer and the Trustee agree to
refrain from communicating with such Rating Agency and to promptly (and, in any
event, within one Business Day) notify the Collateral Manager of such
communication. Each of the Issuer and the Trustee agree to coordinate with the
Collateral Manager with respect to any communication to a Rating Agency and
further agree that in no event shall it engage in any oral communication with
respect to the transactions contemplated hereby or under the Transaction
Documents or in any way relating to the Notes with any Rating Agency (or any of
their respective officers, directors or employees) without the participation of
the Collateral Manager, unless otherwise agreed to in writing by the Collateral
Manager; provided that nothing in this Section 14.16 shall prohibit the Trustee
from making available on its internet website or sending to the Rating Agencies
pursuant to this Indenture the Monthly Reports, Distribution Reports and other
notices or documentation relating to the Notes or this Indenture.

 

Section 14.17         17g-5 Information.

 

(a)          The Issuer shall comply with its obligation under Rule 17g-5
promulgated under the Exchange Act (“Rule 17g-5”), by posting on the Issuer’s
Website, no later than the time such information is provided to the Rating
Agencies, all information that the Issuer or other parties on their behalf,
including the Trustee and the Collateral Manager, provide to the Rating Agencies
pursuant to this Indenture (the “17g-5 Information”). For the avoidance of
doubt, such information excludes any letter or report provided by the firm of
Independent certified public accountants that performs accounting services for
the Issuer or the Collateral Manager. At all times while any Secured Notes are
rated by any Rating Agency, the Issuer shall engage a third-party to post 17g-5
Information to the Issuer’s Website. On the Closing Date, the Issuer shall
engage the Collateral Administrator (in such capacity, the “Information Agent”),
to forward certain of the 17g-5 Information in accordance with the Collateral
Administration Agreement.

 

(b)          To the extent the Issuer, the Trustee or the Collateral Manager are
engaged in oral communications with any Rating Agency, for the purposes of
determining the initial credit rating of the Secured Notes or undertaking credit
rating surveillance of the Secured Notes, the party communicating with such
Rating Agency shall cause such oral communication to either be (x) recorded and
an audio file containing the recording to be delivered to the Information Agent
in accordance with the Collateral Administration Agreement or (y) summarized in
writing and the summary to be delivered to the Information Agent in accordance
with the Collateral Administration Agreement.

 

199

 

 

(c)          Notwithstanding the requirements herein, the Trustee shall have no
obligation to engage in or respond to any oral communications with any Rating
Agency or any of their respective officers, directors or employees.

 

(d)          The Trustee, the Collateral Administrator or the Information Agent
shall not be responsible for maintaining the Issuer’s Website, posting any 17g-5
Information to the Issuer’s Website or assuring that the Issuer’s Website
complies with the requirements of this Indenture, Rule 17g-5, or any other law
or regulation. In no event shall the Trustee, the Collateral Administrator or
the Information Agent be deemed to make any representation in respect of the
content of the Issuer’s Website or compliance of the Issuer’s Website with this
Indenture, Rule 17g-5, or any other law or regulation.

 

(e)          The Trustee shall not be responsible or liable for the
dissemination of any identification numbers or passwords for the Issuer’s
Website, including by the Issuer, the Rating Agencies, the NRSROs, any of their
agents or any other party. The Trustee shall not be liable for the use of any
information posted on the Issuer’s Website, whether by the Issuer, the Rating
Agencies, the NRSROs or any other third party that may gain access to the
Issuer’s Website or the information posted thereon.

 

(f)          Notwithstanding anything herein to the contrary, the maintenance by
the Trustee of the website described in Section 10.6(g) shall not be deemed as
compliance by or on behalf of the Issuer with Rule 17g-5 or any other law or
regulation related thereto.

 

ARTICLE XV

Assignment Of Certain Agreements

 

Section 15.1         Assignment of Collateral Management Agreement.

 

(a)          The Issuer hereby acknowledges that its Grant pursuant to the first
Granting Clause hereof includes all of the Issuer’s estate, right, title and
interest in, to and under the Collateral Management Agreement, including (i) the
right to give all notices, consents and releases thereunder, (ii) the right to
give all notices of termination and to take any legal action upon the breach of
an obligation of the Collateral Manager thereunder, including the commencement,
conduct and consummation of proceedings at law or in equity, (iii) the right to
receive all notices, accountings, consents, releases and statements thereunder
and (iv) the right to do any and all other things whatsoever that the Issuer is
or may be entitled to do thereunder; provided that notwithstanding anything
herein to the contrary, the Trustee shall not have the authority to exercise any
of the rights set forth in (i) through (iv) above or that may otherwise arise as
a result of the Grant until the occurrence of an Event of Default hereunder and
such authority shall terminate at such time, if any, as such Event of Default is
cured or waived.

 

(b)          The assignment made hereby is executed as collateral security, and
the execution and delivery hereby shall not in any way impair or diminish the
obligations of the Issuer under the provisions of the Collateral Management
Agreement, nor shall any of the obligations contained in the Collateral
Management Agreement be imposed on the Trustee.

 

200

 

 

(c)          Upon the retirement of the Notes, the payment of all amounts
required to be paid pursuant to the Priority of Payments and the release of the
Assets from the lien of this Indenture, this assignment and all rights herein
assigned to the Trustee for the benefit of the Noteholders shall cease and
terminate and all the estate, right, title and interest of the Trustee in, to
and under the Collateral Management Agreement shall revert to the Issuer and no
further instrument or act shall be necessary to evidence such termination and
reversion.

 

(d)          The Issuer represents that, as of the date hereof, the Issuer has
not executed any other assignment of the Collateral Management Agreement.

 

(e)          The Issuer agrees that this assignment is irrevocable, and that it
will not take any action which is inconsistent with this assignment or make any
other assignment inconsistent herewith. The Issuer will, from time to time,
execute all instruments of further assurance and all such supplemental
instruments with respect to this assignment as may be necessary to continue and
maintain the effectiveness of such assignment.

 

(f)          The Issuer hereby agrees, and hereby undertakes to obtain the
agreement and consent of the Collateral Manager in the Collateral Management
Agreement, to the following:

 

(i)          The Collateral Manager shall consent to the provisions of this
assignment and agree to perform any provisions of this Indenture applicable to
the Collateral Manager subject to the terms (including the Collateral Manager
Standard) of the Collateral Management Agreement.

 

(ii)         The Collateral Manager shall acknowledge that the Issuer is
assigning all of its right, title and interest in, to and under the Collateral
Management Agreement to the Trustee as representative of the Noteholders and the
Collateral Manager shall agree that all of the representations, covenants and
agreements made by the Collateral Manager in the Collateral Management Agreement
are also for the benefit of the Trustee.

 

(iii)        The Collateral Manager shall deliver to the Trustee copies of all
notices, statements, communications and instruments delivered or required to be
delivered by the Collateral Manager to the Issuer pursuant to the Collateral
Management Agreement.

 

(iv)        Neither the Issuer nor the Collateral Manager will enter into any
agreement amending, modifying or terminating the Collateral Management Agreement
without satisfaction of the Global Rating Agency Condition and obtaining the
consent of a Majority of the Controlling Class; provided that the Collateral
Management Agreement may be amended to (i) correct inconsistencies,
typographical or other errors, defects or ambiguities or (ii) conform the
Collateral Management Agreement to the final Offering Circular, the Collateral
Administration Agreement or this Indenture, in each case without obtaining the
consent of the Majority of the Controlling Class and without satisfaction of the
Global Rating Agency Condition.

 

201

 

 

(v)         Except as otherwise set forth herein and therein (including pursuant
to Section 8(d) of the Collateral Management Agreement), the Collateral Manager
shall continue to serve as Collateral Manager under the Collateral Management
Agreement notwithstanding that the Collateral Manager shall not have received
amounts due it under the Collateral Management Agreement because sufficient
funds were not then available hereunder to pay such amounts in accordance with
the Priority of Payments set forth under Section 11.1. The Collateral Manager
agrees not to cause the filing of a petition in bankruptcy against the Issuer
for the nonpayment of the fees or other amounts payable by the Issuer to the
Collateral Manager under the Collateral Management Agreement until the payment
in full of all Notes issued under this Indenture and the expiration of a period
equal to one year and a day, or, if longer, the applicable preference period,
following such payment. Nothing in this Section 15.1 shall preclude, or be
deemed to stop, the Collateral Manager (i) from taking any action prior to the
expiration of the aforementioned period in (A) any case or Proceeding
voluntarily filed or commenced by the Issuer or (B) any involuntary insolvency
Proceeding filed or commenced by a Person other than the Collateral Manager, or
(ii) from commencing against the Issuer or any of its properties any legal
action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceeding.

 

(vi)        Except with respect to transactions contemplated by Section 5 of the
Collateral Management Agreement, if the Collateral Manager determines that it or
any of its Affiliates has a conflict of interest between the Holder of any Note
and any other account or portfolio for which the Collateral Manager or any of
its Affiliates is serving as investment adviser which relates to any action to
be taken with respect to any Asset, then the Collateral Manager will give
written notice briefly describing such conflict and the action it proposes to
take to the Trustee, who shall promptly forward such notice to the relevant
Holder. The provisions of this clause (vi) shall not apply to any transaction
permitted by the terms of the Collateral Management Agreement.

 

(vii)       On each Measurement Date on which the S&P CDO Monitor Test is used,
the Collateral Manager on behalf of the Issuer will measure compliance under
such test.

 

(g)          The Issuer and the Trustee agree that the Collateral Manager shall
be a third party beneficiary of this Indenture, and shall be entitled to rely
upon and enforce such provisions of this Indenture to the same extent as if it
were a party hereto.

 

(h)          Upon a Trust Officer of the Trustee receiving written notice from
the Collateral Manager that an event constituting “Cause” as defined in the
Collateral Management Agreement has occurred, the Trustee shall, not later than
one Business Day thereafter, notify Moody’s and the Holders (as their names
appear in the Register) or as otherwise notified by such Holder in writing to
the Trustee.

 

[Signature Pages Follow]

 

202

 

 

IN WITNESS WHEREOF, we have set our hands as of the day and year first written
above.

 

  KCAP SENIOR FUNDING I, LLC,   as Issuer     By: KCAP Financial, Inc., its
designated manager         By       Name:     Title:

 

 

 

 

  U.S. BANK NATIONAL ASSOCIATION,   as Trustee         By       Name:     Title:

 



KCAP Senior Funding I, LLC

Indenture



 

 

 

 



 



Schedule 1

 

List of Collateral Obligations

 

 

 

 

Schedule 2

 

Moody’s Industry Classification Group List

 

CORP - Aerospace & Defense 1 CORP - Automotive 2 CORP - Banking, Finance,
Insurance & Real Estate 3 CORP - Beverage, Food & Tobacco 4 CORP - Capital
Equipment 5 CORP - Chemicals, Plastics, & Rubber 6 CORP - Construction &
Building 7 CORP - Consumer goods: Durable 8 CORP - Consumer goods: Non-durable 9
CORP - Containers, Packaging & Glass 10 CORP - Energy: Electricity 11 CORP -
Energy: Oil & Gas 12 CORP - Environmental Industries 13 CORP - Forest Products &
Paper 14 CORP - Healthcare & Pharmaceuticals 15 CORP - High Tech Industries 16
CORP - Hotel, Gaming & Leisure 17 CORP - Media: Advertising, Printing &
Publishing 18 CORP - Media: Broadcasting & Subscription 19 CORP - Media:
Diversified & Production 20 CORP - Metals & Mining 21 CORP - Retail 22 CORP -
Services: Business 23 CORP - Services: Consumer 24 CORP - Sovereign & Public
Finance 25 CORP - Telecommunications 26 CORP - Transportation: Cargo 27 CORP -
Transportation: Consumer 28 CORP - Utilities: Electric 29 CORP - Utilities: Oil
& Gas 30 CORP - Utilities: Water 31 CORP - Wholesale 32

 

S-2-1

 

 

Schedule 3
S&P Industry Classifications

 

Asset
 Code Asset
Description 1 Aerospace & Defense 2 Air transport 3 Automotive 4 Beverage &
Tobacco 5 Radio & Television 6   7 Building & Development 8 Business equipment &
services 9 Cable & satellite television 10 Chemicals & plastics 11
Clothing/textiles 12 Conglomerates 13 Containers & glass products 14
Cosmetics/toiletries 15 Drugs 16 Ecological services & equipment 17
Electronics/electrical 18 Equipment leasing 19 Farming/agriculture 20 Financial
intermediaries 21 Food/drug retailers 22 Food products 23 Food service 24 Forest
products 25 Health care 26 Home furnishings 27 Lodging & casinos 28 Industrial
equipment 29   30 Leisure goods/activities/movies 31 Nonferrous metals/minerals
32 Oil & gas 33 Publishing 34 Rail industries 35 Retailers (except food & drug)
36 Steel 37 Surface transport 38 Telecommunications 39 Utilities 43 Life
Insurance 44 Health Insurance 45 Property & Casualty Insurance 46 Diversified
Insurance

 

S-3-1

 

 

Schedule 4

Diversity Score Calculation

 

The Diversity Score is calculated as follows:

 

(a)An “Issuer Par Amount” is calculated for each issuer of a Collateral
Obligation, and is equal to the Aggregate Principal Balance of all Collateral
Obligations issued by that issuer and all affiliates.

 

(b)An “Average Par Amount” is calculated by summing the Issuer Par Amounts for
all issuers, and dividing by the number of issuers.

 

(c)An “Equivalent Unit Score” is calculated for each issuer, and is equal to the
lesser of (x) one and (y) the Issuer Par Amount for such issuer divided by the
Average Par Amount.

 

(d)An “Aggregate Industry Equivalent Unit Score” is then calculated for each of
the Moody’s industry classification groups, shown on Schedule 2, and is equal to
the sum of the Equivalent Unit Scores for each issuer in such industry
classification group.

 

(e)An “Industry Diversity Score” is then established for each Moody’s industry
classification group, shown on Schedule 2, by reference to the following table
for the related Aggregate Industry Equivalent Unit Score; provided that if any
Aggregate Industry Equivalent Unit Score falls between any two such scores, the
applicable Industry Diversity Score will be the lower of the two Industry
Diversity Scores:

 

Aggregate      Aggregate       Aggregate       Aggregate      Industry 
Industry   Industry   Industry   Industry   Industry   Industry   Industry 
Equivalent  Diversity   Equivalent   Diversity   Equivalent   Diversity  
Equivalent   Diversity  Unit Score  Score   Unit Score   Score   Unit Score  
Score   Unit Score   Score                                0.0000   0.0000  
 5.0500    2.7000    10.1500    4.0200    15.2500    4.5300  0.0500   0.1000  
 5.1500    2.7333    10.2500    4.0300    15.3500    4.5400  0.1500   0.2000  
 5.2500    2.7667    10.3500    4.0400    15.4500    4.5500  0.2500   0.3000  
 5.3500    2.8000    10.4500    4.0500    15.5500    4.5600  0.3500   0.4000  
 5.4500    2.8333    10.5500    4.0600    15.6500    4.5700  0.4500   0.5000  
 5.5500    2.8667    10.6500    4.0700    15.7500    4.5800  0.5500   0.6000  
 5.6500    2.9000    10.7500    4.0800    15.8500    4.5900  0.6500   0.7000  
 5.7500    2.9333    10.8500    4.0900    15.9500    4.6000  0.7500   0.8000  
 5.8500    2.9667    10.9500    4.1000    16.0500    4.6100  0.8500   0.9000  
 5.9500    3.0000    11.0500    4.1100    16.1500    4.6200  0.9500   1.0000  
 6.0500    3.0250    11.1500    4.1200    16.2500    4.6300  1.0500   1.0500  
 6.1500    3.0500    11.2500    4.1300    16.3500    4.6400  1.1500   1.1000  
 6.2500    3.0750    11.3500    4.1400    16.4500    4.6500  1.2500   1.1500  
 6.3500    3.1000    11.4500    4.1500    16.5500    4.6600  1.3500   1.2000  
 6.4500    3.1250    11.5500    4.1600    16.6500    4.6700  1.4500   1.2500  
 6.5500    3.1500    11.6500    4.1700    16.7500    4.6800  1.5500   1.3000  
 6.6500    3.1750    11.7500    4.1800    16.8500    4.6900 

 



S-4-1

 



 

Aggregate      Aggregate       Aggregate       Aggregate      Industry 
Industry   Industry   Industry   Industry   Industry   Industry   Industry 
Equivalent  Diversity   Equivalent   Diversity   Equivalent   Diversity  
Equivalent   Diversity  Unit Score  Score   Unit Score   Score   Unit Score  
Score   Unit Score   Score                                       1.6500 
 1.3500    6.7500    3.2000    11.8500    4.1900    16.9500    4.7000  1.7500 
 1.4000    6.8500    3.2250    11.9500    4.2000    17.0500    4.7100  1.8500 
 1.4500    6.9500    3.2500    12.0500    4.2100    17.1500    4.7200  1.9500 
 1.5000    7.0500    3.2750    12.1500    4.2200    17.2500    4.7300  2.0500 
 1.5500    7.1500    3.3000    12.2500    4.2300    17.3500    4.7400  2.1500 
 1.6000    7.2500    3.3250    12.3500    4.2400    17.4500    4.7500  2.2500 
 1.6500    7.3500    3.3500    12.4500    4.2500    17.5500    4.7600  2.3500 
 1.7000    7.4500    3.3750    12.5500    4.2600    17.6500    4.7700  2.4500 
 1.7500    7.5500    3.4000    12.6500    4.2700    17.7500    4.7800  2.5500 
 1.8000    7.6500    3.4250    12.7500    4.2800    17.8500    4.7900  2.6500 
 1.8500    7.7500    3.4500    12.8500    4.2900    17.9500    4.8000  2.7500 
 1.9000    7.8500    3.4750    12.9500    4.3000    18.0500    4.8100  2.8500 
 1.9500    7.9500    3.5000    13.0500    4.3100    18.1500    4.8200  2.9500 
 2.0000    8.0500    3.5250    13.1500    4.3200    18.2500    4.8300  3.0500 
 2.0333    8.1500    3.5500    13.2500    4.3300    18.3500    4.8400  3.1500 
 2.0667    8.2500    3.5750    13.3500    4.3400    18.4500    4.8500  3.2500 
 2.1000    8.3500    3.6000    13.4500    4.3500    18.5500    4.8600  3.3500 
 2.1333    8.4500    3.6250    13.5500    4.3600    18.6500    4.8700  3.4500 
 2.1667    8.5500    3.6500    13.6500    4.3700    18.7500    4.8800  3.5500 
 2.2000    8.6500    3.6750    13.7500    4.3800    18.8500    4.8900  3.6500 
 2.2333    8.7500    3.7000    13.8500    4.3900    18.9500    4.9000  3.7500 
 2.2667    8.8500    3.7250    13.9500    4.4000    19.0500    4.9100  3.8500 
 2.3000    8.9500    3.7500    14.0500    4.4100    19.1500    4.9200  3.9500 
 2.3333    9.0500    3.7750    14.1500    4.4200    19.2500    4.9300  4.0500 
 2.3667    9.1500    3.8000    14.2500    4.4300    19.3500    4.9400  4.1500 
 2.4000    9.2500    3.8250    14.3500    4.4400    19.4500    4.9500  4.2500 
 2.4333    9.3500    3.8500    14.4500    4.4500    19.5500    4.9600  4.3500 
 2.4667    9.4500    3.8750    14.5500    4.4600    19.6500    4.9700  4.4500 
 2.5000    9.5500    3.9000    14.6500    4.4700    19.7500    4.9800  4.5500 
 2.5333    9.6500    3.9250    14.7500    4.4800    19.8500    4.9900  4.6500 
 2.5667    9.7500    3.9500    14.8500    4.4900    19.9500    5.0000  4.7500 
 2.6000    9.8500    3.9750    14.9500    4.5000            4.8500   2.6333  
 9.9500    4.0000    15.0500    4.5100            4.9500   2.6667    10.0500  
 4.0100    15.1500    4.5200           

 

(f)The Diversity Score is then calculated by summing each of the Industry
Diversity Scores for each Moody’s industry classification group shown on
Schedule 2.

 

(g)For purposes of calculating the Diversity Score, affiliated issuers in the
same Industry are deemed to be a single issuer except as otherwise agreed to by
Moody’s.

  

S-4-2

 

 

Schedule 5

 

Moody’s Rating Definitions

 

“Assigned Moody’s Rating”: The monitored publicly available rating or the
estimated rating expressly assigned to a debt obligation by Moody’s (including,
without limitation, any such estimated rating based on Moody’s RiskCalc;
provided that such Collateral Obligation is eligible for a rating based on
Moody’s RiskCalc in accordance with terms thereof) that addresses the full
amount of the principal and interest promised; provided that so long as the
Issuer (or the Collateral Manager on its behalf) applies for a new estimated
rating, or renewal of an estimated rating, in a timely manner and provides the
information required to obtain such estimate or renewal, as applicable, then
pending receipt of such estimate or renewal, as applicable, (A) in the case of a
request for a new estimated rating, (i) for a period of 90 days, such debt
obligation will have a Moody’s Rating of “B3” for purposes of this definition if
the Collateral Manager certifies to the Trustee that the Collateral Manager
believes that such estimated rating will be at least “B3” and (ii) thereafter,
such debt obligation will have a Moody’s Rating of “Caa3”, (B) in the case of an
annual request for a renewal of an estimated rating, (i) the Issuer for a period
of 30 days will continue using the previous estimated rating assigned by Moody’s
with respect to such debt obligation until such time as Moody’s renews such
estimated rating or assigns a new estimated rating for such debt obligation,
(ii) after the expiration of such 30-day period, for a period of 60 days
thereafter, such prior estimated rating assigned by Moody’s will be adjusted
down one subcategory until such time as Moody’s renews such estimated rating or
assigns a new estimated rating for such debt obligation and (iii) at all times
after the expiration of such 60-day period, but before Moody’s renews such
estimated rating or assigns a new estimated rating, such debt obligation will be
deemed to have a Moody’s rating of “Caa3” and (C) in the case of a request for a
renewal of an estimated rating following a material deterioration in the
creditworthiness of the Obligor or a Specified Amendment, the Issuer will
continue using the previous estimated rating assigned by Moody’s until such time
as (x) Moody’s renews such estimated rating or assigns a new estimated rating
for such debt obligation or (y) the criteria specified in clause (A) in
connection with an annual request for a renewal of an estimated rating becomes
applicable in respect of such debt obligation. The Issuer will request a renewal
of any such estimated rating from Moody’s (x) annually or (y) sooner, following
any material deterioration in the creditworthiness of the Obligor or a Specified
Amendment to a Collateral Obligation that has an estimated rating, as determined
by the Collateral Manager in its reasonable business judgment. Notwithstanding
the foregoing, with respect to Collateral Obligations the Assigned Moody’s
Rating of which is determined through application of Moody’s RiskCalc, (i) such
Collateral Obligations, at all times prior to the end of the Reinvestment
Period, shall not represent more than 20% of the Collateral Principal Amount and
(ii) such Collateral Obligations shall not represent, after the end of the
Reinvestment Period, the greater of (x) 20% of the Collateral Principal Amount
and (y) the Aggregate Principal Balance of Collateral Obligations included in
the Assets which have an Assigned Moody’s Rating previously determined through
application of Moody’s RiskCalc; provided that the Collateral Manager shall
redetermine and report to Moody’s the Assigned Moody’s Rating for each
Collateral Obligation determined through application of Moody’s RiskCalc within
30 days after receipt of the annual audited financial statements from the
related Obligor.

 



S-5-1

 

 

“Corporate Family Rating”: Moody’s corporate family rating, the successor
equivalent rating thereto (or the estimated rating expressly assigned to an
obligor by Moody’s) or, if a corporate family rating has not yet been assigned,
the senior implied rating; provided that pending receipt from Moody’s of any
such estimate, the Corporate Family Rating will be “B3” so long as the
Collateral Manager has certified to the Trustee in writing that application for
such estimate is pending and such estimate is expected to be at least “B3”;
provided further, that the Aggregate Principal Balance of Collateral Obligations
having a Moody’s Rating by reason of the preceding proviso may not exceed 10% of
the Collateral Principal Amount; provided further that, for the avoidance of
doubt, if any Obligor itself does not have a Corporate Family Rating from
Moody’s, but an entity in such Obligor’s corporate family (within Moody’s
criteria) has a Corporate Family Rating from Moody’s, then the Corporate Family
Rating with respect to such Obligor shall be the Corporate Family Rating of such
entity.

 

“Moody’s Default Probability Rating”: With respect to any Collateral Obligation,
as of any date of determination, the rating determined in accordance with the
following, in the following order of priority:

 

(i)          if the Obligor has a Corporate Family Rating from Moody’s, such
Corporate Family Rating; and

 

(ii)         if the preceding clause does not apply, the Moody’s Equivalent
Senior Unsecured Rating of the Collateral Obligation.

 

Notwithstanding the foregoing, for purposes of the Moody’s Default Probability
Rating used in determining the Moody’s Rating Factor of a Collateral Obligation,
if such Moody’s rating or S&P rating used to determine the Moody’s Default
Probability Rating is on review for possible downgrade or upgrade by Moody’s or
S&P, respectively, such rating will be adjusted (i) down two subcategories (if
on review for possible downgrade) or one subcategory (if negative outlook) or
(ii) up one subcategory (if on review for possible upgrade), in each case
without duplication of any adjustments made pursuant to the definition of
Moody’s Equivalent Senior Unsecured Rating.

 

“Moody's Equivalent Senior Unsecured Rating”: With respect to any Collateral
Obligation and the Obligor thereof as of any date of determination, is the
rating determined in accordance with the following, in the following order of
priority:

 

(i)          if the Obligor has a senior unsecured obligation with an Assigned
Moody's Rating (based on a monitored publicly available rating from Moody’s),
such Assigned Moody's Rating;

 

(ii)         if the preceding clause does not apply, but the Obligor has a
senior secured obligation with an Assigned Moody's Rating (based on a monitored
publicly available rating from Moody’s), then the Moody's Equivalent Senior
Unsecured Rating shall be the rating which is one subcategory below such
Assigned Moody's Rating;

 

(iii)        if the preceding clauses do not apply, but such Collateral
Obligation has an Assigned Moody’s Rating based on an estimated rating expressly
assigned to such Collateral Obligation by Moody’s within the last 15 months
(including, without limitation, any such estimated rating based on Moody’s
RiskCalc; provided that such Collateral Obligation is eligible for a rating
based on Moody’s RiskCalc in accordance with terms thereof), such Assigned
Moody’s Rating;

 



S-5-2

 

 

(iv)        if the preceding clauses do not apply, but the Obligor has a senior
unsecured obligation (other than a loan) with a monitored public rating from S&P
(without any postscripts, asterisks or other qualifying notations, that
addresses the full amount of principal and interest promised), then the Moody's
Equivalent Senior Unsecured Rating shall be:

 

(A)         one rating subcategory below the Moody's equivalent of such S&P
rating if it is “BBB-“ or higher, or

 

(B)         two rating subcategories below the Moody's equivalent of such S&P
rating if it is “BB+” or lower;

 

(v)         if the preceding clauses do not apply, but the Obligor has a
subordinated obligation (other than a loan) with a monitored public rating from
S&P (without any postscripts, asterisks or other qualifying notations, that
addresses the full amount of principal and interest promised), the Assigned
Moody's Rating shall be deemed to be:

 

(A)         one rating subcategory below the Moody's equivalent of such S&P
rating if it is “BBB-“ or higher; or

 

(B)         two rating subcategories below the Moody's equivalent of such S&P
rating if it is “BB+” or lower, and the Moody's Equivalent Senior Unsecured
Rating shall be determined pursuant to clause (iii) above;

 

(vi)        if the preceding clauses do not apply, but the Obligor has a senior
secured obligation with a monitored public rating from S&P (without any
postscripts, asterisks or other qualifying notations, that addresses the full
amount of principal and interest promised), the Assigned Moody's Rating shall be
deemed to be:

 

(A)         one rating subcategory below the Moody's equivalent of such S&P
rating if it is “BBB-“ or higher; or

 

(B)         two rating subcategories below the Moody's equivalent of such S&P
rating if it is “BB+” or lower, and the Moody's Equivalent Senior Unsecured
Rating shall be determined pursuant to clause (iv) above; and

 

(vii)       if the preceding clauses do not apply, the Moody's Equivalent Senior
Unsecured Rating will be “Caa3.”

 

Notwithstanding the foregoing, no more than 10% of the Collateral Obligations,
by Aggregate Principal Balance, may be given a Moody's Equivalent Senior
Unsecured Rating based on a rating given by S&P as provided in clauses (iv), (v)
and (vi) above.

 



S-5-3

 

 

“Moody's Obligation Rating”: With respect to any Collateral Obligation as of any
date of determination, is the rating determined in accordance with the
following, in the following order of priority:

 

(i)          any Collateral Obligation that is a first-lien senior secured loan:

 

(A)         if it has an Assigned Moody's Rating, such Assigned Moody's Rating;

 

(B)         if the preceding clause does not apply, the rating that is one
rating subcategory above its Corporate Family Rating;

 

(C)         if the preceding clauses do not apply, the rating that is two rating
subcategories above the Moody's Equivalent Senior Unsecured Rating; or

 

(D)         if the preceding clauses do not apply, the Moody's Obligation Rating
will be “Caa3”; and

 

(ii)         with respect to any Collateral Obligation other than a first-lien
senior secured loan:

 

(A)         if it has an Assigned Moody's Rating, such Assigned Moody's Rating;
or

 

(B)         if the preceding clause does not apply, the Moody's Equivalent
Senior Unsecured Rating; and

 

(C)         if the preceding clauses do not apply, the rating that is one rating
subcategory above its Corporate Family Rating;

 

(D)         if the preceding clauses do not apply, but the Obligor has a
subordinated obligation with an Assigned Moody’s Rating, then, the Moody’s
Obligation Rating shall be the rating which is one rating subcategory higher
than such Assigned Moody’s Rating; or

 

(E)         if the preceding clauses do not apply, the Moody's Obligation Rating
will be “Caa3.”

 

“Moody's Rating”: The Moody's Default Probability Rating; provided, that, with
respect to the Collateral Obligations generally, if at any time Moody's or any
successor to it ceases to provide rating services, references to rating
categories of Moody's shall be deemed instead to be references to the equivalent
categories of any other nationally recognized investment rating agency
designated in writing by the Collateral Manager on behalf of the Issuer (with a
copy to the Trustee), as of the most recent date on which such other rating
agency and Moody's published ratings for the type of security in respect of
which such alternative rating agency is used. To the extent that the Issuer
relies upon a credit estimate for purposes of the Moody's Rating of any
Collateral Obligation, the Collateral Manager (on behalf of the Issuer) will
apply for renewal of such credit estimate on an annual basis.

 



S-5-4

 

 

For purposes of the definitions of “Moody’s Default Probability Rating”,
“Moody’s Obligation Rating”, “Moody’s Equivalent Senior Unsecured Rating” and
“Moody’s Rating”, any credit estimate assigned by Moody’s and any Moody’s
RiskCalc rating obtained by the Issuer or the Collateral Manager shall expire
one year from the date such estimate was issued; provided that, for purposes of
any calculation under the Indenture, if Moody’s fails to renew for any reason a
credit estimate for a previously acquired Collateral Obligation thereunder on or
before such one-year anniversary (which may be extended at Moody’s option to the
extent the annual audited financial statements for the Obligor have not yet been
received), after the Issuer, the Collateral Manager on the Issuer’s behalf or
any affiliate of the Collateral Manager has submitted to Moody’s all information
required to provide such renewal, (1) the Issuer for a period of 60 days will
continue using the previous credit estimate assigned by Moody’s with respect to
such Collateral Obligation until such time as Moody’s renews the credit estimate
for such Collateral Obligation and (2) after 60 days but before Moody’s renews
the credit estimate for such Collateral Obligation, the Collateral Obligation
will be deemed to have a Moody’s rating of “Caa1”.

  

S-5-5

 

 

Schedule 6

S&P RECOVERY RATE TABLES

 

Section 1.          

 

(a)          (i) If a Collateral Obligation has an S&P Recovery Rating, the S&P
Recovery Rate for such Collateral Obligation shall be determined as follows:

 

S&P Recovery
Rating
of a Collateral
Obligation  Initial Liability Rating      “AAA”    “AA”    “A”    “BBB”  
 “BB”    “B” and below  1+   75%   85%   88%   90%   92%   95% 1   65%   75% 
 80%   85%   90%   95% 2   50%   60%   66%   73%   79%   85% 3   30%   40% 
 46%   53%   59%   65% 4   20%   26%   33%   39%   43%   45% 5   5%   10%   15% 
 20%   23%   25% 6   2%   4%   6%   8%   10%   10%     Recovery rate 

 

(ii)If (x) a Collateral Obligation does not have an S&P Recovery Rating and such
Collateral Obligation is a senior unsecured loan or second lien loan and (y) the
issuer of such Collateral Obligation has issued another debt instrument that is
outstanding and senior to such Collateral Obligation that is a Senior Secured
Loan (a “Senior Secured Debt Instrument”) that has an S&P Recovery Rating, the
S&P Recovery Rate for such Collateral Obligation shall be determined as follows:

 



S-6-1

 

 

For Collateral Obligations Domiciled in Group A

 

S&P Recovery
Rating
of the Senior
Secured
Debt Instrument  Initial Liability Rating      “AAA”    “AA”    “A”    “BBB”  
 “BB”    “B” and below  1+   18%   20%   23%   26%   29%   31% 1   18%   20% 
 23%   26%   29%   31% 2   18%   20%   23%   26%   29%   31% 3   12%   15% 
 18%   21%   22%   23% 4   5%   8%   11%   13%   14%   15% 5   2%   4%   6% 
 8%   9%   10% 6   -%   -%   -%   -%   -%   -%     Recovery rate 

 

For Collateral Obligations Domiciled in Group B

 

S&P Recovery
Rating
of the Senior
Secured
Debt Instrument  Initial Liability Rating      “AAA”    “AA”    “A”    “BBB”  
 “BB”    “B” and below  1+   16%   18%   21%   24%   27%   29% 1   16%   18% 
 21%   24%   27%   29% 2   16%   18%   21%   24%   27%   29% 3   10%   13% 
 15%   18%   19%   20% 4   5%   5%   5%   5%   5%   5% 5   2%   2%   2%   2% 
 2%   2% 6   -%   -%   -%   -%   -%   -%     Recovery rate 

 



S-6-2

 

 

For Collateral Obligations Domiciled in Group C

 

S&P Recovery
Rating
of the Senior
Secured
Debt Instrument  Initial Liability Rating      “AAA”    “AA”    “A”    “BBB”  
 “BB”    “B” and below  1+   13%   16%   18%   21%   23%   25% 1   13%   16% 
 18%   21%   23%   25% 2   13%   16%   18%   21%   23%   25% 3   8%   11%   13% 
 15%   16%   17% 4   5%   5%   5%   5%   5%   5% 5   2%   2%   2%   2%   2%   2%
6   -%   -%   -%   -%   -%   -%     Recovery rate 

 

(iii)If (x) a Collateral Obligation does not have an S&P Recovery Rating and
such Collateral Obligation is a subordinated loan or subordinated bond and
(y) the issuer of such Collateral Obligation has issued another debt instrument
that is outstanding and senior to such Collateral Obligation that is a Senior
Secured Debt Instrument that has an S&P Recovery Rating, the S&P Recovery Rate
for such Collateral Obligation shall be determined as follows:

 

For Collateral Obligations Domiciled in Groups A, B and C

 

S&P Recovery
Rating
of the Senior
Secured
Debt Instrument  Initial Liability Rating      “AAA”    “AA”    “A”    “BBB”  
 “BB”    “B” and below  1+   8%   8%   8%   8%   8%   8% 1   8%   8%   8%   8% 
 8%   8% 2   8%   8%   8%   8%   8%   8% 3   5%   5%   5%   5%   5%   5% 4   2% 
 2%   2%   2%   2%   2% 5   -%   -%  -%   -%   -%   -% 6   -%   -%   -%   -% 
 -%   -%     Recovery rate 

  

(b)          If a recovery rate cannot be determined using clause (a), the
recovery rate shall be determined using the following table.

 



S-6-3

 

 

Priority Category  Initial Liability Rating     “AAA”   “AA”   “A”   “BBB”  
“BB”   “B” and “CCC”  Senior Secured Loans (not Cov-Lite Loans or Bonds)3 Group
A   50%   55%   59%   63%   75%   79% Group B   45%   49%   53%   58%   70% 
 74% Group C   39%   42%   46%   49%   60%   63% Group D   17%   19%   27% 
 29%   31%   34% Senior Secured Loans (Cov-Lite Loans and Bonds) Group A   41% 
 46%   49%   53%   63%   67% Group B   37%   41%   44%   49%   59%   62% Group
C   32%   35%   39%   41%   50%   53% Group D   17%   19%   27%   29%   31% 
 34% Second Lien Loans and senior Unsecured Loans (including First-Lien-Last-Out
Loans)4 Group A   18%   20%   23%   26%   29%   31% Group B   16%   18%   21% 
 24%   27%   29% Group C   13%   16%   18%   21%   23%   25% Group D   10% 
 12%   14%   16%   18%   20% Subordinated Loans Group A   8%   8%   8%   8% 
 8%   8% Group B   10%   10%   10%   10%   10%   10% Group C   9%   9%   9% 
 9%   9%   9% Group D   5%   5%   5%   5%   5%   5%     Recovery rate 

 



 



Group A: Australia, Denmark, Finland, Hong Kong, Ireland, The Netherlands, New
Zealand, Norway, Singapore, Sweden, U.K.

 

Group B: Austria, Belgium, Canada, Germany, Israel, Japan, Luxembourg, Portugal,
South Africa, Switzerland, U.S.

 

Group C: Argentina, Brazil, Chile, France, Greece, Italy, Mexico, South Korea,
Spain, Taiwan, Turkey, United Arab Emirates.

 

Group D: Kazakhstan, Russia, Ukraine, others.

 



 

 



3For purposes of determining the S&P Recovery Rate of a Collateral Obligation
that is a Senior Secured Loan that is not a Cov-Lite Loan solely because it
contains a cross-default provision to, or is pari passu with, another Delayed
Drawdown Collateral Obligation or Revolving Collateral Obligation of the
underlying obligor forming part of the same loan facility that requires the
underlying obligor to comply with a financial covenant during each reporting
period regardless to whether it has taken any specified actions, such Collateral
Obligation shall be deemed to be a “Cov-Lite Loan”.

 

4Second Lien Loans and senior Unsecured Loans (including First-Lien-Last-Out
Loans) with an aggregate principal balance in excess of 15% of the Collateral
Principal Amount shall use the “Subordinated loans” Priority Category for the
purpose of determining their S&P Recovery Rate.

  

S-6-4

 

 

Section 2.

 

S&P CDO Monitor

  

Liability Rating   “AAA”   “AA”   “A”   “BBB” Weighted Average
S&P Recovery
Rate   As of any
Measurement
Date, the
Required
Weighted
Average S&P
Recovery Rate
for the Class
A-1 Notes, as
of such
Measurement
Date.   As of any
Measurement
Date, the
Required
Weighted
Average S&P
Recovery Rate
for the Class
B-1 Notes, as
of such
Measurement
Date.   As of any
Measurement
Date, the
Required
Weighted
Average S&P
Recovery Rate
for the Class
C-1 Notes, as
of such
Measurement
Date.   As of any
Measurement
Date, the
Required
Weighted
Average S&P
Recovery Rate
for the Class
D-1 Notes, as
of such
Measurement
Date.

  

Weighted Average
Floating Spread As of any
Measurement
Date, the
applicable
Minimum
Weighted
Average
Spread that
must be
maintained
or exceeded
to satisfy the
Minimum
Weighted
Average
Spread Test
on such
Measurement
Date.

  

S-6-5

 

 

Schedule 7

 

Moody’s RiskCalc Calculation



 

“.EDF” means, with respect to any Collateral Obligation, the lowest of (A) the
lowest of the 1-year, 2-year, 3-year, 4-year and 5-year expected default
frequencies for such Collateral Obligation as determined by running the current
version of Moody’s RiskCalc in the Credit Cycle Adjusted (“CCA”) mode for the
current year and each of the previous four years and (B) the 5-year expected
default frequency for such Collateral Obligation as determined by running the
current version of Moody’s RiskCalc in the Financial Statement Only (“FSO”)
mode.

 

“Moody’s Industries” means any one of the Moody’s industrial classification
groups as published by Moody’s from time to time.

 

“Pre-Qualifying Conditions” means, with respect to any Collateral Obligation,
conditions that will be satisfied if the Obligor with respect to the applicable
Collateral Obligation satisfies the following criteria:

 

1.          the independent accountants of such Obligor shall have issued a
signed, unqualified audit opinion with respect to the most recent fiscal year
financial statements, including no explanatory paragraph addressing “going
concern” or other issues;

 

2.          the Obligor’s EBITDA is equal to or greater than $5,000,000;

 

3.          the Obligor’s annual sales are equal to or greater than $10,000,000;

 

4.          the Obligor’s book assets are equal to or greater than $10,000,000;

 

5.          the Obligor represents not more than 3.0% of the Collateral
Principal Amount;

 

6.          the Obligor is a private company with no public rating from Moody’s;

 

7.          for the current and prior fiscal year, such Obligor’s:

 

(a)          EBIT/interest expense ratio is greater than 1.0:1.0 and 1.25:1.00
with respect to retail (adjusted for rent expense); and

 

(b)          debt/EBITDA ratio is less than 6.0:1.0;

 

8.          no greater than 25% of the Obligor’s revenue is generated from any
one customer of the Obligor;

 

9.          no financial covenants in the Underlying Documents have been
modified or waived within the immediately preceding three month period;

 



S-7-1

 

 

10.         none of the original terms of the Underlying Documents have been
modified or waived within the immediately preceding three month period; and

 

11.         the Obligor is a for-profit operating company in any one of the
Moody’s Industries with the exception of (i) Buildings and Real Estate (Moody’s
industrial classification group #5), (ii) Finance (Moody’s industrial
classification group #14), and (iii) Insurance (Moody’s industrial
classification group #20).

 

1.The Collateral Manager shall calculate the .EDF for each of the Collateral
Obligations to be rated pursuant to this Schedule 7. The Collateral Manager
shall also provide Moody’s with the .EDF and the information necessary to
calculate such .EDF upon request from Moody’s. Moody’s shall have the right (in
its sole discretion) to (i) amend or modify any of the information utilized to
calculate the .EDF and recalculate the .EDF based upon such revised information,
in which case such .EDF shall be determined using the table in paragraph 2 below
in order to determine the applicable Moody’s Rating, or (ii) have a Moody’s
credit analyst provide a rating estimate for any Collateral Obligation rated
pursuant to this Schedule 7, in which case such rating estimate provided by such
credit analyst shall be the applicable Moody’s Rating.

 

2.The Moody’s Rating for each Collateral Obligation that satisfies the
Pre-Qualifying Conditions shall be the lower of (i) the Collateral Manager’s
internal rating or (ii) the rating based on the .EDF for such Collateral
Obligation, as determined in accordance with the table below:

 

Lowest .EDF Moody’s Rating less than or equal to .baa Ba3 .ba1, .ba2, .ba3 or
.b1 B2 .b2 or.b3 B3 .caa Caa1

 

provided that the Moody’s Rating determined pursuant the chart above will be
reduced by an additional one-half rating subcategory for Collateral Obligations
originated in connection with leveraged buyout transactions.

 

3.The Moody’s Recovery Rate for each Collateral Obligation that meets the
Pre-Qualifying Conditions shall be the lower of (i) the Collateral Manager’s
internal recovery rate or (ii) the recovery rate as determined in accordance
with the table below:

 



S-7-2

 

  

Type of Collateral Obligation  Moody’s Recovery Rate  senior secured, first
priority, first lien and first out   50% all other Collateral Obligations   25%

 

provided that Moody’s shall have the right (in its sole discretion) to issue a
recovery rate assigned by one of its credit analysts, in which case such
recovery rate provided by such credit analyst shall be the applicable Moody’s
Recovery Rate.

 



S-7-3

 

